EXECUTION COPY
CREDIT AGREEMENT


dated as of


March 17, 2011


among


ROTECH HEALTHCARE INC.,


THE LENDERS PARTY HERETO


and


CREDIT SUISSE AG
as Administrative Agent


                                                         


CREDIT SUISSE SECURITIES (USA) LLC


and


JEFFERIES FINANCE LLC, 

as Joint Bookrunners and Joint Lead Arrangers


                                                         


JEFFERIES FINANCE LLC,
as Documentation Agent













--------------------------------------------------------------------------------


Table of Contents
Page
ARTICLE I

Definitions
SECTION 1.01.
Defined Terms
1
SECTION 1.02.
Terms Generally
15
SECTION 1.03.
Pro Forma Calculations
16
SECTION 1.04.
Classification of Loans and Borrowings
16

ARTICLE II

The Credits
SECTION 2.01.
Commitments
16
SECTION 2.02.
Loans
16
SECTION 2.03.
Borrowing Procedure
17
SECTION 2.04.
Evidence of Debt; Repayment of Loans
18
SECTION 2.05.
Commitment Fees
19
SECTION 2.06.
Interest on Loans
19
SECTION 2.07.
Default Interest
19
SECTION 2.08.
Alternate Rate of Interest
20
SECTION 2.09
Termination and Reduction of Commitments
20
SECTION 2.10.
Conversion and Continuation of Borrowings
20
SECTION 2.11.
RESERVED
22
SECTION 2.12.
Optional Prepayment
22
SECTION 2.13.
Mandatory Prepayments
22
SECTION 2.14.
Reserve Requirements; Change in Circumstances
22
SECTION 2.15.
Change in Legality
23
SECTION 2.16.
Indemnity
24
SECTION 2.17.
Pro Rata Treatment
25
SECTION 2.18.
Sharing of Setoffs
25
SECTION 2.19.
Payments
26
SECTION 2.20.
Taxes
26
SECTION 2.21.
Assignment of Commitments Under Certain Circumstances; Duty to Mitigate
29


--------------------------------------------------------------------------------


Table of Contents
(continued)


Page


ARTICLE III

Representations and Warranties
SECTION 3.01.
Organization; Powers
30
SECTION 3.02.
Authorization
30
SECTION 3.03.
Enforceability
31
SECTION 3.04.
Governmental Approvals
31
SECTION 3.05.
Financial Statements
31
SECTION 3.06.
No Material Adverse Change
31
SECTION 3.07.
Title to Properties; Possession Under Leases
31
SECTION 3.08.
Restricted Subsidiaries
32
SECTION 3.09.
Litigation; Compliance with Laws
32
SECTION 3.10.
Agreements
32
SECTION 3.11.
Federal Reserve Regulations
33
SECTION 3.12.
Investment Company Act
33
SECTION 3.13.
Use of Proceeds
33
SECTION 3.14.
Tax Returns
33
SECTION 3.15.
No Material Misstatements
33
SECTION 3.16.
Employee Benefit Plans
33
SECTION 3.17.
Environmental Matters
34
SECTION 3.18.
Insurance
34
SECTION 3.19.
Security Documents
34
SECTION 3.20.
Location of Leased Premises
35
SECTION 3.21.
Labor Matters
35
SECTION 3.22.
Solvency
35
SECTION 3.23.
Sanctioned Persons
36



ARTICLE IV

Conditions of Lending
SECTION 4.01.
All Borrowings
36
SECTION 4.02.
First Borrowing
36


--------------------------------------------------------------------------------


Table of Contents
(continued)
Page
ARTICLE V

Affirmative Covenants
SECTION 5.01.
Existence; Compliance with Laws; Businesses and Properties
39
SECTION 5.02.
Insurance
39
SECTION 5.03.
Obligations and Taxes
40
SECTION 5.04.
Financial Statements, Reports, etc
40
SECTION 5.05.
Litigation and Other Notices
42
SECTION 5.06.
Information Regarding Collateral
42
SECTION 5.07.
Maintaining Records; Access to Properties and Inspections
42
SECTION 5.08.
Use of Proceeds
42
SECTION 5.09.
Employee Benefits
43
SECTION 5.10.
Compliance with Environmental Reports
43
SECTION 5.11.
Preparation of Environmental Reports
43
SECTION 5.12.
Further Assurances
43
SECTION 5.13.
Proceeds of Certain Dispositions
44



ARTICLE VI

Negative Covenants
SECTION 6.01.
Indenture Covenants
44
SECTION 6.02.
Prepayments or Modification of Certain Debt
44
SECTION 6.03.
Maximum Leverage Ratio
45



ARTICLE VII

Events of Default
ARTICLE VIII

The Administrative Agent and the Collateral Agent


--------------------------------------------------------------------------------


Table of Contents
(continued)
Page
ARTICLE IX

Miscellaneous
SECTION 9.01.
Notices; Electronic Communications
51
SECTION 9.02.
Survival of Agreement
53
SECTION 9.03.
Binding Effect
54
SECTION 9.04.
Successors and Assigns
54
SECTION 9.05.
Expenses; Indemnity
58
SECTION 9.06.
Right of Setoff
59
SECTION 9.07.
Applicable Law
59
SECTION 9.08.
Waivers; Amendment
60
SECTION 9.09.
Interest Rate Limitation
61
SECTION 9.10.
Entire Agreements
61
SECTION 9.11.
WAIVER OF JURY TRIAL
61
SECTION 9.12.
Severability
61
SECTION 9.13.
Counterparts
62
SECTION 9.14.
Headings
62
SECTION 9.15.
Jurisdiction; Consent to Service of Process
62
SECTION 9.16.
Confidentiality
63
SECTION 9.17.
Lender Action
63
SECTION 9.18.
USA PATRIOT Act Notice
63
SECTION 9.19.
Application of Proceeds
64







--------------------------------------------------------------------------------


Table of Contents
(continued)
Page


SCHEDULES


Schedule 1.01(a)
-    Subsidiary Guarantors

Schedule 2.01
-    Lenders and Commitments

Schedule 3.08
-    Restricted Subsidiaries

Schedule 3.09
-    Litigation

Schedule 3.17
-    Environmental Matters

Schedule 3.18
-    Insurance

Schedule 3.19(a)
-    UCC Filing Offices

Schedule 3.20
-    Leased Real Property

Schedule 4.02(a)
-    Local Counsel

Schedule 4.02(j)
-    Indebtedness





EXHIBITS


Exhibit A
-    Form of Administrative Questionnaire

Exhibit B
-    Form of Assignment and Acceptance

Exhibit C
-    Form of Borrowing Request

Exhibit D
-    Form of Collateral Agreement

Exhibit E
-    Form of Guarantee Agreement

Exhibit F-1
-    Form of Opinion of Latham & Watkins LLP

Exhibit F-2
-    Form of Local Counsel Opinion (Colorado)

Exhibit F-3
-    Form of Local Counsel Opinion (Florida)

Exhibit F-4
-    Form of Local Counsel Opinion (South Carolina)

Exhibit G
-    Form of Compliance Certificate







--------------------------------------------------------------------------------


CREDIT AGREEMENT dated as of March 17, 2011, among ROTECH HEALTHCARE INC., a
Delaware corporation (the “Borrower”), the Lenders (as defined in Article I),
and CREDIT SUISSE AG, as administrative agent (in such capacity, together with
its successors and assigns, the “Administrative Agent”) for the Secured Parties
(as defined in Article I).
The Borrower has requested the Lenders to extend credit in the form of Loans at
any time and from time to time prior to the Maturity Date, in an aggregate
principal amount at any time outstanding not in excess of $10,000,000. The
proceeds of the Loans are to be used solely for general corporate purposes of
the Borrower and the Subsidiaries.
The Lenders are willing to extend such credit to the Borrower on the terms and
subject to the conditions set forth herein. Accordingly, the parties hereto
agree as follows:
ARTICLE I

Definitions
SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum equal to the product of (a) the
LIBO Rate in effect for such Interest Period and (b) Statutory Reserves.
“Administrative Agent” shall have the meaning assigned to such term in the
introductory statement to this Agreement.
“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A, or such other form as may be supplied from time to time by
the Administrative Agent.
“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.
“Agreement” shall mean this Credit Agreement, as the same may be amended,
restated, supplemented or otherwise modified from time to time.


--------------------------------------------------------------------------------


“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO
Rate on such day for a three-month Interest Period commencing on such day plus
1%; provided that, for the avoidance of doubt, the Adjusted LIBO Rate for any
day shall be based on the rate determined on such day at approximately 11 a.m.
(London time) by reference to the British Bankers’ Association Interest
Settlement Rates for deposits in dollars (as set forth by any service selected
by the Administrative Agent that has been nominated by the British Bankers’
Association as an authorized vendor for the purpose of displaying such rates).
If the Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Effective Rate or the Adjusted LIBO Rate for any reason, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms of the definition of Federal Funds Effective Rate
or Adjusted LIBO Rate, the Alternate Base Rate shall be determined without
regard to clause (b) or (c), as applicable, of the preceding sentence until the
circumstances giving rise to such inability no longer exist. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective on the effective
date of such change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate, as the case may be.
“Applicable Percentage” shall mean, for any day (a) with respect to any
Eurodollar Loan, 5.00% per annum, and (b) with respect to any ABR Loan, 4.00%
per annum.
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent, in the
form of Exhibit B or such other form as shall be approved by the Administrative
Agent.
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.
“Borrower” shall have the meaning assigned to such term in the introductory
statement to this Agreement.
“Borrower Materials” shall have the meaning assigned to such term in Section
9.01.
“Borrowing” shall mean Loans of the same Type made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.
“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C, or such other
form as shall be approved by the Administrative Agent.
“Breakage Event” shall have the meaning assigned to such term in Section 2.16.


--------------------------------------------------------------------------------


“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close; provided,
however, that when used in connection with a Eurodollar Loan, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
dollar deposits in the London interbank market.
“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
“Cash Equivalents” shall mean (a) direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the United States of America), in each
case maturing within one year from the date of issuance thereof, (b) investments
in commercial paper maturing within 270 days from the date of issuance thereof
and having, at such date of acquisition, the highest credit rating obtainable
from S&P or from Moody’s, (c) investments in certificates of deposit, banker’s
acceptances and time deposits maturing within one year from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, the Administrative Agent or any domestic
office of any commercial bank organized under the laws of the United States of
America or any State thereof that has a combined capital and surplus and
undivided profits of not less than $500,000,000 and that issues (or the parent
of which issues) commercial paper rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or “A-1” (or the then equivalent grade) by S&P, (d)
fully collateralized repurchase agreements with a term of not more than 30 days
for securities described in clause (a) above and entered into with a financial
institution satisfying the criteria of clause (c) above, and (e) investments in
“money market funds” within the meaning of Rule 2a-7 of the Investment Company
Act of 1940, as amended, substantially all of whose assets are invested in
investments of the type described in clauses (a) through (d) above.
“Change in Control” shall have the meaning assigned to the term “Change of
Control” in the Senior Secured Notes Indenture as in effect on the Closing Date.
“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender (or, for purposes of Section 2.14,
by any lending office of such Lender or by such Lender’s holding company, if
any) with any request, guideline or directive of any Governmental Authority made
or issued after the Closing Date.
“Charges” shall have the meaning assigned to such term in Section 9.09.


--------------------------------------------------------------------------------


“Closing Date” shall mean March 17, 2011.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
“Collateral” shall mean all the “Collateral” as defined in any Security
Document.
“Collateral Agent” shall mean The Bank of New York Mellon Trust Company, N.A.,
in its capacity as collateral agent for the Secured Parties, together with its
successors and assigns.
“Collateral Agreement” shall mean the Amended and Restated Collateral Agreement,
substantially in the form of Exhibit D, among the Borrower, the Subsidiaries
party thereto and the Collateral Agent for the benefit of the Secured Parties.
“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender to make Loans hereunder as set forth on Schedule 2.01, or in the
Assignment and Acceptance pursuant to which such Lender assumed its Commitment,
as applicable, as the same may be (a) reduced from time to time pursuant to
Section 2.09 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04.
“Commitment Fee” shall have the meaning assigned to such term in
Section 2.05(a).
“Communications” shall have the meaning assigned to such term in Section 9.01.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.
“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.
“Defaulting Lender” shall mean any Lender that has (a) defaulted in its
obligation to make a Loan required to be made by it hereunder, (b) notified the
Administrative Agent or a Loan Party in writing that it does not intend to
satisfy any such obligation or (c) become insolvent or the assets or management
of which has been taken over by any Governmental Authority.
“dollars” or “$” shall mean lawful money of the United States of America.


--------------------------------------------------------------------------------


“Domestic Subsidiaries” shall mean all Subsidiaries incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia.
“EBITDA” shall have the meaning assigned to such term in the Senior Secured
Notes Indenture as in effect on the Closing Date.
“Eligible Assignee” shall mean any commercial bank, insurance company,
investment or mutual fund or other entity (but not any natural person) that is
an “accredited investor” (as defined in Regulation D under the Securities Act of
1933, as amended) that extends credit or invests in bank loans as one of its
businesses; provided that neither the Borrower nor any of its Affiliates shall
be an Eligible Assignee.
“Environmental Laws” shall mean all former, current and future Federal, state,
local and foreign laws (including common law), treaties, regulations, rules,
ordinances, codes, decrees, judgments, directives, orders (including consent
orders) and agreements, in each case, relating to protection of the environment,
natural resources, human health and safety or the presence, Release of, or
exposure to, Hazardous Materials, or the generation, manufacture, processing,
distribution, use, treatment, storage, transport, recycling or handling of, or
the arrangement for such activities with respect to, Hazardous Materials.
“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) compliance or non‑compliance with any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived), (b) any failure by
any Plan to satisfy the minimum funding standard (within the meaning of Section
412 of the Code or Section 302 of ERISA) applicable to such Plan, in each case
whether or not waived, (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA, of an application for a waiver


--------------------------------------------------------------------------------


of the minimum funding standard with respect to any Plan, (d) a determination
that any Plan is, or is expected to be, in “at-risk” status (as defined in
Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code), (e) the incurrence
by the Borrower or any of its ERISA Affiliates of any liability under Title IV
of ERISA with respect to the termination of any Plan or the withdrawal or
partial withdrawal of the Borrower or any of its ERISA Affiliates from any Plan
or Multiemployer Plan, (f) the receipt by the Borrower or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to the
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan, (g) the receipt by the Borrower or any of its ERISA Affiliates of any
notice, or the receipt by any Multiemployer Plan from the Borrower or any of its
ERISA Affiliates of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA or in
endangered or critical status, within the meaning of Section 305 of ERISA,
(h) the occurrence of a “prohibited transaction” with respect to which the
Borrower or any of the Subsidiaries is a “disqualified person” (within the
meaning of Section 4975 of the Code) or with respect to which the Borrower or
any such Subsidiary could otherwise be liable or (i) any other event or
condition with respect to a Plan or Multiemployer Plan that could result in
liability of the Borrower or any Subsidiary.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Events of Default” shall have the meaning assigned to such term in Article VII.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, as in
effect on the date hereof.
“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income or franchise taxes imposed on
(or measured by) its net income or net profits (and, in each case, franchise
taxes imposed in lieu thereof) by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, or in which it is otherwise deemed to be
engaged in business, (b) any branch profits taxes imposed by the United States
of America or any similar tax imposed by any other jurisdiction described in
clause (a) above and (c) in the case of a Lender (other than an assignee
pursuant to a request by the Borrower under Section 2.21(a)) or participant, any
withholding tax (including FATCA) that is imposed on amounts payable to such
Lender or participant pursuant to any law enacted at the time such Lender
becomes a party to this Agreement (or designates a new lending office) or such
participant acquires its participation or is attributable to such Lender’s or
participant’s failure to comply with Sections 2.20(e) and 2.20(f), except to the
extent that such Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment) or sale


--------------------------------------------------------------------------------


of the participation, to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 2.20(a).
“Existing Subordinated Notes” shall mean the Borrower’s 9.5% Senior Subordinated
Notes due 2012.
“Existing Subordinated Notes Transactions” shall mean, on the Closing Date, (a)
the issuance by the Borrower of a redemption notice to redeem all of the
Existing Subordinated Notes outstanding on the Closing Date and (b) compliance
by the Borrower with the provisions of the indenture governing the Existing
Subordinated Notes dated March 26, 2002 (the “Existing Subordinated Notes
Indenture”) to satisfy and discharge the Existing Subordinated Notes Indenture
as to all such Existing Subordinated Notes.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement, and any current or future regulations thereunder or official
interpretations thereof.
“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.
“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“GAAP” shall mean United States generally accepted accounting principles applied
on a consistent basis.
“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.
“Granting Lender” shall have the meaning assigned to such term in Section
9.04(i).
“Guarantee” of or by any person shall mean any obligation, contingent or
otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness


--------------------------------------------------------------------------------


of any other person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such person, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or to purchase (or to advance or supply funds for the
purchase of) any security for the payment of such Indebtedness, (b) to purchase
or lease property, securities or services for the purpose of assuring the owner
of such Indebtedness of the payment of such Indebtedness or (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness; provided, however, that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business.
“Guarantee Agreement” shall mean the Guarantee Agreement, substantially in the
form of Exhibit E, among the Subsidiaries party thereto and the Administrative
Agent for the benefit of the Secured Parties.
“Hazardous Materials” shall mean (a) any petroleum products or byproducts and
all other hydrocarbons, coal ash, radon gas, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, chlorofluorocarbons and all other
ozone-depleting substances and (b) any chemical, material, substance or waste
that is prohibited, limited or regulated by or pursuant to any Environmental
Law.
“Hedging Agreement” shall mean any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such person
upon which interest charges are customarily paid, (d) all obligations of such
person under conditional sale or other title retention agreements relating to
property or assets purchased by such person, (e) all obligations of such person
issued or assumed as the deferred purchase price of property or services
(excluding trade accounts payable and accrued obligations incurred in the
ordinary course of business), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
person, whether or not the obligations secured thereby have been assumed,
(g) all Guarantees by such person of Indebtedness of others, (h) all Capital
Lease Obligations of such person, (i) all obligations of such person as an
account party in respect of letters of credit and (j) all obligations of such
person in respect of bankers’ acceptances. The Indebtedness of any person shall
include the Indebtedness of any partnership in which such person is a general
partner.
“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.


--------------------------------------------------------------------------------


“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).
“Information” shall have the meaning assigned to such term in Section 9.16.
“Intercreditor Agreements” shall mean the Pari Passu Intercreditor Agreement and
the Junior Lien Intercreditor Agreement.


“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December, and (b) with respect
to any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
that would have been an Interest Payment Date had successive Interest Periods of
three months’ duration been applicable to such Borrowing.
“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3 or 6 months thereafter, as the
Borrower may elect; provided, however, that (a) if any Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day, (b) any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period and (c) no Interest Period for any Loan shall extend beyond the
maturity date of such Loan. Interest shall accrue from and including the first
day of an Interest Period to but excluding the last day of such Interest Period.
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.
“Junior Lien Intercreditor Agreement” shall mean the Junior Lien Intercreditor
Agreement dated as of March 17, 2011, among the Senior Secured Notes Trustee, as
first priority representative, the Borrower, the Subsidiaries party thereto and
The Bank of New York Mellon Trust Company, N.A., as junior priority
representative.
“Junior Secured Notes” shall mean the Borrower’s 10.5% senior second priority
secured notes due 2018, issued on the Closing Date in an aggregate principal
amount of $290,000,000 and any exchange notes issued in exchange therefor, in
each case pursuant to the Junior Secured Notes Indenture.


“Junior Secured Notes Documents” shall mean the Junior Secured Notes, the Junior
Secured Notes Indenture and all other documents executed and delivered with
respect to the Junior Secured Notes or the Junior Secured Notes Indenture.




--------------------------------------------------------------------------------


“Junior Secured Notes Indenture” shall mean the Indenture for the Junior Secured
Notes dated as of March 17, 2011, among the Borrower, the Subsidiaries party
thereto and The Bank of New York Mellon Trust Company, N.A., as trustee, as
amended, supplemented or otherwise modified from time to time in accordance with
the terms hereof and thereof.


“Lenders” shall mean (a) the persons listed on Schedule 2.01 (other than any
such person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance) and (b) any person that has become a party hereto pursuant to an
Assignment and Acceptance.


“Leverage Ratio” shall mean, on any date of determination, the ratio of Total
Debt on such date to EBITDA for the period of four consecutive fiscal quarters
most recently ended on or prior to such date.
“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in dollars (as set
forth by any service selected by the Administrative Agent that has been
nominated by the British Bankers’ Association as an authorized information
vendor for the purpose of displaying such rates) for a period equal to such
Interest Period; provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the “LIBO
Rate” shall be the interest rate per annum determined by the Administrative
Agent to be the average of the rates per annum at which deposits in dollars are
offered for such relevant Interest Period to major banks in the London interbank
market in London, England by the Administrative Agent at approximately 11:00
a.m. (London time) on the date that is two Business Days prior to the beginning
of such Interest Period.
“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.
“Loan Documents” shall mean this Agreement, the Guarantee Agreement, the
Security Documents, the promissory notes, if any, executed and delivered
pursuant to Section 2.04(e) and any other document executed in connection with
the foregoing.
“Loan Parties” shall mean the Borrower and the Subsidiary Guarantors.
“Loans” shall mean the revolving loans made by the Lenders to the Borrower
pursuant to Section 2.01.


--------------------------------------------------------------------------------


“Margin Stock” shall have the meaning assigned to such term in Regulation U.
“Material Adverse Effect” shall mean (a) a materially adverse effect on the
business, assets, liabilities, operations, condition (financial or otherwise),
operating results or prospects of the Borrower and the Subsidiaries, taken as a
whole, (b) a material impairment of the ability of the Borrower or any other
Loan Party to perform any of its obligations under any Loan Document to which it
is or will be a party or (c) a material impairment of the rights and remedies of
or benefits available to the Lenders under any Loan Document.
“Material Indebtedness” shall mean Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of any one or more of
the Borrower or any Subsidiary in an aggregate principal amount exceeding
$10,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Subsidiary in respect of any
Hedging Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that the Borrower or such Subsidiary would be
required to pay if such Hedging Agreement were terminated at such time.
“Maturity Date” shall mean March 17, 2012.
“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.
“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.
“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
“Obligations” shall mean all obligations defined as “Loan Documents Obligations”
in the Collateral Agreement and the other Security Documents.
“OFAC” shall have the meaning assigned to such term in Section 3.23.
“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.
“Pari Passu Intercreditor Agreement” shall mean the Pari Passu Intercreditor
Agreement dated as of March 17, 2011, among the Collateral Agent, the Senior
Secured Notes Trustee, the Borrower, the Subsidiaries party thereto, the
Administrative Agent, as initial additional authorized representative, and each
additional representative from time to time party thereto.
“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and


--------------------------------------------------------------------------------


defined in ERISA.
“Perfection Certificate” shall mean the Perfection Certificate substantially in
the form of Annex X to the Collateral Agreement.
“Permitted Liens” shall have the meaning assigned to such term in the Senior
Secured Notes Indenture as in effect on the Closing Date.
“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform” shall have the meaning assigned to such term in Section 9.01.
“Prime Rate” shall mean the rate of interest per annum determined from time to
time by Administrative Agent as its prime rate in effect at its principal office
in New York City and notified to the Borrower. The prime rate is a rate set by
the Administrative Agent based upon various factors, including the
Administrative Agent’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above, or below such rate.
“Pro Forma Compliance” shall mean, at any date of determination, that the
Leverage Ratio on such date shall be less than or equal to 5.50 to 1.00.
“Pro Rata Percentage” of any Lender at any time shall mean the percentage of the
Total Commitment represented by such Lender’s Commitment. In the event the
Commitments shall have expired or been terminated, the Pro Rata Percentages
shall be determined on the basis of the Commitments most recently in effect,
giving effect to any subsequent assignments.
“Public Lender” shall have the meaning assigned to such term in Section 9.01.
“Refinancing Indebtedness” shall have the meaning assigned to such term in the
Senior Secured Notes Indenture as in effect on the Closing Date.
“Register” shall have the meaning assigned to such term in Section 9.04(d).


--------------------------------------------------------------------------------


“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
“Related Fund” shall mean, with respect to any Lender that is a fund or
commingled investment vehicle that invests in bank loans, any other fund that
invests in bank loans and is managed or advised by the same investment advisor
as such Lender or by an Affiliate of such investment advisor.
“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.
“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within, under, from or upon any building, structure,
facility or fixture.
“Required Lenders” shall mean, at any time, Lenders having Loans and unused
Commitments representing more than 50% of the sum of all Loans outstanding and
unused Commitments at such time; provided that (a) at any time there are two or
more Lenders which are not Defaulting Lenders, “Required Lenders” shall mean at
least two such Lenders, and (b) in any event, the Loans and unused Commitments
of any Defaulting Lender shall be disregarded in the determination of the
Required Lenders at any time.
“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.
“Restricted Subsidiary” shall have the meaning assigned to such term in the
Senior Secured Notes Indenture as in effect on the Closing Date.
“S&P” shall mean Standard & Poor’s Ratings Service, or any successor thereto.
“Secured Parties” shall mean (a) the Administrative Agent, (b) the Collateral
Agent, (c) the beneficiary of each indemnification obligation undertaken by any
Loan Party under any Loan Document, (d) the Lenders, (e) each counterparty to
any Hedging Agreement that constitutes a Guaranteed Obligation (as defined in
the Guarantee Agreement) and (f) the permitted successors and assigns of each of
the foregoing.


--------------------------------------------------------------------------------


“Security Documents” shall mean the Collateral Agreement, the Intercreditor
Agreements and each of the security agreements and other instruments and
documents executed and delivered pursuant to any of the foregoing or pursuant to
Section 5.12.
“Senior Secured Notes” shall mean the Borrower’s 10.5% senior secured notes due
2016, issued on October 6, 2010, in an aggregate principal amount of
$230,000,000, and any exchange notes issued in exchange therefor, in each case
pursuant to the Senior Secured Notes Indenture.
“Senior Secured Notes Documents” shall mean the Senior Secured Notes, the Senior
Secured Notes Indenture, the Senior Secured Notes Security Documents and all
other documents executed and delivered with respect to the Senior Secured Notes
or the Senior Secured Note Indenture.
“Senior Secured Notes Indenture” shall mean the Indenture for the Senior Secured
Notes dated as of October 6, 2010, among the Borrower, the Subsidiaries party
thereto and the Senior Secured Notes Trustee, as amended, supplemented or
otherwise modified from time to time in accordance with the terms hereof and
thereof.


“Senior Secured Notes Security Documents” shall mean the “Security Documents” as
defined in the Senior Secured Notes Indenture.


“Senior Secured Notes Trustee” shall mean The Bank of New York Mellon Trust
Company, N.A. and its successors and assigns acting as trustee under the Senior
Secured Notes Indenture.


“Significant Subsidiary” shall have the meaning assigned to such term in the
Senior Secured Notes Indenture as in effect on the Closing Date.


“SPC” shall have the meaning assigned to such term in Section 9.04(i).
“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board). Eurodollar Loans shall be
deemed to constitute Eurocurrency Liabilities (as defined in Regulation D of the
Board) and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D. Statutory Reserves shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
“subsidiary” shall mean, with respect to any person (herein referred to as the


--------------------------------------------------------------------------------


“parent”), any corporation, partnership, limited liability company, association
or other business entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or more than 50% of the general partnership interests are, at the time any
determination is being made, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.
“Subsidiary” shall mean any subsidiary of the Borrower.
“Subsidiary Guarantor” shall mean each Subsidiary listed on Schedule 1.01(a),
and each other Subsidiary that is or becomes a party to the Guarantee Agreement.
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
“Total Commitment” shall mean, at any time, the aggregate amount of the
Commitments, as in effect at such time. The initial Total Commitment is
$10,000,000.
“Total Debt” shall mean, at any time, (a) the total Indebtedness of the Borrower
and the Subsidiaries at such time (excluding Indebtedness of the type described
in clause (i) of the definition of such term, except to the extent of any
unreimbursed drawings thereunder) minus (b) unrestricted cash and Cash
Equivalents, at such time, in an aggregate amount not to exceed $50,000,000, to
the extent that any such unrestricted cash is, or any such Cash Equivalents are,
maintained in one or more deposit or securities accounts over which the
Collateral Agent has a perfected security interest by virtue of satisfying one
of the requirements for control specified in Section 9-104 of the New York
Uniform Commercial Code.
“Transactions” shall mean, collectively, (a) the execution, delivery and
performance by the Loan Parties of the Loan Documents to which they are a party,
and, in the case of the Borrower, the making of the Borrowings hereunder, (b)
the execution, delivery and performance by the Borrower and the Subsidiaries
party thereto of the Junior Secured Notes Documents and the issuance of the
Junior Secured Notes, (c) the Existing Subordinated Notes Transactions, and
(d) the payment of related fees and expenses.
“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall mean the
Adjusted LIBO Rate and the Alternate Base Rate.
“Unfunded Advances” shall mean, without duplication of amounts paid to the
Administrative Agent under the Intercreditor Agreements, the aggregate amount,
if any, (a) made available to the Borrower on the assumption that each Lender
has made its portion of


--------------------------------------------------------------------------------


the applicable Borrowing available to the Administrative Agent as contemplated
by Section 2.02(d) and (b) with respect to which a corresponding amount shall
not in fact have been returned to the Administrative Agent by the Borrower or
made available to the Administrative Agent by any such Lender.
“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
SECTION 1.02.    Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”; and
the words “asset” and “property” shall be construed as having the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. All
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, (a) any reference in this Agreement to any Loan
Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time and (b) all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided, however, that if the Borrower notifies the
Administrative Agent that the Borrower wishes to amend any provision contained
or incorporated by reference in this Agreement or any related definition to
eliminate the effect of any change in GAAP occurring after the date of this
Agreement on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders wish to amend any provision
contained or incorporated by reference in this Agreement or any related
definition for such purpose), then the Borrower’s compliance with such provision
shall be determined on the basis of GAAP in effect immediately before the
relevant change in GAAP became effective, until either such notice is withdrawn
or such provision is amended in a manner satisfactory to the Borrower and the
Required Lenders.
SECTION 1.03.    Pro Forma Calculations. Whenever it shall be necessary to
calculate the Leverage Ratio hereunder, the Leverage Ratio shall be calculated
after giving effect to all applicable adjustments contemplated by clauses (1)
through (5) and the final paragraph of the definition of the term “Consolidated
Coverage Ratio” in the Senior Secured Notes Indenture as in effect on the
Closing Date.


--------------------------------------------------------------------------------


SECTION 1.04.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a
“Eurocurrency Loan”). Borrowings also may be classified and referred to by Type
(e.g., a “Eurocurrency Borrowing”).
ARTICLE II    

The Credits
SECTION 2.01.    Commitments. Subject to the terms and conditions and relying
upon the representations and warranties herein set forth, each Lender agrees,
severally and not jointly, to make Loans to the Borrower, at any time and from
time to time on or after the date hereof, and until the earlier of the Maturity
Date and the termination of the Commitment of such Lender in accordance with the
terms hereof, in an aggregate principal amount at any time outstanding that will
not result in the aggregate principal amount of such Lender’s outstanding Loans
exceeding such Lender’s Commitment. Within the limits set forth in the preceding
sentence and subject to the terms, conditions and limitations set forth herein,
the Borrower may borrow, pay or prepay and reborrow Loans.
SECTION 2.02.    Loans. (a) Each Loan shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
respective Commitments; provided, however, that the failure of any Lender to
make any Loan shall not in itself relieve any other Lender of its obligation to
lend hereunder (it being understood, however, that no Lender shall be
responsible for the failure of any other Lender to make any Loan required to be
made by such other Lender). The Loans comprising any Borrowing shall be in an
aggregate principal amount that is (i) an integral multiple of $500,000 and not
less than $1,000,000 or (ii) equal to the remaining available balance of the
applicable Commitments.
(b)    Subject to Sections 2.08 and 2.15, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request pursuant
to Section 2.03. Each Lender may at its option make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement. Borrowings of more than one Type may be outstanding at the same time;
provided, however, that the Borrower shall not be entitled to request any
Borrowing that, if made, would result in more than five Eurodollar Borrowings
outstanding hereunder at any time. For purposes of the foregoing, Borrowings
having different Interest Periods, regardless of whether they commence on the
same date, shall be considered separate Borrowings.
(c)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds to such
account in New York City as the Administrative Agent may designate not later
than 2:00 p.m., New York City


--------------------------------------------------------------------------------


time, and the Administrative Agent shall promptly credit the amounts so received
to an account designated by the Borrower in the applicable Borrowing Request or,
if a Borrowing shall not occur on such date because any condition precedent
herein specified shall not have been met, return the amounts so received to the
respective Lenders.
(d)    Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If the Administrative Agent shall have so made funds available then, to the
extent that such Lender shall not have made such portion available to the
Administrative Agent, such Lender and the Borrower severally agree to repay to
the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to the Borrower to but excluding the date such amount is repaid to the
Administrative Agent at (i) in the case of the Borrower, a rate per annum equal
to the interest rate applicable at the time to the Loans comprising such
Borrowing and (ii) in the case of such Lender, a rate determined by the
Administrative Agent to represent its cost of overnight or short‑term funds
(which determination shall be conclusive absent manifest error). If such Lender
shall repay to the Administrative Agent such corresponding amount, such amount
shall constitute such Lender’s Loan as part of such Borrowing for purposes of
this Agreement.
(e)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request any Borrowing if the Interest Period requested with
respect thereto would end after the Maturity Date.
SECTION 2.03.    Borrowing Procedure. In order to request a Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone
(a) in the case of a Eurodollar Borrowing, not later than 1:00 p.m., New
York City time, three Business Days before a proposed Borrowing, and (b) in the
case of an ABR Borrowing, not later than 1:00 p.m., New York City time, on the
day of the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable, and shall be confirmed promptly by hand delivery or fax to the
Administrative Agent of a written Borrowing Request and shall specify the
following information: (i)  whether such Borrowing is to be a Eurodollar
Borrowing or an ABR Borrowing; (ii) the date of such Borrowing (which shall be a
Business Day); (iii) the number and location of the account to which funds are
to be disbursed; (iv) the amount of such Borrowing; and (v) if such Borrowing is
to be a Eurodollar Borrowing, the Interest Period with respect thereto;
provided, however, that, notwithstanding any contrary specification in any
Borrowing Request, each requested Borrowing shall comply with the requirements
set forth in Section 2.02. If no election as to the Type of Borrowing is
specified in any such notice, then the requested Borrowing shall be an ABR
Borrowing. If no Interest Period with respect to any Eurodollar Borrowing is
specified in any such notice, then the


--------------------------------------------------------------------------------


Borrower shall be deemed to have selected an Interest Period of one month’s
duration. The Administrative Agent shall promptly advise the applicable Lenders
of any notice given pursuant to this Section 2.03 (and the contents thereof),
and of each Lender’s portion of the requested Borrowing.
SECTION 2.04.    Evidence of Debt; Repayment of Loans. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan of such Lender on the
Maturity Date.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.
(c)    The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Type thereof and, if applicable,
the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower or any Subsidiary Guarantor and each Lender’s
share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraphs (b)
and (c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of the Borrower to repay the Loans in
accordance with their terms.
(e)    Any Lender may request that Loans made by it hereunder be evidenced by a
promissory note. In such event, the Borrower shall execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns and
in a form and substance reasonably acceptable to the Administrative Agent and
the Borrower. Notwithstanding any other provision of this Agreement, in the
event any Lender shall request and receive such a promissory note, the interests
represented by such note shall at all times (including after any assignment of
all or part of such interests pursuant to Section 9.04) be represented by one or
more promissory notes payable to the payee named therein or its registered
assigns.
SECTION 2.05.    Commitment Fees. The Borrower agrees to pay to each Lender
(other than a Defaulting Lender for so long as, and with respect to the period
during which, such Lender is a Defaulting Lender), through the Administrative
Agent, on the last Business Day of March, June, September and December in each
year and on each date on which the Commitment of such Lender shall expire or be
terminated as provided herein, a commitment fee (a “Commitment Fee”) equal to
0.75% per annum on the daily unused amount of the Commitment of such Lender
during the preceding quarter (or other period commencing with the date hereof or
ending with the Maturity Date or the date on which the


--------------------------------------------------------------------------------


Commitments of such Lender shall expire or be terminated). All Commitment Fees
shall be computed on the basis of the actual number of days elapsed in a year of
360 days. All Commitment Fees shall be paid on the dates due, in immediately
available funds, to the Administrative Agent for distribution, if and as
appropriate, among the Lenders. Once paid, the Commitment Fees shall not be
refundable under any circumstances.
SECTION 2.06.    Interest on Loans. (a) Subject to the provisions of
Section 2.07, the Loans comprising each ABR Borrowing shall bear interest
(computed on the basis of the actual number of days elapsed over a year of
360 days at all times and calculated from and including the date of such
Borrowing to but excluding the date of repayment thereof) at a rate per annum
equal to the Alternate Base Rate plus the Applicable Percentage in effect from
time to time.
(b)    Subject to the provisions of Section 2.07, the Loans comprising each
Eurodollar Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal to the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Percentage in effect from time to time.
(c)    Interest on each Loan shall be payable on the Interest Payment Dates
applicable to such Loan except as otherwise provided in this Agreement. The
applicable Alternate Base Rate or Adjusted LIBO Rate for each Interest Period or
day within an Interest Period, as the case may be, shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.
SECTION 2.07.    Default Interest. If (i) the Borrower shall default in the
payment of any principal of or interest on any Loan or any other amount due
hereunder or under any other Loan Document, by acceleration or otherwise, or
(ii) if any Event of Default under Article VII (other than paragraphs (b), (c),
(g) or (h) thereunder, which shall be covered by clause (i) above) has occurred
and is continuing and the Required Lenders so vote, then, in the case of clause
(i) above, until such defaulted amount shall have been paid in full or, in the
case of clause (ii) above, from the date such vote has been exercised by the
Required Lenders and for so long as such Event of Default is continuing, to the
extent permitted by law, all amounts outstanding under this Agreement and the
other Loan Documents shall bear interest (after as well as before judgment),
payable on demand, (a) in the case of principal, at the rate otherwise
applicable to such Loan pursuant to Section 2.06 plus 2.00% per annum and (b) in
all other cases, at a rate per annum (computed on the basis of the actual number
of days elapsed over a year of 360 days at all times) equal to the rate that
would be applicable to an ABR Loan plus 2.00% per annum.
SECTION 2.08.    Alternate Rate of Interest. In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurodollar Borrowing the Administrative Agent shall have determined
that dollar deposits in the principal amounts of the Loans comprising such
Borrowing are not generally available


--------------------------------------------------------------------------------


in the London interbank market, or that the rates at which such dollar deposits
are being offered will not adequately and fairly reflect the costs (other than
with respect to Taxes) to the majority of Lenders of making or maintaining
Eurodollar Loans during such Interest Period, or that reasonable means do not
exist for ascertaining the Adjusted LIBO Rate, the Administrative Agent shall,
as soon as practicable thereafter, give written or fax notice of such
determination to the Borrower and the Lenders. In the event of any such
determination, until the Administrative Agent shall have advised the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, any request by the Borrower for a Eurodollar Borrowing pursuant to
Section 2.03 or 2.10 shall be deemed to be a request for an ABR Borrowing. Each
determination by the Administrative Agent under this Section 2.08 shall be
conclusive absent manifest error.
SECTION 2.09.    Termination and Reduction of Commitments. (a) The Commitments
shall automatically terminate on the Maturity Date.
(b)    Upon at least three Business Days’ prior irrevocable written or fax
notice to the Administrative Agent, the Borrower may at any time in whole
permanently terminate, or from time to time in part permanently reduce, the
Commitments; provided, however, that (i) each partial reduction of the
Commitments shall be in an integral multiple of $500,000 and not less than
$1,000,000 and (ii) the Total Commitment shall not be reduced to an amount that
is less than the aggregate outstanding principal amount of the Loans at the
time.
(c)    Each reduction in the Commitments hereunder shall be made ratably among
the Lenders in accordance with their respective Commitments. The Borrower shall
pay to the Administrative Agent for the account of the applicable Lenders, on
the date of each termination or reduction, the Commitment Fees on the amount of
the Commitments so terminated or reduced accrued to but excluding the date of
such termination or reduction.
SECTION 2.10.    Conversion and Continuation of Borrowings. The Borrower shall
have the right at any time upon prior irrevocable notice to the Administrative
Agent (a) not later than 1:00 p.m., New York City time, on the day of
conversion, to convert any Eurodollar Borrowing into an ABR Borrowing, (b) not
later than 1:00 p.m., New York City time, three Business Days prior to
conversion or continuation, to convert any ABR Borrowing into a Eurodollar
Borrowing or to continue any Eurodollar Borrowing as a Eurodollar Borrowing for
an additional Interest Period, and (c) not later than 1:00 p.m., New York City
time, three Business Days prior to conversion, to convert the Interest Period
with respect to any Eurodollar Borrowing to another permissible Interest Period,
subject in each case to the following:
(i)    each conversion or continuation shall be made pro rata among the Lenders
in accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;
(ii)    if less than all the outstanding principal amount of any Borrowing


--------------------------------------------------------------------------------


shall be converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;
(iii)    each conversion shall be effected by each Lender and the Administrative
Agent by recording for the account of such Lender the new Loan of such Lender
resulting from such conversion and reducing the Loan (or portion thereof) of
such Lender being converted by an equivalent principal amount; accrued interest
on any Eurodollar Loan (or portion thereof) being converted shall be paid by the
Borrower at the time of conversion;
(iv)    if any Eurodollar Borrowing is converted at a time other than the end of
the Interest Period applicable thereto, the Borrower shall pay, upon demand, any
amounts due to the Lenders pursuant to Section 2.16;
(v)    any portion of a Borrowing maturing or required to be repaid in less than
one month may not be converted into or continued as a Eurodollar Borrowing;
(vi)    any portion of a Eurodollar Borrowing that cannot be converted into or
continued as a Eurodollar Borrowing by reason of the immediately preceding
clause shall be automatically converted at the end of the Interest Period in
effect for such Borrowing into an ABR Borrowing; and
(vii)    upon notice to the Borrower from the Administrative Agent given at the
request of the Required Lenders, after the occurrence and during the continuance
of a Default or Event of Default, no outstanding Loan may be converted into, or
continued as, a Eurodollar Loan.
Each notice pursuant to this Section 2.10 shall be irrevocable and shall refer
to this Agreement and specify (i) the identity and amount of the Borrowing that
the Borrower requests be converted or continued, (ii) whether such Borrowing is
to be converted to or continued as a Eurodollar Borrowing or an ABR Borrowing,
(iii) if such notice requests a conversion, the date of such conversion (which
shall be a Business Day) and (iv) if such Borrowing is to be converted to or
continued as a Eurodollar Borrowing, the Interest Period with respect thereto.
If no Interest Period is specified in any such notice with respect to any
conversion to or continuation as a Eurodollar Borrowing, the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall advise the Lenders of any notice given pursuant to
this Section 2.10 and of each Lender’s portion of any converted or continued
Borrowing. If the Borrower shall not have given notice in accordance with this
Section 2.10 to continue any Borrowing into a subsequent Interest Period (and
shall not otherwise have given notice in accordance with this Section 2.10 to
convert such Borrowing), such Borrowing shall, at the end of the Interest Period
applicable thereto (unless repaid pursuant to the terms hereof), automatically
be continued as an ABR Borrowing.


--------------------------------------------------------------------------------


SECTION 2.11.    RESERVED
SECTION 2.12.    Optional Prepayment. (a) The Borrower shall have the right at
any time and from time to time to prepay any Borrowing, in whole or in part,
upon at least three Business Days’ prior written or fax notice (or telephone
notice promptly confirmed by written or fax notice) in the case of Eurodollar
Loans, or written or fax notice (or telephone notice promptly confirmed by
written or fax notice) on the Business Day of prepayment in the case of ABR
Loans, to the Administrative Agent before 1:00 p.m., New York City time;
provided, however, that (i) each partial prepayment of a Borrowing shall be in
an amount that is an integral multiple of $500,000 and not less than $1,000,000
and (ii) at the election of the Borrower in connection with any prepayment of
Loans pursuant to this Section 2.12(a), such prepayment shall not, so long as no
Event of Default then exists, be applied to any Loan of a Defaulting Lender.
(b)    Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable unless conditioned upon a refinancing, in which case it shall still
be subject to Section 2.16, and shall commit the Borrower to prepay such
Borrowing by the amount stated therein on the date stated therein. All
prepayments under this Section 2.12 shall be subject to Section 2.16 but
otherwise without premium or penalty. All prepayments under this Section 2.12
(other than prepayments of ABR Loans that are not made in connection with the
termination or permanent reduction of the Commitments) shall be accompanied by
accrued and unpaid interest on the principal amount to be prepaid to but
excluding the date of payment.
SECTION 2.13.    Mandatory Prepayments. (a) In the event of any termination of
all the Commitments, the Borrower shall, on the date of such termination, repay
or prepay all its outstanding Borrowings. If, after giving effect to any partial
reduction of the Commitments or at any other time, the aggregate principal
amount of the outstanding Loans would exceed the Total Commitment, then the
Borrower shall, on the date of such reduction or at such other time, repay or
prepay Borrowings in an amount sufficient to eliminate such excess.
(b)    All prepayments of Borrowings under this Section 2.13 shall be subject to
Section 2.16, but shall otherwise be without premium or penalty, and shall be
accompanied by accrued and unpaid interest on the principal amount to be prepaid
to but excluding the date of payment.
SECTION 2.14.    Reserve Requirements; Change in Circumstances.
(a) Notwithstanding any other provision of this Agreement, if any Change in Law
(other than with respect to Excluded Taxes) shall impose, modify or deem
applicable any reserve, special deposit or similar requirement against assets
of, deposits with or for the account of or credit extended by any Lender (except
any such reserve requirement which is reflected in the Adjusted LIBO Rate) or
shall impose on such Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender,


--------------------------------------------------------------------------------


and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or otherwise) by an amount deemed by such Lender to be material, then
the Borrower will pay to such Lender at the time set forth in paragraph (c) of
this Section 2.14 such additional amount or amounts as will compensate such
Lender for such additional costs incurred or reduction suffered.
(b)    If any Lender shall have determined that any Change in Law regarding
capital adequacy has or would have the effect of reducing the rate of return on
such Lender’s capital or on the capital of such Lender’s holding company, if
any, as a consequence of this Agreement or the Loans made pursuant hereto to a
level below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy) by an amount deemed by such Lender to be material, then from
time to time the Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such Lender’s holding company for any
such reduction suffered.
(c)    A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company, as applicable, as specified in
paragraph (a) or (b) above shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate delivered by it within 10 days after its
receipt of the same.
(d)    Failure or delay on the part of any Lender to demand compensation for any
increased costs or reduction in amounts received or receivable or reduction in
return on capital shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be under any obligation
to compensate any Lender under paragraph (a) or (b) above with respect to
increased costs or reductions with respect to any period prior to the date that
is 120 days prior to such request if such Lender knew or could reasonably have
been expected to know of the circumstances giving rise to such increased costs
or reductions and of the fact that such circumstances would result in a claim
for increased compensation by reason of such increased costs or reductions;
provided further that the foregoing limitation shall not apply to any increased
costs or reductions arising out of the retroactive application of any Change in
Law within such 120-day period. The protection of this Section shall be
available to each Lender regardless of any possible contention of the invalidity
or inapplicability of the Change in Law that shall have occurred or been
imposed.
SECTION 2.15.    Change in Legality. (a) Notwithstanding any other provision of
this Agreement, if any Change in Law shall make it unlawful for any Lender to
make or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower and to the Administrative Agent:


--------------------------------------------------------------------------------


(i)    such Lender may declare that Eurodollar Loans will not thereafter (for
the duration of such unlawfulness) be made by such Lender hereunder (or be
continued for additional Interest Periods) and ABR Loans will not thereafter
(for such duration) be converted into Eurodollar Loans, whereupon any request
for a Eurodollar Borrowing (or to convert an ABR Borrowing to a Eurodollar
Borrowing or to continue a Eurodollar Borrowing for an additional Interest
Period) shall, as to such Lender only, be deemed a request for an ABR Loan (or a
request to continue an ABR Loan as such for an additional Interest Period or to
convert a Eurodollar Loan into an ABR Loan, as the case may be), unless such
declaration shall be subsequently withdrawn; and
(ii)    such Lender may require that all outstanding Eurodollar Loans made by it
be converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in paragraph (b) below.
In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurodollar Loans that would have been made by such Lender or the
converted Eurodollar Loans of such Lender shall instead be applied to repay the
ABR Loans made by such Lender in lieu of, or resulting from the conversion of,
such Eurodollar Loans.
(b)    For purposes of this Section 2.15, a notice to the Borrower by any Lender
shall be effective as to each Eurodollar Loan made by such Lender, if lawful, on
the last day of the Interest Period then applicable to such Eurodollar Loan; in
all other cases such notice shall be effective on the date of receipt by the
Borrower.
SECTION 2.16.    Indemnity. Except with respect to Taxes, the Borrower shall
indemnify each Lender against any loss or expense that such Lender may sustain
or incur as a consequence of (a) any event, other than a default by such Lender
in the performance of its obligations hereunder, which results in (i) such
Lender receiving or being deemed to receive any amount on account of the
principal of any Eurodollar Loan prior to the end of the Interest Period in
effect therefor, (ii) the conversion of any Eurodollar Loan to an ABR Loan, or
the conversion of the Interest Period with respect to any Eurodollar Loan, in
each case other than on the last day of the Interest Period in effect therefor,
or (iii) any Eurodollar Loan to be made by such Lender (including any Eurodollar
Loan to be made pursuant to a conversion or continuation under Section 2.10) not
being made after notice of such Loan shall have been given by the Borrower
hereunder (any of the events referred to in this clause (a) being called a
“Breakage Event”) or (b) any default in the making of any payment or prepayment
required to be made hereunder. In the case of any Breakage Event, such loss
shall include an amount equal to the excess, as reasonably determined by such
Lender, of (i) its cost of obtaining funds for the Eurodollar Loan that is the
subject of such Breakage Event for the period from the date of such Breakage
Event to the last day of the Interest Period in effect (or that would have been
in effect) for such Loan over (ii) the amount of


--------------------------------------------------------------------------------


interest likely to be realized by such Lender in redeploying the funds released
or not utilized by reason of such Breakage Event for such period. A certificate
of any Lender setting forth any amount or amounts which such Lender is entitled
to receive pursuant to this Section 2.16 shall be delivered to the Borrower and
shall be conclusive absent manifest error.
SECTION 2.17.    Pro Rata Treatment. Except as otherwise set forth herein, each
Borrowing, each payment or prepayment of principal of any Borrowing, each
payment of interest on the Loans, each payment of the Commitment Fees, each
reduction of the Commitments and each conversion of any Borrowing to or
continuation of any Borrowing as a Borrowing of any Type shall be allocated pro
rata among the Lenders in accordance with their respective Commitments (or, if
the Commitments shall have expired or been terminated, in accordance with the
respective principal amounts of their outstanding Loans). Each Lender agrees
that in computing such Lender’s portion of any Borrowing to be made hereunder,
the Administrative Agent may, in its discretion, round each Lender’s percentage
of such Borrowing to the next higher or lower whole dollar amount.
SECTION 2.18.    Sharing of Setoffs. Each Lender agrees that if it shall,
through the exercise of a right of banker’s lien, setoff or counterclaim against
the Borrower or any other Loan Party, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means, obtain payment (voluntary or involuntary) in respect of any
Loan or Loans as a result of which the unpaid principal portion of its Loans
shall be proportionately less than the unpaid principal portion of the Loans of
any other Lender, it shall be deemed simultaneously to have purchased from such
other Lender at face value, and shall promptly pay to such other Lender the
purchase price for, a participation in the Loans of such other Lender, so that
the aggregate unpaid principal amount of the Loans and participations in Loans
held by each Lender shall be in the same proportion to the aggregate unpaid
principal amount of all Loans then outstanding as the principal amount of its
Loans prior to such exercise of banker’s lien, setoff or counterclaim or other
event was to the principal amount of all Loans outstanding prior to such
exercise of banker’s lien, setoff or counterclaim or other event; provided,
however, that (i) if any such purchase or purchases or adjustments shall be made
pursuant to this Section 2.18 and the payment giving rise thereto shall
thereafter be recovered, such purchase or purchases or adjustments shall be
rescinded to the extent of such recovery and the purchase price or prices or
adjustment restored without interest, and (ii) the provisions of this Section
2.18 shall not be construed to apply to any payment made by the Borrower
pursuant to and in accordance with the express terms of this Agreement or any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans. The Borrower expressly consents to the
foregoing arrangements and agrees that any Lender holding a participation in a
Loan deemed to have been so purchased may exercise any and all rights of
banker’s lien, setoff or counterclaim with respect to any and all moneys owing
by the Borrower to such Lender by reason thereof as fully as if such Lender had
made a Loan directly to the Borrower in the amount of such participation.


--------------------------------------------------------------------------------


SECTION 2.19.    Payments. (a) The Borrower shall make each payment (including
principal of or interest on any Borrowing or any Commitment Fees or other
amounts) hereunder and under any other Loan Document not later than 1:00 p.m.,
New York City time, on the date when due in immediately available dollars,
without setoff, defense or counterclaim. Each such payment shall be made to the
Administrative Agent at its offices at Eleven Madison Avenue, New York, NY
10010. All payments received by the Administrative Agent after 1:00 p.m., New
York City time, shall be deemed received on the next Business Day (in the
Administrative Agent’s sole discretion) and any applicable interest shall
continue to accrue. The Administrative Agent shall promptly distribute to each
Lender any payments received by the Administrative Agent on behalf of such
Lender.
(b)    Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any Commitment Fees or
other amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or Commitment Fees, if
applicable.
(c)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower does not in fact make such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender, and to pay interest thereon, for each day from and
including the date such amount is distributed to it to, but excluding, the date
of payment to the Administrative Agent, at a rate determined by the
Administrative Agent to represent its cost of overnight or short-term funds
(which determination shall be conclusive absent manifest error).
SECTION 2.20.    Taxes. (a) Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party hereunder or under any other
Loan Document shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that, if the Borrower or any other
Loan Party shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or each
Lender (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower or such Loan Party
shall make such deductions and (iii) the Borrower or such Loan Party shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.
(b)    In addition, the Borrower shall pay any Other Taxes to the relevant


--------------------------------------------------------------------------------


Governmental Authority in accordance with applicable law.
(c)    The Borrower shall indemnify the Administrative Agent and each Lender,
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower or any other Loan Party hereunder or under any
other Loan Document (including Indemnified Taxes or Other Taxes imposed on
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment delivered to the Borrower by a Lender, or by the Administrative Agent on
behalf of itself or a Lender, shall be conclusive absent manifest error.
(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower or any other Loan Party to a Governmental Authority, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(e)    Each Foreign Lender and the Administrative Agent hereby agrees that it
shall, no later than the Closing Date, or in the case of a Foreign Lender that
becomes a party hereto pursuant to an Assignment and Acceptance after the
Closing Date no later than the date such Foreign Lender becomes a party hereto,
or, in the case where a Foreign Lender changes its applicable lending office by
designating a different lending office (a “New Lending Office”), no later than
the date such Lender designates the New Lending Office, and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent, but only if such Foreign Lender or the Administrative Agent is legally
able to do so, deliver to the Borrower and the Administrative Agent either
(i) two accurate, complete and signed copies of either (x) U.S. Internal Revenue
Service Form W‑8ECI or successor form, (y) U.S. Internal Revenue Service
Form W‑8BEN or successor form, in each case, indicating that such Foreign Lender
or the Administrative Agent is on the date of delivery thereof entitled to
receive payments of interest hereunder free from, or subject to a reduced rate
of, withholding of United States Federal income tax, or (z) U.S. Internal
Revenue Service Form W-8IMY (and required attachments or supporting statements)
or successor form, (ii) in the case of such a Lender that is entitled to claim
exemption from withholding of United States Federal income tax under
Section 871(h) or Section 881(c) of the Code, (x) a certificate to the effect
that such Lender is (A) not a “bank” within the meaning of Section 881(c)(3)(A)
of the Code, (B) not a “10 percent shareholder” within the meaning of
Section 881(c)(3)(B) of the Code and (C) not a controlled foreign corporation
described in Section 881(c)(3)(C) of the Code and (y) two accurate, complete and
signed copies of U.S. Internal Revenue Service Form W‑8BEN or successor form, or
(iii) any other form or documentation prescribed by applicable law indicating
that such Foreign Lender or the


--------------------------------------------------------------------------------


Administrative Agent is on the date of delivery thereof entitled to receive
payments of interest hereunder free from, or subject to a reduced rate of,
withholding of United States Federal income tax. In addition, each Foreign
Lender and the Administrative Agent shall deliver such forms promptly upon the
obsolescence, expiration or invalidity of any form previously delivered by such
Foreign Lender or the Administrative Agent and shall deliver such forms within
5 days after receipt of a written request therefor from the Borrower or the
Administrative Agent.
(f)    Each Lender that is a U.S. person as that term is defined in
Section 7701(a)(30) of the Code, other than a Lender that may be treated as an
exempt recipient based on the indicators described in Treasury Regulation
Section 1.6049-4(c)(1)(ii), hereby agrees that it shall, no later than the
Closing Date or, in the case of a Lender that becomes a party hereto pursuant to
an Assignment and Acceptance after the Closing Date no later than the date such
Lender becomes a party hereto, deliver to the Borrower and the Administrative
Agent two accurate, complete and signed copies of U.S. Internal Revenue Service
Form W‑9 or successor form, certifying that such Lender is on the date of
delivery thereof entitled to an exemption from United States backup withholding
tax. Unless the Borrower and the Administrative Agent has received such forms or
other documents required by this Section 2.20(f), the Borrower or the
Administrative Agent, as applicable, shall withhold amounts as required by
applicable requirements of law from such payments at the applicable statutory
rate.
(g)    If a Lender or the Administrative Agent determines that it has received a
refund in respect of any Indemnified Taxes or Other Taxes with respect to which
the Borrower has paid additional amounts pursuant to Section 2.20(a) or made an
indemnity payment, pursuant to this Section 2.20(c), it shall within 30 days
from the date of such receipt pay over such refund to the Borrower, net of all
out-of-pocket expenses of such Lender; provided, that the Borrower, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to the Borrower (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent or such
Lender in the event the Administrative Agent or such Lender is required to repay
such refund to such Governmental Authority. This Section shall not be construed
to require the Administrative Agent or any Lender to make available its tax
returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other person.
(h)    Each Lender shall severally indemnify the Administrative Agent for any
Taxes and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto (but, in the case of any Indemnified Taxes or Other Taxes,
only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes or Other Taxes and without
limiting the obligation of the Borrower to do so) attributable to such Lender
that are paid or payable by the Administrative Agent in connection with any Loan
Document, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. The indemnity under this
Section 2.20(h) shall be paid within 10 days after the Administrative Agent
delivers to the applicable Lender a certificate


--------------------------------------------------------------------------------


stating the amount of Taxes so paid or payable by the Administrative Agent. Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error.
(i)    If a payment made to the Administrative Agent or a Lender under this
Agreement may be subject to U.S. federal withholding tax under FATCA, the
Administrative Agent or such Lender shall deliver to the Borrower (and, in the
instance of a payment made to a Lender, to the Administrative Agent), at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrower or Administrative Agent, such documentation prescribed by
applicable law and such additional documentation reasonably requested by the
Borrower or Administrative Agent to comply with its withholding obligations, to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this Section 2.20(i), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.
SECTION 2.21.    Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate. (a) In the event (i) any Lender delivers a certificate requesting
compensation pursuant to Section 2.14, (ii) any Lender delivers a notice
described in Section 2.15, (iii) the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority on account of any Lender
pursuant to Section 2.20, (iv) any Lender becomes a Defaulting Lender or (v) any
Lender refuses to consent to any amendment, waiver or other modification of any
Loan Document requested by the Borrower that requires the consent of a greater
percentage of the Lenders than the Required Lenders and such amendment, waiver
or other modification is consented to by the Required Lenders, then, in each
case, the Borrower may, at its sole expense and effort (including with respect
to the processing and recordation fee referred to in Section 9.04(b)), upon
notice to such Lender and the Administrative Agent, require such Lender to
transfer and assign, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all of its interests, rights and
obligations under this Agreement to an Eligible Assignee that shall assume such
assigned obligations and, with respect to clause (v) above, shall consent to
such requested amendment, waiver or other modification of any Loan Document
(which Eligible Assignee may be another Lender, if a Lender accepts such
assignment); provided that (x) such assignment shall not conflict with any law,
rule or regulation or order of any court or other Governmental Authority having
jurisdiction, (y) the Borrower shall have received the prior written consent of
the Administrative Agent, which consent shall not unreasonably be withheld or
delayed, and (z) the Borrower or such Eligible Assignee shall have paid to the
affected Lender in immediately available funds an amount equal to the sum of the
principal of and interest accrued to the date of such payment on the outstanding
Loans of such Lender, plus all Commitment Fees and other amounts accrued for the
account of such Lender hereunder with respect thereto (including any amounts
under Sections 2.14 and 2.16); provided further that, if prior to any such
transfer and assignment the circumstances or event that resulted in such
Lender’s claim for compensation under Section 2.14, notice under Section 2.15 or
the amounts paid pursuant to Section 2.20, as the case may be, cease to cause
such Lender to suffer increased costs or reductions in amounts received or
receivable or reduction in return on capital, or cease to have the consequences
specified in Section 2.15,


--------------------------------------------------------------------------------


or cease to result in amounts being payable under Section 2.20, as the case may
be (including as a result of any action taken by such Lender pursuant to
paragraph (b) below), or if such Lender shall waive its right to claim further
compensation under Section 2.14 in respect of such circumstances or event or
shall withdraw its notice under Section 2.15 or shall waive its right to further
payments under Section 2.20 in respect of such circumstances or event or shall
consent to the proposed amendment, waiver, consent or other modification, as the
case may be, then such Lender shall not thereafter be required to make any such
transfer and assignment hereunder. Each Lender hereby grants to the
Administrative Agent an irrevocable power of attorney (which power is coupled
with an interest) to execute and deliver, on behalf of such Lender, as assignor,
any Assignment and Acceptance necessary to effectuate any assignment of such
Lender’s interests hereunder in the circumstances contemplated by this
Section 2.21(a).
(b)    If (i) any Lender shall request compensation under Section 2.14, (ii) any
Lender delivers a notice described in Section 2.15 or (iii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority on account of any Lender, pursuant to Section 2.20, then such Lender
shall use reasonable efforts (which shall not require such Lender to incur an
unreimbursed loss or unreimbursed cost or expense or otherwise take any action
inconsistent with its internal policies or legal or regulatory restrictions or
suffer any disadvantage or burden deemed by it to be significant) (x) to file
any certificate or document reasonably requested in writing by the Borrower or
(y) to assign its rights and delegate and transfer its obligations hereunder to
another of its offices, branches or affiliates, if such filing or assignment
would reduce its claims for compensation under Section 2.14 or enable it to
withdraw its notice pursuant to Section 2.15 or would reduce amounts payable
pursuant to Section 2.20, as the case may be, in the future. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such filing or assignment, delegation and transfer.
ARTICLE III    

Representations and Warranties
The Borrower represents and warrants to the Administrative Agent and each of the
Lenders that:
SECTION 3.01.    Organization; Powers. The Borrower and each of the Restricted
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has all requisite power
and authority to own its property and assets and to carry on its business as now
conducted and as proposed to be conducted, (c) is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required, except where the failure so to qualify could not reasonably be
expected to result in a Material Adverse Effect, and (d) has the power and
authority to execute, deliver and perform its obligations under each of the Loan
Documents and each other agreement or instrument contemplated thereby to which
it is or will be a party and, in the case of the Borrower, to borrow hereunder.


--------------------------------------------------------------------------------


SECTION 3.02.    Authorization. The Transactions (a) have been duly authorized
by all requisite corporate and, if required, stockholder action and (b) will not
(i) violate (A) any provision of law, statute, rule or regulation, or of the
certificate or articles of incorporation or other constitutive documents or
by-laws of the Borrower or any Restricted Subsidiary, (B) any order of any
Governmental Authority or (C) any provision of any indenture, agreement or other
instrument to which the Borrower or any Restricted Subsidiary is a party or by
which any of them or any of their property is or may be bound, (ii) be in
conflict with, result in a breach of or constitute (alone or with notice or
lapse of time or both) a default under, or give rise to any right to accelerate
or to require the prepayment, repurchase or redemption of any obligation under
any such indenture, agreement or other instrument or (iii) result in the
creation or imposition of any Lien upon or with respect to any property or
assets now owned or hereafter acquired by the Borrower or any Restricted
Subsidiary (other than any Lien created hereunder, under the Security Documents,
under the Senior Secured Notes Documents or under the Junior Secured Notes
Documents).
SECTION 3.03.    Enforceability. This Agreement has been duly executed and
delivered by the Borrower and constitutes, and each other Loan Document when
executed and delivered by each Loan Party party thereto will constitute, a
legal, valid and binding obligation of such Loan Party enforceable against such
Loan Party in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability.
SECTION 3.04.    Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, except for (a) the
filing of Uniform Commercial Code financing statements and filings with the
United States Patent and Trademark Office and the United States Copyright Office
and (b) such as have been made or obtained and are in full force and effect.
SECTION 3.05.    Financial Statements. The Borrower has heretofore furnished to
the Lenders its consolidated balance sheets and related statements of income,
stockholder’s equity and cash flows as of and for the fiscal year ended
December 31, 2010, audited by and accompanied by the opinion of Deloitte &
Touche LLP, independent public accountants. Such financial statements present
fairly the financial condition and results of operations and cash flows of the
Borrower and its consolidated Subsidiaries as of such date and for such period.
Such balance sheets and the notes thereto disclose all material liabilities,
direct or contingent, of the Borrower and its consolidated Subsidiaries as of
the date thereof. Such financial statements were prepared in accordance with
GAAP applied on a consistent basis.
SECTION 3.06.    No Material Adverse Change. No event, change or condition has
occurred that has had, or could reasonably be expected to have, a material
adverse effect on the business, assets, liabilities, operations, condition
(financial or otherwise) or operating


--------------------------------------------------------------------------------


results of the Borrower and the Restricted Subsidiaries, taken as a whole, since
December 31, 2010.
SECTION 3.07.    Title to Properties; Possession Under Leases. (a) Each of the
Borrower and the Restricted Subsidiaries has good and marketable title to or
valid leasehold interests in all its material properties and assets, except for
minor defects in title that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties and assets for
their intended purposes. All such material properties and assets are free and
clear of Liens, other than Permitted Liens.
(b)    Each of the Borrower and the Restricted Subsidiaries has complied with
all obligations under all material leases to which it is a party and all such
leases are in full force and effect. Each of the Borrower and the Restricted
Subsidiaries enjoys peaceful and undisturbed possession under all such material
leases.
SECTION 3.08.    Restricted Subsidiaries. Schedule 3.08 sets forth as of the
Closing Date a list of all Restricted Subsidiaries and the percentage ownership
interest of the Borrower and its Restricted Subsidiaries therein. The shares of
capital stock or other ownership interests so indicated on Schedule 3.08 are
fully paid and non-assessable and are owned by the Borrower, directly or
indirectly, free and clear of all Liens other than Permitted Liens.
SECTION 3.09.    Litigation; Compliance with Laws. (a) Except as set forth on
Schedule 3.09, there are no actions, suits or proceedings at law or in equity or
by or before any Governmental Authority now pending or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any Restricted
Subsidiary or any business, property or rights of any such person (i) that
involve any Loan Document or the Transactions or (ii) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.
(b)    Since the date of this Agreement, there has been no change in the status
of the matters disclosed on Schedule 3.09 that, individually or in the
aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.
(c)    Neither the Borrower nor any of the Restricted Subsidiaries or any of
their respective material properties or assets is in violation of, nor will the
continued operation of their material properties and assets as currently
conducted violate, any law, rule or regulation (including any zoning, building,
ordinance, code or approval or any building permits), or is in default with
respect to any judgment, writ, injunction, decree or order of any Governmental
Authority, in each case where such violation or default could reasonably be
expected to result in a Material Adverse Effect.
SECTION 3.10.    Agreements. (a) Neither the Borrower nor any of the


--------------------------------------------------------------------------------


Restricted Subsidiaries is a party to any agreement or instrument or subject to
any corporate restriction that has resulted or could reasonably be expected to
result in a Material Adverse Effect.
(b)    Neither the Borrower nor any of the Restricted Subsidiaries is in default
in any manner under any provision of any indenture or other agreement or
instrument evidencing Indebtedness, or any other material agreement or
instrument to which it is a party or by which it or any of its properties or
assets are or may be bound, where such default could reasonably be expected to
result in a Material Adverse Effect.
SECTION 3.11.    Federal Reserve Regulations. (a) Neither the Borrower nor any
of the Restricted Subsidiaries is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
buying or carrying Margin Stock.
(b)    No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that entails a violation of, or that is inconsistent with, the provisions of the
Regulations of the Board, including Regulation T, U or X.
SECTION 3.12.    Investment Company Act. Neither the Borrower nor any Restricted
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.
SECTION 3.13.    Use of Proceeds. The Borrower will use the proceeds of the
Loans only for the purposes specified in the introductory statement to this
Agreement and not to purchase or carry Margin Stock.
SECTION 3.14.    Tax Returns. Each of the Borrower and the Subsidiaries has
filed or caused to be filed all material Federal, state and local tax returns
required to have been filed by it with a Governmental Authority and has paid or
caused to be paid all material taxes due and payable by it, except taxes that
are being contested in good faith by appropriate proceedings and for which the
Borrower or such Subsidiary, as applicable, shall have set aside on its books
adequate reserves.
SECTION 3.15.    No Material Misstatements. No information, report, financial
statement, exhibit or schedule furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the negotiation of any
Loan Document or included therein or delivered pursuant thereto contained,
contains or will contain any material misstatement of fact or omitted, omits or
will omit to state any material fact necessary to make the statements therein,
in the light of the circumstances under which they were, are or will be made,
not misleading; provided that to the extent any such information, report,
financial statement, exhibit or schedule was based upon or constitutes a
forecast or projection, the Borrower represents only that it acted in good faith
and utilized reasonable assumptions and due care in the preparation of such
information, report, financial


--------------------------------------------------------------------------------


statement, exhibit or schedule.
SECTION 3.16.    Employee Benefit Plans. The Borrower and each of its ERISA
Affiliates is in compliance in all material respects with the applicable
provisions of ERISA and the Code and the regulations and published
interpretations thereunder. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events,
could reasonably be expected to result in material liability of the Borrower or
any of its ERISA Affiliates. The present value of all benefit liabilities under
each Plan (based on the assumptions used for purposes of Accounting Standard
Codifications No. 715, as amended or revised from time to time) did not, as of
the last annual valuation date applicable thereto, exceed by more than
$1,000,000 the fair market value of the assets of such Plan, and the present
value of all benefit liabilities of all underfunded Plans (based on the
assumptions used for purposes of Accounting Standard Codifications No. 715, as
amended or revised from time to time) did not, as of the last annual valuation
dates applicable thereto, exceed by more than $1,000,000 the fair market value
of the assets of all such underfunded Plans.
SECTION 3.17.    Environmental Matters. (a) Except as set forth in Schedule 3.17
and except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, neither the Borrower nor any of the Restricted Subsidiaries (i) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law,
(ii) has become subject to any Environmental Liability, (iii) has received
notice of any claim with respect to any Environmental Liability or (iv) knows of
any basis for any Environmental Liability.
(b)    Since the date of this Agreement, there has been no change in the status
of the matters disclosed on Schedule 3.17 that, individually or in the
aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.
SECTION 3.18.    Insurance. Schedule 3.18 sets forth a true, complete and
correct description of all insurance maintained by the Borrower or by the
Borrower for its Restricted Subsidiaries as of the date hereof and the Closing
Date. As of each such date, such insurance is in full force and effect and all
premiums have been duly paid. The Borrower and its Restricted Subsidiaries have
insurance in such amounts and covering such risks and liabilities as are in
accordance with normal industry practice.
SECTION 3.19.    Security Documents. (a) The Collateral Agreement, upon
execution and delivery thereof by the parties thereto, will create in favor of
the Collateral Agent, for the ratable benefit of the Secured Parties, a legal,
valid and enforceable security interest in the Collateral (as defined in the
Collateral Agreement) and the proceeds thereof and when financing statements or
other filings in appropriate form are filed in the offices specified on Schedule
3.19(a) (or, in the case of Collateral delivered after the date hereof in
accordance with the provisions of Section 5.12, in the appropriate filing
offices), the Lien


--------------------------------------------------------------------------------


created under the Collateral Agreement will constitute a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in such Collateral (other than Intellectual Property, as defined in the
Collateral Agreement), in each case prior and superior in right to any other
person, other than Permitted Liens that may take priority as a matter of law,
and as otherwise provided in the Pari Passu Intercreditor Agreement.
(b)    Upon the recordation of the Collateral Agreement (or a short-form
security agreement in form and substance reasonably satisfactory to the Borrower
and the Administrative Agent) with the United States Patent and Trademark Office
and the United States Copyright Office, together with the financing statements
or such other filings in appropriate form filed in the offices specified on
Schedule 3.19(a) (or, in the case of Collateral delivered after the date hereof
in accordance with the provisions of Section 5.12, in the appropriate filing
offices), the Lien created under the Collateral Agreement shall constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the Loan Parties in Patents and Trademarks (as each term is defined in the
Collateral Agreement) registered or applied for with the United States Patent
and Trademark Office or Copyrights (as defined in the Collateral Agreement)
registered or applied for with the United States Copyright Office, as the case
may be, in each case prior and superior in right to any other person other than
Permitted Liens that may take priority as a matter of law, and as otherwise
provided in the Pari Passu Intercreditor Agreement (it being understood that
subsequent recordings in the United States Patent and Trademark Office and the
United States Copyright Office may be necessary to perfect a Lien on registered
or applied for Patents, Trademarks, or Copyrights, acquired by the Loan Parties
after the date hereof).
SECTION 3.20.    Location of Leased Premises. Schedule 3.20 lists completely and
correctly as of the Closing Date all real property leased by the Borrower and
the Restricted Subsidiaries and the addresses thereof. The Borrower and the
Restricted Subsidiaries have valid leases in all the real property set forth on
Schedule 3.20. On the Closing Date, neither the Borrower nor any Restricted
Subsidiary owns any real property in fee.
SECTION 3.21.    Labor Matters. As of the date hereof and the Closing Date,
there are no strikes, lockouts or slowdowns against the Borrower or any
Restricted Subsidiary pending or, to the knowledge of the Borrower, threatened.
The hours worked by and payments made to employees of the Borrower and the
Restricted Subsidiaries have not been in violation of the Fair Labor Standards
Act or any other applicable Federal, state, local or foreign law dealing with
such matters. All payments due from the Borrower or any Restricted Subsidiary,
or for which any claim may be made against the Borrower or any Restricted
Subsidiary, on account of wages and employee health and welfare insurance and
other benefits, have been paid or accrued as a liability on the books of the
Borrower or such Restricted Subsidiary. The consummation of the Transactions
will not give rise to any right of termination or right of renegotiation on the
part of any union under any collective bargaining agreement to which the
Borrower or any Restricted Subsidiary is bound.


--------------------------------------------------------------------------------


SECTION 3.22.    Solvency. Immediately after the consummation of the
Transactions to occur on the Closing Date and immediately following the making
of each Loan and after giving effect to the application of the proceeds of each
Loan (if any) on the Closing Date, (a) the fair value of the assets of each Loan
Party, at a fair valuation, will exceed its debts and liabilities, subordinated,
contingent or otherwise; (b) the present fair saleable value of the property of
each Loan Party will be greater than the amount that will be required to pay the
probable liability of its debts and other liabilities, subordinated, contingent
or otherwise, as such debts and other liabilities become absolute and matured;
(c) each Loan Party will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (d) each Loan Party will not have unreasonably small capital with
which to conduct the business in which it is engaged as such business is now
conducted and is proposed to be conducted following the Closing Date.
SECTION 3.23.    Sanctioned Persons. Neither the Borrower nor any Subsidiary
nor, to the knowledge of the Borrower, any director, officer, agent, employee or
Affiliate of the Borrower or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Borrower will not directly or indirectly
use the proceeds of the Loans or the Letters of Credit or otherwise make
available such proceeds to any person, for the purpose of financing the
activities of any person currently subject to any U.S. sanctions administered by
OFAC.
ARTICLE IV    

Conditions of Lending
The obligations of the Lenders to make Loans hereunder are subject to the
satisfaction of the following conditions:
SECTION 4.01.    All Borrowings. On the date of each Borrowing (other than a
conversion or a continuation of a Borrowing):
(a)    The Administrative Agent shall have received a notice of such Borrowing
as required by Section 2.03.
(b)    The representations and warranties set forth in Article III and in each
other Loan Document shall be true and correct in all material respects on and as
of the date of such Borrowing with the same effect as though made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date.
(c)    At the time of and immediately after such Borrowing, no Default or Event
of


--------------------------------------------------------------------------------


Default shall have occurred and be continuing.
(d)    At the time of such Borrowing and immediately after giving effect
thereto, the Borrower would be in Pro Forma Compliance.
Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date of such Borrowing as to the matters specified in
paragraphs (b), (c) and (d) of this Section 4.01.
SECTION 4.02.    First Borrowing. On the Closing Date:
(a)    The Administrative Agent shall have received, on behalf of itself and the
Lenders, a favorable written opinion of (i) Latham & Watkins LLP, counsel for
the Borrower, substantially to the effect set forth in Exhibit F-1, and
(ii) each local counsel listed on Schedule 4.02(a), substantially to the effect
set forth in Exhibits F-2, F-3 and F-4, in each case (A) dated the Closing Date,
(B) addressed to the Administrative Agent and the Lenders, and (C) covering such
other matters relating to the Loan Documents and the Transactions as the
Administrative Agent shall reasonably request, and the Borrower hereby requests
such counsel to deliver such opinions.
(b)    All legal matters incident to this Agreement, the Borrowings and
extensions of credit hereunder and the other Loan Documents shall be
satisfactory to the Lenders and to the Administrative Agent.
(c)    The Administrative Agent shall have received (i) a copy of the
certificate or articles of incorporation, including all amendments thereto, of
each Loan Party, certified as of a recent date by the Secretary of State of the
state of its organization, and a certificate as to the good standing of each
Loan Party as of a recent date, from such Secretary of State; (ii) a certificate
of the Secretary or Assistant Secretary of each Loan Party dated the Closing
Date and certifying (A) that attached thereto is a true and complete copy of the
by-laws of such Loan Party as in effect on the Closing Date and at all times
since a date prior to the date of the resolutions described in clause (B) below,
(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors of such Loan Party authorizing the execution,
delivery and performance of the Loan Documents to which such person is a party
and, in the case of the Borrower, the borrowings hereunder, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect, (C) that the certificate or articles of incorporation of such Loan
Party have not been amended since the date of the last amendment thereto shown
on the certificate of good standing furnished pursuant to clause (i) above, and
(D) as to the incumbency and specimen signature of each officer executing any
Loan Document or any other document delivered in connection herewith on behalf
of such Loan Party; (iii) a certificate of another officer as to the incumbency
and specimen signature of the Secretary or Assistant Secretary executing the
certificate pursuant to clause (ii) above; and (iv) such other documents as the
Lenders or the Administrative Agent may reasonably request.


--------------------------------------------------------------------------------


(d)    The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by a Financial Officer of the Borrower, confirming
compliance with the conditions precedent set forth in paragraphs (b) and (c) of
Section 4.01.
(e)    The Administrative Agent shall have received from the Borrower (i) for
the account of each Lender on the Closing Date, an upfront fee in an amount
equal to 0.50% of the Commitment of such Lender on the Closing Date, and (ii)
all other amounts due and payable on or prior to the Closing Date, including, to
the extent invoiced, reimbursement or payment of all out‑of‑pocket expenses
required to be reimbursed or paid by the Borrower hereunder or under any other
Loan Document.
(f)    The Guarantee Agreement and the Security Documents shall have been duly
executed by each Loan Party that is to be a party thereto and shall be in full
force and effect on the Closing Date. The Collateral Agent on behalf of the
Secured Parties shall have a security interest in the Collateral of the type and
priority described in each Security Document.
(g)    The Administrative Agent shall have received a Perfection Certificate
with respect to the Loan Parties dated the Closing Date and duly executed by a
Responsible Officer of the Borrower, and shall have received the results of a
search of the Uniform Commercial Code filings (or equivalent filings) made with
respect to the Loan Parties in the states (or other jurisdictions) of formation
of such persons, as indicated on such Perfection Certificate, together with
copies of the financing statements (or similar documents) disclosed by such
search, and accompanied by evidence satisfactory to the Administrative Agent
that the Liens indicated in any such financing statement (or similar document)
would be Permitted Liens or have been or will be contemporaneously released or
terminated.
(h)    The Administrative Agent shall have received a copy of, or a certificate
as to coverage under, the insurance policies required by Section 5.02 and the
applicable provisions of the Security Documents, each of which shall be endorsed
or otherwise amended to include a customary lender’s loss payable endorsement
and to name the Collateral Agent as additional insured, in form and substance
reasonably satisfactory to the Administrative Agent.
(i)    The Borrower shall have received gross cash proceeds of not less than
$290,000,000 from the issuance of Junior Secured Notes pursuant to the Junior
Secured Notes Indenture.
(j)    The Administrative Agent shall be satisfied that the Existing
Subordinated Notes Transactions will be consummated substantially concurrently
with the Closing Date. Immediately after giving effect to the Transactions and
the other transactions contemplated hereby, the Borrower and the Subsidiaries
shall have outstanding no Indebtedness other than (a) Indebtedness outstanding
under this Agreement, (b) Indebtedness outstanding under the Senior Secured
Notes Indenture, (c) Indebtedness outstanding under the Junior Secured


--------------------------------------------------------------------------------


Notes Indenture, (d) Indebtedness outstanding and set forth on Schedule 4.02(j)
and (e) other Indebtedness permitted to be incurred under this Agreement in an
aggregate outstanding principal amount not in excess of $1,000,000.
(k)    The Lenders shall have received the financial statements and opinion
referred to in Section 3.05, none of which shall demonstrate a material adverse
change in the financial condition of the Borrower and the Subsidiaries taken as
a whole from (and shall not otherwise be materially inconsistent with) the
financial statements or forecasts previously provided to the Lenders.
(l)    The Lenders shall have received a detailed consolidated budget for the
fiscal year ending December 31, 2011, in form and substance reasonably
satisfactory to the Lenders.
(m)    The Administrative Agent shall have received a certificate from a
Financial Officer of the Borrower, in form and substance reasonably satisfactory
to the Administrative Agent, certifying that the Borrower and the Subsidiaries,
on a consolidated basis after giving effect to the Transactions to occur on the
Closing Date, are solvent (determined in a manner consistent with the
representation in Section 3.22).
(n)    The Lenders shall have received, to the extent requested, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act.
(o)    There shall be no actions, suits or proceedings at law or in equity or by
or before any Governmental Authority now pending or threatened against or
affecting the Borrower or any Subsidiary or any business, property or rights of
any such person that involve any Loan Document or the Transactions.
ARTICLE V    

Affirmative Covenants
The Borrower covenants and agrees with each Lender that so long as this
Agreement shall remain in effect and until the Commitments have been terminated
and the principal of and interest on each Loan, all Commitment Fees and all
other expenses or amounts payable under any Loan Document shall have been paid
in full, unless the Required Lenders shall otherwise consent in writing, the
Borrower will, and will cause each of the Restricted Subsidiaries to:
SECTION 5.01.    Existence; Compliance with Laws; Businesses and Properties. (a)
Do or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence, except as would otherwise be permitted in
compliance


--------------------------------------------------------------------------------


with Article VI.
(b)    Do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names
material to the conduct of its business; maintain and operate such business in
substantially the manner in which it is presently conducted and operated; comply
in all material respects with all applicable laws, rules, regulations and
decrees and orders of any Governmental Authority, whether now in effect or
hereafter enacted; and at all times maintain and preserve all property material
to the conduct of such business and keep such property in good repair, working
order and condition and from time to time make, or cause to be made, all needful
and proper repairs, renewals, additions, improvements and replacements thereto
necessary in order that the business carried on in connection therewith may be
properly conducted at all times.
SECTION 5.02.    Insurance. (a) Maintain such insurance, to such extent and
against such risks, including fire and other risks insured against by extended
coverage, as is customary with companies in the same or similar businesses
operating in the same or similar locations, including public liability insurance
against claims for personal injury or death or property damage occurring upon,
in, about or in connection with the use of any properties owned, occupied or
controlled by it; and maintain such other insurance as may be required by law.
(b)    Cause all such policies covering any Collateral to be endorsed or
otherwise amended to include a customary lender’s loss payable endorsement, in
form and substance satisfactory to the Administrative Agent.
SECTION 5.03.    Obligations and Taxes. Pay its Indebtedness and other
obligations promptly and in accordance with their terms and pay and discharge
promptly when due all material taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits or in respect of its
property, as well as all lawful claims for labor, materials and supplies or
otherwise, before the same shall become delinquent or in default, that, if
unpaid, might give rise to a Lien upon such properties or any part thereof;
provided, however, that such payment and discharge shall not be required with
respect to any such tax, assessment, charge, levy or claim so long as the
validity or amount thereof shall be contested in good faith by appropriate
proceedings and the Borrower shall have set aside on its books adequate reserves
with respect thereto in accordance with GAAP and, with respect to a contested
obligation, such contest operates to suspend collection and enforcement of a
Lien.
SECTION 5.04.    Financial Statements, Reports, etc. In the case of the
Borrower, furnish to the Administrative Agent, which shall furnish to each
Lender:
(a)    within 90 days after the end of each fiscal year, beginning with the
fiscal year ended December 31, 2010, (i) its consolidated balance sheet and
related statements of


--------------------------------------------------------------------------------


income, stockholders’ equity and cash flows showing the financial condition of
the Borrower and its consolidated Restricted Subsidiaries as of the close of
such fiscal year and the results of its operations and the operations of such
Restricted Subsidiaries during such year, together with comparative figures for
the immediately preceding fiscal year, all audited by Deloitte & Touche LLP or
other independent public accountants of recognized national standing and (ii) an
opinion of such accountants (which opinion shall, except as specified in the
opinion of Deloitte & Touche LLP dated February 25, 2011 in relation to Note 2
to the consolidated financial statements for the fiscal year ended December 31,
2010, be without a “going concern” explanatory note or any similar qualification
or exception and without any qualification or exception as to the scope of such
audit) to the effect that the consolidated financial statements delivered
pursuant to clause (i) above fairly present the financial condition and results
of operations of the Borrower and its consolidated Restricted Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied;
(b)    within 45 days after the end of each of the first three fiscal quarters
of each fiscal year, beginning with the fiscal quarter ending March 31, 2011,
(i) its consolidated balance sheet and related statements of income,
stockholders’ equity and cash flows showing the financial condition of the
Borrower and its consolidated Restricted Subsidiaries as of the close of such
fiscal quarter and the results of its operations and the operations of such
Restricted Subsidiaries during such fiscal quarter and the then elapsed portion
of the fiscal year, and comparative figures for the same periods in the
immediately preceding fiscal year and (ii) a certificate of a Financial Officer
of the Borrower certifying that the consolidated financial statements delivered
pursuant to clause (i) above fairly present the financial condition and results
of operations of the Borrower and its consolidated Restricted Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments;
(c)    notwithstanding the foregoing, (i) in the event that the Borrower
delivers to the Administrative Agent an Annual Report for the Borrower on Form
10-K for such fiscal year, as filed with the Securities and Exchange Commission,
within 90 days after the end of such fiscal year, such Form 10-K shall satisfy
the requirements of paragraph (a) above; provided that, such Form 10-K, when
filed with the Securities and Exchange Commission, is accompanied by an opinion
of Deloitte & Touche LLP or other independent public accountants of recognized
national standing that satisfies the requirements of clause (ii) of paragraph
(a) above and (ii) in the event that the Borrower delivers to the Administrative
Agent a Quarterly Report for the Borrower on Form 10-Q for such fiscal quarter,
as filed with the Securities and Exchange Commission, within 45 days after the
end of such fiscal quarter, such Form 10-Q shall satisfy the requirements of
paragraph (b) above;
(d)    concurrently with any delivery of financial statements under paragraph
(a) or (b) above, a certificate of a Financial Officer in the form of Exhibit G
(i) certifying that no Event of Default or Default has occurred or, if such an
Event of Default or Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto and (ii) setting forth a reasonably detailed calculation of the


--------------------------------------------------------------------------------


Leverage Ratio as of the period then ended (regardless of whether the Borrower
is then required to comply with Section 6.03);
(e)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Restricted Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of the
Securities and Exchange Commission, or with any national securities exchange, or
distributed to its shareholders, as the case may be;
(f)    promptly after the receipt thereof by the Borrower or any of the
Restricted Subsidiaries, a copy of any “management letter” received by any such
person from its certified public accountants and the management’s response
thereto;
(g)    promptly after the request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act;
(h)    promptly after the request by the Administrative Agent or any Lender,
copies of (i) any documents described in Section 101(k)(1) of ERISA that the
Borrower or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(l)(1) of ERISA
that the Borrower or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan; provided that if the Borrower or any of its ERISA Affiliates
has not requested such documents or notices from the administrator or sponsor of
the applicable Multiemployer Plan, the Borrower or the applicable ERISA
Affiliate shall promptly make a request for such documents or notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof; and
(i)    promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Restricted Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.
SECTION 5.05.    Litigation and Other Notices. Furnish to the Administrative
Agent and each Lender prompt written notice of the following:
(a)    any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto;
(b)    the filing or commencement of, or any threat or notice of intention of
any person to file or commence, any action, suit or proceeding, whether at law
or in equity or by or before any Governmental Authority, against the Borrower or
any Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect; and


--------------------------------------------------------------------------------


(c)    any development that has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect.
SECTION 5.06.    Information Regarding Collateral. Furnish to the Administrative
Agent prompt written notice of any change (i) in any Loan Party’s corporate
name, (ii) in the jurisdiction of organization or formation of any Loan Party,
or (iii) in any Loan Party’s identity or corporate structure. The Borrower
agrees not to effect or permit any change referred to in the preceding sentence
unless all filings have been made under the Uniform Commercial Code or otherwise
that are required in order for the Collateral Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral. The Borrower also agrees promptly to notify the
Administrative Agent if any material portion of the Collateral is damaged or
destroyed.
SECTION 5.07.    Maintaining Records; Access to Properties and Inspections. Keep
proper books of record and account in which full, true and correct entries in
conformity with GAAP and all requirements of law are made of all dealings and
transactions in relation to its business and activities. Each Loan Party will,
and will cause each of its subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender to visit and inspect the
financial records and the properties of such person at reasonable times and as
often as reasonably requested and to make extracts from and copies of such
financial records, and permit any representatives designated by the
Administrative Agent or any Lender to discuss the affairs, finances and
condition of such person with the officers thereof and independent accountants
therefor.
SECTION 5.08.    Use of Proceeds. Use the proceeds of the Loans only for the
purposes specified in the introductory statement to this Agreement.
SECTION 5.09.    Employee Benefits. (a) Comply in all material respects with the
applicable provisions of ERISA and the Code and (b) furnish to the
Administrative Agent as soon as possible after, and in any event within ten days
after any responsible officer of the Borrower or any ERISA Affiliate knows or
has reason to know that, any ERISA Event has occurred that, alone or together
with any other ERISA Event could reasonably be expected to result in liability
of the Borrower or any ERISA Affiliate in an aggregate amount exceeding
$1,000,000, a statement of a Financial Officer of the Borrower setting forth
details as to such ERISA Event and the action, if any, that the Borrower
proposes to take with respect thereto.
SECTION 5.10.    Compliance with Environmental Laws. Comply, and cause all
lessees and other persons occupying its properties to comply, in all material
respects with all Environmental Laws applicable to its operations and
properties; obtain and renew all material environmental permits necessary for
its operations and properties; and conduct any remedial action in accordance
with Environmental Laws; provided, however, that neither the Borrower nor any
Subsidiary shall be required to undertake any remedial action required by
Environmental Laws to the extent that its obligation to do so is being contested
in good


--------------------------------------------------------------------------------


faith and by proper proceedings and appropriate reserves are being maintained
with respect to such circumstances in accordance with GAAP.
SECTION 5.11.    Preparation of Environmental Reports. If a Default caused by
reason of a breach of Section 3.17 or Section 5.10 shall have occurred and be
continuing for more than 20 days without the Borrower or any Subsidiary
commencing activities reasonably likely to cure such Default, at the written
request of the Required Lenders through the Administrative Agent, provide to the
Lenders within 45 days after such request, at the expense of the Loan Parties,
an environmental site assessment report regarding the matters which are the
subject of such Default prepared by an environmental consulting firm reasonably
acceptable to the Administrative Agent and indicating the presence or absence of
Hazardous Materials and the estimated cost of any compliance or remedial action
in connection with such Default.
SECTION 5.12.    Further Assurances. Execute any and all further documents,
financing statements, agreements and instruments, and take all further action
(including filing Uniform Commercial Code and other financing statements) that
may be required under applicable law, or that the Required Lenders, the
Administrative Agent may reasonably request, in order to effectuate the
transactions contemplated by the Loan Documents and in order to grant, preserve,
protect and perfect the validity and first priority of the security interests
created or intended to be created by the Security Documents. The Borrower will
cause any subsequently acquired or organized Domestic Subsidiary that is a
Restricted Subsidiary and each other person that shall Guarantee any of the
Senior Secured Notes or the Junior Secured Notes to become a Loan Party by
executing or joining the Guarantee Agreement and each applicable Security
Document in favor of the Collateral Agent. In addition, from time to time, each
Loan Party will, at its cost and expense, promptly secure the Obligations by
pledging or creating, or causing to be pledged or created, in accordance
hereunder and with the applicable Security Documents, perfected security
interests with respect to such of its assets and properties as the
Administrative Agent or the Required Lenders shall designate (it being
understood that it is the intent of the parties that the Obligations shall be
secured by substantially all the assets of the Borrower and its Domestic
Subsidiaries (including properties acquired subsequent to the Closing Date that
secure any of the Senior Secured Notes or the Junior Secured Notes)). Such
security interests and Liens will be created under the Security Documents and
other security agreements and other instruments and documents in form and
substance satisfactory to the Administrative Agent, and the relevant Loan Party
shall deliver or cause to be delivered to the Lenders all such instruments and
documents (including legal opinions, title insurance policies and lien searches)
as the Administrative Agent shall reasonably request to evidence compliance with
this Section. Each of the Loan Parties agrees to provide such evidence as the
Administrative Agent shall reasonably request as to the perfection and priority
status of each such security interest and Lien.
SECTION 5.13.    Proceeds of Certain Dispositions. If, as a result of the
receipt of any cash proceeds by the Borrower or any Subsidiary in connection
with any sale, transfer,


--------------------------------------------------------------------------------


lease or other disposition of any asset, the Borrower would be required by the
terms of the Senior Secured Notes Documents or the Junior Secured Notes
Documents to make an offer to purchase any Senior Secured Notes or Junior
Secured Notes, respectively, then, prior to the first day on which the Borrower
would be required to commence such an offer to purchase, the Borrower shall (i)
prepay Loans in accordance with Section 2.12 or (ii) acquire assets in a manner
that is permitted hereby, in each case in a manner that will eliminate any such
requirement to make such an offer to purchase.
ARTICLE VI    

Negative Covenants
The Borrower hereby covenants and agrees with the Administrative Agent and each
Lender that, so long as this Agreement shall remain in effect and until the
Commitments have been terminated and the principal of and interest on each Loan,
all Commitment Fees and all other expenses or amounts payable under any Loan
Document have been paid in full, unless the Required Lenders shall otherwise
consent in writing:
SECTION 6.01.    Indenture Covenants. The Borrower will, and will cause each of
the Restricted Subsidiaries to, comply (for the benefit of, and enforceable by,
the Administrative Agent and the Lenders) with the covenants set forth in
Sections 4.03 (Limitation on Indebtedness), 4.04 (Limitation on Restricted
Payments), 4.05 (Limitation on Restrictions on Distributions from Restricted
Subsidiaries), 4.06 (Limitation on Sales of Assets and Subsidiary Stock), 4.07
(Limitation on Affiliate Transactions), 4.08 (Limitation on Line of Business),
4.10 (Limitation on Liens), 4.11 (Limitation on Sale/Leaseback Transactions) and
5.01 (When Company May Merger or Transfer Assets) of the Senior Secured Notes
Indenture, as in effect on the date hereof, and each such covenant (and their
related defined terms) is hereby incorporated by reference herein mutatis
mutandis as if set forth herein in full.
SECTION 6.02.    Prepayments or Modification of Certain Debt. Without limiting
the obligations of the Borrower and the Restricted Subsidiaries under Section
6.01, the Borrower will not, nor will it cause or permit any of the Restricted
Subsidiaries to (a) make any distribution, whether in cash, property, securities
or a combination thereof, other than regular scheduled payments of principal and
interest as and when due, in respect of, or pay, or commit to pay, or directly
or indirectly redeem, repurchase, retire or otherwise acquire for consideration,
or set apart any sum for the aforesaid purposes, the Senior Secured Notes or the
Junior Secured Notes, except prepayments of such Indebtedness in exchange for,
or with the net cash proceeds of, Refinancing Indebtedness or (b) permit any
waiver, supplement, modification or amendment of the Senior Secured Notes
Documents or the Junior Secured Notes Documents, in each case to the extent any
such waiver, supplement, modification or amendment would be materially adverse
to the Lenders.
SECTION 6.03.    Maximum Leverage Ratio. If during any fiscal quarter of


--------------------------------------------------------------------------------


the Borrower any Loan is outstanding, the Borrower will not permit the Leverage
Ratio as of the last day of the immediately preceding fiscal quarter to be
greater than 5.50:1.00.
ARTICLE VII    

Events of Default
If any of the following events shall occur (“Events of Default”):
(a)    any representation or warranty made or deemed made in or in connection
with any Loan Document or the borrowings hereunder, or any representation,
warranty, statement or information contained in any report, certificate,
financial statement or other instrument furnished in connection with or pursuant
to any Loan Document, shall prove to have been false or misleading in any
material respect when so made, deemed made or furnished;
(b)    default shall be made in the payment of any principal of any Loan when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or by acceleration thereof or otherwise;
(c)    default shall be made in the payment of any interest on any Loan or any
Commitment Fee or any other amount (other than an amount referred to in
(b) above) due under any Loan Document, when and as the same shall become due
and payable, and such default shall continue unremedied for a period of three
Business Days;
(d)    default shall be made in the due observance or performance by the
Borrower or any Restricted Subsidiary of any covenant, condition or agreement
contained in Section 5.01(a), 5.05 or 5.08 or in Article VI;
(e)    default shall be made in the due observance or performance by the
Borrower or any Restricted Subsidiary of any covenant, condition or agreement
contained in any Loan Document (other than those specified in paragraph (b), (c)
or (d) above) and such default shall continue unremedied for a period of 30 days
after notice thereof from the Administrative Agent or any Lender to the
Borrower;
(f)    (i)  the Borrower or any Restricted Subsidiary shall fail to pay any
principal, interest or other amount due in respect of any Material Indebtedness,
when and as the same shall become due and payable or (ii) any other event or
condition occurs that results in any Material Indebtedness becoming due prior to
its scheduled maturity or that enables or permits (after the giving of notice
and/or the lapse of any applicable grace period) the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof,


--------------------------------------------------------------------------------


prior to its scheduled maturity or that results in the termination or permits
(after the giving of notice and/or the lapse of any applicable grace period) any
counterparty to terminate any Hedging Agreement the obligations under which
constitute Material Indebtedness; provided that this clause (ii) shall not apply
to secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness;
(g)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any Significant Subsidiary, or of a substantial part
of the property or assets of the Borrower or a Significant Subsidiary, under
Title 11 of the United States Code, as now constituted or hereafter amended, or
any other Federal, state or foreign bankruptcy, insolvency, receivership or
similar law, (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any
Significant Subsidiary or for a substantial part of the property or assets of
the Borrower or a Significant Subsidiary or (iii) the winding-up or liquidation
of the Borrower or any Significant Subsidiary; and such proceeding or petition
shall continue undismissed for 60 days or an order or decree approving or
ordering any of the foregoing shall be entered;
(h)    the Borrower or any Significant Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
(g) above, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Significant Subsidiary or for a substantial part of the property or assets of
the Borrower or any Significant Subsidiary, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors, (vi) become unable,
admit in writing its inability or fail generally to pay its debts as they become
due or (vii) take any action for the purpose of effecting any of the foregoing;
(i)    one or more judgments shall be rendered against the Borrower, any
Significant Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 60 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to levy upon assets or properties of the Borrower or any Significant
Subsidiary to enforce any such judgment and such judgment is for the payment of
money in an aggregate amount in excess of $10,000,000;
(j)    an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other such ERISA Events, could


--------------------------------------------------------------------------------


reasonably be expected to result in liability of the Borrower and its ERISA
Affiliates in an aggregate amount exceeding $10,000,000;
(k)    any Guarantee under the Guarantee Agreement for any reason shall cease to
be in full force and effect, or any Subsidiary Guarantor shall deny in writing
that it has any further liability under the Guarantee Agreement (in each case,
other than in accordance with its terms or other than as a result of the
discharge or sale or other disposition of such Subsidiary Guarantor in
accordance with the terms of the Loan Documents);
(l)    (i) a default by the Borrower or any Subsidiary Guarantor in the
performance of the Security Documents which adversely affects the
enforceability, validity, perfection or priority of the Collateral Agent’s Lien
on the Collateral in any material respect, (ii) repudiation or disaffirmation by
the Borrower or any Subsidiary Guarantor of any of its material obligations
under the Security Documents or (iii) the determination in a judicial proceeding
that any one or more material provisions of the Security Documents are
unenforceable or invalid against the Borrower or any Subsidiary Guarantor for
any reason except to the extent any such unenforceability or invalidity is
caused by the failure of the Collateral Agent to maintain possession of
certificates representing securities pledged under the Collateral Agreement or
to make filings, renewals and continuations (or other equivalent filings) which
the Borrower has indicated in the Perfection Certificate are required to be
made; or
(m)    there shall have occurred a Change in Control;
then, and in every such event (other than an event with respect to the Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Borrower, take either or both of
the following actions, at the same or different times:  (i) terminate forthwith
the Commitments and (ii) declare the Loans then outstanding to be forthwith due
and payable in whole or in part, whereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and any
unpaid accrued Commitment Fees and all other liabilities of the Borrower accrued
hereunder and under any other Loan Document, shall become forthwith due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived by the Borrower, anything contained
herein or in any other Loan Document to the contrary notwithstanding; and in any
event with respect to the Borrower described in paragraph (g) or (h) above, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and any unpaid accrued
Commitment Fees and all other liabilities of the Borrower accrued hereunder and
under any other Loan Document, shall automatically become due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by the Borrower, anything contained herein or
in any other Loan Document to the contrary notwithstanding.


--------------------------------------------------------------------------------


ARTICLE VIII    

The Administrative Agent and the Collateral Agent
Each of the Lenders hereby irrevocably appoints the Administrative Agent and the
Collateral Agent (for purposes of this Article VIII, the Administrative Agent
and the Collateral Agent are referred to collectively as the “Agents”) its agent
and authorizes the Agents to take such actions on its behalf and to exercise
such powers as are delegated to such Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.
Without limiting the generality of the foregoing, the Agents are hereby
expressly authorized to execute any and all documents (including releases) with
respect to the Collateral and any rights of the Secured Parties with respect
thereto, as contemplated by and in accordance with the provisions of this
Agreement and the Security Documents.
The institution serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not an Agent, and such bank and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Borrower or any Subsidiary or other Affiliate thereof
as if it were not an Agent hereunder.
Neither Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) neither Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) neither
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that such Agent is instructed in writing to exercise by the
Required Lenders (or such other number or percentage of the Lenders or Secured
Parties as shall be necessary under the circumstances as provided in Section
9.08 or in the Intercreditor Agreements, as applicable), and (c) except as
expressly set forth in the Loan Documents, neither Agent shall have any duty to
disclose, nor shall it be liable for the failure to disclose, any information
relating to the Borrower or any of the Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent and/or Collateral Agent or
any of their Affiliates in any capacity. Neither Agent shall be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders or Secured
Parties as shall be necessary under the circumstances as provided in Section
9.08 or in the Intercreditor Agreements, as applicable) or in the absence of its
own gross negligence or willful misconduct. Neither Agent shall be deemed to
have knowledge of any Default unless and until written notice thereof is given
to such Agent by the Borrower or a Lender, and neither Agent shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document,
(ii) the contents of any certificate, report or other document delivered
thereunder or in connection therewith, (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth in any
Loan Document, (iv) the validity, enforceability, effectiveness or genuineness
of any Loan


--------------------------------------------------------------------------------


Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere in any Loan Document,
other than to confirm receipt of items expressly required to be delivered to
such Agent.
Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper person. Each Agent may also rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
person, and shall not incur any liability for relying thereon. Each Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent.
Subject to the appointment and acceptance of a successor Agent as provided
below, either Agent may resign at any time by notifying the Lenders and the
Borrower. Upon any such resignation, the Required Lenders shall have the right,
in consultation with the Borrower, to appoint a successor. If no successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its
resignation, then the retiring Agent may, on behalf of the Lenders, appoint a
successor Agent which shall be a bank with an office in New York, New York, or
an Affiliate of any such bank. If no successor Agent has been appointed pursuant
to the immediately preceding sentence by the 30th day after the date such notice
of resignation was given by such Agent, such resignation shall become effective
and the Required Lenders shall thereafter perform all the duties of such Agent
hereunder and/or under any other Loan Document until such time, if any, as the
Required Lenders appoint a successor Administrative Agent and/or Collateral
Agent, as the case may be. Upon the acceptance of its appointment as Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations hereunder and
under the other Loan Documents. The fees payable by the Borrower to a successor
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After an Agent’s resignation
hereunder, the provisions of this Article and Section 9.05 shall continue in
effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while acting as Agent.


--------------------------------------------------------------------------------


Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement or any other Loan Document, any related agreement or any document
furnished hereunder or thereunder.
Each Lender hereby consents to and approves each and all of the provisions of
the Intercreditor Agreements and irrevocably authorizes and directs the
Collateral Agent to execute and deliver the same and to exercise and enforce its
rights and remedies and perform its obligations thereunder.
Without limiting the foregoing, no Secured Party shall have any right
individually to realize upon any of the Collateral or to enforce any Guarantee
of the Obligations, it being understood and agreed that all powers, rights and
remedies under the Loan Documents may be exercised solely by the Agents on
behalf of the Secured Parties in accordance with the terms thereof (subject, in
the case of the Collateral, to the provisions of the Intercreditor Agreements).
In the event of a foreclosure by the Collateral Agent on any of the Collateral
pursuant to a public or private sale or other disposition, any Lender may be the
purchaser or licensor of any or all of such Collateral at any such sale or other
disposition, and the Collateral Agent, as agent for and representative of the
Secured Parties (but not any Lender or Lenders in its or their respective
individual capacities) shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such sale, to use and apply any of the Obligations as a
credit on account of the purchase price for any Collateral payable by the
Collateral Agent on behalf of the Secured Parties at such sale or other
disposition. Each Secured Party, whether or not a party hereto, will be deemed,
by its acceptance of the benefits of the Collateral and of the Guarantees of the
Obligations provided under the Loan Documents, to have agreed to the foregoing
provisions. The provisions of this paragraph are for the sole benefit of the
Lenders and shall not afford any right to, or contribute a defense available to,
any Loan Party.
Notwithstanding any other provision of this Agreement or any provision of any
other Loan Document, each of the persons named on the cover page hereof as Joint
Lead Bookrunner, Joint Lead Arranger or Documentation Agent is named as such for
recognition purposes only, and in its capacity as such shall have no duties,
responsibilities or liabilities with respect to this Agreement or any other Loan
Document; it being understood and agreed that each such person and its
Affiliates shall be entitled to all indemnification and reimbursement rights in
favor of the Agents provided herein and in the other Loan Documents. Without
limitation of the foregoing, no such person, in its capacity as Joint
Bookrunner, Joint Lead Arranger or Documentation Agent shall, by reason of this
Agreement or any other Loan Document, have any fiduciary relationship in respect
of any Lender, Loan Party or any other Person.


--------------------------------------------------------------------------------


ARTICLE IX    

Miscellaneous
SECTION 9.01.    Notices; Electronic Communications. Notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by fax, as follows:
(a)    if to the Borrower or any Subsidiary Guarantor, to the Borrower at Rotech
Healthcare Inc., 2600 Technology Drive, Suite 300, Orlando, FL 32804, Attention
of Rebecca L. Myers, Chief Legal Officer (Fax No. (407) 521-9814);
(b)    if to the Administrative Agent, to Credit Suisse AG, One Madison Avenue,
New York, NY 10010, Sean Portrait – Agency Manager (Fax No. (212) 322-2291),
Email: agency.loanops@credit-suisse.com; and
(c)    if to a Lender, to it at its address (or fax number) set forth on
Schedule 2.01 or in the Assignment and Acceptance pursuant to which such Lender
shall have become a party hereto.
All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date five Business Days after dispatch by certified or registered mail
if mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01.
As agreed to among the Borrower, the Administrative Agent and the applicable
Lenders from time to time, notices and other communications may also be
delivered by e-mail to the e-mail address of a representative of the applicable
person provided from time to time by such person.
The Borrower hereby agrees, unless directed otherwise by the Administrative
Agent or unless the electronic mail address referred to below has not been
provided by the Administrative Agent to the Borrower, that it will, or will
cause the Subsidiaries to, provide to the Administrative Agent all information,
documents and other materials that it is obligated to furnish to the
Administrative Agent pursuant to the Loan Documents or to the Lenders under
Article V, including all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (a) is or relates to a Borrowing Request or a notice
pursuant to Section 2.10, (b) relates to the payment of any principal or other
amount due under this Agreement prior to the scheduled date therefor, (c)
provides notice of any Default or Event of Default under this Agreement or any
other Loan Document or (d) is required to be delivered to satisfy any condition
precedent to the effectiveness of this Agreement and/or any Borrowing hereunder
(all such non-excluded communications being referred to herein collectively as


--------------------------------------------------------------------------------


“Communications”), by transmitting the Communications in an electronic/soft
medium that is properly identified in a format acceptable to the Administrative
Agent to an electronic mail address as directed by the Administrative Agent. In
addition, the Borrower agrees, and agrees to cause the Subsidiaries, to continue
to provide the Communications to the Administrative Agent or the Lenders, as the
case may be, in the manner specified in the Loan Documents but only to the
extent requested by the Administrative Agent.
The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of it hereunder (collectively, the “Borrower Materials”) by posting the Borrower
Materials on Intralinks or another similar electronic system (the “Platform”)
and (b) certain of the Lenders may be “public side” Lenders (i.e., Lenders that
do not wish to receive material non-public information with respect to the
Borrower and its Subsidiaries or their securities) (each, a “Public Lender”).
The Borrower hereby agrees that (i) all Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (ii) by marking Borrower Materials “PUBLIC,” the
Borrower shall be deemed to have authorized the Administrative Agent and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrower and its Subsidiaries or
their securities for purposes of United States federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 9.16); (iii) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated as “Public Investor;” and (iv) the
Administrative Agent shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not marked as “Public Investor.” Notwithstanding the foregoing, the
following Borrower Materials shall be marked “PUBLIC”, unless the Borrower
notifies the Administrative Agent promptly that any such document contains
material non-public information: (A) the Loan Documents and (B) notification of
changes in the terms of this Agreement.
Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States Federal and state securities laws, to make reference to, and receive,
Communications that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower and its Subsidiaries or their securities for
purposes of United States Federal or state securities laws.
THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS RELATED PARTIES WARRANTS THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS OR THE


--------------------------------------------------------------------------------


ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS OR
OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES
IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE
ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES HAVE ANY LIABILITY TO ANY
LOAN PARTY, ANY LENDER OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR
NOT BASED ON STRICT LIABILITY AND INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE
EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A FINAL RULING BY A COURT OF
COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH PERSON’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.
The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that receipt of notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address.
Nothing herein shall prejudice the right of the Administrative Agent or any
Lender to give any notice or other communication pursuant to any Loan Document
in any other manner specified in such Loan Document.
SECTION 9.02.    Survival of Agreement. All covenants, agreements,
representations and warranties made by the Borrower herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by the Lenders and shall survive the making by the Lenders
of the Loans, regardless of any investigation made by the Lenders or on their
behalf, and shall continue in full force and effect as long as the principal of
or any accrued interest on any Loan or any Fee or any other amount payable under
this Agreement or any other Loan Document is outstanding and unpaid and so long
as the Commitments have not been terminated. The provisions of Sections 2.14,
2.16, 2.20 and 9.05 shall remain operative and in full force and effect
regardless of the expiration of


--------------------------------------------------------------------------------


the term of this Agreement, the consummation of the transactions contemplated
hereby, the repayment of any of the Loans, the expiration of the Commitments,
the invalidity or unenforceability of any term or provision of this Agreement or
any other Loan Document, or any investigation made by or on behalf of the
Administrative Agent, the Collateral Agent or any Lender.
SECTION 9.03.    Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto.
SECTION 9.04.    Successors and Assigns. (a) Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrower, the Administrative Agent or the
Lenders that are contained in this Agreement shall bind and inure to the benefit
of their respective successors and assigns.
(b)    Each Lender may assign to one or more Eligible Assignees all or a portion
of its interests, rights and obligations under this Agreement (including all or
a portion of its Commitment and the Loans at the time owing to it); provided,
however, that (i) each of the Borrower and the Administrative Agent must also
give its prior written consent to such assignment (which consent shall not be
unreasonably withheld or delayed) (provided that the consent of the Borrower
shall (x) not be required to any such assignment made to another Lender or an
Affiliate of a Lender or a Related Fund or after the occurrence and during the
continuance of any Event of Default and (y) shall be deemed given unless the
Borrower shall have objected to such assignment by written notice to the
Administrative Agent within five Business Days after having received notice
thereof), (ii) the amount of the Commitment or Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Administrative
Agent) shall be not less than, $1,000,000 (or, if less, the entire remaining
amount of such Lender’s Commitment or Loans); provided that simultaneous
assignments by or to two or more Related Funds shall be combined for purposes of
determining whether the minimum assignment requirement is met, (iii) the parties
to each such assignment shall execute and deliver to the Administrative Agent an
Assignment and Acceptance via an electronic settlement system acceptable to the
Administrative Agent (or, if previously agreed with the Administrative Agent,
manually), and the parties to each such assignment (except in the case of an
assignment to a Lender, an Affiliate of a Lender or a Related Fund) shall pay to
the Administrative Agent a processing and recordation fee of $3,500 (which fee
may be waived or reduced in the sole discretion of the Administrative Agent),
and (iv) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire (in which the assignee
shall designate one or more credit contacts to whom all syndicate-level
information (which may contain material non-public information about the Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the


--------------------------------------------------------------------------------


assignee’s compliance procedures and applicable laws, including Federal and
state securities laws) and all applicable tax forms described in Section 2.20(e)
and 2.20(f). Upon acceptance and recording pursuant to paragraph (e) of this
Section 9.04, from and after the effective date specified in each Assignment and
Acceptance, (A) the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement and (B) the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement,
such Lender shall cease to be a party hereto but shall continue to be entitled
to the benefits of Sections 2.14, 2.16, 2.20 and 9.05, as well as to any
Commitment Fees accrued for its account and not yet paid).
(c)    By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows:  (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Commitment, and the outstanding balances of its Loans, in each case without
giving effect to assignments thereof which have not become effective, are as set
forth in such Assignment and Acceptance, (ii) except as set forth in (i) above,
such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto, or the financial condition of the Borrower or any Subsidiary or the
performance or observance by the Borrower or any Subsidiary of any of its
obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto; (iii) such assignee represents
and warrants that it is an Eligible Assignee and is legally authorized to enter
into such Assignment and Acceptance; (iv) such assignee confirms that it has
received a copy of this Agreement, together with copies of the most recent
financial statements referred to in Section 3.05 or delivered pursuant to
Section 5.04, the Intercreditor Agreements and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (v) such assignee will
independently and without reliance upon the Administrative Agent, the Collateral
Agent, such assigning Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (vi) such
assignee agrees to be bound by the terms of the Intercreditor Agreements;
(vii) such assignee appoints and authorizes the Administrative Agent and the
Collateral Agent to take such action as agent on its behalf and to exercise such
powers under the Loan Documents as are delegated to the Administrative Agent and
the Collateral Agent, respectively, by the terms hereof, together with such
powers as are reasonably incidental thereto; and (viii) such assignee agrees
that it will perform in accordance with their terms all the obligations which by
the terms of this Agreement are required to be performed by it as a Lender.


--------------------------------------------------------------------------------


(d)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive and the Borrower, the Administrative Agent, the Collateral Agent and
the Lenders may treat each person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Collateral Agent and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.
(e)    Upon its receipt of, and consent to, a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above, if applicable, and the written consent of the
Administrative Agent and, if required, the Borrower to such assignment and any
applicable tax forms described in Section 2.20(e) and 2.20(f), the
Administrative Agent shall (i) accept such Assignment and Acceptance and
(ii) record the information contained therein in the Register. No assignment
shall be effective unless it has been recorded in the Register as provided in
this paragraph (e).
(f)    Each Lender may without the consent of the Borrower or the Administrative
Agent sell participations to one or more banks or other persons in all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided, however, that
(i) such Lender’s obligations under this Agreement and the other Loan Documents
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, (iii) the
participating banks or other persons shall be entitled to the benefit of the
cost protection provisions contained in Sections 2.14, 2.16 and 2.20 (subject to
the requirements and limitations therein (it being understood that such banks or
persons shall be entitled to benefit from Section 2.20 only to the extent the
documentation required under Section 2.20(e) or Section 2.20(f) shall be
delivered to the Lender selling a participation)) to the same extent as if they
were Lenders (but, with respect to any particular participant, to no greater
extent than the Lender that sold the participation to such participant) and
(iv) the Borrower, the Administrative Agent and the Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and the other Loan Documents, and
such Lender shall retain the sole right to enforce the obligations of the
Borrower relating to the Loans and to approve any amendment, modification or
waiver of any provision of this Agreement and the other Loan Documents (other
than amendments, modifications or waivers decreasing any fees payable to such
participating bank or person hereunder or the amount of principal of or the rate
at which interest is payable on the Loans in which such participating bank or
person has an interest, extending any scheduled principal payment date or date
fixed for the payment of interest on the Loans in which such participating bank
or person has an interest, increasing or


--------------------------------------------------------------------------------


extending the Commitments in which such participating bank or person has an
interest or releasing any Subsidiary Guarantor (other than in connection with
the sale of such Subsidiary Guarantor in a transaction permitted under Article
VI) or all or substantially all of the Collateral). Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each participant
and the principal amounts (and stated interest) of each participant’s interest
in obligations under this Agreement (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any person (including the identity of any participant or
any information relating to a participant’s interest in any Commitments, Loans,
or its other obligations under this Agreement) except to the extent that such
disclosure is necessary to establish that such commitment, loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
(g)    Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Lender by
or on behalf of the Borrower; provided that, prior to any such disclosure of
information designated by the Borrower as confidential, each such assignee or
participant or proposed assignee or participant shall execute an agreement
whereby such assignee or participant shall agree (subject to customary
exceptions) to preserve the confidentiality of such confidential information on
terms no less restrictive than those applicable to the Lenders pursuant to
Section 9.16.
(h)    Any Lender may at any time assign all or any portion of its rights under
this Agreement to secure extensions of credit to such Lender or in support of
obligations owed by such Lender; provided that no such assignment shall release
a Lender from any of its obligations hereunder or substitute any such assignee
for such Lender as a party hereto.
(i)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which


--------------------------------------------------------------------------------


shall remain with the Granting Lender). In furtherance of the foregoing, each
party hereto hereby agrees (which agreement shall survive the termination of
this Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior indebtedness
of any SPC, it will not institute against, or join any other person in
instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
State thereof. In addition, notwithstanding anything to the contrary contained
in this Section 9.04, any SPC may (i) with notice to, but without the prior
written consent of, the Borrower and the Administrative Agent and without paying
any processing fee therefor, assign all or a portion of its interests in any
Loans to the Granting Lender or to any financial institutions (consented to by
the Borrower and Administrative Agent) providing liquidity and/or credit support
to or for the account of such SPC to support the funding or maintenance of Loans
and (ii) disclose on a confidential basis any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPC.
(j)    The Borrower shall not assign or delegate any of its rights or duties
hereunder without the prior written consent of the Administrative Agent and each
Lender, and any attempted assignment without such consent shall be null and
void.
SECTION 9.05.    Expenses; Indemnity. (a) The Borrower agrees to pay all
out-of-pocket expenses incurred by the Administrative Agent in connection with
the preparation and administration of this Agreement and the other Loan
Documents or in connection with any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions hereby or thereby
contemplated shall be consummated) or incurred by the Administrative Agent or
any Lender in connection with the enforcement or protection of its rights in
connection with this Agreement and the other Loan Documents or in connection
with the Loans made hereunder, including the fees, charges and disbursements of
Cravath, Swaine & Moore LLP, counsel for the Administrative Agent, and, in
connection with any such enforcement or protection, the fees, charges and
disbursements of one local counsel for the Administrative Agent or any Lender in
each appropriate jurisdiction.
(b)    Except with respect to Taxes, the Borrower agrees to indemnify the
Administrative Agent, each Lender and each Related Party of any of the foregoing
persons (each such person being called an “Indemnitee”) against, and to hold
each Indemnitee harmless from, any and all losses, claims, damages, liabilities
and related expenses, including reasonable counsel fees, charges and
disbursements, incurred by or asserted against any Indemnitee arising out of, in
any way connected with, or as a result of (i) the execution or delivery of this
Agreement or any other Loan Document or any agreement or instrument contemplated
thereby, the performance by the parties thereto of their respective obligations
thereunder or the consummation of the Transactions and the other transactions
contemplated thereby, (ii) the use of the proceeds of the Loans, (iii) any
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto


--------------------------------------------------------------------------------


(and regardless of whether such matter is initiated by a third party or by the
Borrower, any other Loan Party or any of their respective Affiliates), or (iv)
any actual or alleged presence or Release of Hazardous Materials on any property
currently or formerly owned or operated by the Borrower or any of the
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or the Subsidiaries; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted primarily from
the gross negligence or willful misconduct of such Indemnitee.
(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent under paragraph (a) or (b) of this
Section, each Lender severally agrees to pay to the Administrative Agent such
Lender’s Pro Rata Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such.
(d)    To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or the use of the proceeds thereof.
(e)    The provisions of this Section 9.05 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments, the invalidity or unenforceability
of any term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent, the Collateral
Agent or any Lender. All amounts due under this Section 9.05 shall be payable on
written demand therefor.
SECTION 9.06.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender is hereby authorized at any time and from time to
time, except to the extent prohibited by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Borrower against any of and all the obligations of
the Borrower now or hereafter existing under this Agreement and other Loan
Documents held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement or such other Loan Document and
although such obligations may be unmatured. The rights of each Lender under this
Section 9.06 are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.


--------------------------------------------------------------------------------


SECTION 9.07.    Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) AND ALL CLAIMS AND
CONTROVERSIES IN CONNECTION THEREWITH SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
SECTION 9.08.    Waivers; Amendment. (a) No failure or delay of the
Administrative Agent, the Collateral Agent or any Lender in exercising any power
or right hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the
Collateral Agent and the Lenders hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Borrower or any other Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) below, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. No notice or demand
on the Borrower in any case shall entitle the Borrower to any other or further
notice or demand in similar or other circumstances.
(b)    Neither this Agreement nor any provision hereof nor any other Loan
Document or any provision thereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Borrower
and the Required Lenders; provided, however, that no such agreement
shall (i) decrease the principal amount of, or extend the maturity of or any
scheduled principal payment date or date for the payment of any interest on any
Loan, or waive or excuse any such payment or any part thereof, or decrease the
rate of interest on any Loan, without the prior written consent of each Lender
directly adversely affected thereby, (ii) increase or extend the Commitment or
decrease or extend the date for payment of any Commitment Fees of any Lender
without the prior written consent of such Lender, (iii) amend or modify the pro
rata requirements of Section 2.17, the provisions of Section 9.04(j) or the
provisions of this Section or release one or more Subsidiary Guarantors
representing all or substantially all of the value of the Guarantees hereunder
or all or substantially all of the Collateral, without the prior written consent
of each Lender, (iv)  modify the protections afforded to an SPC pursuant to the
provisions of Section 9.04(i) without the written consent of such SPC or
(v) reduce the percentage contained in the definition of the term “Required
Lenders” without the prior written consent of each Lender (it being understood
that with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the Required
Lenders on substantially the same basis as the Commitments on the date hereof);
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent hereunder or under any other
Loan Document without the prior written consent of the Administrative Agent.


--------------------------------------------------------------------------------


(c)    The Administrative Agent and the Borrower may amend any Loan Document to
correct administrative or manifest errors or omissions, or to effect
administrative changes that are not adverse to any Lender; provided, however,
that no such amendment shall become effective until the fifth Business Day after
it has been posted to the Lenders, and then only if the Required Lenders have
not objected in writing thereto within such five Business Day period.
SECTION 9.09.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 9.09 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
SECTION 9.10.    Entire Agreement. This Agreement and the other Loan Documents
constitute the entire contract between the parties relative to the subject
matter hereof. Any other previous agreement among the parties with respect to
the subject matter hereof is superseded by this Agreement and the other Loan
Documents. Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any person (other than the parties hereto
and thereto, their respective successors and assigns permitted hereunder and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Collateral Agent and the Lenders) any rights,
remedies, obligations or liabilities under or by reason of this Agreement or the
other Loan Documents.
SECTION 9.11.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN


--------------------------------------------------------------------------------


THIS SECTION 9.11.
SECTION 9.12.    Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
SECTION 9.13.    Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.03.
Delivery of an executed signature page to this Agreement by facsimile or other
customary means of electronic transmission (e.g., “pdf”) shall be as effective
as delivery of a manually signed counterpart of this Agreement.
SECTION 9.14.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
SECTION 9.15.    Jurisdiction; Consent to Service of Process. (a) The Borrower
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent,
the Collateral Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or the other Loan Documents against the
Borrower or its properties in the courts of any jurisdiction.
(b)    The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the other Loan Documents in any
New York State or Federal court. Each of


--------------------------------------------------------------------------------


the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(c)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
SECTION 9.16.    Confidentiality. The Administrative Agent and each of the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
officers, directors, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority or quasi-regulatory authority (such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
in connection with the exercise of any remedies hereunder or under the other
Loan Documents or any suit, action or proceeding relating to the enforcement of
its rights hereunder or thereunder, (e) subject to an agreement containing
provisions substantially the same as those of this Section 9.16, to (i) any
actual or prospective assignee of or participant in any of its rights or
obligations under this Agreement and the other Loan Documents or (ii) any actual
or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower or any Subsidiary or any of their
respective obligations, (f) with the consent of the Borrower or (g) to the
extent such Information becomes publicly available other than as a result of a
breach of this Section 9.16. For the purposes of this Section, “Information”
shall mean all information received from the Borrower or any Subsidiary and
related to the Borrower or any Subsidiary, or their respective business, other
than any such information that was available to the Administrative Agent or any
Lender on a nonconfidential basis prior to its disclosure by the Borrower;
provided that, in the case of Information received from the Borrower or any
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any person required to maintain the
confidentiality of Information as provided in this Section 9.16 shall be
considered to have complied with its obligation to do so if such person has
exercised the same degree of care to maintain the confidentiality of such
Information as such person would accord its own confidential information.
SECTION 9.17.    Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Loan Party or any other obligor under any of the Loan
Documents (including the exercise of any right of setoff, rights on account of
any banker’s lien or similar claim or other rights of self-help), or institute
any actions or proceedings, or otherwise commence any remedial procedures, in
each case with respect to any Collateral owned by such Loan Party, unless
expressly provided for herein or in any other Loan Document, without the prior
written


--------------------------------------------------------------------------------


consent of the Administrative Agent. The provisions of this Section 9.17 are for
the sole benefit of the Lenders and shall not afford any right to, or constitute
a defense available to, any Loan Party.
SECTION 9.18.    USA PATRIOT Act Notice. Each Lender and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies the Borrower
that pursuant to the requirements of the USA PATRIOT Act, it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify the Borrower in accordance with the USA PATRIOT Act.
SECTION 9.19.    Application of Proceeds. Upon receipt from the Collateral Agent
of the proceeds of any collection, sale, foreclosure or other realization upon
any Collateral, including any Collateral consisting of cash, following the
exercise of remedies provided for in Article VII (or after the Loans have
automatically become due and payable as set forth in Article VII), the
Administrative Agent shall apply such proceeds as follows:
SECTION 9.20.    FIRST, to the payment of all costs and expenses incurred by the
Administrative Agent (in its capacity as such hereunder or under any other Loan
Document) in connection with such collection, sale, foreclosure or realization
or otherwise in connection with this Agreement or any other Loan Document,
including all court costs and the fees and expenses of its agents and legal
counsel, the repayment of all advances made by the Administrative Agent
hereunder or under any other Loan Document on behalf of any Loan Party and any
other costs or expenses incurred in connection with the exercise of any right or
remedy hereunder or under any other Loan Document;
SECTION 9.21.    SECOND, to the payment in full of Unfunded Advances owed to the
Administrative Agent; and
SECTION 9.22.    THIRD, to the payment in full of all other Obligations (the
amounts so applied to be distributed among the Secured Parties pro rata in
accordance with the amounts of the Obligations owed to them on the date of any
such distribution).
The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement.






--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


ROTECH HEALTHCARE INC.,
by
 
/s/ Philip L. Carter
 
Name: Philip L. Carter
 
Title: Chief Executive Officer




[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------




CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, individually as a Lender and as
Administrative Agent,
by
 
/s/ Ari Bruger
 
Name: Ari Bruger
 
Title: Vice President





by
 
/s/ Kevin Buddhdew
 
Name: Kevin Buddhdew
 
Title: Associate








[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------




JEFFERIES FINANCE LLC, as a Lender,
by
 
/s/ E. J. Hess
 
Name: E.J. Hess
 
Title: Managing Director


































[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------


SCHEDULE 1.01(a)
TO CREDIT AGREEMENT


Subsidiary Guarantors
A-1 Medical Equipment, Inc.
Abba Medical Equipment, Inc.
Acadia Home Care
Allied Medical Supply, Inc.
Always Medical Equipment, Inc.
Andy Boyd’s InHome Medical, Inc., West
Andy Boyd’s InHome Medical/InHome Medical Inc.
Anniston Health & Sickroom Supplies, Inc.
Berkeley Medical Equipment, Inc.
Beta Medical Equipment, Inc.
Cambria Medical Supply, Inc.
Camden Medical Supply, Inc.
Care Medical Supplies, Inc.
Centennial Medical Equipment, Inc.
Charlotte Medical Supply, Inc.
Collins Rentals, Inc.
Community Home Oxygen, Inc.
Contour Medical Supply, Inc.
Corley Home Health Care, Inc.
CPO 2, Inc.
Cynthiana Home Medical Equipment, Inc.
Daniel Medical Systems, Inc.
Distinct Home Health Care, Inc.
Don Paul Respiratory Services, Inc.
DuMEd, Inc.
East Tennessee Infusion & Respiratory, Inc.
Encore Home Health Care, Inc.
Excel Medical of Fort Dodge, Inc.
Excel Medical of Marshalltown, Inc.
First Community Care of Niagara, Inc.
Firstcare, Inc.
Fischer Medical Equipment, Inc.
Four Rivers Home Health Care, Inc.
G&G Medical, Inc.
Gate City Medical Equipment, Inc.
Georgia Medical Resources, Inc.
Gladwin Area Home Care, Inc.
Hamilton Medical Equipment Service, Inc.
Health Care Services of Mississippi, Incorporated
Holland Medical Services, Inc.
Home Care Oxygen Service, Inc.
Home Medical Systems, Inc.
IHS Acquisition XXVII, Inc.
Integrated Health Services at Jefferson Hospital, Inc.
Intensive Home Care Services, Inc.
IOTA Medical Equipment, Inc.
LAMBDA Medical Equipment, Inc.
LAMS, Inc.
Lawrence Medical Equipment, Inc.


--------------------------------------------------------------------------------


Lovejoy Medical, Inc.
Major Medical Supply, Inc.
Medco Professional Services, Corp.
MedCorp International, Inc.
Medic-Aire Medical Equipment, Inc.
Medical Electro-Therapeutics, Inc.
Medicare Rental Supply, Inc.
Michigan Medical Supply, Inc.
National Medical Equipment Centers, Inc.
Neumann’s Home Medical Equipment, Inc.
Nightingale Home Health Care, Inc.
North Central Washington Respiratory Care Services, Inc.
Northeast Medical Equipment, Inc.
Northwest Home Medical, Inc.
OMICRON Medical Equipment, Inc.
Oxygen of Oklahoma, Inc.
Oxygen Plus Medical Equipment, Inc.
Oxygen Plus, Inc.
Oxygen Therapy Associates, Inc.
Peterson’s Home Care, Inc.
PHI Medical Equipment, Inc.
Pioneer Medical Services, Inc.
Preferential Home Health Care, Inc.
Principal Medical Equipment, Inc.
Professional Breathing Associates, Inc.
Professional Respiratory Home Healthcare, Inc.
PSI Health Care, Inc.
Pulmo-Dose, Inc.
Pulmonary Home Care, Inc.
Quality Home Health Care, Inc.
R.C.P.S., Inc.
RCG Information Services Corporation
RCI Medical Corp.
Regency Medical Equipment, Inc.
Resp-A-Care, Inc.
Respiracare Medical Equipment, Inc.
Respiratory Medical Equipment of Ga., Inc.
Respitech Home Health Care, Inc.
Responsive Home Health Care, Inc.
Rhema, Inc.
Ritt Medical Group, Inc.
RN Home Care Medical Equipment Company, Inc.
Roswell Home Medical, Inc.
Rotech Employee Benefits Corporation
Rotech Home Medical Care, Inc.
RoTech Oxygen and Medical Equipment, Inc.
Roth Medical, Inc.
Rothert’s Hospital Equipment, Inc.
Sampson Convalescent Medical Supply, Inc.
Select Home Health Care, Inc.
SIGMA Medical Equipment, Inc.
Southeastern Home Health, Inc.
Sun Medical Supply, Inc.
Sunshine Home Health Care, Inc.


--------------------------------------------------------------------------------


The Kilroy Company
Theta Home Health Care, Inc.
Tupelo Home Health, Inc.
Valley Medical Equipment, Inc.
Value Care, Inc.
VitalCare Health Services, Inc.
VitalCare of Pennsylvania, Inc.
VitalCare of Texas, Inc.
White's Medical Rentals, Inc.
Wichita Medical Care, Inc.
Zeta Home Health Care, Inc.





--------------------------------------------------------------------------------


SCHEDULE 2.01
TO CREDIT AGREEMENT




Lenders and Commitments


   Lender
  
Commitment
   Credit Suisse AG, Cayman Islands Branch
   Eleven Madison Avenue
   New York, NY 10010


$7,500,000
   Jefferies Finance LLC
   520 Madison Avenue
   New York, NY 10022
 
$2,500,000
TOTAL:
$
10,000,000.00







--------------------------------------------------------------------------------


SCHEDULE 3.08
TO CREDIT AGREEMENT




Restricted Subsidiaries


Rotech Healthcare Inc. holds 100% ownership interest for the Restricted
Subsidiaries listed below.
 
 
 
 
ISSUER
CLASS OF
STOCK
NO. OF
STOCK
CERT #
SHARES
A-1 Medical Equipment, Inc.
Common
4
500
Abba Medical Equipment, Inc.
Common
4
500
Acadia Home Care
Common
53
10
Allied Medical Supply, Inc.
Common
7
6,000
Always Medical Equipment, Inc.
Common
4
500
Andy Boyd’s InHome Medical, Inc., West
Common
53
10
Andy Boyd’s InHome Medical/InHome Medical Inc.
Common
53
10
Anniston Health & Sickroom Supplies, Inc.
Common
103
100
Berkeley Medical Equipment, Inc.
Common
4
500
Beta Medical Equipment, Inc.
Common
4
500
Cambria Medical Supply, Inc.
Common
4
500
Camden Medical Supply, Inc.
Common
4
500
Care Medical Supplies, Inc.
Common
6
1,000
Centennial Medical Equipment, Inc.
Common
4
500
Charlotte Medical Supply, Inc.
Common
4
500
Collins Rentals, Inc.
Common
12
52,000
Community Home Oxygen, Inc.
Common
4
500
Contour Medical Supply, Inc.
Common
4
500
Corley Home Health Care, Inc.
Common
8
4,000
CPO 2, Inc.
Common
6
1,000
Cynthiana Home Medical Equipment, Inc.
Common
5
500
Daniel Medical Systems, Inc.
Common
103
12,000
Distinct Home Health Care, Inc.
Common
4
500
Don Paul Respiratory Services, Inc.
Common
5
500
DuMEd, Inc.
Common
7
30,200
East Tennessee Infusion & Respiratory, Inc.
Common
4
500
Encore Home Health Care, Inc.
Common
4
500


--------------------------------------------------------------------------------


Excel Medical of Fort Dodge, Inc.
Common
7
200
Excel Medical of Marshalltown, Inc.
Common
10
536
First Community Care of Niagara, Inc.
Common
53
10
Firstcare, Inc.
Common
39
2,000,000
Fischer Medical Equipment, Inc.
Common
12
667
Four Rivers Home Health Care, Inc.
Common
8
6
G&G Medical, Inc.
Common
6
8,000
Gate City Medical Equipment, Inc.
Common
4
500
Georgia Medical Resources, Inc.
Common
5
100
Gladwin Area Home Care, Inc.
Common
8
110
Hamilton Medical Equipment Service, Inc.
Common
24
31,044
Health Care Services of Mississippi, Incorporated
Common
4
500
Holland Medical Services, Inc.
Common
4
500
Home Care Oxygen Service, Inc.
Common
53
10
Home Medical Systems, Inc.
Common
4
500
IHS Acquisition XXVII, Inc.
Common
5
100
Integrated Health Services at Jefferson Hospital, Inc.
Common
5
180
Intensive Home Care Services, Inc.
Common
6
10,000
IOTA Medical Equipment, Inc.
Common
4
500
LAMBDA Medical Equipment, Inc.
Common
4
500
LAMS, Inc.
Common
7
1,000
Lawrence Medical Equipment, Inc.
Common
5
500
Lovejoy Medical, Inc.
Common
5
500
Major Medical Supply, Inc.
Common
7
1,000
Medco Professional Services, Corp.
Common
6
20,000
MedCorp International, Inc.
Common
5
13,000
Medic-Aire Medical Equipment, Inc.
Common
4
500
Medical Electro-Therapeutics, Inc.
Common
4
500
Medicare Rental Supply, Inc.
Common
53
10
Michigan Medical Supply, Inc.
Common
12
1,367.48
National Medical Equipment Centers, Inc.
Common
10
1,000
Neumann’s Home Medical Equipment, Inc.
Common
103
2,400
Nightingale Home Health Care, Inc.
Common
4
500
North Central Washington Respiratory Care Services, Inc.
Common
103
5,500
Northeast Medical Equipment, Inc.
Common
4
500


--------------------------------------------------------------------------------


Northwest Home Medical, Inc.
Common
12
300
OMICRON Medical Equipment, Inc.
Common
4
500
Oxygen of Oklahoma, Inc.
Common
103
500
Oxygen Plus, Inc.
Common
7
3,000
Oxygen Plus Medical Equipment, Inc.
Common
4
500
Oxygen Therapy Associates, Inc.
Common
5
100
Peterson’s Home Care, Inc.
Common
8
2,000
PHI Medical Equipment, Inc.
Common
4
500
Pioneer Medical Services, Inc.
Common
9
500
Preferential Home Health Care, Inc.
Common
4
500
Principal Medical Equipment, Inc.
Common
4
500
Professional Breathing Associates, Inc.
Common
103
45,000
Professional Breathing Associates, Inc.
Preferred
103
10,000
Professional Respiratory Home Healthcare, Inc.
Common
4
500
PSI Health Care, Inc.
Common
7
250
Pulmo-Dose, Inc.
Common
4
500
Pulmonary Home Care, Inc.
Common
10
100
Quality Home Health Care, Inc.
Common
4
500
R.C.P.S., Inc.
Common
16
13,500
RCG Information Services Corporation
Common
4
500
RCI Medical Corp.
Common
11
1,200
Regency Medical Equipment, Inc.
Common
4
500
Resp-A-Care, Inc.
Common
11
300
Respiracare Medical Equipment, Inc.
Common
4
500
Respiratory Medical Equipment of Ga., Inc.
Common
5
500
Respitech Home Health Care, Inc.
Common
4
500
Responsive Home Health Care, Inc.
Common
4
500
Rhema, Inc.
Common
4
500
Ritt Medical Group, Inc.
Common
13
32,847
RN Home Care Medical Equipment Company, Inc.
Common
4
500
Roswell Home Medical, Inc.
Common
4
500
Rotech Employee Benefits Corporation
Common
4
500
Rotech Home Medical Care, Inc.
Common
4
500
RoTech Oxygen and Medical Equipment, Inc.
Common
4
500
Roth Medical, Inc.
Common
13
10,000


--------------------------------------------------------------------------------


Rothert’s Hospital Equipment, Inc.
Common
4
500
Sampson Convalescent Medical Supply, Inc.
Common
53
10
Select Home Health Care, Inc.
Common
4
500
SIGMA Medical Equipment, Inc.
Common
4
500
Southeastern Home Health, Inc.
Common
4
500
Sun Medical Supply, Inc.
Common
5
2,000
Sunshine Home Health Care, Inc.
Common
4
500
The Kilroy Company
Common
5
1,000
Theta Home Health Care, Inc.
Common
5
500
Tupelo Home Health, Inc.
Common
4
500
Valley Medical Equipment, Inc.
Common
4
500
Value Care, Inc.
Common
6
500
VitalCare Health Services, Inc.
Common
4
500
VitalCare of Pennsylvania, Inc.
Common
4
1,000
VitalCare of Texas, Inc.
Common
4
1,000
White’s Medical Rentals, Inc.
Common
9
2/3/666
Wichita Medical Care, Inc.
Common
5
500
Zeta Home Health Care, Inc.
Common
4
500


--------------------------------------------------------------------------------


SCHEDULE 3.09
TO CREDIT AGREEMENT


Litigation


None.


--------------------------------------------------------------------------------


SCHEDULE 3.17
TO CREDIT AGREEMENT


Environmental Matters


None.


--------------------------------------------------------------------------------




SCHEDULE 3.18
TO CREDIT AGREEMENT
Insurance
Policy Type
Coverage Notes
Carrier
Policy Period
Policy #
Limits
Management Liability
 
 
 
 
 
Directors & Officers
Primary: $10M
St. Paul Mercury Ins. Co. (Trav.)
3/26/10-11
EC09003202
$10,000,000
1st Excess: $10M XS $10M
Continental Casualty Company (C.N.A)
3/26/10-11
267979900
$10,000,000
2nd Excess: $10M XS $20M
Axis Insurance Company
3/26/10-11
MNN751513012010
$10,000,000
3rd Excess: $10M XS $30M
ACE American
3/26/10-11
DOXG21670753006
$10,000,000
4th Excess: $10M XS $40M
Nat'l. Union Fire Ins Co. of PA (AIG)
3/26/10-11
01-658-78-93
$10,000,000
5th Excess: $10M XS $50M (Side A)
XL Specialty Ins. Co.
3/26/10-11
ELU116289-10
$10,000,000
6th Excess: $10M XS $60M (Side A)
Liberty Mutual Insurance Company
3/26/10-11
78363030
$10,000,000
Primary: $15M
Axis Insurance Company
3/26/10-11
MNN746963/01/2010
$15,000,000
Employed Lawyers
Professional Liability
Chartis Specialty Insurance Company
3/26/10-11
01-658-45-79
$5,000,000
Fiduciary Liability
 
Employee Benefit Plans
St. Paul Mercury Ins Co. (Trav.)
3/26/10-11
EC09003205
$5,000,000
 
Excess $5m xs $5m
Continental Casualty Company (C.N.A)
3/26/10-11
267979959
$5,000,000
Crime
Employee Dishonesty.
Zurich American Ins Co
3/26/08-11
FID398475002
$10,000,000
Special Crime
Kidnap, Ransom, Extortion
Liberty Ins Underwriters, Inc. thru Professional Indemnity Agency, Inc.
2/29/08-3/26/11
206320-018
$10,000,000
Property
 
 
 
 
 
Property-Primary incl.BM
All Risk Physical Damage
Great Northern Ins. Co. (Chubb)
3/26/10-11
35828150
$75,000,000
Primary Casualty
 
 
 
 
 
Workers Compensation / Employers Liability
 
Ace American Insurance. Co.
3/26/10-11
WLRC4438215-5-A SCFC4438217-9
WC-Statutory
EL: 1M/1M/1M
Automobile Liability
 
Ace American Insurance. Co.
3/26/10-11
ISAH0796181-9
$2M
ESIS Charges-Casualty
 
ESIS
3/26/10-11
 
 
General Liability / Professional Liability
Per Occurrence / Aggregate
Columbia Casualty Company (CNA)
3/26/10-11
HMA 2097413902
GL-$1M / $3M
PL-$1M/$3M/$3M
Excess Liability
 
 
 
 
 


--------------------------------------------------------------------------------


Umbrella Liability (EL/AL)
$25M xs EL/AL only
American Guarantee & Liability Ins. Co. (Zurich)
3/26/10-11
AEC 5966023-02
$25,000,000
Umbrella Liability (GL/PL)
$14M xs GL/PL only
Columbia Casualty Company (CNA)
3/26/10-11
HMC2097420736
$14,000,000
Excess Liability
$11M xs$14M xs GL/PL only
Homeland Insurance Company of New York (One Beacon)
3/26/10-11
MFX008810
$11,000,000
Excess Liability
$10M XS $25M xs all primary
Allied World Assurance Co. Ltd.
3/26/10-11
C001760/008
$10,000,000


--------------------------------------------------------------------------------


SCHEDULE 3.19(a)
TO CREDIT AGREEMENT


UCC Filing Offices
Guarantor Name
Filing Office
A-1 Medical Equipment, Inc.
Florida, Secured Transaction Registry
Abba Medical Equipment, Inc.
Florida, Secured Transaction Registry
Acadia Home Care
Maine, Secretary of State
Allied Medical Supply, Inc.
Arizona, Secretary of State
Always Medical Equipment, Inc.
Florida, Secured Transaction Registry
Andy Boyd’s InHome Medical, Inc., West
West Virginia, Secretary of State
Andy Boyd’s InHome Medical/InHome Medical Inc.
West Virginia, Secretary of State
Anniston Health & Sickroom Supplies, Inc.
Alabama, Secretary of State
Berkeley Medical Equipment, Inc.
Florida, Secured Transaction Registry
Beta Medical Equipment, Inc.
Florida, Secured Transaction Registry
Cambria Medical Supply, Inc.
Florida, Secured Transaction Registry
Camden Medical Supply, Inc.
Florida, Secured Transaction Registry
Care Medical Supplies, Inc.
Illinois, Secretary of State
Centennial Medical Equipment, Inc.
Florida, Secured Transaction Registry
Charlotte Medical Supply, Inc.
Florida, Secured Transaction Registry
Collins Rentals, Inc.
Missouri, Secretary of State
Community Home Oxygen, Inc.
Montana, Secretary of State
Contour Medical Supply, Inc.
Florida, Secured Transaction Registry
Corley Home Health Care, Inc.
Georgia, Appling County Clerk of Superior Court
CPO 2, Inc.
Pennsylvania, Department of State
Cynthiana Home Medical Equipment, Inc.
Florida, Secured Transaction Registry
Daniel Medical Systems, Inc.
Oklahoma, County Clerk's Office
Distinct Home Health Care, Inc.
Florida, Secured Transaction Registry
Don Paul Respiratory Services, Inc.
Colorado, Secretary of State
DuMEd, Inc.
Iowa, Secretary of State
East Tennessee Infusion & Respiratory, Inc.
Florida, Secured Transaction Registry
Encore Home Health Care, Inc.
Florida, Secured Transaction Registry
Excel Medical of Fort Dodge, Inc.
Iowa, Secretary of State
Excel Medical of Marshalltown, Inc.
Iowa, Secretary of State
First Community Care of Niagara, Inc.
New York, Department of State
Firstcare, Inc.
Kansas, Secretary of State
Fischer Medical Equipment, Inc.
Idaho, Secretary of State
Four Rivers Home Health Care, Inc.
Missouri, Secretary of State
G&G Medical, Inc.
Colorado, Secretary of State
Gate City Medical Equipment, Inc.
Florida, Secured Transaction Registry
Georgia Medical Resources, Inc.
Georgia, Appling County Clerk of Superior Court
Gladwin Area Home Care, Inc.
Michigan, Department of State
Hamilton Medical Equipment Service, Inc.
Iowa, Secretary of State
Health Care Services of Mississippi, Incorporated
Florida, Secured Transaction Registry
Holland Medical Services, Inc.
Florida, Secured Transaction Registry
Home Care Oxygen Service, Inc.
Minnesota, Secretary of State
Home Medical Systems, Inc.
South Carolina, Secretary of State
IHS Acquisition XXVII, Inc.
Delaware, Department of State
Integrated Health Services at Jefferson Hospital, Inc.
Delaware, Department of State
Intensive Home Care Services, Inc.
Texas, Secretary of State
IOTA Medical Equipment, Inc.
Florida, Secured Transaction Registry
LAMBDA Medical Equipment, Inc.
Florida, Secured Transaction Registry
LAMS, Inc.
Texas, Secretary of State


--------------------------------------------------------------------------------


Lawrence Medical Equipment, Inc.
Kansas, Secretary of State
Lovejoy Medical, Inc.
Kentucky, Secretary of State
Major Medical Supply, Inc.
Texas, Secretary of State
Medco Professional Services, Corp.
Colorado, Secretary of State
MedCorp International, Inc.
Arizona, Secretary of State
Medic-Aire Medical Equipment, Inc.
Florida, Secured Transaction Registry
Medical Electro-Therapeutics, Inc.
Florida, Secured Transaction Registry
Medicare Rental Supply, Inc.
West Virginia, Secretary of State
Michigan Medical Supply, Inc.
Michigan, Department of State
National Medical Equipment Centers, Inc.
Florida, Secured Transaction Registry
Neumann’s Home Medical Equipment, Inc.
Illinois, Secretary of State
Nightingale Home Health Care, Inc.
Florida, Secured Transaction Registry
North Central Washington Respiratory Care Services, Inc.
Washington, Department of Licensing
Northeast Medical Equipment, Inc.
Florida, Secured Transaction Registry
Northwest Home Medical, Inc.
Idaho, Secretary of State
OMICRON Medical Equipment, Inc.
Florida, Secured Transaction Registry
Oxygen of Oklahoma, Inc.
Oklahoma, County Clerk's Office
Oxygen Plus Medical Equipment, Inc.
Florida, Secured Transaction Registry
Oxygen Plus, Inc.
Colorado, Secretary of State
Oxygen Therapy Associates, Inc.
Texas, Secretary of State
Peterson’s Home Care, Inc.
California, Secretary of State
PHI Medical Equipment, Inc.
Florida, Secured Transaction Registry
Pioneer Medical Services, Inc.
West Virginia, Secretary of State
Preferential Home Health Care, Inc.
Florida, Secured Transaction Registry
Principal Medical Equipment, Inc.
Florida, Secured Transaction Registry
Professional Breathing Associates, Inc.
Michigan, Department of State
Professional Respiratory Home Healthcare, Inc.
Florida, Secured Transaction Registry
PSI Health Care, Inc.
South Dakota, Secretary of State
Pulmo-Dose, Inc.
Florida, Secured Transaction Registry
Pulmonary Home Care, Inc.
New Jersey, Department of the Treasury
Quality Home Health Care, Inc.
Florida, Secured Transaction Registry
R.C.P.S., Inc.
California, Secretary of State
RCG Information Services Corporation
Florida, Secured Transaction Registry
RCI Medical Corp.
New Jersey, Department of the Treasury
Regency Medical Equipment, Inc.
Florida, Secured Transaction Registry
Resp-A-Care, Inc.
Kentucky, Secretary of State
Respiracare Medical Equipment, Inc.
Florida, Secured Transaction Registry
Respiratory Medical Equipment of Ga., Inc.
Florida, Secured Transaction Registry
Respitech Home Health Care, Inc.
Wyoming, Secretary of State
Responsive Home Health Care, Inc.
Florida, Secured Transaction Registry
Rhema, Inc.
Texas, Secretary of State
Ritt Medical Group, Inc.
Arizona, Secretary of State
RN Home Care Medical Equipment Company, Inc.
Florida, Secured Transaction Registry
Roswell Home Medical, Inc.
Florida, Secured Transaction Registry
Rotech Employee Benefits Corporation
Florida, Secured Transaction Registry
Rotech Healthcare Inc.
Delaware, Department of State
Rotech Home Medical Care, Inc.
Florida, Secured Transaction Registry
RoTech Oxygen and Medical Equipment, Inc.
Florida, Secured Transaction Registry
Roth Medical, Inc.
Colorado, Secretary of State
Rothert’s Hospital Equipment, Inc.
Kentucky, Secretary of State
Sampson Convalescent Medical Supply, Inc.
North Carolina, Secretary of State
Select Home Health Care, Inc.
Florida, Secured Transaction Registry
SIGMA Medical Equipment, Inc.
Florida, Secured Transaction Registry
Southeastern Home Health, Inc.
Florida, Secured Transaction Registry


--------------------------------------------------------------------------------


Sun Medical Supply, Inc.
North Carolina, Secretary of State
Sunshine Home Health Care, Inc.
Florida, Secured Transaction Registry
The Kilroy Company
North Carolina, Secretary of State
Theta Home Health Care, Inc.
Florida, Secured Transaction Registry
Tupelo Home Health, Inc.
Florida, Secured Transaction Registry
Valley Medical Equipment, Inc.
Utah, Department of Commerce
Value Care, Inc.
Florida, Secured Transaction Registry
VitalCare Health Services, Inc.
Florida, Secured Transaction Registry
VitalCare of Pennsylvania, Inc.
Pennsylvania, Department of State
VitalCare of Texas, Inc.
Texas, Secretary of State
White's Medical Rentals, Inc.
South Carolina, Secretary of State
Wichita Medical Care, Inc.
Kansas, Secretary of State
Zeta Home Health Care, Inc.
Florida, Secured Transaction Registry



Guarantor Name
Filing Office
Rotech Healthcare Inc.
United States Patent and Trademark Office


--------------------------------------------------------------------------------


SCHEDULE 3.20
TO CREDIT AGREEMENT


Leased Real Property


 
 
 
 
 
 
Legal Entity Name
Address 1
City
County
State
Zip
A-1 MEDICAL EQUIPMENT, INC.
6749 GILMORE RD STE B
HAMILTON
Butler
OH
45011
ABBA MEDICAL EQUIPMENT, INC.
8300 Central Park Dr., #E
WACO
McLennan
TX
76712
ACADIA HOME CARE
215 W MAIN ST STE 101
FT KENT
Aroostook
ME
4743
ACADIA HOME CARE
21 WHITE PINE RD, STE 7
HERM0N
Penobscot
ME
4401
ACADIA HOME CARE
470 Riverside St., Unit 10
PORTLAND
Washington
ME
4103
ACADIA HOME CARE
72 INDUSTRIAL ST
PRESQUE ISLE
Aroostook
ME
4769
ALLIED MEDICAL SUPPLY, INC.
611 & 613 W. DESMOND ST.
WINSLOW
Navajo
AZ
86047
ALWAYS MEDICAL EQUIPMENT, INC.
48 E. STIMON AVE
ATHENS
Athens
OH
45701
ALWAYS MEDICAL EQUIPMENT, INC.
21 OHIO RIVER PLAZA
GALLIPOLIS
Gallia
OH
45631
ALWAYS MEDICAL EQUIPMENT, INC.
731 E MAIN ST, STE 18
JACKSON
JACKSON
OH
45640
ANDY BOYD'S INHOME MEDICAL, INC., WEST
15 26TH ST., STE 1
HUNTINGTON
Cabell
WV
25703
ANDY BOYD'S INHOME MEDICAL/INHOME MEDICAL INC.
1209 GARFIELD AVE
PARKERSBURG
Wood
WV
26101
ANNISTON HEALTH & SICKROOM SUPPLIES, INC.
5502 MCCLELLAN BLVD
ANNISTON
Calhoun
AL
36206
ANNISTON HEALTH & SICKROOM SUPPLIES, INC.
3355 HIGHWAY 431, STE3B
ROANOKE
Randolph
AL
36274
BERKELEY MEDICAL EQUIPMENT, INC.
1503 W 12TH AVE
EMPORIA
Lyon
KS
66801
BERKELEY MEDICAL EQUIPMENT, INC.
118 N. MAIN ST.
NEWTON
Harvey
KS
67114
BERKELEY MEDICAL EQUIPMENT, INC.
7275 W. 162ND ST., STE 101
STILWELL
JOHNSON
KS
66085
BERKELEY MEDICAL EQUIPMENT, INC.
100 S. MAIN ST.
ULYSSES
Grant
KS
67880
BERKELEY MEDICAL EQUIPMENT, INC.
8500 W. 110TH ST., #470
OVERLAND PARK
Johnson
KS
66210
BETA MEDICAL EQUIPMENT, INC.
453 CUMBERLAND ST
CHATTANOOGA
Hamilton
TN
37404
CAMBRIA MEDICAL SUPPLY, INC.
801-809 LOGAN BLVD
ALTOONA
BLAIR
PA
16602
CAMBRIA MEDICAL SUPPLY, INC.
2029 PLANK RD
CARROLTOWN
CAMBRIA
PA
15722
CAMBRIA MEDICAL SUPPLY, INC.
5930 OLD FRENCH RD.
ERIE
ERIE
PA
16509
CAMBRIA MEDICAL SUPPLY, INC.
1425 Scalp Ave.
JOHNSTOWN
CAMBRIA
PA
15904
CAMBRIA MEDICAL SUPPLY, INC.
1081 GREENTREE RD
PITTSBURGH
Allegheny
PA
15220
CAMBRIA MEDICAL SUPPLY, INC.
214 PITTSBURGH ST STE A
UNIONTOWN
Fayette
PA
15401
CAMDEN MEDICAL SUPPLY, INC.
630/640 CASH RD
CAMDEN
Ouachita
AR
71701
CAMDEN MEDICAL SUPPLY, INC.
903 ROGERS ST
CLARKSVILLE
Johnson
AR
72830
CAMDEN MEDICAL SUPPLY, INC.
2104 HARKRIDER STE 109
CONWAY
Faulkner
AR
72032
CAMDEN MEDICAL SUPPLY, INC.
8501 HWY 271 SOUTH
FT SMITH
Sebastion
AR
72908
CAMDEN MEDICAL SUPPLY, INC.
118 EAST 12TH ST
HOPE
Hempstead
AR
71801
CAMDEN MEDICAL SUPPLY, INC.
818 E. MATHEWS AVE
JONESBORO
Craighead
AR
72401
CAMDEN MEDICAL SUPPLY, INC.
2038 N JACKSON ST.
MAGNOLIA
Columbia
AR
71753
CAMDEN MEDICAL SUPPLY, INC.
14 SUBLETT CIRCLE
MAYFLOWER
Mayflower
AR
72106
CAMDEN MEDICAL SUPPLY, INC.
333 HIGHWAY 5 NORTH, STE 3
MOUNTAIN HOME
Baxter
AR
72653
CAMDEN MEDICAL SUPPLY, INC.
3054 Hwy 90 West
POCAHONTAS
Randolph
AR
72455
CAMDEN MEDICAL SUPPLY, INC.
2912 HAWKINS DR
SEARCY
White
AR
72143
CAMDEN MEDICAL SUPPLY, INC.
5322 BLEAUX AVENUE, SUITE C
SPRINGDALE
Washington
AR
72762
CAMDEN MEDICAL SUPPLY, INC.
705 N. COMMERCE
ARDMORE
CARTER
OK
73401
CAMDEN MEDICAL SUPPLY, INC.
2045 W. ELK
DUNCAN
Stephens
OK
73533
CAMDEN MEDICAL SUPPLY, INC.
212-214 S. JEFFERSON
ELK CITY
Beckham
OK
73644
CAMDEN MEDICAL SUPPLY, INC.
611-B WEST MAIN ST
ENID
Garfield
OK
73703
CAMDEN MEDICAL SUPPLY, INC.
1225 EAST CARL ALBERT PKWY
MCALESTER
Pittsburg
OK
74501
CAMDEN MEDICAL SUPPLY, INC.
209 W MAIN
PURCELL
Cleveland/McClain
OK
73080
CAMDEN MEDICAL SUPPLY, INC.
1120 S LEWIS AVE
TULSA
TULSA
OK
74104
CARE MEDICAL SUPPLIES, INC.
6500 W. MAIN ST., STE 38
BELLEVILLE
St. Clair
IL
62223


--------------------------------------------------------------------------------


CARE MEDICAL SUPPLIES, INC.
4201 ILBERTY RD
MT VERNON
Jefferson
IL
62864
CARE MEDICAL SUPPLIES, INC.
333 WEST HINTZ RD
WHEELING
Cook
IL
60090
CARE MEDICAL SUPPLIES, INC.
891 BOLGER COURT
FENTON
Saint Louis
MO
63026
CENTENNIAL MEDICAL EQUIPMENT, INC
540 E. VALAS RD. STE F
CENTRAL POINT
JACKSON
OR
97502
CENTENNIAL MEDICAL EQUIPMENT, INC.
411 W. WALNUT
GARDENA
Los Angeles
CA
90248
CENTENNIAL MEDICAL EQUIPMENT, INC.
888 N Fair Oaks Ave.
PASADENA
Los Angeles
CA
91103
CENTENNIAL MEDICAL EQUIPMENT, INC.
3181 CLEVELAND AVE.
SANTA ROSA
Sonoma
CA
95403
CENTENNIAL MEDICAL EQUIPMENT, INC.
20727 HIGH DESERT COURT
BEND
Deschutes
OR
97701
CENTENNIAL MEDICAL EQUIPMENT, INC.
4284 W. 7TH AVE.
EUGENE
LANE
OR
97402
CENTENNIAL MEDICAL EQUIPMENT, INC.
10150 SW NUMBUS AVENUE
PORTLAND
Washington
OR
97223
CENTENNIAL MEDICAL EQUIPMENT, INC.
5013 PACIFIC HWY E
FIFE
Pierce
WA
98424
CENTENNIAL MEDICAL EQUIPMENT, INC.
4138-4140 148th Ave. NE
REDMOND
King
WA
98052
CHARLOTTE MEDICAL SUPPLY, INC.
25069 E. MARION AVENUE
PUNTA GORDA
Charlotte
FL
33950
COLLINS RENTALS, INC.
1846 E 9TH ST
TRENTON
Gilchrist
MO
64683
COMMUNITY HOME OXYGEN, INC.
2030 FOURTH AVE. NORTH
BILLINGS
Yellowstone
MT
59101
COMMUNITY HOME OXYGEN, INC.
2617 17TH ST
BLACK EAGLE
Cascade
MT
59414
COMMUNITY HOME OXYGEN, INC.
109 COMMERCIAL DR.
BOZEMAN
Gallatin
MT
59715
COMMUNITY HOME OXYGEN, INC.
3928 WYNNE AVE. STE 1
BUTTE
Silver Bow
MT
59701
COMMUNITY HOME OXYGEN, INC.
114 S. PACIFIC ST
DILLON
Beaverhead
MT
59725
COMMUNITY HOME OXYGEN, INC.
114 WEST BENHAM
GLENDIVE
DAWSON
MT
59330
COMMUNITY HOME OXYGEN, INC.
829 - 835 W. 3rd st.
HARDIN
BIG HORN
MT
59034
COMMUNITY HOME OXYGEN, INC.
701 1ST ST.
HAVRE
HILL
MT
59501
COMMUNITY HOME OXYGEN, INC.
3175 E. LYNDALE AVE
HELENA
Lewis and Clark
MT
59601
COMMUNITY HOME OXYGEN, INC.
3103 PROSPECT AVE
HELENA
Lewis and Clark
MT
59601
COMMUNITY HOME OXYGEN, INC.
327 PARKWAY DR.
KALISPELL
FLATHEAD
MT
59901
COMMUNITY HOME OXYGEN, INC.
15 NORTH 8TH
MILES CITY
CUSTER
MT
59301
COMMUNITY HOME OXYGEN, INC.
2111/2115 SOUTH AVE. WEST
MISSOULA
Missoula
MT
59801
COMMUNITY HOME OXYGEN, INC.
58 CENTRAL AVENUE
STANFORD
Judith Basin
MT
59479
COMMUNITY HOME OXYGEN, INC.
538 YELLOWSTONE AVENUE
CODY
PARK
WY
82414
COMMUNITY HOME OXYGEN, INC.
810 S. FEDERAL BLVD
RIVERTON
Fremont
WY
82501
COMMUNITY HOME OXYGEN, INC.
2240 COFFEEN AVE. UNIT F
SHERIDAN
Sheridan
WY
82801
COMMUNITY HOME OXYGEN, INC.
460 W. BIG HORN AVE
WORLAND
Washakie
WY
82401
CONTOUR MEDICAL SUPPLY, INC.
108 HILLCREST AVE.
LEDGEWOOD
Middlesex
NJ
7852
CONTOUR MEDICAL SUPPLY, INC.
3902 COLUMBIA AVE STE 200
LINWOOD
DELAWARE
PA
19061
CONTOUR MEDICAL SUPPLY, INC.
340 CONSTANCE DR., SUITE 1
WARMINSTER
BUCKS
PA
18974
CORLEY HOME HEALTH CARE, INC.
104-106 BATTLE ST.
LAGRANGE
Troup
GA
30240
CPO 2, INC.
232 S. POPLAR ST.
BERWICK
Columbia
PA
18603
CPO 2, INC.
93 BRIM BLVD, STE 1
CHAMBERSBURG
FRANKLIN
PA
17201
CPO 2, INC.
335 BEDFORD ST.
CLARKS SUMMIT
Lackawanna
PA
18411
CPO 2, INC.
2404 E STATE ST
HERMITAGE
MERCER
PA
16148
CPO 2, INC.
1630 MANHEIM PIKE
LANCASTER
Lancaster
PA
17601
CPO 2, INC.
5264 SIMPSON FERRY RD.
MECHANICSBURG
Montour
PA
17050
CPO 2, INC.
150 & 200 E. CHESTNUT ST.
MIFFLINBURG
UNION
PA
17844
CPO 2, INC.
2880 POTTSVILLE-MINERSVILLE HWY#100
MINERSVILLE
Schuylkill
PA
17954
CPO 2, INC.
90 PLAZA LANE
WELLSBORO
TIOGA
PA
16901
CPO 2, INC.
1020 COMMERCE PARK DR., STE 9A
WILLIAMSPORT
Lycoming
PA
17701
CPO 2, Inc.
1088 Hanover St.
SUGAR NOTCH
Luzerne
PA
18706
CYNTHIANA HOME MEDICAL EQUIPMENT, INC.
660 US HWY 27S
CYNTHIANA
Harrison
KY
41031
DANIEL MEDICAL SYSTEMS, INC.
400 HUDIBURG CIRCLE, STE C
OKLAHOMA CITY
Oklahoma
OK
73118
DISTINCT HOME HEALTH CARE, INC.
2801 NORTHSIDE DRIVE
BOSSIER CITY
Bossier
LA
71111
DISTINCT HOME HEALTH CARE, INC.
311 SOUTH DRIVE #324
NATCHITOCHES
Natchitoches
LA
71457
DISTINCT HOME HEALTH CARE, INC.
112 SOUTH TRENTON
RUSTON
Lincoln
LA
71270
DISTINCT HOME HEALTH CARE, INC.
10394 EXPRESS DRIVE
GULFPORT
Harrison
MS
39503
DISTINCT HOME HEALTH CARE, INC.
7535 AIRWAYS BLVD., SUITE 101
SOUTHAVEN
DESOTO
MS
38671


--------------------------------------------------------------------------------


DISTINCT HOME HEALTH CARE, INC.
408 EAST MAIN STREET
ATLANTA
Mommorency
TX
75551
DISTINCT HOME HEALTH CARE, INC.
1328 HERITAGE BLVD.
LONGVIEW
GREGG
TX
75605
DISTINCT HOME HEALTH CARE, INC.
911 W. LOOP 281
LONGVIEW
GREGG
TX
75604
DISTINCT HOME HEALTH CARE, INC.
5502 SUMMERHILL ROAD
TEXARKANA
Bowie
TX
75503
DON PAUL RESPIRATORY SERVICES, INC.
975 PLATTE RIVER BLVD
BRIGHTON
Adams
CO
80601
DON PAUL RESPIRATORY SERVICES, INC.
412 E BURLINGTON AVE.
FT. MORGAN
Morgan
CO
80701
DON PAUL RESPIRATORY SERVICES, INC.
965 59th Ave. Unit C
GREELEY
Weld
CO
80634
DUMED, INC.
3250 JFK CIRCLE
DUBUQUE
Dubuque
IA
52002
EAST TENNESSEE INFUSION & RESPIRATORY, INC.
742 W. LAMAR ALEXANDER PARKWAY
MARYVILLE
BLOUNT
TN
37801
ENCORE HOME HEALTH CARE, INC.
338 S. SILVER SPRINGS RD
CAPE GIRARDEAU
Cape Girardeau
MO
63704
ENCORE HOME HEALTH CARE, INC.
1006 LINN ST.
SIKESTON
Scott
MO
63801
EXCEL MEDICAL OF FORT DODGE, INC.
1426 CENTRAL AVE STE C2
FT DODGE
Webster
IA
50501
EXCEL MEDICAL OF MARSHALLTOWN, INC.
501 E. MAIN ST.
MARSHALLTOWN
Marshall
IA
50158
FIRST COMMUNITY CARE OF NIAGARA, INC.
15 D SCOTLAND BLVD
BRIDGEWATER
Plymouth
MA
2324
FIRST COMMUNITY CARE OF NIAGARA, INC.
26 TOWER OFFICE PARK
WOBURN
Hamoen
MA
1801
FIRSTCARE, INC.
111 TUCKER RD, STE C
LIBERAL
Seward
KS
67901
FIRSTCARE, INC.
122 N. MAIN
PRATT
Pratt
KS
67124
FIRSTCARE, INC.
650 N. CARRIAGE PARKWAY, STE 80
WICHITA
Sedgwick
KS
67208
FISCHER MEDICAL EQUIPMENT, INC.
44 N. PINE ST
BLACKFOOT
Bingham
ID
83221
FISCHER MEDICAL EQUIPMENT, INC.
2275 CHANNING WAY
IDAHO FALLS
Bonneville
ID
83404
FISCHER MEDICAL EQUIPMENT, INC.
386 WASHINGTON
MONTPELIER
Bear Lake
ID
83254
FOUR RIVERS HOME HEALTH CARE, INC.
1900 W SUNSET, A1--
SPRINGFIELD
Sangamon
MO
65807
FOUR RIVERS HOME HEALTH CARE, INC.
20 E. SPRINGFIELD AVE.
SULLIVAN
Franklin
MO
63080
G&G MEDICAL, INC.
27 N HARRISON
CORTEZ
Montezuma
CO
81321
G&G MEDICAL, INC.
551 RUSSELL ST
CRAIG
Moffat
CO
81625
G&G MEDICAL, INC.
799 B TECH CENTER DR. STE 1
DURANGO
La Plata
CO
81301
G&G MEDICAL, INC.
739 Kimball Ave
Grand Junction
Mesa
CO
81501
G&G MEDICAL, INC.
622 W. GUNNISON AVE.
GRAND JUNCTION
Mesa
CO
81501
G&G MEDICAL, INC.
815 W. BROADWAY, STE B
FARMINGTON
SAN JUAN
NM
87401
GATE CITY MEDICAL EQUIPMENT, INC.
912 E. 4TH STREET
BIG SPRING
Howard
TX
79720
GATE CITY MEDICAL EQUIPMENT, INC.
2400 CHAMBERS ST
VENUS
Johnson
TX
76084
GEORGIA MEDICAL RESOURCES INC.
600 KIRK RD, NW, STE A
MARIETTA
Cobb
GA
30060
GLADWIN AREA HOME CARE, INC.
3415 ISABELLA RD
MIDLAND
Bay/Midland
MI
48640
HAMILTON MEDICAL EQUIPMENT SERVICE, INC.
1395 N CENTER POINT RD, STE A
HIAWATHA
Linn
IA
52233
HAMILTON MEDICAL EQUIPMENT SERVICE, INC.
715 E CHARLES ST
OELWEIN
Bremor
IA
50662
HAMILTON MEDICAL EQUIPMENT SERVICE, INC.
1901 N. BROADWAY ST STE B
RED OAK
Montgomery
IA
51566
HAMILTON MEDICAL EQUIPMENT SERVICE, INC.
240 W. MILWAUKEE
STORM LAKE
Buena Vista
IA
50588
HAMILTON MEDICAL EQUIPMENT SERVICE, INC.
219 N. STATE ST.
FAIRMONT
Martin
MN
56031
HEALTH CARE SERVICES OF MISSISSIPPI, INCORPORATED
316-B N. DAVIS AVE.
CLEVELAND
Bolivar
MS
38732
HEALTH CARE SERVICES OF MISSISSIPPI, INCORPORATED
934 BROADWAY DRIVE
HATTIESBURG
Forrest/Lamar
MS
39401
HOLLAND MEDICAL SERVICES, INC.
3907 W. ERNESTINE DR.
MARION
Williamson
IL
62959
HOLLAND MEDICAL SERVICES, INC.
215 CLINIC DR.
MADISONVILLE
Hopkins
KY
42431
HOLLAND MEDICAL SERVICES, INC.
252 STURGIS RD.
MARION
Williamson
KY
48064
HOLLAND MEDICAL SERVICES, INC.
905 ARCADIA CIRCLE
MURRAY
Calloway
KY
42071
HOLLAND MEDICAL SERVICES, INC.
1914 BROADWAY
PADUCAH
McCraken
KY
42001
HOME CARE OXYGEN SERVICE, INC.
7938 College Rd., Ste 100
BAXTER
Crow Wing
MN
56425
HOME MEDICAL SYSTEMS, INC.
102 EAST JAMES STREET
ADEL
Cook
GA
31620
HOME MEDICAL SYSTEMS, INC.
1901 N. SLAPPEY BLVD. C,D & E
ALBANY
Dougherty
GA
31701
HOME MEDICAL SYSTEMS, INC.
83 PEEPLES VALLEY RD SE STE 101
CARTERSVILLE
Bartow
GA
30121
HOME MEDICAL SYSTEMS, INC.
8305 CHEROKEE BLVD, STE D
DOUGLASVILLE
Douglas
GA
30134
HOME MEDICAL SYSTEMS, INC.
1617 E CHURCH ST, STES C,D & F
JASPER
Pickens
GA
30143
HOME MEDICAL SYSTEMS, INC.
1645 Lakes Parkway, Ste G
LAWRENCEVILLE
Gwinnett
GA
30043
HOME MEDICAL SYSTEMS, INC.
1102 N 5TH AVE
ROME
Floyd
GA
30161
HOME MEDICAL SYSTEMS, INC.
150 NORTHSIDE DRIVE
STATESBORO
Chatham
GA
30458


--------------------------------------------------------------------------------


HOME MEDICAL SYSTEMS, INC.
130 & 132 JACKSON ST.
THOMSON
McDuffie
GA
30824
HOME MEDICAL SYSTEMS, INC.
1495 KENNEDY RD.
TIFTON
Tift
GA
31794
HOME MEDICAL SYSTEMS, INC.
301 10th STREET, D-105
CONOVER
Catawba
NC
28613
HOME MEDICAL SYSTEMS, INC.
298 N. HIGHWAY 16, UNIT E-1
DENVER
ADAMS
NC
28037
HOME MEDICAL SYSTEMS, INC.
2551 RAVENHILL RD
FAYETTEVILLE
Cumberland
NC
28303
HOME MEDICAL SYSTEMS, INC.
119 COPPER PENNY DR.
HENDERSONVILLE
Henderson
NC
28792
HOME MEDICAL SYSTEMS, INC.
1677 WESTCHESTER DR. #145
HIGH POINT
Guilford
NC
27262
HOME MEDICAL SYSTEMS, INC.
13 C. DORIS AVENUE EAST
JACKSONVILLE
Duval
NC
28540
HOME MEDICAL SYSTEMS, INC.
1446 E. GASTON, STE 202
LINCOLNTON
Lincoln
NC
28092
HOME MEDICAL SYSTEMS, INC.
1402 E FRANKLIN ST
MONROE
UNION
NC
2812
HOME MEDICAL SYSTEMS, INC.
224 Rolling Hills Rd. Ste 6A
MOORESVILLE
Irdell
NC
28117
HOME MEDICAL SYSTEMS, INC.
101 Southcenter Court, Ste 900
MORRISVILLE
WAKE
NC
27560
HOME MEDICAL SYSTEMS, INC.
1207 JULIAN R ALLSBROOK HIGHWAY
ROANOKE RAPIDS
Halifax
NC
27870
HOME MEDICAL SYSTEMS, INC.
127 GATEWAY BLVD
ROCKY MOUNT
NASH
NC
27804
HOME MEDICAL SYSTEMS, INC.
1347 S. MADISON STREET
WHITEVILLE
Columbus
NC
28472
HOME MEDICAL SYSTEMS, INC.
720 OLD CLEMSON RD, STE C
COLUMBIA
Richland
SC
29229
HOME MEDICAL SYSTEMS, INC.
1200 WOODRUFF RD., H19
GREENVILLE
Greenville
SC
29607
HOME MEDICAL SYSTEMS, INC.
1228 COLONIAL COMMONS CT., STE. 205
LANCASTER
Lancaster
SC
29720
HOME MEDICAL SYSTEMS, INC.
900 W MEETING ST
LANCASTER
Lancaster
SC
29720
HOME MEDICAL SYSTEMS, INC.
11692 BYPASS 17
MURRELLS INLET
Horry
SC
29576
HOME MEDICAL SYSTEMS, INC.
3215 FORTUNE DR. STE 101
N. CHARLESTON
Charleston
SC
29418
IHS ACQUISITION XXVII, INC.
415 W CENTRAL AVE., STE 1
LAFOLLETTE
Campbell
TN
37766
IHS ACQUISITION XXVII, INC.
420 WEST MORRIS BLVD
MORRISTOWN
Hamblen
TN
37813
IHS ACQUISITION XXVII, INC.
2687 HWY 25 EAST
TAZEWELL
Clairborne
TN
37879
INTEGRATED HEALTH SERVICES AT JEFFERSON HOSPITAL, INC.
700 FAIRGROUNDS RD.
ALAMOGORDO
OTERO
NM
88310
INTENSIVE HOME CARE SERVICES, INC.
12025 ROJAS STREET
EL PASO
El Paso
TX
79936
IOTA MEDICAL EQUIPMENT, INC.
5503 WEST 9TH
AMARILLO
Potter
TX
79106
IOTA MEDICAL EQUIPMENT, INC.
1708 NORTH HOBART STREET
PAMPA
GRAY
TX
79065
LAMBDA MEDICAL EQUIPMENT, INC.
398 CIRCLE OF PROGRESS
POTTSTOWN
Montgomery
PA
19464
LAMS, INC.
108 GARRETT MORRIS PKWY
MINERAL WELLS
Palopinto
TX
76067
LAWRENCE MEDICAL EQUIPMENT, INC.
450 N. IOWA ST., BLDG A STE B
LAWRENCE
Douglas
KS
66044
LOVEJOY MEDICAL, INC.
1707 18TH ST., STE U8 & U9
CORBIN
Whitly/Knox
KY
40702
LOVEJOY MEDICAL, INC.
106 DIAGNOSTIC DR., STE B
FRANKFORT
Franklin
KY
40601
LOVEJOY MEDICAL, INC.
110 CORPORATE DR., STE 101
HAZARD
Perry
KY
41701
LOVEJOY MEDICAL, INC.
132 VENTURE COURT STE 12 & 13
LEXINGTON
Fayette
KY
40511
LOVEJOY MEDICAL, INC.
1424 S. Mayo Trail
Pikeville
Pike
KY
41501
LOVEJOY MEDICAL, INC.
311 LANGDON ST
SOMERSET
Pulaski
KY
42503
MAJOR MEDICAL SUPPLY, INC.
612 BEDELL AVENUE
DEL RIO
Val Verde
TX
78840
MAJOR MEDICAL SUPPLY, INC.
4310 W. ILLINOIS, STE 140
MIDLAND
Bay/Midland
TX
79703
MAJOR MEDICAL SUPPLY, INC.
618 NORTH GOLDER AVENUE
ODESSA
Ector
TX
79761
MEDCO PROFESSIONAL SERVICES, CORP.
300 PINE ST.
TRINIDAD
Las Animas
CO
81082
MEDCO PROFESSIONAL SERVICES, CORP.
915 W 7TH ST
WALSENBURG
Huerfano
CO
81089
MEDCORP INTERNATIONAL, INC.
1203 F. AVE
DOUGLAS
Cochise
AZ
85607
MEDIC-AIRE MEDICAL EQUIPMENT, INC.
11615 Crossroads Circle, Ste J
BALTIMORE
Baltimore
MD
21220
MEDIC-AIRE MEDICAL EQUIPMENT, INC.
1030 Theate Dr., Unit B
PRINCE FREDERICK
Calvert
MD
20678
MEDIC-AIRE MEDICAL EQUIPMENT, INC.
BERKELEY PLAZA, STE 153
MARTINSBURG
Berkeley
WV
25401
MEDICAL ELECTRO-THERAPEUTICS, INC.
241A W DUNBAR CAVE RD
CLARKSVILLE
Johnson
TN
37040
MEDICAL ELECTRO-THERAPEUTICS, INC.
54 OLD HICKORY BLVD
E. JACKSON
MADISON
TN
38305
MEDICAL ELECTRO-THERAPEUTICS, INC.
1520 MEMORIAL BLVD.
MURFREESBORO
Rutherford
TN
37129
MEDICAL ELECTRO-THERAPEUTICS, INC.
912 TWIN ELMS CT
NASHVILLE
Davidson
TN
37210
MEDICAL ELECTRO-THERAPEUTICS, INC.
6214 HIGHWAY 58
HARRISON
Hamilton
TN
37341
MEDICAL ELECTRO-THERAPEUTICS, INC.
50 STANLEY ST.
CROSSVILLE
Cumberland
TN
38555
MEDICAL ELECTRO-THERAPEUTICS, INC.
101 E UNAKA AVE., STE 5
JOHNSON CITY
Washington
TN
37604
MEDICARE RENTAL SUPPLY, INC.
5030 ELK RIVER RD. SOUTH, STE A
ELKVIEW
Kanawha
WV
25071


--------------------------------------------------------------------------------


MICHIGAN MEDICAL SUPPLY, INC.
8113 Belmont Rd. NE, Ste. A
BELMONT
KENT
MI
49306
MICHIGAN MEDICAL SUPPLY, INC.
60 DIVISION ST
MANISTEE
Manistee
MI
49660
MICHIGAN MEDICAL SUPPLY, INC.
2915 N GARFIELD RD, STE B
TRAVERSE CITY
Grand Traverse
MI
49686
NATIONAL MEDICAL EQUIPMENT CENTERS, INC.
8350 PARKLINE BLVD
ORLANDO
ORANGE
FL
32809
NATIONAL MEDICAL EQUIPMENT CENTERS, INC.
4131 SUN-N-LAKES BLVD
SEBRING
Highlands
FL
33872
NEUMANN'S HOME MEDICAL EQUIPMENT, INC.
821 W. ILLINOIS AVE
AURORA
DuPage/Kane
IL
60506
NEUMANN'S HOME MEDICAL EQUIPMENT, INC.
650 PEACE RD. UNIT G
DE KALB
Dekalb
IL
60115
NIGHTINGALE HOME HEALTH CARE, INC.
11913 STARCREST
SAN ANTONIO
Bexar
TX
78247
NORTH CENTRAL WASHINGTON RESPIRATORY CARE SERVICES, INC.
239 NE MIDWAY BOULEVARD
OAK HARBOR
Island
WA
98277
NORTH CENTRAL WASHINGTON RESPIRATORY CARE SERVICES, INC.
705 OMACHE DR, STE E & F
OMAK
Omak
WA
98841
NORTH CENTRAL WASHINGTON RESPIRATORY CARE SERVICES, INC.
712 N CHELAN AVE
WENATCHEE
Chelan
WA
98801
NORTHEAST MEDICAL EQUIPMENT, INC.
625 DAY HILL ROAD
WINDSOR
Hartford
CT
6095
NORTHEAST MEDICAL EQUIPMENT, INC.
14 TINKER AVE.
LONDONDERRY
Hillsborough
NH
3053
NORTHEAST MEDICAL EQUIPMENT, INC.
210 JOHN GLENN DR, STE 10
AMHERST
ERIE
NY
14228
NORTHEAST MEDICAL EQUIPMENT, INC.
6500 JOY RD.
EAST SYRACUSE
Onondaga
NY
13057
NORTHEAST MEDICAL EQUIPMENT, INC.
220 FLUVANNA AVE. STE 500
JAMESTOWN
Chatutauqua
NY
14701
NORTHEAST MEDICAL EQUIPMENT, INC.
474 & 478 E MAIN ST
MALONE
FRANKLIN
NY
12953
NORTHEAST MEDICAL EQUIPMENT, INC.
6997 US ROUTE 11
POTSDAM
St. Lawrence
NY
13676
NORTHEAST MEDICAL EQUIPMENT, INC.
532 ALPHA DRIVE
PITTSBURGH
Allegheny
PA
15238
NORTHEAST MEDICAL EQUIPMENT, INC.
31 WESTERN INDUSTRIAL DR.
CRANSTON
Providence
RI
2907
NORTHEAST MEDICAL EQUIPMENT, INC.
27 FARMVU DR.
WHITE RIVER JUNCTION
Windsor
VT
5001
NORTHWEST HOME MEDICAL, INC.
2120 IRONWOOD CENTER DR
COEUR D'ALENE
Kootenai
ID
83814
NORTHWEST HOME MEDICAL, INC.
2329 WHEATON WAY
BREMERTON
Kitsap
WA
98310
NORTHWEST HOME MEDICAL, INC.
10502 E MONTGOMERY STE 1
SPOKANE
Spokane
WA
99206
OMICRON MEDICAL EQUIPMENT, INC.
9613 LINCOLN HIGHWAY, SUITE 201
BEDFORD
Bedford
PA
15522
OMICRON MEDICAL EQUIPMENT, INC.
212 FORWARD BLVD
SOMERSET
Pulaski
PA
15501
OXYGEN OF OKLAHOMA, INC.
1172 North Hills Shopping Centre
ADA
Pontotoc
OK
74820
OXYGEN OF OKLAHOMA, INC.
1020 E MCARTHUR
SHAWNEE
Pottawatomie
OK
74804
OXYGEN PLUS MEDICAL EQUIPMENT, INC.
5828 ASHLEYANNE CIRCLE
WICHITA FALLS
Wichita
TX
76310
OXYGEN PLUS, INC.
4740 FORGE RD, STE 100 & 102
COLORADO SPRINGS
El Paso
CO
80907
OXYGEN PLUS, INC.
1410 VALLEY VIEW DR. #306
DELTA
Delta
CO
81416
OXYGEN PLUS, INC.
3265 S. WADSWORTH BLVD. STE J
LAKEWOOD
Jefferson
CO
80117
OXYGEN PLUS, INC.
5161 WARD RD, #6
WHEAT RIDGE
Jefferson
CO
80033
OXYGEN THERAPY ASSOCIATES, INC.
3850 FOOTHILLS RD STE 5
LAS CRUCES
DONA ANNA
NM
88011
OXYGEN THERAPY ASSOCIATES, INC.
3226 S. Clack, Suite K
ABILENE
Taylor
TX
79606
OXYGEN THERAPY ASSOCIATES, INC.
6102 45TH STREET - SUITE D
LUBBOCK
Lubbock
TX
79407
OXYGEN THERAPY ASSOCIATES, INC.
4436 OLTON ROAD
PLAINVIEW
HALE
TX
79072
OXYGEN THERAPY ASSOCIATES, INC.
115 WEST MAIN STREET
UVALDE
Uvalde
TX
78801
PETERSON'S HOME CARE, INC.
1401 JOSHUA AVE.
PARKER
La Paz
AZ
85344
PHI MEDICAL EQUIPMENT, INC.
690 WEST INDUSTRIAL RD, #12 & #13
CEDAR CITY
Iron
UT
84720
PHI MEDICAL EQUIPMENT, INC.
530 E. TABERNACLE ST
ST. GEORGE
Washington
UT
84770
PIONEER MEDICAL SERVICES, INC.
108 MELLON ST
BECKLEY
Raleigh
WV
25801
PIONEER MEDICAL SERVICES, INC.
310 MAIN ST
MAN
Logan
WV
25635
PREFERENTIAL HOME HEALTH CARE, INC.
1818-A S. DIVISION ST
BLYTHEVILLE
Mississippi
AR
72315
PREFERENTIAL HOME HEALTH CARE, INC.
705 INDEPENDENCE
KENNETT
Dunklin
MO
63857
PRINCIPAL MEDICAL EQUIPMENT, INC.
820 Spring Street
CALIENTE
LINCOLN
NV
89008
PRINCIPAL MEDICAL EQUIPMENT, INC.
3125-3127 W. POST RD.
LAS VEGAS
CLARK
NV
89118
PROFESSIONAL BREATHING ASSOCIATES, INC.
12519 STATE STREET
ATLANTA
Mommorency
MI
49709
PROFESSIONAL BREATHING ASSOCIATES, INC.
9750 N. STRAITS HWY, STE 2
CHEBOYGAN
Cheboygan
MI
49721
PROFESSIONAL BREATHING ASSOCIATES, INC.
3011 DANFORTH RD
ESCANABA
Delta
MI
2500
PROFESSIONAL BREATHING ASSOCIATES, INC.
307 W CEDAR ST. STE B
GLADWIN
Gladwin
MI
48624
PROFESSIONAL BREATHING ASSOCIATES, INC.
34 & 40 MCCOLLUM ST
HILLSDALE
Hillsdale
MI
49242
PROFESSIONAL BREATHING ASSOCIATES, INC.
4963 HWY US 2 W
IRON RIVER
Iron
MI
49935
PROFESSIONAL BREATHING ASSOCIATES, INC.
39201 SCHOOLCRAFT RD., STE B1
LIVONIA
Wayne
MI
48510


--------------------------------------------------------------------------------


PROFESSIONAL BREATHING ASSOCIATES, INC.
1309 8TH AVE
MENOMINEE
Menominee
MI
49858
PROFESSIONAL BREATHING ASSOCIATES, INC.
256 US 41 EAST
NEGAUNEE
Marquette
MI
49866
PROFESSIONAL BREATHING ASSOCIATES, INC.
1683 STAR-BATT DR.
ROCHESTER HILLS
Oakland
MI
48309
PROFESSIONAL BREATHING ASSOCIATES, INC.
2237 ASHMUN SREET
SAULT SAINTE MARIE
Chippewa
MI
49783
PROFESSIONAL BREATHING ASSOCIATES, INC.
122 W. HOUGHTON AVE
WEST BRANCH
Ogemaw
MI
48661
PROFESSIONAL BREATHING ASSOCIATES, INC.
895 HAMPSHIRE RD, STEG
STOW
SUMMIT
OH
44224
PROFESSIONAL BREATHING ASSOCIATES, INC.
606 EAST THIRD STREET
MARSHFIELD
Wood
WI
54449
PROFESSIONAL RESPIRATORY HOME HEALTHCARE, INC.
5555 N. LAMAR BLVD. SUITE B103
AUSTIN
Travis
TX
78751
PROFESSIONAL RESPIRATORY HOME HEALTHCARE, INC.
2209 N PADRE ISLAND DRIVE
CORPUS CHRISTI
Nueces
TX
78408
PROFESSIONAL RESPIRATORY HOME HEALTHCARE, INC.
2112 HIGHWAY 1431
KINGSLAND
Llano
TX
78639
PROFESSIONAL RESPIRATORY HOME HEALTHCARE, INC.
1800 SOUTH MAIN ST
MCALLEN
Hidalgo
TX
78503
PROFESSIONAL RESPIRATORY HOME HEALTHCARE, INC.
1500 W. CAMERON AVE. STE E
ROCKDALE
Milam
TX
76567
PROFESSIONAL RESPIRATORY HOME HEALTHCARE, INC.
2801 OAKMONT DRIVE
ROUND ROCK
Williamson
TX
78664
PROFESSIONAL RESPIRATORY HOME HEALTHCARE, INC.
1218 HIGHWAY 123
SAN MARCOS
HAYS
TX
78666
PROFESSIONAL RESPIRATORY HOME HEALTHCARE, INC.
4503 HUNTER ROAD
SAN MARCOS
HAYS
TX
78666
PSI HEALTH CARE, INC.
9555 JAMES AVE. SOUTH STE 253
BLOOMINGTON
Hennepin
MN
55431
PSI HEALTH CARE, INC.
495-A HGWY 10 EAST
DETROIT LAKES
Becker
MN
56501
PSI HEALTH CARE, INC.
117 N. MILL ST.
FERGUS FALLS
OtterTail
MN
56537
PSI HEALTH CARE, INC.
230 20th Ave. SW Ste 101
ROCHESTER
Olmsted
MN
55904
PSI HEALTH CARE, INC.
940 INDUSTRIAL DR S.
SAUK RAPIDS
Benton
MN
56379
PSI HEALTH CARE, INC.
4025 4TH AVE. SW, UNIT 1
FARGO
CASS
ND
58103
PSI HEALTH CARE, INC.
1900 E MILITARY AVE STE 212
FREMONT
DODGE
NE
68025
PSI HEALTH CARE, INC.
8656 F. STREET
OMAHA
DOUGLAS
NE
68124
PSI HEALTH CARE, INC.
1108 6TH AVE. SE
ABERDEEN
BROWN
SD
57401
PSI HEALTH CARE, INC.
2024 JACKSON BLVD
RAPID CITY
Pennington
SD
57702
PSI HEALTH CARE, INC.
2209 W. 49TH ST
SIOUX FALLS
Lincoln/Minnehaha
SD
57105
PSI HEALTH CARE, INC.
1101 BROADWAY AVENUE, SUITE 119
YANKTON
Yankton
SD
57078
PSI HEALTH CARE, INC.
2808 E. ELIZABETH ST.
PIERRE
Hughes
SD
57501
PSI HEALTH CARE, INC.
609-4 J COURT, STE B
GILLETTE
Campbell
WY
82716
PULMO-DOSE, INC.
120 MAX HURT DR.
MURRAY
Calloway
KY
42071
PULMO-DOSE, INC.
104 MAX HURT DR.
MURRAY
Calloway
KY
42071
QUALITY HOME HEALTH CARE, INC.
153 ALTAMA CONNECTOR
BRUNSWICK
Glynn
GA
31525
R.C.P.S., INC.
1240 PALMYRITA AVE
RIVERSIDE
Riverside
CA
92507
R.C.P.S., INC.
99-890 IWAENA ST
AIEA
Honolulu
HI
96701
RCG INFORMATION SERVICES CORPORATION
1999 ALOMA AVE
WINTER PARK
Orange
FL
32792
RCI MEDICAL CORP.
3137 FIRE ROAD
EGG HARBOR TWNSHP
ATLANTIC
NJ
8234
REGENCY MEDICAL EQUIPMENT, INC.
306 W. AERO DRIVE
PAYSON
GILA
AZ
85541
REGENCY MEDICAL EQUIPMENT, INC.
1312 RED BARON
PAYSON
GILA
AZ
85341
REGENCY MEDICAL EQUIPMENT, INC.
4116 E. SUPERIOR AVE STE 8
PHOENIX
Maricopa
AZ
85040
REGENCY MEDICAL EQUIPMENT, INC.
2430 W. MISSION LANE, STES 5-7
PHOENIX
Maricopa
AZ
85021
REGENCY MEDICAL EQUIPMENT, INC.
6901 E. FIRST ST., STE A
PRESCOTT VALLEY
Yavapai
AZ
86314
REGENCY MEDICAL EQUIPMENT, INC.
420 S. 5th Ave.
SAFFORD
Graham
AZ
85546
REGENCY MEDICAL EQUIPMENT, INC.
5171 CUB LAKE RD
SHOW LOW
Navajo
AZ
85901
REGENCY MEDICAL EQUIPMENT, INC.
4251 S. STATION MASTER DR.
TUCSON
Pima
AZ
85714
RESP-A-CARE, INC
2628 Ring Rd. Ste 105
ELIZABETHTOWN
Hardin
KY
42701
RESP-A-CARE, INC.
79 N. GARDNER ST.
SCOTTSBURG
Scott
IN
47170
RESP-A-CARE, INC.
6919-A ENTERPRISE DR
LOUISVILLE
Jefferson
KY
40214
RESP-A-CARE, INC.
954-956 COMMERCIAL DR
RICHMOND
Madison
KY
40475
RESPIRACARE MEDICAL EQUIPMENT, INC.
508 S 26TH ST
MATTOON
Coles
IL
61938
RESPIRACARE MEDICAL EQUIPMENT, INC.
3109 TATMAN CT. STE 103
URBANA
Champaign
IL
61802
RESPIRATORY MEDICAL EQUIPMENT OF GA., INC.
186 ROBERSON MILL RD. NE
MILLEDGEVILLE
Baldwin
GA
31061
RESPIRATORY MEDICAL EQUIPMENT OF GA., INC.
301 FIRST AVENUE SE
MOULTRIE
Colquitt
GA
31768
RESPIRATORY MEDICAL EQUIPMENT OF GA., INC.
1416 HARBIN CIRCLE
VALDOSTA
Lowndes
GA
31601
RESPITECH HOME HEALTH CARE, INC.
310 W. 27th St
Scottsbluff
Scotts Bluff
NE
69361


--------------------------------------------------------------------------------


RESPITECH HOME HEALTH CARE, INC.
5860 E. 2ND ST, STE 100
CASPER
Natrona
WY
82609
RESPITECH HOME HEALTH CARE, INC.
240 N. ELK (transfill only)
CASPER
Natrona
WY
82601
RESPITECH HOME HEALTH CARE, INC.
6002 US HWY 30, UNIT 1
CHEYENNE
Laramie
WY
82001
RESPITECH HOME HEALTH CARE, INC.
2900 GRAND AVE. UNIT 106
LARAMIE
Albany
WY
82070
RESPITECH HOME HEALTH CARE, INC.
1993 DEWAR DR., STE 4
ROCK SPRINGS
Sweetwater
WY
82901
RESPITECH HOME HEALTH CARE, INC.
614 NINTH ST.
WHEATLAND
Platte
WY
82201
RESPITECH HOME HEALTH CARE, INC.
1012 W BRIDGE ST, UNIT B
SARATOGA
Carbon
WY
82331
RESPONSIVE HOME HEALTH CARE, INC.
10071 S 76TH AVE
BRIDGEVIEW
Cook
IL
60455
RESPONSIVE HOME HEALTH CARE, INC.
901 WEST MORTON AVE. STE 16
JACKSONVILLE
Duval
IL
62650
RESPONSIVE HOME HEALTH CARE, INC.
7717 N. UNIVERSITY ST., STE B
PEORIA
PEIRIA
IL
61614
RESPONSIVE HOME HEALTH CARE, INC.
2439 BROADWAY ST.
QUINCY
ADAMS
IL
62301
RESPONSIVE HOME HEALTH CARE, INC.
3108A GREAT NORTHERN
SPRINGFIELD
Sangamon
IL
62711
RESPONSIVE HOME HEALTH CARE, INC.
1820 25TH ST.
COLUMBUS
Bartholomew
IN
47201
RESPONSIVE HOME HEALTH CARE, INC.
4482 FIRST AVE. #7
EVANSVILLE
Vanderburgh
IN
47724
RESPONSIVE HOME HEALTH CARE, INC.
4490b FIRST AVE #24
EVANSVILLE
Vanderburgh
IN
47724
RESPONSIVE HOME HEALTH CARE, INC.
1235 MAGNAVOX WAY
FT. WAYNE
Allen
IN
46804
RESPONSIVE HOME HEALTH CARE, INC.
5201 PARK EMERSON DR., STE G
INDIANAPOLIS
MARION
IN
46203
RESPONSIVE HOME HEALTH CARE, INC.
2501 N. WASHINGTON ST
KOKOMO
Howard
IN
46901
RESPONSIVE HOME HEALTH CARE, INC.
318 SAGAMORE PKWY
LAFAYETTE
Boulder
IN
47904
RESPONSIVE HOME HEALTH CARE, INC.
8858 LOUISIANA ST.
MERRILVILLE
Lake
IN
46304
RESPONSIVE HOME HEALTH CARE, INC.
413 W. 4TH ST.
MISHAWKA
Saint Joseph
IN
46544
RESPONSIVE HOME HEALTH CARE, INC.
17 SOUTHLAND SHOPPING CENTER
TERRE HAUTE
Vigo
IN
47802
RESPONSIVE HOME HEALTH CARE, INC.
727 & 731 SOUTHGATE PRKWY
CAMBRIDGE
Guernsey
OH
43725
RESPONSIVE HOME HEALTH CARE, INC.
606 TAYWOOD RD
ENGLEWOOD
Montgomery
OH
45322
RESPONSIVE HOME HEALTH CARE, INC.
950 TAYLOR STATION RD, SUITE N
GAHANNA
Franklin
OH
43230
RESPONSIVE HOME HEALTH CARE, INC.
2920 CINCINNATI-DAYTON RD.
MIDDLETON
Butler
OH
45044
RESPONSIVE HOME HEALTH CARE, INC.
603A BROOKLYN AVE
MILFORD
Hamilton
OH
45150
RESPONSIVE HOME HEALTH CARE, INC.
826 COOKSON AVE. SE
NEW PHILADELPHIA
Tuscanawas
OH
44663
RESPONSIVE HOME HEALTH CARE, INC.
1093 UPPER VALLEY PIKE
SPRINGFIELD
Sangamon
OH
45503
RESPONSIVE HOME HEALTH CARE, INC.
747 W. ELM ST.
WASHINGTON CH
Fayette
OH
43160
RESPONSIVE HOME HEATLH CARE, INC.
1056 S. DIXON RD
KOKOMO
Howard
IN
46902
RESPONSIVE HOME HEATLH CARE, INC.
3434 N. BROADWAY
MUNCIE
Delaware
IN
47303
RHEMA, INC.
401 NORTH RIDGEWAY
CLEBURNE
JOHNSON
TX
76033
RHEMA, INC.
2550 BECKLEYMEADE AVENUE
DALLAS
DALLAS
TX
75237
RHEMA, INC.
1108 DALLAS DRIVE STE 333
DENTON
Denton
TX
76205
RHEMA, INC.
1108 DALLAS DRIVE STE 390
DENTON
Denton
TX
76205
RHEMA, INC.
9665 CAMP BOWIE WEST
FORT WORTH
Tarrant
TX
76116
RHEMA, INC.
314 S. MORGAN
GRANBURY
HOOD
TX
76048
RHEMA, INC.
143 Taylor Plaza Dr.
GREENVILLE
Greenville
TX
75402
RHEMA, INC.
1511 PRUITT LANE
HILLSBORO
HILL
TX
76645
RHEMA, INC.
15031 WOODHAM DRIVE
HOUSTON
Chickasaw
TX
77073
RHEMA, INC.
2845 W. AIRPORT FREEWAY #120
IRVING
DALLAS
TX
75062
RHEMA, INC.
1201 N. PLANO ROAD
RICHARDSON
DALLAS
TX
75081
RHEMA, INC.
2001 LOY LAKE ROAD
SHERMAN
Grayson
TX
75090
RHEMA, INC.
100 E. NASA ROAD ONE
WEBSTER
Harris
TX
77598
RITT MEDICAL GROUP, INC.
18434 N. 99TH AVE., STE 3 & 4
SUN CITY
Maricopa
AZ
85373
RN HOME CARE MEDICAL EQUIPMENT COMPANY, INC.
319 N. MAIN ST.
AMORY
Monroe
MS
38821
RN HOME CARE MEDICAL EQUIPMENT COMPANY, INC.
2231 SOUTH COMMERCE STREET
GRENADA
Grenada
MS
38901
RN HOME CARE MEDICAL EQUIPMENT COMPANY, INC.
109 N JACKSON ST
HOUSTON
Chickasaw
MS
38851
ROSWELL HOME MEDICAL, INC.
4201 YALE BLVD. N.E., STE D
ALBUQUERQUE
Bernalillo
NM
87107
ROSWELL HOME MEDICAL, INC.
509 W MAHONE DR, STE B
ARTESIA
EDDY
NM
88210
ROSWELL HOME MEDICAL, INC.
3620 N. PRINCE ST, STE B
CLOVIS
CURRY
NM
88101
ROSWELL HOME MEDICAL, INC.
1227 N RAILROAD AVE STE A
ESPANOLA
Rio Arriba
NM
87532
ROSWELL HOME MEDICAL, INC.
814 S BOARDMAN AVE
GALLUP
McKinley
NM
87301


--------------------------------------------------------------------------------


ROSWELL HOME MEDICAL, INC.
3920 N. LOVINGTON HWY STE 100
HOBBS
LEA
NM
88240
ROSWELL HOME MEDICAL, INC.
17 S. UNION ST.
ROSWELL
Chaves
NM
88201
ROSWELL HOME MEDICAL, INC.
1549 6TH ST., STE C
SANTA FE
SANTA FE
NM
87505
ROSWELL HOME MEDICAL, INC.
2950 Highway 180 E
SILVER CITY
GRANT
NM
88061
ROSWELL HOME MEDICAL, INC.
138 WEIMER RD., STE 200-202
TAOS
TAOS
NM
87571
ROTECH HOME MEDICAL CARE, INC.
1508 - 1510 N FRANKLIN ST
CHRISTIANSBURG
Montgomery
VA
24073
ROTECH HOME MEDICAL CARE, INC.
1095 PLAZA DR.
GRUNDY
Buchanan
VA
24614
ROTECH HOME MEDICAL CARE, INC.
509 MOUNTAIN LAKE AVE
PEARISBURG
Giles
VA
24134
ROTECH HOME MEDICAL CARE, INC.
4118 PLANTATION RD. NE
ROANOKE
Randolph
VA
24012
ROTECH HOME MEDICAL CARE, INC.
1308 PLANTATION RD. NE
ROANOKE
Randolph
VA
24012
ROTECH HOME MEDICAL CARE, INC.
106 ROWE RD., STE 102
STAUNTON
Augusta
VA
24401
ROTECH HOME MEDICAL CARE, INC.
257 VIRGINIA AVE
WELCH
McDowell
WV
24801
ROTECH HOME MEDICAL CARE, INC.
116 MAGNOLIA DR
DANVILLE
Pittsylvania
VA
24541
ROTECH OXYGEN AND MEDICAL EQUIPMENT, INC.
7931 W GULF TO LAKE HWY
CRYSTAL RIVER
Citrus
FL
34429
ROTECH OXYGEN AND MEDICAL EQUIPMENT, INC.
919 N. SPRING GARDEN AVENUE
DELAND
Volusia
FL
32720
ROTECH OXYGEN AND MEDICAL EQUIPMENT, INC.
34894 EMERALD COAST PKWY #99 & #112
DESTIN
OKALOOSA
FL
32540
ROTECH OXYGEN AND MEDICAL EQUIPMENT, INC.
12700 METRO PKWY
FT. MYERS
Lee
FL
33912
ROTECH OXYGEN AND MEDICAL EQUIPMENT, INC.
8400 BAYMEADOWS WAY
JACKSONVILLE
Duval
FL
32256
ROTECH OXYGEN AND MEDICAL EQUIPMENT, INC.
5315 Great Oak Dr.
LAKELAND
Polk
FL
33815
ROTECH OXYGEN AND MEDICAL EQUIPMENT, INC.
300 RICHEY ROAD
LEESBURG
Lake
FL
34748
ROTECH OXYGEN AND MEDICAL EQUIPMENT, INC.
2886-C JEFFERSON STREET
MARIANNA
Jackson
FL
32446
ROTECH OXYGEN AND MEDICAL EQUIPMENT, INC.
4450 W. EAU GALLIE BLVD
MELBOURNE
Brevard
FL
32934
ROTECH OXYGEN AND MEDICAL EQUIPMENT, INC.
2900 HORSESHOE DR. SOUTH, #300
NAPLES
Collier
FL
34104
ROTECH OXYGEN AND MEDICAL EQUIPMENT, INC.
2620 SW 17th Rd. Ste 100
OCALA
Marion
FL
34474
ROTECH OXYGEN AND MEDICAL EQUIPMENT, INC.
3600 VINELAND RD
ORLANDO
ORANGE
FL
32811
ROTECH OXYGEN AND MEDICAL EQUIPMENT, INC.
3216 CRILL AVE.
PALATKA
Putnam
FL
32177
ROTECH OXYGEN AND MEDICAL EQUIPMENT, INC.
2175 JENKS AVENUE
PANAMA CITY
Bay
FL
32405
ROTECH OXYGEN AND MEDICAL EQUIPMENT, INC.
1211 CREIGHTON ROAD
PENSACOLA
Escambia
FL
32504
ROTECH OXYGEN AND MEDICAL EQUIPMENT, INC.
115-B EAST DREW STREET
PERRY
Taylor
FL
32347
ROTECH OXYGEN AND MEDICAL EQUIPMENT, INC.
6741 WEST SUNRISE BLVD.
PLANTATION
Broward
FL
33313
ROTECH OXYGEN AND MEDICAL EQUIPMENT, INC.
8300 US HWY 19
PORT RICHEY
Pasco
FL
34668
ROTECH OXYGEN AND MEDICAL EQUIPMENT, INC.
9770 16TH STREET NORTH
SAINT PETERSBURG
Pinellas
FL
33716
ROTECH OXYGEN AND MEDICAL EQUIPMENT, INC.
1799 DESOTO ROAD
SARASOTA
Sarasota
FL
34234
ROTECH OXYGEN AND MEDICAL EQUIPMENT, INC.
7897 SW JACK JAMES DRIVE
STUART
Martin
FL
34997
ROTECH OXYGEN AND MEDICAL EQUIPMENT, INC.
3640 WEST CYPRESS STREET
TAMPA
Hillsborough
FL
33607
ROTECH OXYGEN AND MEDICAL EQUIPMENT, INC.
1122 E. WADE ST STE B
TRENTON
Gilchrist
FL
32693
ROTECH OXYGEN AND MEDICAL EQUIPMENT, INC.
1860 OLD OKEECHOBEE RD
WEST PALM BEACH
Palm Beach
FL
33409
ROTECH OXYGEN AND MEDICAL EQUIPMENT, INC.
S. RT 19S, RT 1 BOX 780
CLARKSBURG
HARRISON
WV
26301
ROTH MEDICAL, INC.
215 CARSON AVE.
ALAMOSA
Alamosa
CO
81101
ROTH MEDICAL, INC.
4715 TOWN CENTER DR., STE AB
COLORADO SPRINGS
El Paso
CO
80916
ROTH MEDICAL, INC.
565 & 605 E 70TH STE 1
DENVER
Adams
CO
80229
ROTH MEDICAL, INC.
9540 E. JEWELL AVE, STE C
DENVER
Adams
CO
80247
ROTH MEDICAL, INC.
225 N LEMAY AVE
FT. COLLINS
Larimer
CO
80524
ROTH MEDICAL, INC.
1380 Overlook Dr. #105B
LAFAYETTE
Boulder
CO
80026
ROTH MEDICAL, INC.
109 W. LEE AVE., UNIT #8 & 9
LAMAR
Prowers
CO
81052
ROTH MEDICAL, INC.
729c FORTINO BLVD.
PUEBLO
Pueblo
CO
81008
ROTHERT'S HOSPITAL EQUIPMENT, INC.
1850 AUGUSTINE AVE. STE A & B
COVINGTON,
Kenton
KY
41014
ROTHERT'S HOSPITAL EQUIPMENT, INC.
103 Barnes Rd. Ste 1
WILLIAMSTOWN
Grant
KY
41097
SAMPSON CONVALESCENT MEDICAL SUPPLY, INC.
357 NORTH BLVD.
CLINTON
Sampson
NC
28328
SELECT HOME HEALTH CARE, INC.
136 Hospital Drive
BLAIRSVILLE
Union
GA
30512
SELECT HOME HEALTH CARE, INC.
116 Beasley Circle
BLAIRSVILLE
Union
GA
30512
SELECT HOME HEALTH CARE, INC.
118 PROFESSIONAL RD.
BLUE RIDGE
Fannin
GA
30513
SELECT HOME HEALTH CARE, INC.
547 DEPOT ST
FRANKLIN
MACON
NC
28734
SELECT HOME HEALTH CARE, INC.
4472 HIGHWAY 64 EAST
MURPHY
Cherokee
NC
28906


--------------------------------------------------------------------------------


SELECT HOME HEALTH CARE, INC.
391 JACKSON PLAZA
SYLVA
JACKSON
NC
28779
SELECT HOME HEALTH CARE, INC.
59 HAYWOOD OFFICE PARK, BLDG D
WAYNESVILLE
Haywood
NC
28786
SELECT HOME HEALTH CARE, INC.
34 CREEKSIDE CIRCLE, STE 15
HAYESVILLE
CLAY
NC
28904
SIGMA MEDICAL EQUIPMENT, INC.
748 LIBERTY ST.
FRANKLIN
MACON
PA
16323
SIGMA MEDICAL EQUIPMENT, INC.
1464 N. MAIN ST., STE 3
PUNXSUTAWNEY
JEFFERSON
PA
15767
SIGMA MEDICAL EQUIPMENT, INC.
128 E CENTRAL AVE
TITUSVILLE
Crawford
PA
16354
SIGMA MEDICAL EQUIPMENT, INC.
120 N FRANKLIN ST
TITUSVILLE
Crawford
PA
16354
SOUTHEASTERN HOME HEALTH, INC.
1200 OCILLA ROAD
DOUGLAS
COCHISE
GA
31533
SOUTHEASTERN HOME HEALTH, INC.
908-B SW BOWEN MILL HWY
DOUGLAS
COCHISE
GA
31534
SUN MEDICAL SUPPLY, INC.
946-P WEST ANDREWS AVENUE
HENDERSON
VANCE
NC
27536
SUNSHINE HOME HEALTH CARE, INC.
1748 ROSS CLARK CIRCLE S.E.
DOTHAN
Houston
AL
36301
THE KILROY COMPANY
2732F INTERSTATE ST.
CHARLOTTE
Mecklenburg
NC
28208
THE KILROY COMPANY
914 MOOSE ST. UNITS A-C
GASTONIA
GASTON
NC
28056
THETA HOME HEALTH CARE, INC.
1649 HWY 22 WEST STE 2
ALEXANDER CITY
Tallapoosa
AL
35010
THETA HOME HEALTH CARE, INC.
931 HIGHWAY 80 WEST
DEMOPOLIS
Marengo
AL
36732
THETA HOME HEALTH CARE, INC.
4501 ATLANTA HWY
MONTGOMERY
Montgomery
AL
36109
THETA HOME HEALTH CARE, INC.
1309-B S. BRUNDIDGE ST.
TROY
Pike
AL
36081
THETA HOME HEALTH CARE, INC.
1500 A 14TH ST.
MERIDIAN
Lauderdale
MS
39301
THETA HOME HEALTH CARE, INC.
6043 HWY 63
MOSS POINT
JACKSON
MS
39563
TUPELO HOME HEALTH, INC.
611 GARFIELD
TUPELO
LEE
MS
38801
VALLEY MEDICAL EQUIPMENT, INC
1821 West 4000 South Ste 100
ROY
Davis
UT
84067
VALLEY MEDICAL EQUIPMENT, INC.
731 N MCCORMICK WAY #1
LAYTON
Davis
UT
84041
VALLEY MEDICAL EQUIPMENT, INC.
6973 SOUTH 300 WEST
MIDVALE
Salt Lake
UT
84047
VALLEY MEDICAL EQUIPMENT, INC.
538 S. COMMERCE DR.
OREM
Utah
UT
84058
VALLEY MEDICAL EQUIPMENT, INC.
395 VERNAL AVE.
VERNAL
Unitah
UT
84078
VALUE CARE, INC.
302 GILBERT ST
CHARLES CITY
Floyd
IA
50616
VALUE CARE, INC.
1800-1804 N. BALTIMORE
KIRKSVILLE
Adair
MO
63501
VALUE CARE, INC.
1282 NW MAIN ST
LEES SUMMIT
Macon
MO
64086
VALUE CARE, INC.
3160 WEST ARROW ST
MARSHALL
Saline
MO
65340
VITALCARE HEALTH SERVICES, INC.
1572 COLLEGE PKWY #162
CARSON CITY
CARSON
NV
89706
VITALCARE HEALTH SERVICES, INC.
1250 LAMOILLE HWY #517
ELKO
ELKO
NV
89801
VITALCARE HEALTH SERVICES, INC.
1826-1828 Grimes
FALLON
CHURCHILL
NV
89406
VITALCARE HEALTH SERVICES, INC.
1755 E PLUMB LANE STE 25
RENO
WASHOE
NV
89502
VITALCARE HEALTH SERVICES, INC.
5301 LONGLEY LN BLDG E
RENO
WASHOE
NV
89509
VITALCARE HEALTH SERVICES, INC.
5301 LONGLEY LN. BLDG F, UNIT 220
RENO
WASHOE
NV
89509
VITALCARE HEALTH SERVICES, INC.
1360 GREG ST., STE 103/104
SPARKS
WASHOE
NV
89431
VITALCARE HEALTH SERVICES, INC.
170 SHADY LANE
STATELINE
DOUGLAS
NV
89449
VITALCARE HEALTH SERVICES, INC.
750 GRASS VALLEY RD, STE F
WINNEMUCCA
Humboldt
NV
89445
VITALCARE OF TEXAS, INC.
151 N.E. 27TH STREET
PARIS
Lamar
TX
75460
WHITE'S MEDICAL RENTALS, INC.
1891 SAINT MATHEWS ROAD
ORANGEBURG
Orangeburg
SC
29118
WICHITA MEDICAL CARE, INC.
620 TURTLE CREEK BLVD
MANHATTAN
Pottawatomie
KS
66502
WICHITA MEDICAL CARE, INC.
3384 EXCELL RD
MANHATTAN
Pottawatomie
KS
66502
ZETA HOME HEALTH CARE, INC.
11944 CLOVERLAND COURT
BATON ROUGE
E. Baton Rouge
LA
70809
ZETA HOME HEALTH CARE, INC.
401 WEST 2ND STREET
BROUSSARD
Lafayette
LA
70518
ZETA HOME HEALTH CARE, INC.
4901 COMMON STREET
LAKE CHARLES
Calcasieu
LA
70607
ZETA HOME HEALTH CARE, INC.
203 N 16TH STREET
OAKDALE
Allen
LA
71463
ZETA HOME HEALTH CARE, INC.
2688 CALDER AVE
BEAUMONT
JEFFERSON
TX
77702
ZETA HOME HEALTH CARE, INC.
701 SOUTH BECKHAM STREET
TYLER
SMITH
TX
75701





--------------------------------------------------------------------------------


SCHEDULE 4.02(a)
TO CREDIT AGREEMENT


Local Counsel




Proskauer Rose LLP
One Boca Place
2255 Glades Road
Suite 421 Atrium
Boca Raton, FL 33431




Greenberg Traurig
1200 17th Street
Suite 2400
Denver, CO 80202




McNair Law Firm, P.A.
100 Calhoun Street
Suite 400
Charleston, SC 29401


--------------------------------------------------------------------------------


SCHEDULE 4.02(j)
TO CREDIT AGREEMENT


Indebtedness




1.
Capital leases between Borrower and IBM Credit LLC., for computer equipment and
software in the amount of $347,201.48 as of August 31, 2010.

2.
Capital leases between Borrower and Canon Financial Services, Inc. for copiers
in the amount of $148,820.43 as of August 31, 2010.

3.
Capital leases between Borrower and Oracle Corporation, for computer equipment
and software in the amount of $200,203.93 as of August 31, 2010.

4.
Capital leases between Borrower and Cisco Systems Capital Corporation, for
telephone equipment and software in the amount of $94,296.31 as of November 5,
2010.

5.
$8,765,486 Irrevocable Standby Letter of Credit No. 55103668 issued to
beneficiary Pacific Employers Insurance Company by Regions Bank.

6.
Indebtedness related to Surety Bonds in favor of Florida Medicaid Contract
Management and Medicare.

7.
The Borrower’s 9.5% Senior Subordinated Notes due 2012.





--------------------------------------------------------------------------------




EXHIBIT A
ADMINISTRATIVE QUESTIONNAIRE

--------------------------------------------------------------------------------

I.
General Information

Borrower Name:
Rotech Healthcare Inc.


Lender Institution’s Legal Name for Documentation Purposes:








Name, Phone and Fax Number of Individual(s) to Receive Draft(s):


 
 
 


Number of Signature Lines Required:
 
 
 

II.
Lender Contact Information

 
Credit Contact
Closing Contact
Primary Contact Name:


 
 
Back-up Name:


 
 
Street Address
(for courier purposes):
 
 
Primary Contact Phone Number:


 
 
Back-up Contact Phone Number:


 
 
Primary Contact Fax Number:


 
 
Back-up Contact Fax Number:
 
 
Primary Contact E-mail Address:


 
 
Back-up Contact E-mail Address:
 
 





--------------------------------------------------------------------------------




 
Deal Administrator
 
Primary Contact Name:
 
 
Back-up Name:
 
 
Street Address
(for courier purposes):






 
Primary Contact Phone Number:
 
 
 
 
 
Primary Contact Fax Number:
 
 
 
 
 
Primary Contact E-mail Address:
 
 
 
 
 

III.
Financial Information, Compliance, Intralinks, Executed Closing Documents, Etc.

Bank Name:
 
Address:
 
Department:
 
Contact Name:
 
Contact Phone:
 
Contact Fax:
 
Contact Email:
 

IV.
Lender Fed Payment Instructions*

Bank Name:
 
City and State:
 
ABA Routing Number:
 
Account Name:
 
Account Number:
 
Re:
 
Attention:
 

* Please list any additional or non-Fed payment instructions on a separate
sheet.
V.
Tax Reporting Information1 



TAX ID #:


















1 Include tax from as applicable to lender


--------------------------------------------------------------------------------






EXHIBIT B


Assignment and Acceptance


This Assignment and Acceptance (this “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified below
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Acceptance as if set forth
herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the Credit Agreement and (ii) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of the Assignor (in its capacity as a
Lender) against any person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by the Assignor to the Assignee pursuant to clauses (i) and (ii) above
being referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Acceptance, without representation or warranty by the
Assignor.


1.    Assignor:        ________________________________


                
2.
Assignee:        ________________________________



[for each Assignee, indicate [Affiliate][Related Fund] of [identify Lender]


3.
Borrower:        Rotech Healthcare Inc.



4.
Administrative Agent:    Credit Suisse AG, as the Administrative Agent under the
Credit Agreement



5.
Credit Agreement:    Credit Agreement dated as of March [•] 2011, among Rotech
Healthcare Inc., the lenders from time to time party thereto and Credit Suisse
AG, as Administrative Agent



6.
Assigned Interest:    

Aggregate Amount of Commitment/Loans of all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans1
$
10,000,000




$


%













1 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.


--------------------------------------------------------------------------------




Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Acceptance are hereby agreed to:


ASSIGNOR
[NAME OF ASSIGNOR]




By:    ______________________________
    Name:
Title:




ASSIGNEE
[NAME OF ASSIGNEE]




By:    ______________________________
Name:
Title:




--------------------------------------------------------------------------------


Consented to and Accepted:


CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH,
as Administrative Agent




By:    _________________________________
Name
    Title:
By:    _________________________________
    Name
    Title:






[ROTECH HEALTHCARE INC.]1 




By:    _________________________________
    Name
    Title:








































































1 Pursuant to Section 9.04(b) of the Credit Agreement, Borrower consent is
required for assignments of Commitments and Loans; provided that such consent of
the Borrower shall (a) not be required (i) if such assignment is made to another
Lender or an Affiliate of a Lender or a Related Fund or (ii) after the
occurrence and during the continuance of an Event of Default and (b) be deemed
given unless the Borrower shall have objected to such arrangement by written
notice to the Administrative Agent within five Business Days after having
received notice thereof.




--------------------------------------------------------------------------------


ANNEX 1




STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE


1. Representations and Warranties.


1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) its
Commitment, and the outstanding balance of its Loans, in each case without
giving effect to assignments thereof which have not become effective, are as set
forth herein, and (iv) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of the Subsidiaries or its Affiliates or any
other person obligated in respect of any Loan Document or (iv) the performance
or observance by the Borrower, any of the Subsidiaries or its Affiliates or any
other person of any of their respective obligations under any Loan Document.


1.2. Assignee. The Assignee (a) represents and warrants that (i) it is an
Eligible Assignee and has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it meets all the requirements to be an assignee under
Section 9.04 of the Credit Agreement (subject to such consents, if any, as may
be required under Section 9.04 of the Credit Agreement), (iii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
as a Lender thereunder and, to the extent of the Assigned Interest, shall have
the obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement and the Intercreditor Agreements,
and has received or has been accorded the opportunity to receive copies of the
most recent financial statements referred to in Section 3.05 or delivered
pursuant to Section 5.04 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Acceptance and to purchase the Assigned
Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Acceptance and to purchase the
Assigned Interest, and (vii) if it is a Foreign Lender, attached to this
Assignment and Acceptance is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, (ii) from and after the Effective Date, it shall be
bound by the terms of the Intercreditor Agreements, (iii) it appoints and
authorizes the Administrative Agent and the Collateral Agent to take such action
on its behalf and to exercise such powers under the Loan Documents as are
delegated to the Administrative Agent and the Collateral Agent, as applicable,
by the terms thereof, together with such powers as are reasonably incidental
thereto, and (iv) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.


2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.


3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy or other customary means of electronic transmission (e.g., “pdf”) shall
be effective as delivery of a manually executed counterpart of this Assignment
and Acceptance. The parties hereto shall (a) execute and deliver to the
Administrative Agent this Assignment and Acceptance via an electronic system
acceptable to the Administrative Agent or (b) if previously agreed with the
Administrative Agent, manually execute and deliver to the Administrative Agent
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the law of the State of New York.


--------------------------------------------------------------------------------


EXHIBIT C


[FORM OF]
BORROWING REQUEST




Credit Suisse AG
as Administrative Agent for the Lenders referred to below
Eleven Madison Avenue
New York, NY 10010


Attention: Agency Group


[Date]


Ladies and Gentlemen:


Reference is made to the Credit Agreement dated as of March [•], 2011, among
Rotech Healthcare Inc. (the “Borrower”), the Lenders party thereto, and Credit
Suisse AG, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”) (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”). Capitalized terms
used herein and not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement.
The undersigned hereby gives you notice pursuant to Section 2.03 of the Credit
Agreement that it requests a Borrowing under the Credit Agreement, and in that
connection sets forth below the terms on which such Borrowing is requested to be
made:
(A)    Date of Borrowing
(which is a Business Day)            


(B)    Principal Amount of Borrowing            


(C)    Type of Borrowing            


(D)    Interest Period and the last day thereof         
(in the case of a Eurodollar Borrowing)


(E)    Account Number and Location            




The Borrower hereby represents and warrants to the Administrative Agent and the
Lenders that, on the date of the Borrowing set forth herein, the conditions to
lending specified in paragraphs (b) and (c) of Section 4.01 of the Credit
Agreement shall have been satisfied.


The Borrower hereby further represents and warrants to the Administrative Agent
and the Lenders that, on the date of the Borrowing set forth herein, and
immediately after giving effect thereto, the Borrower would be in Pro Forma
Compliance. For purposes of such representation and warranty, the undersigned,
in his/her capacity as a Responsible Officer of the Borrower, certifies that the
following represent true and accurate calculations, as of the date of this
Borrowing Request, to be used to determine whether the Borrower would be in Pro
Forma Compliance, after giving effect to the Borrowing set forth herein:


Total Debt            =    [•]
EBITDA            =    [•]
Pro Forma Leverage Ratio    =    [•] to 1.00


--------------------------------------------------------------------------------


Required Leverage Ratio    =    5.50 to 1.00


Supporting detail showing the calculation of Total Debt is attached hereto as
Schedule 1. Supporting detail showing the calculation of EBITDA is attached
hereto as Schedule 2.






Rotech Healthcare Inc.,
 
 
By:
 
 
 
 
 
Name:
Title:


--------------------------------------------------------------------------------


Schedule 1


Calculation of Total Debt


--------------------------------------------------------------------------------


Schedule 2


Calculation of EBITDA


--------------------------------------------------------------------------------




EXHIBIT D
COLLATERAL AGREEMENT
made among
ROTECH HEALTHCARE INC.,
THE SUBSIDIARY GRANTORS
and
THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,
as Collateral Agent,
Dated as of October 6, 2010,
as amended and restated as of March 17, 2011



--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


TABLE OF CONTENTS


Page


SECTION
1.
DEFINED TERMS
1
 
1.1
Definitions
1
 
1.2
Other Definitional Provisions
10
 
 
 
 
SECTION
2.
RESERVED
10
 
 
 
 
SECTION
3.
GRANT OF SECURITY INTEREST
10
 
 
 
 
SECTION
4.
REPRESENTATIONS AND WARRANTIES
10
 
4.1
Representations in the Purchase Agreement and the Credit Agreement
12
 
4.2
Title; No Other Liens
12
 
4.3
Perfected First Priority Liens
13
 
4.4
Power and Authority
13
 
4.5
Third-Party Approval
13
 
4.6
Jurisdiction of Organization; Chief Executive Office
13
 
4.7
Farm Products
14
 
4.8
Investment Property
14
 
4.9
Receivables
15
 
4.10
Intellectual Property
15
 
4.11
Inventory and Equipment
15
 
4.12
Deposit Accounts; Securities Accounts; Commodity Accounts; Commercial Tort
Claims
15
 
4.13
Letter-of-Credit Rights
15
 
 
 
 
SECTION
5.
COVENANTS
16
 
5.1
Covenants in Indenture, Purchase Agreement and Credit Agreement
16
 
5.2
Delivery of Instruments and Chattel Paper
16
 
5.3
Maintenance of Insurance
16
 
5.4
Payment of Obligations
17
 
5.5
Maintenance of Perfected Security Interest; Further Documentation and
Information
17
 
5.6
Changes in Locations, Name, etc.
19
 
5.7
Investment Property
19
 
5.8
Receivables
20
 
5.9
Intellectual Property
20
 
5.10
Notices
22
 
5.11
Impairment of Collateral
22
 
5.12
Pledged Notes
22
 
5.13
Schedules
22
 
5.14
Commercial Tort Claims
22
 
5.15
Landlord Lien Waivers and Warehouseman Letters
22
 
5.16
Encumbrances
23
 
5.17
Warehouse Receipts Non-Negotiable
23
 
5.18
Limitations of Dispositions of Collateral
23
 
5.19
Letter of Credit Rights
23
 
5.20
Leasehold Mortgages
23


--------------------------------------------------------------------------------


SECTION
6.
REMEDIAL PROVISIONS
23
 
6.1
Certain Matters Relating to Receivables
23
 
6.2
Communications with Obligors; Grantors Remain Liable
24
 
6.3
Pledged Securities
25
 
6.4
Proceeds to be Turned Over To Collateral Agent
25
 
6.5
Application of Proceeds
26
 
6.6
NY USS and Other Remedies
26
 
6.7
Registration Rights
27
 
6.8
Deficiency
27
 
6.9
Sales on Credit
28
 
6.10
Intellectual Property
28
 
 
 
 
SECTION
7.
THE COLLATERAL AGENT
28
 
7.1
Collateral Agent's Appointment as Attorney-in-Fact, etc.
28
 
7.2
Duty of Collateral Agent
29
 
7.3
Financing Statements
30
 
7.4
Authority of Collateral Agent
30
 
7.5
Certain Rights of Collateral Agent
30
 
 
 
 
SECTION
8.
MISCELLANEOUS
32
 
8.1
Amendments in Writing
32
 
8.2
Notices
32
 
8.3
No Waiver by Course of Conduct; Cumulative Remedies
32
 
8.4
Enforcement Expenses; Indemnification
32
 
8.5
Subrogation
33
 
8.6
Successors and Assigns
33
 
8.7
Setoff
33
 
8.8
Counterparts
33
 
8.9
Severability
33
 
8.10
Section Headings
33
 
8.11
Integration
33
 
8.12
GOVERNING LAW
34
 
8.13
Submission To Jurisdiction; Waivers
34
 
8.14
Acknowledgments
34
 
8.15
Additional Grantors
34
 
8.16
Releases
34
 
8.17
WAIVER OF JURY TRIAL
35
 
8.18
Reinstatement
35
 
8.19
Pari Passu Indebtedness; Junior Lien Indebtedness; Intercreditor Agreements
35
 
8.20
Bank of America Deposit Accounts
36
 
8.21
Confirmation of Appointment of Collateral Agent
36


--------------------------------------------------------------------------------


Schedules
Schedule 1        Notice Addresses of Subsidiary Grantors
Schedule 2        Description of Pledged Securities
Schedule 3        Filings and Other Actions Required to Perfect Security
Interest
Schedule 3.1        Commercial Tort Claims
Schedule 4        Jurisdiction of Organization and Identification Number
Schedule 4.9        Locations of Inventory and Equipment
Schedule 4.10        Deposit Accounts, Securities Accounts, Commodity Accounts
Schedule 4.11        Letters of Credit
Schedule 5        Intellectual Property
Annexes
Annex I            Assumption Agreement
Annex II        Copyright Security Agreement
Annex III        Patent Security Agreement
Annex IV        Trademark Security Agreement
Annex V        Deposit Account Control Agreement
Annex VI        Collection Account Agreement
Annex VII        Acknowledgment of Pledge
Annex VIII        Landlord’s Waiver and Consent
Annex IX        Bailee Letter
Annex X        Perfection Certificate


--------------------------------------------------------------------------------


COLLATERAL AGREEMENT, dated as of October 6, 2010 (the “Original Collateral
Agreement”), as amended and restated as of March 17, 2011, made among Rotech
Healthcare Inc. (the “Issuer”), each of the other signatories party hereto
(together with the Issuer and any other entity that may become a party hereto as
provided herein, the “Grantors”), in favor of The Bank of New York Mellon Trust
Company, N.A., as collateral agent (in such capacity, the “Collateral Agent”)
for the ratable benefit of the Secured Parties (as defined below).
W I T N E S S E T H:
Reference is made to (a) the Indenture, dated as of October 6, 2010 (as amended,
restated, supplemented or otherwise modified from time to time, the
“Indenture”), among the Issuer, each Subsidiary Grantor (as defined below) party
to the Original Collateral Agreement (the “Initial Subsidiary Grantors”) and the
Trustee and (b) the Purchase Agreement dated as of September 29, 2010 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Purchase Agreement”), among the Issuer, the Initial Subsidiary Grantors and
Credit Suisse Securities (USA) LLC, as initial purchaser (the “Initial
Purchaser”). The Trustee entered into the Indenture and the Initial Purchaser
purchased the the securities issued under the Indenture (the “Notes”), in each
case on the terms and subject to the conditions set forth in the Purchase
Agreement.
Reference is made to the Credit Agreement dated as of March 17, 2011 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among the Issuer, the Lenders (as defined in the Credit
Agreement) and Credit Suisse AG, as administrative agent for the Lenders,
pursuant to which the Lenders agreed to make loans to the Issuer on the terms
and subject to the conditions set forth in the Credit Agreement.
The obligations of the Initial Purchaser to purchase the Notes were conditioned
upon, among other things, the execution and delivery of the Original Collateral
Agreement. The obligations of the Lenders to make loans to the Issuer are
conditioned upon, among other things, the execution and delivery of this
Agreement by the Issuer and each Subsidiary Grantor. Each Subsidiary Grantor is
an affiliate of the Issuer, derived substantial benefits from the purchase of
the Notes from the Issuer by the Initial Purchaser pursuant to the Purchase
Agreement, and will derive substantial benefits from the funding of loans to the
Issuer under the Credit Agreement. Each Grantor is willing to execute and
deliver this Agreement in order to induce the Lenders to make loans to the
Issuer under the Credit Agreement.
Accordingly, the parties hereto agree as follows:
SECTION 1.
DEFINED TERMS

1.1    Definitions. â€¢Unless otherwise defined herein, or the context hereof
otherwise requires, each term defined in either of the Indenture or in the New
York UCC is used in this Agreement with the same meaning; provided that, if the
definition given to such term in the Indenture conflicts with the definition
given to such term in the New York UCC, the Indenture definition shall control
to the extent legally allowable; and if any definition given to such term in
Chapter 9 of the New York UCC conflicts with the definition given to such term
in any other chapter of the New York UCC, the Chapter 9 definition shall
prevail. The following terms are used herein as defined in the New York UCC:
Accounts, Certificated Security, Chattel Paper, Commercial Tort Claims,
Commodity Accounts, Commodity Intermediary, Control, Documents, Equipment, Farm
Products, Financial Assets, Fixtures, General Intangibles, Goods, Instruments,
Inventory, Letter-of-Credit Rights, Payment Intangibles, Securities Accounts,
Securities Intermediary, Security Entitlement and Supporting Obligations.
(a)    The following terms shall have the following meanings:
“Administrative Agent”: Credit Suisse AG, acting through one or more of its
branches or affiliates, in its capacity as administrative agent for the Lenders
under the Credit Agreement (and any successor thereto acting in such capacity).


--------------------------------------------------------------------------------


“Agreement”: this Collateral Agreement dated as of October 6, 2010, as amended
and restated as of March 17, 2011 among the Issuer, the other Grantors and the
Collateral Agent, as the same may be further amended, restated, supplemented or
otherwise modified from time to time.
“Applicable Authorized Representative”: (a) prior to the discharge of the Notes
Documents Obligations and the Loan Document Obligations, the Applicable
Authorized Representative (as defined in the Credit Agreement Pari Passu
Intercreditor Agreement), (b) prior to the discharge of the Notes Documents
Obligations, but after the discharge of the Loan Document Obligations, the
Required Holders or (c) prior to the discharge of the Loan Document Obligations,
but after the discharge of the Notes Documents Obligations, the Required
Lenders.
“Bailee Letter”: a bailee letter, substantially in the form of Annex IX,
executed by a bailee holding Inventory or Equipment owned by any Grantor,
delivered by such Grantor to the Collateral Agent.
“CHAMPUS”: collectively, the Civilian Health and Medical Program of the
Uniformed Services, a program of medical benefits covering former and active
members of the uniformed services and certain of their dependents, which is now
known as TRICARE, financed and administered by the United States Departments of
Defense, Health and Human Services and Transportation, and all laws, rules,
regulations, manuals, orders, guidelines or requirements pertaining to such
program including (a) all Federal statutes (whether set forth in 10 U.S.C.
§§1071-1107 or elsewhere) affecting such program; and (b) all rules, regulations
(including 32 C.F.R. §§199.1-199.22), manuals, orders and administrative
guidelines of all Governmental Authorities promulgated pursuant to or in
connection with such program (whether or not having the force of law), in each
case as the same may be amended, supplemented or otherwise modified from time to
time.
“CHAMPUS Receivable”: an Account payable pursuant to CHAMPUS.
“CHAMPVA”: collectively, the Civilian Health and Medical Program of the
Department of Veteran Affairs, a program of medical benefits covering retirees
and dependents of former members of the armed services administered by the
United States Department of Veteran Affairs, and all laws, rules, regulations,
manuals, orders, guidelines or requirements pertaining to such program including
(a) all Federal statutes (whether set forth in 38 U.S.C. §1713 or elsewhere)
affecting such program; (b) to the extent applicable to CHAMPVA, the CHAMPUS
regulations; and (c) all rules, regulations (including 38 C.F.R.
§§17.270-17.278), manuals, orders and administrative guidelines of all
Governmental Authorities promulgated pursuant to or in connection with such
program (whether or not having the force of law), in each case as the same may
be amended, supplemented or otherwise modified from time to time.
“CHAMPVA Receivable”: an Account payable pursuant to CHAMPVA.
“Closing Date”: means March 17, 2011.
“Collateral”: as defined in Section 3.
“Collateral Account”: any collateral account established by the Collateral Agent
as provided in Section 6.1 or 6.4.
“Collection Account Agreement”: any agreement in respect of any Government
Receivables Account substantially in the form of Annex VI.
“Commitment”: as defined in the Credit Agreement.


--------------------------------------------------------------------------------


“Copyrights”: (i) All copyrights (whether arising under statutory or common law,
registered or unregistered), works protectable by copyright, copyright
registrations, Copyright Licenses, and copyright applications of any Grantor,
including all of any Grantor’s right, title and interest in and to all
copyrights registered in the United States Copyright Office or anywhere else in
the world and also including the copyrights set forth on Schedule 5; (ii) all
renewals, extensions and modifications thereof; (iii) all income, licenses,
royalties, damages, profits and payments relating to or payable under any of the
foregoing; (iv) the right to sue for past, present or future infringements of
any of the foregoing; and (v) all other rights and benefits relating to any of
the foregoing throughout the world; in each case, whether now owned or hereafter
acquired by any Grantor.
“Copyright Licenses”: any written agreement naming any Grantor as licensor or
licensee (including those listed in Schedule 5), granting any right under any
Copyright, including the grant of rights to manufacture, distribute, exploit and
sell materials derived from any Copyright.
“Credit Agreement”: as defined in the recitals to this Agreement.
“Credit Agreement Guarantee”: the guarantee by each Grantor (other than the
Issuer) pursuant to the Guarantee Agreement dated as of March 17, 2011, as
amended, restated, supplemented or otherwise modified from time to time, among
each Grantor (other than the Issuer) and Credit Suisse AG, as administrative
agent, of the Issuer’s Loan Documents Obligations.
“Credit Agreement Pari Passu Intercreditor Agreement”: the Pari Passu
Intercreditor Agreement dated as of March 17, 2011, as amended, restated,
supplemented or otherwise modified from time to time, among the Issuer, the
other Grantors, the Collateral Agent, The Bank of New York Mellon Trust Company,
N.A. as the Authorized Representative for the Indenture Secured Parties (each as
defined therein), Credit Suisse AG, as the Initial Authorized Representative (as
defined therein) and each Additional Authorized Representative (as defined
therein) from time to time party thereto.
“Defaulting Lender”: as defined in the Credit Agreement.
“Deposit Account”: any and all deposit accounts (as defined in Chapter 9 of the
New York UCC), bank accounts, investment accounts or Securities Accounts, now
owned or hereafter acquired or opened by any Grantor, including any such
accounts set forth on Schedule 4.10, and any account which is a replacement or
substitute for any of such accounts, together with all monies, instruments,
certificates, checks, drafts, wire transfer receipts and other property
deposited therein and all balances therein.
“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.
“Disregarded Subsidiary”: any Subsidiary that is disregarded as an entity
separate from its sole owner under Treasury Regulation Sections 301,
7701-2(c)(2) or -3(b).
“Event of Default”: an “Event of Default” under and as defined in the Indenture
or the Credit Agreement.
“Excluded Assets”: (i) Excluded Equipment; (ii) Excluded L/C Collateral;
(iii) Excluded Real Property, (iv) any Intangible Assets or any Retained Rights,
in each case, to the extent the grant by the relevant Grantor of a security
interest pursuant to this Agreement in such Grantor’s right, title and interest
in such Intangible Asset or Retained Right, as the case may be, (a) is
prohibited by any contract, agreement, instrument or indenture governing such
Intangible Asset or Retained Right, as applicable, provided,


--------------------------------------------------------------------------------


however, such Intangible Asset or Retained Right shall cease to be an Excluded
Asset immediately at such time as the condition causing such prohibition shall
be remedied, (b) would terminate such contract, agreement, instrument or
indenture or give any other party to such contract, agreement, instrument or
indenture the right to terminate its obligations thereunder or (c) is permitted
only with the consent of another party, if such consent has not been obtained;
provided, however any Receivable or any money or other amounts due or to become
due under any such contract, agreement, instrument or indenture shall not be
Excluded Assets; and provided however, to the extent severable, any portion of
such contract, agreement, instrument or indenture that does not result in any of
the consequences specified in (a), (b) or (c) of this paragraph shall not be an
Excluded Asset; and (v) with respect to the Equity Interests described herein,
(a) an amount in excess of 65% of the Foreign Corporation Voting Stock of any
Foreign Corporation that is “first tier” Subsidiary of the Issuer or any
Subsidiary Grantor, (b) any Capital Stock of any “second-tier” or lower tier
Subsidiary that is a Foreign Corporation; or (c) an amount in excess of 65% of
the Capital Stock in any Disregarded Subsidiary substantially all of the assets
of which constitute Equity Interests in Foreign Corporations.
“Excluded Equipment”: any equipment or other asset of any Grantor that is
subject to a Permitted Lien referred to in clause (18) of the definition thereof
in the Indenture to the extent the documents relating to such Permitted Lien
would not permit such asset to be subject to the Liens created under the Notes
Documents or under the Loan Documents; provided, however, that immediately upon
the ineffectiveness, lapse or termination of any such restriction, such asset
shall cease to be an “Excluded Asset”.
“Excluded L/C Collateral”: any Cash Equivalents of any Grantor that are subject
to a Permitted Lien referred to in clause (4) or (17) of the definition thereof
in the Indenture that cash collateralize letters of credit, surety bonds or
similar arrangements, in each case to the extent the documents relating to such
Permitted Lien would not permit such Cash Equivalents to be subject to the Liens
created under the Notes Documents or under the Loan Documents; provided,
however, that immediately upon the cancellation or other termination of the
related letters of credit, surety bonds or similar arrangements, or the
ineffectiveness, lapse or termination of any such restriction, such Cash
Equivalents shall cease to be an “Excluded Asset”.
“Excluded Real Property”: any fee interest in real property if the greater of
the cost and the book value of such fee interest is less than $1,000,000 for any
individual parcel and improvements thereto and less than $5,000,000 in the
aggregate for all such parcels and improvements thereto.
“Foreign Corporation”: any Subsidiary that is a “controlled foreign corporation”
under Section 957 of the Code.
“Foreign Corporation Voting Stock”: the voting Capital Stock of any Foreign
Corporation.
“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.
“Government Receivable Account”: means any deposit account or other account into
which any payment under Government Receivables is directly paid by the
Governmental Authority, but, for the avoidance of doubt, shall not include any
other deposit account or other account into which such funds are subsequently
transferred.
“Government Receivables”: means, collectively, any and all Accounts which are
(a) Medicare Receivables, (b) Medicaid Receivables, (c) TRICARE Receivables, (d)
CHAMPUS Receivables, (e) CHAMPVA Receivables, (f) payable by the Veterans
Administration and (g) any other Accounts payable by any Governmental Authority.


--------------------------------------------------------------------------------


“Guaranteed Obligations”: as defined in the Credit Agreement Guarantee.
“Holders”: means the holders of the Notes.
“Indenture”: as defined in the recitals to this Agreement.
“Intangible Assets”: any contract, General Intangible, Copyright License, Patent
License or Trademark License.
“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including the Copyrights,
the Copyright Licenses, the Patents, the Patent Licenses, the Trademarks and the
Trademark Licenses and trade secrets, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.
“Intercompany Note”: any promissory note evidencing loans made by any Grantor to
the Issuer or any of its Subsidiaries.
“Intercreditor Agreements”: the collective reference to the Credit Agreement
Pari Passu Intercreditor Agreement and the Junior Notes Intercreditor Agreement.
“Investment Property” means all (i) “investment property”, as such term is
defined in Section 9-102(a)(49) of the New York UCC (other than any Foreign
Corporation Voting Stock excluded from the definition of “Pledged Stock”), now
owned or hereafter acquired by any Grantor, and, in any event, shall include
each of the following, whether now owned or hereafter acquired by any Grantor:
(a) any security, whether certificated or uncertificated; (b) any Security
Entitlement; (c) any Securities Account; (d) any commodity contract; and (e) any
Commodity Account and (ii) whether or not constituting “investment property” as
so defined, all Pledged Notes and all Pledged Equity.
“Investment Property Issuers”: the collective reference to each issuer of any
Investment Property.
“Junior Notes Intercreditor Agreement”: the Junior Lien Intercreditor Agreement
dated as of March 17, 2011, as amended, restated, supplemented or otherwise
modified from time to time, among the Issuer, the other Grantors, the Collateral
Agent, as first priority representative, and The Bank of New York Mellon Trust
Company, N.A., as junior priority representative.
“Landlord Waiver”: a landlord agreement, substantially in the form of Annex VIII
to the Indenture, executed by a landlord of a location leased by any Person at
which Inventory or Equipment of any Grantor is held or stored, delivered by such
Grantor to the Collateral Agent.
“Lender”: as defined in the Credit Agreement.
“Loans”: as defined in the Credit Agreement.
“Loan Documents”: means (a) the Credit Agreement, the Credit Agreement
Guarantee, this Agreement, any deposit account control agreement, any Collection
Account Agreement, other applicable security documents and any applicable
intercreditor agreement entered into on or after the date hereof, including the
Credit Agreement Pari Passu Intercreditor Agreement, and (b) any other related
document or instrument executed and delivered pursuant to any Loan Document
described in clause (a) evidencing or governing any Loan Document Obligations.


--------------------------------------------------------------------------------


“Loan Documents Obligations”: has the meaning assigned to the term “Guaranteed
Obligations” in the Credit Agreement Guarantee.
“Material Adverse Effect”: a material adverse effect on (a) the business,
assets, liabilities, operations, condition (financial or otherwise) or operating
results of the Issuer and its Subsidiaries, taken as a whole, (b) the prospects
of the Issuer and its Subsidiaries taken as a whole, or (c) the validity or
enforceability of the Indenture, any other Notes Document, the Credit Agreement,
or any other Loan Document or the rights or remedies of the Secured Parties
hereunder or thereunder.
“Medicaid”: collectively, the healthcare assistance program established by
Title XIX of the Social Security Act (42 U.S.C. §§1396 et seq.), as amended, and
all laws, rules, regulations, manuals, orders, guidelines or requirements
pertaining to such program including (a) all Federal statutes (whether set forth
in Title XIX of the Social Security Act or elsewhere) affecting such program and
all Federal rules and regulations promulgated in connection with such program;
(b) all state statutes and regulations promulgated thereunder in connection with
individual state programs, as well as state plans submitted to and approved by
the Centers for Medicare and Medicaid Services; and (c) all Federal and state
manuals, orders and administrative guidelines and requirements issued in
connection with Medicaid programs (whether or not having the force of law), in
each case as the same may be amended, supplemented or otherwise modified from
time to time.
“Medicaid Receivable”: an Account payable pursuant to a claim filed under a
valid Medicaid provider or supplier number.
“Medicare”: collectively, the health insurance program for the qualified aged,
disabled, and persons with end stage renal disease established by Title XVIII of
the Social Security Act (42 U.S.C. §§1395 et seq.), as amended, and all laws,
rules, regulations, manuals, orders or guidelines pertaining to such program
including (a) all Federal statutes (whether set forth in Title XVIII of the
Social Security Act or elsewhere) affecting such program; and (b) all applicable
provisions of all rules, regulations, manuals, orders and administrative
guidelines and requirements issued in connected with such program (whether or
not having the force of law), in each case as the same may be amended,
supplemented or otherwise modified from time to time.
“Medicare Receivable”: an Account payable pursuant to a claim filed under a
valid Medicare provider or supplier number.
“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.
“Notes”: as defined in the recitals to this Agreement.
“Notes Documents”: means (a) the Notes, the Notes Guarantees, the Indenture,
this Agreement, any deposit account control agreement, any Collection Account
Agreement, any other applicable security documents and any applicable
intercreditor agreement entered into on or after the date hereof, including the
Credit Agreement Pari Passu Intercreditor Agreement, and (b) any other related
document or instrument executed and delivered pursuant to any Notes Document
described in clause (a) evidencing or governing any Obligations thereunder.
“Notes Documents Obligations”: means any principal, interest, penalties, fees,
indemnifications, reimbursements, damages and other liabilities payable by any
Grantor pursuant to any Notes Document.
“Notes Guarantees”: means the guarantee pursuant to the Indenture by each
Grantor (other than the


--------------------------------------------------------------------------------


Issuer) of the Issuer’s Notes Documents Obligations.
“Obligations”: means (a) the Notes Documents Obligations and (b) the Loan
Documents Obligations.
“Original Collateral Agreement”: as defined in the recitals to this Agreement.
“Other Collateral”: means any personal and fixture property of any Grantor not
included within the defined terms Accounts, Chattel Paper, Collateral Accounts,
Documents, Equipment, General Intangibles, Goods, Financial Assets, Intellectual
Property, Instruments, Letter-of-Credit Rights, Commercial Tort Claims,
Inventory, Investment Property, Vehicles and Deposit Accounts, it being intended
that the Collateral include all property of any Grantor other than Excluded
Assets.
“Patents”: (i) All patents, patent applications, Patent Licenses and patentable
inventions of any Grantor, including registrations, recordings and applications
thereof in the United States Patent and Trademark Office or in any similar
office or agency of the United States, any state thereof or any other country or
any political subdivision thereof, including those set forth on Schedule 5, and
all of the inventions and improvements described and claimed therein; (ii) all
continuations, divisions, renewals, extensions, modifications, substitutions,
reexaminations, continuations-in-part or reissues of any of the foregoing;
(iii) all income, royalties, profits, damages, awards and payments relating to
or payable under any of the foregoing; (iv) the right to sue for past, present
and future infringements of any of the foregoing; and (v) all other rights and
benefits relating to any of the foregoing throughout the world; in each case,
whether now owned or hereafter acquired by any Grantor.
“Patent License”: all agreements, whether written or oral, providing for the
grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including any of the
foregoing referred to in Schedule 5.
“Patient Receivable”: with respect to the Issuer or any applicable Subsidiary,
the patient accounts of such Subsidiary existing or hereinafter created, any and
all rights to receive payments due on such accounts from any obligor or other
third-party payor under or in respect of such accounts (including all insurance
companies, Blue Cross/Blue Shield, Medicare, Medicaid and health maintenance
organizations), and all proceeds of, or in any way derived, whether directly or
indirectly, from any of the foregoing (including all interest, finance charges
and other amounts payable by an obligor in respect thereof).
“Perfection Certificate”: means a certificate substantially in the form of Annex
X.
“Pledged Equity”: means, collectively, the Pledged Stock, the Pledged
Partnership Interests and the Pledged LLC Interests.
“Pledged LLC Interests”: means all of any Grantor’s right, title and interest as
a member of any limited liability company and all of such Grantor’s right, title
and interest in, to and under any LLC Agreement to which it is a party,
including those set forth on Schedule 2.
“Pledged Notes”: all promissory notes listed on Schedule 2, all Intercompany
Notes at any time issued to any Grantor, all other promissory notes issued to or
held by any Grantor, and all rights, titles, interests and liens any Grantor may
have, be, or become entitled to under all present and future loan agreements,
security agreements, pledge agreements, deeds of trust, mortgages, guarantees or
other documents assuring or securing payment of or otherwise evidencing the
Pledged Notes (other than promissory notes issued in connection with extensions
of trade credit by any Grantor in the ordinary course of business).


--------------------------------------------------------------------------------


“Pledged Partnership Interests”: shall mean all right, title and interest of any
Grantor in any partnership or joint venture and all right, title and interest of
any Grantor in, to and under any partnership or joint venture agreements to
which it is a party, including those set forth on Schedule 2.
“Pledged Securities”: the collective reference to the Pledged Notes and the
Pledged Equity.
“Pledged Stock”: the shares of Capital Stock listed on Schedule 2, together with
any other shares, stock certificates, options or rights of any nature whatsoever
in respect of the Capital Stock of any Subsidiary that may be issued or granted
to, or held by, any Grantor while this Agreement is in effect; provided that in
no event shall more than sixty-five percent (65%) of the total outstanding
Foreign Corporation Voting Stock of any Foreign Corporation be required to be
pledged hereunder.
“Proceeds”: means any and all “proceeds”, as such term is defined in
Section 9-102(a)(64) of the New York UCC and, in any event, including all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.
“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including
Capital Stock.
“Receivable”: any right to payment for goods, merchandise or inventory sold or
leased or for services rendered, whether or not such right is evidenced by an
Instrument or Chattel Paper and whether or not it has been earned by performance
(including any Account).
“Required Holders”: means, at any time, Holders of a majority in principal
amount of the outstanding Notes at such time.
“Required Lenders”: means, at any time, Lenders having Loans and unused
Commitments representing more than 50% of the sum of all Loans outstanding and
unused Commitments at such time; provided that (a) at any time there are two or
more Lenders which are not Defaulting Lenders, “Required Lenders” shall mean at
least two such Lenders, and (b) in any event, the Loans and unused Commitments
of any Defaulting Lender shall be disregarded in the determination of the
Required Lenders at any time.
“Requirement of Law”: as to any Person, the certificate of incorporation and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject.
“Retained Rights”: with respect to any Patient Receivable owing from any
Governmental Authority, the right of the Issuer or any applicable Subsidiary, to
the extent mandated by applicable law, to have unfettered control over such
Patient Receivable, including the collection thereof and discretion over the
transfer thereof to any party (including the Collateral Agent) and to enforce
the claim giving rise to such Patient Receivable against such Governmental
Authority, in the absence of a court order in the manner expressly contemplated
under 42 U.S.C. §1395 and applicable state law.
“Secured Parties”: shall mean (a) the Holders, (b) the Collateral Agent, (c) the
Trustee, (d) the beneficiaries of each indemnification obligation undertaken by
any Grantor under any Notes Document or any Loan Document, (e) the Lenders, (f)
the Administrative Agent (g) each counterparty to any Hedging Agreement that
constitutes a Guaranteed Obligation and (h) the permitted successors and assigns
of each of the foregoing.
“Securities Act”: the Securities Act of 1933, as amended.


--------------------------------------------------------------------------------


“Subsidiary Grantors”: the collective reference to each Grantor other than the
Issuer.
“Trademarks”: (i) all trademarks, Trademark Licenses, trade names, corporate
names, company names, business names, fictitious business names, trade styles,
service marks, certification marks, collective marks, logos, other business
identifiers, all registrations, recordings and applications thereof, including
registrations, recordings and applications in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
state thereof or any other country or any political subdivision thereof,
including those set forth on Schedule 5; (ii) all reissues, extensions and
renewals thereof; (iii) all income, royalties, damages and payments now or
hereafter relating to or payable under any of the foregoing, including damages
or payments for past or future infringements of any of the foregoing; (iv) the
right to sue for past, present and future infringements of any of the foregoing;
(v) all rights corresponding to any of the foregoing throughout the world; and
(vi) all goodwill associated with and symbolized by any of the foregoing, in
each case, whether now owned or hereafter acquired by any Grantor.
“Trademark License”: any agreement, whether written or oral, providing for the
grant by or to any Grantor of any right to use any Trademark, including any of
the foregoing referred to in Schedule 5.
“TRICARE”: means, collectively, a program of medical benefits covering former
and active members of the uniformed services and certain of their dependents,
financed and administered by the United States Departments of Defense, Health
and Human Services and Transportation, which program was formerly known as
CHAMPUS, and all laws, rules, regulations, manuals, orders and administrative
guidelines of all Governmental Authorities promulgated pursuant to or in
connection with such program (whether or not having the force of law), in each
case as the same may be amended, supplemented or otherwise modified from time to
time.
“TRICARE Receivable”: an Account payable pursuant to TRICARE.
“Vehicles”: means all vehicles covered by a certificate of title law of any
state.
1.2    Other Definitional Provisions. â€¢The words “hereof”, “herein”, “hereto”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.
(a)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
(b)    Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.
SECTION 2.
RESERVED

SECTION 3.
GRANT OF SECURITY INTEREST

Each Grantor hereby collaterally assigns and transfers to the Collateral Agent,
and hereby grants to the Collateral Agent (and confirms its original collateral
arrangement and grant under the Original Collateral Agreement), for the ratable
benefit of the Secured Parties, a security interest in all of the following
property now owned or at any time hereafter acquired by such Grantor or in which
such Grantor now has or at any time in the future may acquire any right, title
or interest (collectively, the “Collateral”), as collateral security for the
prompt and complete payment and performance when due (whether at the stated
maturity, by acceleration or otherwise) of such Grantor’s Obligations:
(a)    all Accounts;


--------------------------------------------------------------------------------


(b)    all Chattel Paper;
(c)    all Commercial Tort Claims, including those listed on Schedule 3.1;
(d)    all Deposit Accounts;
(e)    all Documents;
(f)    all Equipment;
(g)    all General Intangibles, including all Payment Intangibles;
(h)    all Instruments;
(i)    all Intellectual Property;
(j)    all Inventory;
(k)    all Investment Property;
(l)    all Letter-of-Credit Rights;
(m)    all Goods;
(n)    all Collateral Accounts;
(o)    all Vehicles;
(p)    all property of any Grantor held by the Trustee, the Collateral Agent,
any Holder, the Administrative Agent or any Lender, including all property of
every description, in the possession or custody of or in transit to the Trustee,
the Collateral Agent, any Holder, the Administrative Agent or any Lender for any
purpose, including safekeeping, collection or pledge, for the account of such
Grantor, or as to which such Grantor may have any right or power;
(q)    all Other Collateral;
(r)    all books and records pertaining to the Collateral; and
(s)    to the extent not otherwise included, (i) all Proceeds and products of
any and all of the foregoing, all Supporting Obligations in respect of any of
the foregoing and all collateral security and guarantees given by any Person
with respect to any of the foregoing; (ii) all present and future distributions,
income, increases, profits, combinations, reclassifications, improvements and
products of, accessions, attachments and other additions to, tools, parts and
equipment used in connection with, and substitutes and replacements for, all or
part of the Collateral described above; and (iii) all present and future
accounts, contract rights, general intangibles, chattel paper, documents,
instruments, cash and noncash proceeds, and other rights arising from or by
virtue of, or from the voluntary or involuntary sale or other disposition of, or
collections with respect to, or insurance proceeds payable with respect to, or
proceeds payable by virtue of warranty or other claims against the manufacturer
of, or claims against any other Person with respect to, all or any part of the
Collateral heretofore described in this clause or otherwise;
provided that the Collateral shall not include the Excluded Assets.


--------------------------------------------------------------------------------


Notwithstanding anything herein to the contrary, in no event shall the security
interest granted hereunder attach to, nor shall “Collateral” include, any
contract, agreement, instrument or indenture to which a Grantor is a party or
any of its rights or interests thereunder if and for so long as the grant of
such security interest shall constitute or result in (i) the unenforceability of
any right of the Grantor therein or (ii) in a breach or termination pursuant to
the terms of, or a default under, any such contract or agreement (other than to
the extent that any such term would be rendered ineffective pursuant to Sections
9-406, 9-407, 9-408 or 9-409 of the New York UCC or any other applicable law or
principles of equity); provided, however, that such security interest shall
attach immediately at such time as the condition causing such unenforceability,
breach, termination or default shall be remedied; provided, however, that any
Receivable or any money or other amounts due or to become due under any such
contract, agreement, instrument or indenture shall not be Excluded Assets; and
provided, however, to the extent severable, such security interest shall attach
immediately to any portion of such contract or agreement that does not result in
any of the consequences specified in (i) or (ii) including any proceeds of such
contract, agreement, instrument or indenture.
Notwithstanding the foregoing, the capital stock and securities of any
Subsidiary Grantor will constitute Collateral with respect to the Notes only to
the extent that the securing of the Notes with such capital stock and securities
would not require such Subsidiary Grantor to file separate financial statements
with the SEC under Rule 3-16 of Regulation S-X under the Securities Act. In the
event that Rule 3-16 of Regulation S-X under the Securities Act requires or is
amended, modified or interpreted by the SEC to require (or is replaced with
another rule or regulation that would require) the filing with the SEC of
separate financial statements of any Subsidiary Grantor due to the fact that
such Subsidiary Grantor’s capital stock and securities secure the Notes, then
the capital stock and securities of such Subsidiary Grantor shall automatically
be deemed not to be part of the Collateral (but only to the extent necessary for
such Subsidiary Grantor to not be subject to such requirement to provide
separate financial statements) and such excluded portion of the capital stock
and securities is referred to as the “Excluded Stock Collateral”. In such event,
the Notes Documents may be amended, modified or supplemented, without the
consent of any Secured Party, to the extent necessary to release the security
interests on the Excluded Stock Collateral. In the event that Rule 3-16 of
Regulation S-X under the Securities Act is amended, modified or interpreted by
the SEC to permit (or is replaced with another rule or regulation that would
permit) any Subsidiary Grantor’s Excluded Stock Collateral to secure the Notes
in excess of the amount then pledged without the filing with the SEC of separate
financial statements of such Subsidiary Grantor, then the capital stock and
securities of such Subsidiary Grantor shall automatically be deemed to be a part
of the Collateral (but only to the extent possible without such Subsidiary
Grantor becoming subject to any such filing requirement). In such event, the
Notes Documents may be amended or modified, without the consent of any Secured
Party, to the extent necessary to subject to the Liens under the Notes Documents
such additional capital stock and securities.
SECTION 4.
REPRESENTATIONS AND WARRANTIES

Each Grantor represents, warrants and covenants to and with the Collateral
Agent, for the benefit of the applicable Secured Parties, that:
4.1    Representations in the Purchase Agreement and the Credit Agreement.
(a) in the case of the Secured Parties (other than the Lenders, the
Administrative Agent, the beneficiaries of each indemnification obligation
undertaken by any Grantor under any Loan Document and the permitted successors
and assigns of each of the foregoing), the representations and warranties set
forth in Section 4 of the Purchase Agreement as they relate to the Issuer and
such Subsidiary Grantor of the Notes Documents to which the Issuer and such
Subsidiary Grantor is a party, each of which is hereby incorporated herein by
reference, are true and correct in all material respects, and each Secured Party
shall be entitled to rely on each of them as if they were fully set forth
herein, provided that each reference in each such representation and warranty to
the Issuer’s knowledge shall, for the purposes of this Section 4.1, be deemed to
be a reference to the Issuer’s or such Subsidiary Grantor’s knowledge, as
applicable; and (b) in the case of the Secured Parties (other than the Holders,
the Trustee, the beneficiaries of each indemnification obligation undertaken by
any Grantor under any Notes Document and the permitted successors and assigns of
each of the foregoing), the representations and warranties set forth in Article
III of the Credit Agreement as they relate to the Issuer and such Subsidiary
Grantor of the Loan Documents to which the Issuer and such Subsidiary Grantor is
a party, each of which is hereby incorporated herein by reference, are true


--------------------------------------------------------------------------------


and correct in all material respects, and each Secured Party shall be entitled
to rely on each of them as if they were fully set forth herein, provided that
each reference in each such representation and warranty to the Issuer’s
knowledge shall, for the purposes of this Section 4.1, be deemed to be a
reference to the Issuer’s or such Subsidiary Grantor’s knowledge, as applicable.
4.2    Title; No Other Liens. Except for the security interest granted to the
Collateral Agent for the ratable benefit of the Secured Parties pursuant to this
Agreement and the other Liens permitted to exist on the Collateral by the
Indenture and the Credit Agreement, such Grantor owns each item of the
Collateral free and clear of any and all Liens or claims of others. No financing
statement or other public notice with respect to all or any part of the
Collateral is on file or of record in any public office, except such as have
been filed in favor of the Collateral Agent, for the ratable benefit of the
Secured Parties, pursuant to this Agreement or as are permitted by the Indenture
or by the Credit Agreement or for which authorization to terminate has been
provided by the secured party of record on or prior to the date hereof. For the
avoidance of doubt, it is understood and agreed that any Grantor may, as part of
its business, grant licenses to third parties to use Intellectual Property owned
or developed by a Grantor. For purposes of this Agreement, the other Notes
Documents and the other Loan Documents, such licensing activity shall not
constitute a “Lien” on such Intellectual Property. Each of the Secured Parties
understands that any such licenses may be exclusive to the applicable licensees,
and such exclusivity provisions may limit the ability of the Collateral Agent to
utilize, sell, lease or transfer the related Intellectual Property or otherwise
realize value from such Intellectual Property pursuant hereto.
4.3    Perfected First Priority Liens. The security interests granted pursuant
to this Agreement (a) upon completion of the filings and other actions specified
on Schedule 3, (which, in the case of all filings and other documents referred
to on said Schedule, have been delivered to the Collateral Agent in completed
and, if and to the extent applicable, duly executed form) will constitute valid
and continuing perfected security interests in all of the Collateral in favor of
the Collateral Agent, for the ratable benefit of the Secured Parties, as
collateral security for such Grantor’s Obligations, enforceable in accordance
with the terms hereof against all creditors of such Grantor and any Persons
purporting to purchase any Collateral from such Grantor and (b) are prior to all
other Liens on the Collateral in existence on the date hereof except for Liens
permitted by the Indenture or the Credit Agreement which have priority over the
Liens on the Collateral by operation of law; provided however that no
representation is made in this Section 4.3 as to the perfection of the security
interests in (i) Vehicles, (ii) Deposit Accounts for which control agreements
are not required pursuant to the terms hereof (including Government Receivable
Accounts), (iii) Commercial Tort Claims, but only to the extent that such
Commercial Tort Claims do not constitute Additional Commercial Tort Claims (as
defined in Section 5.14) or (iv) Letter of Credit Rights, but only to the extent
that the proceeds of the applicable letter of credit are not required to have
been assigned to the Collateral Agent or for which the Collateral Agent is not
required to have become the transferee beneficiary of such letter of credit, in
each case pursuant to Section 5.19.
4.4    Power and Authority. Each Grantor (i) has the power and authority to
pledge the Collateral pledged by it hereunder in the manner hereby done or
contemplated and (ii) will defend its title or interest thereto or therein
against any and all Liens (other than any Lien created or permitted by the Notes
Documents or the Loan Documents), however arising, of all persons whomsoever.
4.5    Third-Party Approval. No consent or approval of any Governmental
Authority, any securities exchange or any other person was or is necessary to
the validity of the pledge effected hereby (other than such as have been
obtained by such Grantor and are in full force and effect).
4.6    Jurisdiction of Organization; Chief Executive Office. On the date hereof,
such Grantor’s exact legal name, jurisdiction of organization and identification
number from the jurisdiction of organization (if any) are specified on
Schedule 4. Such Grantor has furnished to the Collateral Agent a charter,
certificate of incorporation or other organizational document certified by the
corporate secretary of such Grantor and a good standing certificate as of a date
which is recent to the date hereof.
4.7    Farm Products. None of the Collateral constitutes, or is the Proceeds of,
Farm Products.
4.8    Investment Property. â€¢The Pledged Stock, Pledged LLC Interests, and
Pledged


--------------------------------------------------------------------------------


Partnership Interests pledged by such Grantor hereunder are set forth on
Schedule 2 and constitute (i) all the issued and outstanding shares of all
classes of the Capital Stock or other equity interest of each Investment
Property Issuer owned by such Subsidiary Grantor or (ii) in the case of Foreign
Corporation Voting Stock, if less, sixty-five percent (65%) of the outstanding
Foreign Corporation Voting Stock of each relevant Investment Property Issuer.
(a)    All the shares of the Pledged Stock have been duly and validly issued and
are fully paid and nonassessable and are not subject to any restrictions other
than restrictions imposed by applicable securities and corporate laws. Each
Grantor has delivered to the Collateral Agent (i) all stock certificates, or
other instruments representing or evidencing the Pledged Equity together with
corresponding assignment or transfer powers duly executed in blank by the
relevant Grantor, and such powers have been duly and validly executed and are
binding and enforceable against each such Grantor in accordance with their terms
or (ii) to the extent such Pledged Equity is uncertificated and held by a
Securities Intermediary in a Securities Account, an executed securities account
control agreement in form and substance satisfactory to the Collateral Agent
with respect to such Pledged Stock.
(b)    Each partnership, joint venture and limited liability company issuing the
Pledged Partnership Interests and Pledged LLC Interests is duly organized,
currently existing and in good standing under all applicable laws; there have
been no amendments, modifications or supplements to any agreement or certificate
creating any partnership, joint venture or limited liability company or any
material contract relating to the partnerships, joint ventures or limited
liability companies, of which the Collateral Agent has not been advised in
writing; no default or breach or potential default or breach has occurred and is
continuing under any partnership, joint venture or limited liability company
agreement and no approval or consent of the partners, joint venturers or
members, as the case may be, of any partnership, joint venture or limited
liability company is required as a condition to the validity and enforceability
of the security interest created hereby or the consummation of the transactions
contemplated hereby which has not been duly obtained by the relevant Grantor.
All capital contributions required to be made by the terms of the partnership,
joint venture and limited liability company agreements for each partnership,
joint venture and limited liability company have been made.
(c)    Each of the Pledged Notes are set forth on Schedule 2 and (i) constitutes
the legal, valid and binding obligation of the obligor with respect thereto,
enforceable in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and (ii)
have been delivered to the Collateral Agent together with corresponding
endorsements duly executed by the relevant Grantor in favor of Collateral Agent,
and such endorsements have been duly and validly executed and are binding and
enforceable against the relevant Grantor in accordance with their terms. Each of
the Pledged Notes and the documents evidencing the Pledged Notes are in full
force and effect; there have been no renewals or extensions of, or amendments,
modifications, or supplements to, any thereof about which the Collateral Agent
has not been advised in writing; and no “default” or “potential default” has
occurred and is continuing under any such Pledged Note or documents evidencing
the Pledged Note. Such Grantor has good title to the Pledged Notes, and such
Pledged Notes are free from any claim for credit, deduction or allowance and
free from any defense, condition, dispute, setoff or counterclaim, and there is
no extension or indulgence with respect thereto.
(d)    Such Grantor is the record and beneficial owner of, and has good and
marketable title to, the Investment Property pledged by it hereunder, free of
any and all Liens or options in favor of, or claims of, any other Person, except
the security interest created by this Agreement and other Liens permitted by the
Indenture or the Credit Agreement. No Person other than the Collateral Agent has
Control over any Investment Property of such Grantor (other than any Securities
Intermediary or Commodities Intermediary having automatic Control).
4.9    Receivables. No amount payable to such Grantor under or in connection
with any Receivable is evidenced by any Instrument or Chattel Paper which has
not been delivered to the Collateral Agent to the extent required by
Section 5.2. All Collateral that is Accounts, contract rights, Chattel Paper,
Instruments, Payment Intangibles or General Intangibles is free from any claim
for credit, deduction or allowance of an obligor and free from any defense,
condition, dispute, setoff or counterclaim, and there is no extension or
indulgence with respect thereto, in each case that could reasonably be expected
to have a Material Adverse Effect.


--------------------------------------------------------------------------------


4.10    Intellectual Property.
(a)    Schedule 5 lists all Intellectual Property owned by such Grantor in its
own name on the date hereof.
(b)    On the date hereof, such Grantor owns, or is licensed to use, all
Intellectual Property described on Schedule 5 necessary for the conduct of its
business as currently conducted.
(c)    No material claim has been asserted and is pending by any Person
challenging or questioning such Grantor’s use of any Intellectual Property or
the validity or effectiveness of any of such Grantor’s Intellectual Property
that could reasonably be expected to have a Material Adverse Effect, nor does
such Grantor know of any basis for any such claim.
(d)    To the best knowledge of such Grantor, the use of such Intellectual
Property by such Grantor does not infringe on the rights of any Person in a
manner that could reasonably be expected to have a Material Adverse Effect.
(e)    Grantors have performed and will continue to perform all acts and have
paid and will continue to pay all required fees and taxes to maintain each and
every item of the Intellectual Property in full force and effect throughout the
world, as applicable.
4.11    Inventory and Equipment. On the date hereof, Schedule 4.9 sets forth all
locations in the United States where the aggregate value of Inventory and
Equipment of the Grantors exceeds $250,000.
4.12    Deposit Accounts; Securities Accounts; Commodity Accounts; Commercial
Tort Claims. The only Deposit Accounts, Collateral Accounts, Securities Accounts
or Commodity Accounts maintained by any Grantor on the Issue Date are those
listed on Schedule 4.10, which sets forth such information separately for each
Grantor. On the Closing Date, no Grantor holds any Commercial Tort Claims having
a face value individually or in the aggregate in excess of $500,000, except as
specified on Schedule 3.1.
4.13    Letter-of-Credit Rights. Such Grantor is not a beneficiary or assignee
under any letter of credit as of the Closing Date other than the letters of
credit described on Schedule 4.11. Each letter of credit listed on Schedule 4.11
constitutes a Supporting Obligation for another item of the Collateral.
The foregoing representations and warranties will be true and correct in all
respects with respect to any additional Collateral or additional specific
descriptions of certain Collateral delivered to the Collateral Agent in the
future by any Grantor. The failure of any of these representations or warranties
or any description of Collateral therein to be accurate or complete shall not
impair the security interest in any such Collateral.
SECTION 5.
COVENANTS

Each Grantor covenants and agrees with the Collateral Agent for the benefit of
the Secured Parties that, from and after the date of this Agreement until the
Obligations shall have been paid in full:
5.1    Covenants in Indenture, Purchase Agreement and Credit Agreement. Each
Grantor shall comply with, perform, and be bound by all covenants and agreements
in the Indenture, the Purchase Agreement and the Credit Agreement that are
applicable to it, its assets or its operations, each of which is hereby ratified
and confirmed (including the indemnification and related provisions in Section 8
of the Purchase Agreement, in the Indenture and in the Credit Agreement).
5.2    Delivery of Instruments and Chattel Paper. If any amount payable under or
in connection with any of the Collateral shall be or become evidenced by any
Instrument, Certificated Security or Chattel Paper, such Instrument,
Certificated Security or Chattel Paper shall be immediately delivered to the
Collateral Agent, duly indorsed and accompanied by undated stock powers duly
executed in blank or other undated instruments of transfer duly executed in
blank and by such other instruments and documents as the Collateral Agent


--------------------------------------------------------------------------------


may reasonably request, to be held as Collateral pursuant to this Agreement;
provided that the Grantors shall not be obligated to deliver to the Collateral
Agent any Instruments or Chattel Paper held by any Grantor at any time to the
extent that the aggregate face amount of all such Instruments and Chattel Paper
held by all Grantors at such time does not exceed $500,000.
5.3    Maintenance of Insurance. â€¢Such Grantor will maintain, with financially
sound and reputable companies, insurance policies (i) insuring the Inventory and
Equipment against loss by fire, explosion, theft and such other casualties as is
customary for similarly situated businesses and (ii) insuring such Grantor, the
Secured Parties against liability for personal injury and property damage
relating to such Inventory and Equipment, such policies to be in such form and
amounts and having such coverage as is customary for similarly situated
businesses.
(a)    All such insurance shall (i) provide that no cancellation, material
reduction in amount or material change in coverage thereof shall be effective
until at least 30 days (10 days in the case of nonpayment of premiums) after
receipt by the Collateral Agent of written notice thereof and (ii) name the
Collateral Agent as insured party or additional loss payee.
5.4    Payment of Obligations. Such Grantor will pay and discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all taxes, assessments and governmental charges or levies imposed upon the
Collateral or in respect of income or profits therefrom, as well as all claims
of any kind (including claims for labor, materials and supplies) against or with
respect to the Collateral, except that no such charge need be paid if the amount
or validity thereof is currently being contested in good faith by appropriate
proceedings, reserves in conformity with GAAP with respect thereto have been
provided on the books of such Grantor or to the extent that the failure to
discharge or satisfy such obligations could not, in the aggregate, reasonably be
expected to result in a material adverse effect on the Collateral.
5.5    Maintenance of Perfected Security Interest; Further Documentation and
Information. Â§Such Grantor shall maintain the security interest created by this
Agreement as a perfected security interest (except as provided in Section 4.3)
having at least the priority described in Section 4.3 and shall defend such
security interest against the claims and demands of all Persons whomsoever.
(a)    At any time and from time to time, at the sole expense of such Grantor,
such Grantor will promptly and duly execute and deliver, and have recorded, such
further instruments and documents and take such further actions (i) as are
necessary for the purpose of obtaining or preserving the full benefits of this
Agreement and of the rights and powers herein granted, including (A) the filing
of any financing or continuation statements under the Uniform Commercial Code
(or other similar laws) in effect in any jurisdiction with respect to the
security interests created hereby; provided however that the Grantors shall not
be required to note the security interest in any vehicles on such vehicle’s
certificate of title and (B) in the case of Investment Property, Deposit
Accounts (other than Government Receivables Accounts) and any other relevant
Collateral, delivering a deposit account control agreement substantially in the
form attached hereto as Annex V or an executed securities account control
agreement, in form and substance sufficient to enable the Collateral Agent to
obtain Control with respect to such accounts, and taking any other actions
necessary to enable the Collateral Agent to obtain Control with respect thereto,
except for (x) Deposit Accounts into which Government Receivables are deposited
by payors to the extent applicable law and regulations prohibit the Collateral
Agent from obtaining Control over such Deposit Accounts and (y) subject to
Section 8.20, the Deposit Accounts listed on Schedule 4.10 that are maintained
with Bank of America, N.A. or (ii) as the Collateral Agent may reasonably
request from time to time, including the delivery of landlord lien waivers and
warehouseman letters pursuant to Section 5.15.
(b)    Maintain, at the place where each Grantor is entitled to receive notices
under the Notes Documents and the Loan Documents, a current record of where all
its Collateral is located, permit representatives of the Collateral Agent at any
time during normal business hours to inspect and make abstracts from such
records, and furnish to the Collateral Agent such documents, lists,
descriptions, certificates and other information as may be reasonably necessary
or proper to keep the Collateral Agent informed with respect to the identity,
location, status, condition and value of the Collateral. In addition, from time
to time at the request of the Collateral Agent, deliver to the Collateral Agent
such information regarding each such Grantor as the Collateral Agent may
reasonably request.


--------------------------------------------------------------------------------


(c)    On each October 1 of each calendar year, the Issuer shall deliver to the
Collateral Agent a certificate executed by an Officer of the Issuer:
(i)    setting forth the information required in the Perfection Certificate or
confirming that there has been no change in any such information since the date
of the Perfection Certificate delivered on the Closing Date or the date of the
most recent certificate delivered pursuant to this Section;
(ii)    identifying any Restricted Subsidiary that has been created or acquired
since the date of the most recent certificate delivered pursuant to this Section
5.5;
(iii)    certifying that all notices and information required to be given prior
to the date of such certificate by this Section 5 have been given; and
(iv)    certifying that the Grantors have complied with their obligations under
this Section 5 with respect to the creation and maintenance of the validity,
perfection and priority of the security interest required by this Agreement.
(d)    The Grantors shall establish (or cause to be established), and shall at
all times during the term of this Agreement maintain (or cause to be
maintained), in accordance with all applicable laws and regulations, Government
Receivables Accounts into which Government Receivables shall be initially
deposited. The Grantors, the applicable depository bank maintaining the
Government Receivables Accounts and the Collateral Agent shall execute and
deliver on or prior to the Closing Date in respect of each Government
Receivables Account in existence on the Closing Date, and with respect to any
Government Receivables Account created after the Closing Date, on or prior to
the creation of such Government Receivables Account, a Collection Account
Agreement wherein the applicable Grantor shall direct each such depositary bank
to transfer all amounts received in each Government Receivables Account, within
48 hours of the receipt thereof, to a deposit account established by the
applicable Grantor to satisfy the requirements set forth in this clause and any
additional or replacement deposit account otherwise satisfying the requirements
set forth in this clause (the “Concentration Account”). Each Grantor agrees that
(a) the Concentration Account shall at all times be subject to a deposit account
control agreement in favor of the Collateral Agent, for the ratable benefit of
the Secured Parties and (b) no Collection Account Agreement described in the
previous sentence shall, at any time during the term of the Indenture or the
Credit Agreement, be revoked, amended, withdrawn or otherwise modified in a
manner adverse to the Secured Parties without the prior written consent of the
Collateral Agent, acting at the direction of the Applicable Authorized
Representative.
(e)    In the event that the Issuer or any other Grantor is merged or
consolidated with the Issuer or any other Grantor, as applicable;
(i)    the surviving Person will cause such amendments or other instruments to
be filed and recorded in such jurisdictions as may be required by applicable law
to preserve and protect the perfected security interest on the Collateral (with
the same priority described in Section 4.3) owned by or transferred to such
Person, together with such financing statements as may be required to perfect
any security interests in such Collateral which may be perfected by the filing
of a financing statement under the Uniform Commercial Code of the relevant
states;
(ii)    the Collateral owned by or transferred to the surviving Person, as
applicable, shall
(A) continue to constitute Collateral under the Notes Documents and the Loan
Documents;
(B) be subject to the Lien in favor of the Collateral Agent; and
(C) not be subject to any Lien other than Permitted Liens;
(iii)    the assets of the Person which is merged or consolidated with or into
the relevant


--------------------------------------------------------------------------------


surviving Person, to the extent that they are assets of the types which would
constitute Collateral under the Notes Documents and the Loan Documents and which
would be required to be pledged thereunder, shall be treated as after acquired
property and such surviving Person shall take such action as may be reasonably
necessary to cause such assets to be made subject to the Lien of the Notes
Documents and the Loan Documents in the manner and to the extent required in the
Notes Documents, including the Indenture, and the Loan Documents, including the
Credit Agreement (in each case with the same priority described in Section 4.3).
5.6    Changes in Locations, Name, etc. Such Grantor will not, except upon
10 days’ prior written notice to the Collateral Agent and the filing of all
additional financing statements and other documents required to maintain the
validity, perfection and priority of the security interests provided for herein:
(i)    change its jurisdiction of organization from that referred to in
Section 4.3;
(ii)    change its legal name; or
(iii)    change its identity or corporate structure.
5.7    Investment Property. Â§If such Grantor shall become entitled to receive
or shall receive any certificate (including any certificate representing a
dividend or a distribution in connection with any reclassification, increase or
reduction of capital or any certificate issued in connection with any
reorganization), option or rights in respect of the Investment Property of any
Investment Property Issuer, whether in addition to, in substitution of, as a
conversion of, or in exchange for, any shares of the Pledged Equity, or
otherwise in respect thereof, such Grantor shall accept the same as the agent of
the Secured Parties, hold the same in trust for the Collateral Agent, for the
ratable benefit of the Secured Parties and deliver the same forthwith to the
Collateral Agent in the exact form received, duly indorsed by such Grantor to
the Collateral Agent, if required, together with an undated stock power or other
undated instruments of transfer reasonably satisfactory to the Collateral Agent,
covering such certificate duly executed in blank by such Grantor and with, if
the Collateral Agent so requests, signature guaranteed, to be held by the
Collateral Agent, subject to the terms hereof, as additional collateral security
for the Obligations, provided that in no event shall more than sixty five
percent 65% of the total outstanding Foreign Corporation Voting Stock of any
Foreign Corporation that is an Investment Property Issuer be pledged as
collateral security hereunder. Any sums paid upon or in respect of the
Investment Property of any Investment Property Issuer upon the liquidation or
dissolution of such Investment Property Issuer shall be paid over to the
Collateral Agent to be held by it hereunder as additional collateral security
for the Obligations, and in case any distribution of capital shall be made on or
in respect of the Investment Property, or any property shall be distributed upon
or with respect to the Investment Property pursuant to the recapitalization or
reclassification of the capital of any Investment Property Issuer or pursuant to
the reorganization thereof, the property so distributed shall, unless otherwise
subject to a perfected security interest in favor of the Collateral Agent, be
delivered to the Collateral Agent to be held by it hereunder as additional
collateral security for the Obligations. If any sums of money or property so
paid or distributed in respect of the Investment Property shall be received by
such Grantor, such Grantor shall, until such money or property is paid or
delivered to the Collateral Agent, hold such money or property in trust for the
Secured Parties, segregated from other funds of such Grantor, as additional
collateral security for the Obligations. Notwithstanding the foregoing, the
Grantors shall not be required to pay over to the Collateral Agent or deliver to
the Collateral Agent as Collateral any proceeds of any liquidation or
dissolution of any Investment Property Issuer, or any distribution of capital or
property in respect of any Investment Property, to the extent that (i) such
liquidation, dissolution or distribution, if treated as a Disposition of the
relevant Investment Property Issuer, would be permitted by the Indenture and
(ii) the proceeds thereof are applied toward prepayment of the Obligations to
the extent required under the Indenture and the Credit Agreement.
(a)    Without the prior written consent of the Collateral Agent, acting at the
direction of the Applicable Authorized Representative, and unless such is
permitted under the Indenture and the Credit Agreement, such Grantor will not
(i) vote to enable, or take any other action to permit, any Investment Property
Issuer to issue any stock or other equity securities of any nature or to issue
any other securities convertible into or granting the right to purchase or
exchange for any stock or other equity securities of any nature of such
Investment Property


--------------------------------------------------------------------------------


Issuer, unless such securities are delivered to the Collateral Agent,
concurrently with the issuance thereof, to be held by the Collateral Agent as
Collateral (except in the case of any Investment Property Issuer which is a
joint venture, provided that (x) the percentage of such joint venture owned by
such Grantor remains the same after giving effect to such issuance and (y) any
such securities are delivered to the Collateral Agent, currently with the
issuance thereof, to be held by the Collateral Agent as Collateral), (ii) sell,
assign, transfer, exchange or otherwise dispose of, or grant any option with
respect to, the Investment Property or Proceeds thereof (except pursuant to a
transaction permitted under the Indenture and the Credit Agreement),
(iii) create, incur or permit to exist any Lien or option in favor of, or any
claim of any Person with respect to, any of the Investment Property or Proceeds
thereof, or any interest therein, except for the security interests created by
this Agreement or permitted under the Indenture and the Credit Agreement or
(iv) except as otherwise permitted under the Indenture and the Credit Agreement,
enter into any agreement or undertaking restricting the right or ability of such
Grantor or the Collateral Agent to sell, assign or transfer any of the Pledged
Securities or Proceeds thereof.
(b)    In the case of each Grantor that is an Investment Property Issuer, such
Grantor agrees that (i) it will be bound by the terms of this Agreement relating
to the Pledged Securities issued by it and will comply with such terms insofar
as such terms are applicable to it, (ii) it will notify the Collateral Agent
promptly in writing of the occurrence of any of the events described in
Section 5.7(a) with respect to the Pledged Securities issued by it and (iii) the
terms of Sections 6.3(c) and 6.7 shall apply to it, mutatis mutandis, with
respect to all actions that may be required of it pursuant to Sections 6.3(c) or
6.7 with respect to the Pledged Securities issued by it.
(c)    Each Investment Property Issuer that is a partnership, joint venture or a
limited liability company (i) confirms that none of the terms of any equity
interest issued by it provides that such equity interest is a “security” within
the meaning of Sections 8-102 and 8-103 of the New York UCC (a “Security”), (ii)
agrees that it will take no action to cause or permit any such equity interest
to become a Security, (iii) agrees that it will not issue any certificate
representing any such equity interest without the prior written consent of the
Collateral Agent acting at the direction of the Applicable Authorized
Representative, (iv) agrees that if, notwithstanding the foregoing, any such
equity interest shall be or become a Security, such Investment Property Issuer
will (and the Grantor that holds such equity interest hereby instructs such
Investment Property Issuer to) comply with instructions originated by the
Collateral Agent without further consent by such Grantor and (v) shall deliver
to the Collateral Agent a fully-executed Acknowledgment of Pledge, substantially
in the form of Annex VII for each Pledged Partnership Interest and Pledged LLC
Interest.
5.8    Receivables. Other than in the ordinary course of business consistent
with its past practice, such Grantor will not (a) grant any extension of the
time of payment of any Receivable, (b) compromise or settle any Receivable for
less than the full amount thereof, (c) release, wholly or partially, any Person
liable for the payment of any Receivable, (d) allow any credit or discount
whatsoever on any Receivable or (e) amend, supplement or modify any Receivable
in any manner that could adversely affect the value thereof, except where such
grant, compromise, release, credit, discount, settlement, allowance, amendment,
supplement or modification in the aggregate could not be reasonably expected to
have a material adverse effect on the value of the Receivables.
5.9    Intellectual Property. To the extent the failure to do so would be
reasonably likely to result in a material adverse effect on the value of the
Collateral:
(a)    such Grantor (either itself or through licensees) will (i) continue to
use each Trademark on each and every trademark class of goods applicable to its
current line as reflected in its current catalogs, brochures and price lists in
order to maintain such Trademark in full force free from any claim of
abandonment for non-use, (ii) maintain as in the past the quality of products
and services offered under such Trademark, (iii) use such Trademark with the
appropriate notice of registration and all other notices and legends required by
applicable Requirements of Law, (iv) not adopt or use any mark which is
confusingly similar or a colorable imitation of such Trademark unless the
Collateral Agent, for the ratable benefit of the Secured Parties, shall obtain a
perfected security interest in such mark pursuant to this Agreement and (v) not
(and not permit any licensee or sublicensee thereof to) do any act or knowingly
omit to do any act whereby such Trademark may become invalidated or impaired in
any way;


--------------------------------------------------------------------------------


(b)    such Grantor (either itself or through licensees) will not do any act, or
omit to do any act, whereby any Patent may become forfeited, abandoned or
dedicated to the public;
(c)    such Grantor (either itself or through licensees) (i) will employ each
Copyright and (ii) will not (and will not permit any licensee or sublicensee
thereof to) do any act or knowingly omit to do any act whereby any portion of
the Copyrights may become invalidated or otherwise impaired. Such Grantor will
not (either itself or through licensees) do any act whereby any portion of the
Copyrights may fall into the public domain;
(d)    such Grantor (either itself or through licensees) will not do any act
that knowingly uses any Intellectual Property to infringe the intellectual
property rights of any other Person;
(e)    such Grantor will notify the Collateral Agent, the Holders, the
Administrative Agent and the Lenders immediately if it knows, or has reason to
know, that any application or registration relating to any Intellectual Property
may become forfeited, abandoned or dedicated to the public, or of any adverse
determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court or tribunal in
any country) regarding such Grantor’s ownership of, or the validity of, any
material Intellectual Property or such Grantor’s right to register the same or
to own and maintain the same;
(f)    whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, such Grantor shall report such
filing to the Collateral Agent within five Business Days after the last day of
the fiscal quarter in which such filing occurs. Unless otherwise agreed to by
the Collateral Agent, such Grantor will execute and deliver to the Collateral
Agent for filing in (i) the United States Copyright Office a short-form
copyright security agreement substantially in the form attached hereto as Annex
II, (ii) the United States Patent and Trademark Office a short-form patent
security agreement substantially in the form attached hereto as Annex III and
(iii) the United States Patent and Trademark Office a short-form trademark
security agreement substantially in the form attached hereto as Annex IV (in
each case with such changes as may be agreed to by the Collateral Agent). Such
Grantor shall execute and deliver, and have recorded, any and all additional
agreements, instruments, documents and papers as may be necessary to evidence
the Collateral Agent’s and the Secured Parties’ security interest in any
Copyright, Patent or Trademark and the goodwill and general intangibles of such
Grantor relating thereto or represented thereby;
(g)    such Grantor will take all reasonable and necessary steps, including in
any proceeding before the United States Patent and Trademark Office, the United
States Copyright Office or any similar office or agency in any other country or
any political subdivision thereof, to maintain and pursue each application
relating to any Intellectual Property (and to obtain the relevant registration)
and to maintain each registration of the Intellectual Property, including filing
of applications for renewal, affidavits of use and affidavits of
incontestability; and
(h)    in the event that any Intellectual Property is infringed, misappropriated
or diluted by a third party, such Grantor shall (i) take such actions as such
Grantor shall reasonably deem appropriate under the circumstances to protect
such Intellectual Property and (ii) promptly notify the Collateral Agent after
it learns thereof and sue for infringement, misappropriation or dilution, to
seek injunctive relief where appropriate and to recover any and all damages for
such infringement, misappropriation or dilution.
5.10    Notices. (a) Except as may be otherwise expressly permitted under the
Indenture and the Credit Agreement, each relevant Grantor shall promptly notify
the Collateral Agent of (i) any change in any fact or circumstances represented
or warranted by such Grantor with respect to any of the Collateral or
Obligations, (ii) any claim, action or proceeding affecting title to all or any
of the Collateral or the security interest created hereunder and appear in and
defend, at the Grantors’ expense, any such action or proceeding, (iii) any
material change in the nature of the Collateral, (iv) any material damage to or
loss of Collateral and (v) the occurrence of any other event or condition
(including matters as to Lien priority) that could have a material adverse
effect on the Collateral (taken


--------------------------------------------------------------------------------


as a whole) or the security interest created hereunder and (b) give the
Collateral Agent thirty (30) days written notice before any proposed relocation
of its principal place of business or chief executive office.
5.11    Impairment of Collateral. Not use any of the Collateral, or permit the
same to be used, for any unlawful purpose, in any manner that is reasonably
likely to adversely impair the value or usefulness of the Collateral, or in any
manner inconsistent with the provisions or requirements of any policy of
insurance thereon nor affix or install any accessories, equipment or device on
the Collateral or on any component thereof if such addition will impair the
original intended function or use of the Collateral or such component.
5.12    Pledged Notes. Without the prior written consent of the Collateral Agent
not materially modify, or permit the material modification of, any Pledged Note
or release any collateral with respect to any Pledged Note unless specifically
required by the terms thereof.
5.13    Schedules. Promptly update all schedules hereto if any information
therein shall become inaccurate or incomplete in any material respect.
Notwithstanding any other provision herein, any Grantor’s failure to describe
any Collateral required to be listed on any schedule hereto shall not impair the
security interest in the Collateral
5.14    Commercial Tort Claims. If such Grantor shall at any time hold or
acquire a Commercial Tort Claim other than or in addition to those set forth on
Schedule 3.1 relating to any of the Collateral and having a face value
individually or in the aggregate in excess of $1,000,000 (each such Commercial
Tort Claim, an “Additional Commercial Tort Claim”), such Grantor shall promptly
notify the Collateral Agent in a writing authenticated by such Grantor of the
brief details of such Additional Commercial Tort Claim. Such Grantor shall grant
to the Collateral Agent in such writing a security interest in such Additional
Commercial Tort Claim and in the Proceeds thereof, all in accordance with and
subject to the terms of this Agreement and such writing shall be in form and
substance satisfactory to create a valid and perfected security interest in
favor of the Collateral Agent, for the ratable benefit of the Secured Parties,
under the New York UCC. Each Grantor hereby agrees to execute and deliver any
additional documents or instruments, including any financing statements or
amendments to any then existing financing statements, that the Collateral Agent
reasonably deems necessary to create, perfect and protect the Collateral Agent’s
Lien on and security interest in such Additional Commercial Tort Claim.
5.15    Landlord Lien Waivers and Warehouseman Letters. Upon the request of the
Collateral Agent, acting at the direction of the Applicable Authorized
Representative, with respect to locations where the aggregate value of
Inventory, Equipment or other tangible personal property of the Grantors on hand
exceeds $1,000,000, Grantors shall use their commercially reasonable efforts to
deliver to Collateral Agent: (i) Landlord Waivers for leased locations, (ii)
acknowledged Bailee Letters for locations where Inventory or Equipment is stored
with a bailee and (iii) mortgagee waivers for locations subject to a mortgage in
favor of a Secured Party other than the Collateral Agent.
5.16    Encumbrances. No Grantor shall create, permit or suffer to exist, and
each such Grantor shall defend the Collateral against, any lien or other
encumbrance on the Collateral, and shall defend such Grantor’s rights in the
Collateral and the Collateral Agent’s security interest in, the Collateral
against the claims and demands of all Persons except those holding or claiming
Liens permitted under the Indenture and the Credit Agreement. Such Grantor shall
do nothing to impair the rights of the Collateral Agent in the Collateral.
5.17    Warehouse Receipts Non-Negotiable. If any warehouse receipt or receipt
in the nature of a warehouse receipt is issued in respect of any of the
Collateral, each Grantor agrees that such warehouse receipt or receipt in the
nature thereof shall not be “negotiable” (as such term is use in Section 7-104
of the New York UCC) unless such warehouse receipt or receipt in the nature
thereof is delivered to the Collateral Agent.
5.18    Limitations on Dispositions of Collateral. Such Grantor shall not sell,
transfer, lease or otherwise dispose of the Collateral, or attempt, offer or
contract to do so except as expressly permitted under the Indenture and the
Credit Agreement.
5.19    Letter of Credit Rights. If any Grantor is at any time a beneficiary of
a letter of credit that has a face amount individually or in the aggregate in
excess of $100,000 now or hereafter issued in favor of such


--------------------------------------------------------------------------------


Grantor, such Grantor shall promptly notify the Collateral Agent in a writing
authenticated by such Grantor. Such Grantor shall either (i) arrange for the
issuer and any confirmer of such letter of credit to consent to an assignment to
the Collateral Agent of the proceeds of any drawing under the letter of credit
or (ii) arrange for the Collateral Agent to become the transferee beneficiary of
the letter of credit, with the Collateral Agent agreeing, in each case, that the
proceeds of any drawing under the letter of credit are to be paid to the
applicable Grantor unless an Event of Default has occurred and is continuing.
5.20    Leasehold Mortgages. Upon the request of the Collateral Agent, acting at
the direction of the Applicable Authorized Representative, each Grantor shall
execute and deliver a mortgage, deed of trust, assignment of leases and rents,
or other security document (a “Leasehold Mortgage”) granting a Lien on each
parcel of real property and the improvements thereto leased by any Grantor (a
“Leasehold Mortgaged Property”) under the laws of the applicable jurisdiction to
cause such Leasehold Mortgaged Property to be subjected to a Lien having at
least the priority described in Section 4.3 securing the Obligations and will
take all such actions as shall be and customary in a transaction of this nature
to grant and perfect such Lien, including to execute any and all further
documents, financing statements, agreements and instruments, and take all such
further actions (including (i) the filing and recording of financing statements,
fixture filings, the Leasehold Mortgage and other documents, (ii) conducting
lien searches and providing title insurance insuring the first priority Lien of
the Mortgage subject only to Permitted Liens and including such endorsements as
are customarily issued in connection with transactions of this nature, (iii)
providing legal opinions and (iv) obtaining landlords’ consents).
Notwithstanding the foregoing, the Grantors shall not be required to execute and
deliver a Leasehold Mortgage with respect to any Leasehold Mortgaged Property if
such Grantor shall have determined in good faith that the higher of (a) the book
value or (b) the fair market value of the requested Leasehold Mortgage is less
than $3,000,000 and provided evidence of such determination to the Collateral
Agent.
SECTION 6.
REMEDIAL PROVISIONS

6.1    Certain Matters Relating to Receivables. Â§At any time and from time to
time after the occurrence and during the continuance of an Event of Default,
upon the Collateral Agent’s request, at the direction of the Applicable
Authorized Representative, and at the expense of the relevant Grantor, such
Grantor shall cause nationally recognized independent registered public
accountants or other appropriately qualified experts to furnish to the
Collateral Agent reports showing reconciliations, aging and test verifications
of, and trial balances for, the Receivables.
(a)    Each Grantor is hereby authorized to collect such Grantor’s Receivables,
subject to the Collateral Agent’s direction and control after the occurrence and
during the continuance of an Event of Default, and the Collateral Agent may
curtail or terminate said authority at any time after the occurrence and during
the continuance of an Event of Default. If required by the Collateral Agent, at
the direction of the Applicable Authorized Representative, at any time after the
occurrence and during the continuance of an Event of Default, any payments of
Receivables, when collected by any Grantor, (i) shall be forthwith (and, in any
event, within two Business Days) deposited by such Grantor in the exact form
received, duly indorsed by such Grantor to the Collateral Agent if required, in
a Collateral Account maintained under the sole dominion and control of the
Collateral Agent, subject to withdrawal by the Collateral Agent for the account
of the Secured Parties only as provided in Section 6.5 and (ii) until so turned
over, shall be held by such Grantor in trust for the Collateral Agent, for the
ratable benefit of the Secured Parties, segregated from other funds of such
Grantor; provided however that insofar as the foregoing applies to Government
Receivables, such actions shall be required only to the extent permitted by law
and in a manner consistent with applicable law and regulations. Each such
deposit of Proceeds of Receivables shall be accompanied by a report identifying
in reasonable detail the nature and source of the payments included in the
deposit.
(b)    Each Grantor shall deliver to the Collateral Agent all original and other
documents evidencing, and relating to, the agreements and transactions which
gave rise to the Receivables (except for any such original documents of which it
is necessary or advisable for such Grantor to maintain possession in compliance
with any Requirement of Law, in which case, a copy of such document shall be
delivered), including all original orders, invoices and shipping receipts.


--------------------------------------------------------------------------------


6.2    Communications with Obligors; Grantors Remain Liable. Â§The Collateral
Agent in its own name or in the name of others shall at the direction of the
Applicable Authorized Representative at any time after the occurrence and during
the continuance of an Event of Default, communicate with obligors under the
Receivables to verify with them to the Collateral Agent’s satisfaction the
existence, amount and terms of any Receivables.
(a)    Upon the request of the Collateral Agent, at the direction of the
Applicable Authorized Representative, at any time after the occurrence and
during the continuance of an Event of Default, each Grantor shall notify
obligors on the Receivables that the Receivables have been assigned to the
Collateral Agent for the ratable benefit of the Secured Parties and that
payments in respect thereof shall be made directly to the Collateral Agent;
provided however that insofar as the foregoing applies to Government
Receivables, such actions shall be required only to the extent permitted by law
and in a manner consistent with applicable law and regulations.
(b)    Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each of the Receivables (or any agreement giving rise
thereto) to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise thereto. No Secured Party shall have any obligation or
liability under any Receivable (or any agreement giving rise thereto) by reason
of or arising out of this Agreement or the receipt by any Secured Party of any
payment relating thereto, nor shall any Secured Party be obligated in any manner
to perform any of the obligations of any Grantor under or pursuant to any
Receivable (or any agreement giving rise thereto), to make any payment, to make
any inquiry as to the nature or the sufficiency of any payment received by it or
as to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to it or to which it may be
entitled at any time or times.
6.3    Pledged Securities. Â§Unless an Event of Default shall have occurred and
be continuing and the Collateral Agent shall have given written notice to the
relevant Grantor of the Collateral Agent’s intent to exercise its corresponding
rights pursuant to Section 6.3(b) (which notice shall be deemed to have been
given immediately upon the occurrence of an Event of Default under Sections
6.01(7) or 6.01(8) of the Indenture or under paragraphs (g) or (h) of Article
VII of the Credit Agreement), each Grantor shall be permitted to receive all
cash dividends paid in respect of the Pledged Equity and all payments made in
respect of the Pledged Notes and to exercise all voting and corporate rights
with respect to the Pledged Securities; provided however that no vote shall be
cast or corporate right exercised or other action taken which could reasonably
be expected to impair the Collateral or which would be inconsistent with or
result in any violation of any provision of the Indenture, this Agreement, any
other Notes Document, the Credit Agreement or any other Loan Document.
(a)    If an Event of Default shall occur and be continuing and the Collateral
Agent, at the direction of the Applicable Authorized Representative, gives
notice (or shall be deemed to have given notice pursuant to Section 6.3(a)) of
its intent to exercise such rights to the relevant Grantor or Grantors, (i) the
Collateral Agent shall have the right to receive any and all cash dividends,
payments or other Proceeds paid in respect of the Pledged Securities and make
application thereof to the Obligations in the order set forth in Section 6.5 and
(ii) any or all of the Pledged Securities shall be registered in the name of the
Collateral Agent or its nominee, and the Collateral Agent or its nominee may
thereafter exercise (x) all voting, corporate and other rights pertaining to
such Pledged Securities at any meeting of shareholders of the relevant
Investment Property Issuer or Investment Property Issuers or otherwise and
(y) any and all rights of conversion, exchange and subscription and any other
rights, privileges or options pertaining to such Pledged Securities as if it
were the absolute owner thereof (including the right to exchange at its
discretion any and all of the Pledged Securities upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate
structure of any Investment Property Issuer, or upon the exercise by any Grantor
or the Collateral Agent of any right, privilege or option pertaining to such
Pledged Securities, and in connection therewith, the right to deposit and
deliver any and all of the Pledged Securities with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Collateral Agent may determine), all without liability except
to account for property actually received by it, but the Collateral Agent shall
have no duty to any Grantor to exercise any such right, privilege or option and
shall not be responsible for any failure to do so or delay in so doing.


--------------------------------------------------------------------------------


(b)    Each Grantor hereby authorizes and instructs each Investment Property
Issuer of any Pledged Securities pledged by such Grantor hereunder to (i) comply
with any instruction received by it from the Collateral Agent in writing that
(x) states that an Event of Default has occurred and is continuing and (y) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Grantor, and each Grantor agrees that each
Investment Property Issuer shall be fully protected in so complying and (ii) pay
any dividends or other payments with respect to the Pledged Securities directly
to the Collateral Agent, to the extent such dividend or payment to the relevant
Grantor is prohibited under this Agreement, the Indenture or the Credit
Agreement.
6.4    Proceeds to be Turned Over To Collateral Agent. In addition to the rights
of the Secured Parties specified in Section 6.1 with respect to payments of
Receivables, if an Event of Default shall occur and be continuing, at the
written request of the Collateral Agent, at the direction of the Applicable
Authorized Representative, all Proceeds received by any Grantor consisting of
cash, checks and Instruments shall be held by such Grantor in trust for the
Collateral Agent, for the ratable benefit of the Secured Parties, segregated
from other funds of such Grantor, and shall, forthwith upon receipt by such
Grantor, be turned over to the Collateral Agent in the exact form received by
such Grantor (duly indorsed by such Grantor to the Collateral Agent, if
required); provided however that insofar as the foregoing applies to Government
Receivables, such actions shall be required only to the extent permitted by law
and in a manner consistent with applicable law and regulations. All Proceeds
received by the Collateral Agent hereunder shall be held by the Collateral Agent
in a Collateral Account maintained under its sole dominion and control. All
Proceeds while held by the Collateral Agent in a Collateral Account (or by such
Grantor in trust for the Collateral Agent, for the ratable benefit of the
Secured Parties), shall continue to be held as collateral security for all the
Obligations and shall not constitute payment thereof until applied as provided
in Section 6.5.
6.5    Application of Proceeds. If an Event of Default shall have occurred and
be continuing, at any time at the Collateral Agent’s election, at the direction
of the Applicable Authorized Representative, the Collateral Agent may apply all
or any part of Proceeds constituting Collateral, whether or not held in any
Collateral Account, and any proceeds of the guarantee, in payment of the
Obligations in the following order:
1,    to pay all costs and expenses incurred by the Trustee and the Collateral
Agent (if not the Trustee) in connection with the collection of proceeds or sale
of any Collateral or otherwise in connection with the Indenture, the other Notes
Documents, the Credit Agreement and the other Loan Documents, including all
court costs and the fees and expenses of its agents and legal counsel, the
repayment of all advances made by the Trustee and the Collateral Agent (if not
the Trustee) on behalf of the Issuer or any other Grantor and any other costs or
expenses incurred in connection with the exercise of any right or remedy of the
Holders and the Lenders and such other Obligations;
2,    to the Trustee and the Administrative Agent, as their interests may
appear, for application by each of them towards payment of the Notes and the
Loans, any accrued and unpaid interest thereon and such other Obligations on a
pro rata basis based on the respective amount of the Notes, the Loans and other
Obligations then outstanding as determined in accordance with Article III of the
Credit Agreement Pari Passu Intercreditor Agreement; and
3,    to the extent of any balance of such Proceeds after application in
accordance with the foregoing, to the Issuer or such other Grantor, as
applicable, their successors or assigns, or as a court of competent jurisdiction
may otherwise direct.
6.6    NY UCC and Other Remedies. If an Event of Default shall occur and be
continuing, the Collateral Agent, on behalf of the Secured Parties, may, whether
or not at the direction of the Applicable Authorized Representative, and shall
at the direction of the Applicable Authorized Representative, exercise all
remedies, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the New York UCC or any other applicable law. Without limiting the generality of
the foregoing, the Collateral Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except


--------------------------------------------------------------------------------


any notice required by law referred to below) to or upon any Grantor or any
other Person (all and each of which demands, defenses, advertisements and
notices are hereby waived), may in such circumstances forthwith enter upon the
premises of any Grantor where any Collateral is located through self-help,
without judicial process, without first obtaining a final judgment or giving
such Grantor or any other Person notice and opportunity for a hearing on
Collateral Agent’s claim or action and may collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and/or may forthwith sell,
lease, assign, give option or options to purchase, or otherwise dispose of and
deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of any Secured Party or elsewhere upon such
terms and conditions as it may deem advisable and at such prices as it may deem
best, for cash or on credit or for future delivery without assumption of any
credit risk. Each Secured Party shall have the right upon any such public sale
or sales, and, to the extent permitted by law, upon any such private sale or
sales, to purchase the whole or any part of the Collateral so sold, free of any
right or equity of redemption in any Grantor, which right or equity is hereby
waived and released. Each Grantor further agrees, at the Collateral Agent’s
request, to assemble the Collateral and make it available to the Collateral
Agent at places which the Collateral Agent shall reasonably select, whether at
such Grantor’s premises or elsewhere. The Collateral Agent shall apply the net
proceeds of any action taken by it pursuant to this Section 6.6, after deducting
all reasonable costs and expenses of every kind incurred in connection therewith
or incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the Secured Parties hereunder,
including reasonable attorneys’ fees and disbursements, to the payment in whole
or in part of the Obligations, in such order as the Collateral Agent may elect,
acting at the direction of the Applicable Authorized Representative, and only
after such application and after the payment by the Collateral Agent of any
other amount required by any provision of law, including Section 9-615(a)(3) of
the New York UCC, need the Collateral Agent account for the surplus, if any, to
any Grantor. To the extent permitted by applicable law, each Grantor waives all
claims, damages and demands it may acquire against any Secured Party arising out
of the exercise by them of any rights hereunder. If any notice of a proposed
sale or other disposition of Collateral shall be required by law, such notice
shall be deemed reasonable and proper if given at least 10 days before such sale
or other disposition.
6.7    Registration Rights. Â§Each Grantor agrees to cause such Investment
Property Issuer to comply with the provisions of the securities or “Blue Sky”
laws of any and all applicable jurisdictions applicable to any sale or
disposition of Pledged Equity pursuant to this Agreement, and to make available
to its security holders, as soon as practicable, an earnings statement (which
need not be audited) which will satisfy the provisions of Section 11(a) of the
Securities Act. (a) Each Grantor recognizes that the Collateral Agent may be
unable to effect a public sale of any or all the Pledged Equity, by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws or otherwise, and may be compelled to resort to one or more
private sales thereof to a restricted group of purchasers which will be obliged
to agree, among other things, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Collateral
Agent shall be under no obligation to delay a sale of any of the Pledged Equity
for the period of time necessary to permit the Investment Property Issuer
thereof to register such securities for public sale under the Securities Act, or
under applicable state securities laws, even if such Investment Property Issuer
would agree to do so.
(a)    Each Grantor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of all or any
portion of the Pledged Equity pursuant to this Section 6.7 valid and binding and
in compliance with any and all other applicable Requirements of Law; provided
that no registration under the Securities Act shall be required. Each Grantor
further agrees that a breach of any of the covenants contained in this
Section 6.7 will cause irreparable injury to the Secured Parties, that the
Secured Parties have no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained in this Section 6.7 shall
be specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred
under the Indenture or the Credit Agreement, as applicable.
6.8    Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any


--------------------------------------------------------------------------------


sale or other disposition of the Collateral are insufficient to pay its
Obligations and the fees and disbursements of any attorneys employed by any
Secured Party to collect such deficiency.
6.9    Sales on Credit. If the Collateral Agent sells any of the Collateral upon
credit, Grantors will be credited only with payments actually made by the
purchaser, received by the Collateral Agent and applied to the indebtedness of
the purchaser. In the event the purchaser fails to pay for the Collateral, the
Collateral Agent may resell the Collateral and the Grantors shall be credited
with the proceeds of the sale.
6.10    Intellectual Property. For purposes of enabling the Collateral Agent to
exercise its rights and remedies under this Agreement and enabling the
Collateral Agent and its successors and assigns to enjoy the full benefits of
the Collateral, each Grantor hereby grants to the Collateral Agent an
irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to such Grantor) to use, license or sublicense any of the
Intellectual Property. Each Grantor shall provide the Collateral Agent with
reasonable access to all media in which any of the Intellectual Property may be
recorded or stored and all computer programs used for the completion or printout
thereof. This license shall also inure to the benefit of all successors, assigns
and transferees of the Collateral Agent. Upon the occurrence of an Event of
Default, the Collateral Agent may require that each Grantor assign all of its
right, title, and interest in and to the Intellectual Property or any part
thereof to the Collateral Agent or such other Person as the Collateral Agent may
designate pursuant to documents satisfactory to the Collateral Agent. If no
Event of Default exists, each Grantor shall have the exclusive, non-transferable
right and license to use its Intellectual Property in the ordinary course of
business and the exclusive right to grant to other Persons licenses and
sublicenses with respect to the Intellectual Property for full and fair
consideration.
SECTION 7.
THE COLLATERAL AGENT

7.1    Collateral Agent’s Appointment as Attorney-in-Fact, etc. Â§Each Grantor
hereby irrevocably constitutes and appoints the Collateral Agent and any officer
or agent thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Grantor and in the name of such Grantor or in its own name, for
the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Collateral Agent the power and right, on behalf of such Grantor, without notice
to or assent by such Grantor, to do any or all of the following:
(i)    in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or with
respect to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Collateral Agent for the purpose of collecting any and all such moneys due under
any Receivable or with respect to any other Collateral whenever payable;
(ii)    in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Collateral Agent may request to evidence the Secured Parties’ security interest
in such Intellectual Property and the goodwill and general intangibles of such
Grantor relating thereto or represented thereby;
(iii)    pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;
(iv)    execute, in connection with any sale provided for in Sections 6.6 or
6.7, any indorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and
(v)    (1) direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Collateral Agent or as the Collateral Agent


--------------------------------------------------------------------------------


shall direct; (2) ask or demand for, collect and receive payment of and receipt
for, any and all moneys, claims and other amounts due or to become due at any
time in respect of or arising out of any Collateral; (3) sign and indorse any
invoices, freight or express bills, bills of lading, storage or warehouse
receipts, drafts against debtors, assignments, verifications, notices and other
documents in connection with any of the Collateral; (4) commence and prosecute
any suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (5) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral;
(6) settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Collateral Agent
may deem appropriate; (7) assign any Copyright, Patent or Trademark (along with
the goodwill of the business to which any such Copyright, Patent or Trademark
pertains), throughout the world for such term or terms, on such conditions, and
in such manner, as the Collateral Agent shall in its sole discretion determine;
and (8) generally, sell, transfer, pledge and make any agreement with respect to
or otherwise deal with any of the Collateral as fully and completely as though
the Collateral Agent were the absolute owner thereof for all purposes, and do,
at the Collateral Agent’s option and such Grantor’s expense, at any time, or
from time to time, all acts and things which the Collateral Agent deems
necessary to protect, preserve or realize upon the Collateral and the Secured
Parties’ security interests therein and to effect the intent of this Agreement,
all as fully and effectively as such Grantor might do.
Anything in this Section 7.1(a) to the contrary notwithstanding, the Collateral
Agent agrees that it will not be entitled to exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default shall
have occurred and be continuing.
(b)    If any Grantor fails to perform or comply with any of its agreements
contained herein, the Collateral Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.
(c)    The expenses of the Collateral Agent incurred in connection with actions
undertaken as provided in this Section 7.1, together with interest thereon at a
rate per annum equal to the rate per annum at which interest would then be
payable on interest payments past due under the Indenture, from the date of
payment by the Collateral Agent to the date reimbursed by the relevant Grantor,
shall be payable by such Grantor to the Collateral Agent on demand.
(d)    Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.
7.2    Duty of Collateral Agent. Â§Beyond the exercise of reasonable care in the
custody thereof, the Collateral Agent shall have no duty as to any Collateral in
its possession or control or in the possession or control of any agent or bailee
or any income thereon or as to preservation of rights against prior parties or
any other rights pertaining thereto and the Collateral Agent shall not be
responsible for filing any financing or continuation statements or recording any
documents or instruments in any public office at any time or times or otherwise
perfecting or maintaining the perfection of any security interest in the
Collateral. The Collateral Agent shall be deemed to have exercised reasonable
care in the custody of the Collateral in its possession if the Collateral is
accorded treatment substantially equal to that which it accords its own property
and shall not be liable or responsible for any loss or diminution in the value
of any of the Collateral, by reason of the act or omission of any carrier,
forwarding agency or other agent or bailee selected by the Collateral Agent in
good faith.
(a)    The Collateral Agent shall not be responsible for the existence,
genuineness or value of any of the Collateral or for the validity, perfection,
priority or enforceability of the Liens in any of the Collateral, whether
impaired by operation of law or by reason of any of any action or omission to
act on its part hereunder, except to the extent such action or omission
constitutes gross negligence, bad faith or willful misconduct on the part of the
Collateral Agent, for the validity or sufficiency of the Collateral or any
agreement or assignment contained therein, for the validity of the title of the
Grantors to the Collateral, for insuring the Collateral or for the payment of


--------------------------------------------------------------------------------


taxes, charges, assessments or Liens upon the Collateral or otherwise as to the
maintenance of the Collateral.
(b)    The powers conferred on the Secured Parties hereunder are solely to
protect the Secured Parties’ interests in the Collateral and shall not impose
any duty upon any Secured Party to exercise any such powers. The Secured Parties
shall be accountable only for amounts that they actually receive as a result of
the exercise of such powers, and neither they nor any of their officers,
directors, employees or agents shall be responsible to any Grantor for any act
or failure to act hereunder, except for their own gross negligence or willful
misconduct.
7.3    Financing Statements. Each Grantor agrees to record and file, at its own
expense, financing statements (and continuation statements when applicable) with
respect to the Collateral now existing or hereafter created meeting the
requirements of applicable state law in such manner and in such jurisdictions as
are necessary to perfect, and maintain perfected the Collateral, and to promptly
deliver a file stamped copy of each such financing statement or other evidence
of filing to the Collateral Agent. The Collateral Agent shall be under no
obligation whatsoever to file such financing or continuation statements or to
make any other filing under the UCC hereunder.
7.4    Authority of Collateral Agent. Each Grantor acknowledges that the rights
and responsibilities of the Collateral Agent under this Agreement with respect
to any action taken by the Collateral Agent or the exercise or non-exercise by
the Collateral Agent of any option, voting right, request, judgment or other
right or remedy provided for herein or resulting or arising out of this
Agreement shall, as between the Collateral Agent and the Secured Parties, be
governed by the Indenture, the Credit Agreement and the Credit Agreement Pari
Passu Intercreditor Agreement, as applicable, and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Collateral Agent and the Grantors, the Collateral Agent shall be conclusively
presumed to be acting as agent for the Secured Parties with full and valid
authority so to act or refrain from acting, and no Grantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.
7.5    Certain Rights of Collateral Agent. Â§The Collateral Agent may
conclusively rely and shall be protected in acting or refraining from acting
upon any resolution, certificate, statement, instrument, opinion, report,
notice, request, direction, consent, order, bond, debenture, note, other
evidence of indebtedness or other paper or document believed by it to be genuine
and to have been signed or presented by the proper party or parties.
(a)    The Collateral Agent may consult with counsel of its selection and the
advice of such counsel shall be full and complete authorization and protection
in respect of any action taken, suffered or omitted by it hereunder in good
faith and in reliance thereon.
(b)    The Collateral Agent shall be under no obligation to exercise any of the
rights or powers vested in it by this Agreement at the request or direction of
any of the Required Holders or Required Lenders pursuant to this Agreement,
unless such Holders or Lenders shall have offered to the Collateral Agent
security or indemnity satisfactory to the Collateral Agent against the costs,
expenses and liabilities which might be incurred by it in compliance with such
request or direction.
(c)    The Collateral Agent may execute any of its powers hereunder or perform
any duties hereunder either directly or by or through agents or attorneys and
may employ or retain such counsel, accountants, appraisers or other experts or
advisers as it may reasonably require for the purpose of determining and
discharging its rights and duties hereunder and the Collateral Agent shall not
be responsible for any misconduct on the part of any of them.
(d)    The Collateral Agent shall not be liable for any action taken, suffered,
or omitted to be taken by it in good faith and reasonably believed by it to be
authorized or within the discretion or rights or powers conferred upon it by
this Agreement.
(e)    In no event shall the Collateral Agent be responsible or liable for
special, indirect, or


--------------------------------------------------------------------------------


consequential loss or damage of any kind whatsoever (including, but not limited
to, loss of profit) irrespective of whether the Collateral Agent has been
advised of the likelihood of such loss or damage and regardless of the form of
action.
(f)    The Collateral Agent shall not be deemed to have notice of any Event of
Default unless a responsible officer of the Collateral Agent has actual
knowledge thereof or unless written notice of any event which is in fact such a
default is received by the Collateral Agent at its corporate trust office, and
such notice references this Agreement.
(g)    In no event shall the Collateral Agent be responsible or liable for any
failure or delay in the performance of its obligations hereunder arising out of
or caused by, directly or indirectly, forces beyond its control, including,
without limitation, strikes, work stoppages, accidents, acts of war or
terrorism, civil or military disturbances, nuclear or natural catastrophes or
acts of God, and interruptions, loss or malfunctions of utilities,
communications or computer (software and hardware) services; it being understood
that the Collateral Agent shall use reasonable efforts which are consistent with
accepted practices in the banking industry to resume performance as soon as
practicable under the circumstances.
(h)    The rights, privileges, protections, immunities and benefits given to the
Trustee under the Indenture and to the Administrative Agent under the Credit
Agreement, including, without limitation, the right to be indemnified, are
extended to, and shall be enforceable by, the Collateral Agent hereunder, and by
each agent, custodian and other Person employed to act hereunder.
(i)    The rights and powers granted to the Collateral Agent hereunder are being
granted in order to preserve and protect the security interest of the Collateral
Agent and the other Secured Parties in and to the Collateral granted hereby and
shall not be interpreted to, and shall not, impose any duties on the Collateral
Agent in connection therewith.
(j)    Not withstanding anything in this Agreement to the contrary and for the
avoidance of doubt, the Collateral Agent shall have no duty to act outside of
the United States in respect of any Collateral located in the jurisdiction other
than the United States (“Foreign Collateral”) but shall at the specific request
of the Applicable Authorized Representative appoint a Person or Persons selected
by the Applicable Authorized Representative to act on behalf of the Secured
Parties with respect to such Foreign Collateral. Such qualified Person or
Persons and the Collateral Agent shall, provided the same are reasonably
acceptable to the Collateral Agent, enter into a collateral assignment pledge
agreement, mortgage, enforcing document or other security agreement to enforce
rights with respect to Foreign Collateral and such Person or Persons shall
exercise the rights and remedies of the Collateral Agent and the Secured Parties
in the Foreign Collateral for their respective benefit. The duties and
responsibilities of the Collateral Agent with respect to any Person or Persons
and any Collateral are limited to those set forth in this Section.
SECTION 8.
MISCELLANEOUS

8.1    Amendments in Writing. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except in accordance
with the Indenture and the Credit Agreement; provided that any waiver,
amendment, supplement or modification of this Agreement that by its terms
affects only the Indenture or the Credit Agreement may be waived, amended,
supplemented or modified in accordance with the Indenture or the Credit
Agreement, as applicable.
8.2    Notices. All notices, requests and demands to or upon the Collateral
Agent or any Grantor hereunder shall be effected in the manner provided for
under the Indenture and the Credit Agreement; provided that any such notice,
request or demand to or upon any Subsidiary Grantor shall be addressed to such
Subsidiary Grantor at its notice address set forth on Schedule 1.
8.3    No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Collateral Agent nor any other Secured Party shall by any act (except by a
written instrument pursuant to Section 8.1), delay,


--------------------------------------------------------------------------------


indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Event of Default. No failure to exercise,
nor any delay in exercising, on the part of the Collateral Agent or any other
Secured Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Collateral Agent or any
other Secured Party of any right or remedy hereunder on any one occasion shall
not be construed as a bar to any right or remedy which the Collateral Agent or
such Secured Party would otherwise have on any future occasion. The rights and
remedies herein provided are cumulative, may be exercised singly or concurrently
and are not exclusive of any other rights or remedies provided by law.
8.4    Enforcement Expenses; Indemnification. Â§Each Subsidiary Grantor agrees
to pay, or reimburse each Secured Party for, all its costs and expenses incurred
in collecting against such Subsidiary Grantor under the guarantee contained in
the Indenture, the Credit Agreement Guarantee or otherwise enforcing or
preserving any rights under this Agreement, the other Notes Documents and the
other Loan Documents to which such Subsidiary Grantor is a party, including the
fees and disbursements of counsel (including the allocated fees and expenses of
in-house counsel) to each Secured Party and of counsel to the Collateral Agent.
(a)    Except to the extent otherwise provided in the Indenture or the Credit
Agreement, each Subsidiary Grantor agrees to pay, and to save the Secured
Parties harmless from, any and all liabilities with respect to, or resulting
from any delay in paying, any and all stamp, excise, sales or other taxes which
may be payable or determined to be payable with respect to any of the Collateral
or in connection with any of the transactions contemplated by this Agreement.
(b)    Each Grantor, jointly and severally, agrees to indemnify, and to save the
Secured Parties harmless from, any and all liabilities, claims, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever with respect to the execution,
delivery, enforcement, performance and administration of this Agreement to the
extent such Grantor would be required to do so under the Indenture or the Credit
Agreement.
(c)    The agreements in this Section 8.4 shall survive repayment of the
Obligations and all other amounts payable under the Indenture, the other Notes
Documents, the Credit Agreement and the other Loan Documents.
8.5    Subrogation. If any Obligation is given in renewal or extension or
applied toward the payment of indebtedness secured by any Lien, the Collateral
Agent shall be, and is hereby, subrogated to all of the rights, titles,
interests and Liens securing the indebtedness so renewed, extended or paid.
8.6    Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Secured Parties and their permitted successors and assigns; provided that no
Grantor may assign, transfer or delegate any of its rights or obligations under
this Agreement without the prior written consent of the Collateral Agent acting
at the direction of the Applicable Authorized Representative.
8.7    Setoff. Each Grantor hereby irrevocably authorizes each Secured Party at
any time and from time to time, without notice to such Grantor or any other
Grantor, any such notice being expressly waived by each Grantor, to setoff and
appropriate and apply any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Secured
Party to or for the credit or the account of such Grantor, or any part thereof
in such amounts as such Secured Party may elect, against and on account of the
obligations and liabilities of such Grantor to such Secured Party hereunder and
claims of every nature and description of such Secured Party against such
Grantor, in any currency, whether arising hereunder, under the Indenture, any
other Notes Document, the Credit Agreement, any other Loan Document or
otherwise, as such Secured Party may elect, whether or not such Secured Party
has made any demand for payment and although such obligations, liabilities and
claims may be contingent or unmatured. Each Secured Party shall notify such
Grantor promptly of any such setoff and the application made by such Secured
Party of the


--------------------------------------------------------------------------------


proceeds thereof, provided that the failure to give such notice shall not affect
the validity of such setoff and application. The rights of each Secured Party
under this Section 8.7 are in addition to other rights and remedies (including
other rights of setoff) which such Secured Party may have.
8.8    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.
8.9    Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
8.10    Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
8.11    Integration. This Agreement, the other Notes Documents and the other
Loan Documents represent the agreement of the Grantors and the Secured Parties
with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by any Secured Party
relative to subject matter hereof and thereof not expressly set forth or
referred to herein, the other Notes Documents or the other Loan Documents.
8.12    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
8.13    Submission To Jurisdiction; Waivers. Each party hereto hereby
irrevocably and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement, the other Notes Documents and the other Loan
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the non‑exclusive general jurisdiction of the
Courts of the State of New York, the courts of the United States of America for
the Southern District of New York and appellate courts from any thereof;
(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.2 or at such other address of which the
Collateral Agent shall have been notified pursuant thereto;
(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 8.13 any special, exemplary, punitive or consequential damages.
8.14    Acknowledgments. Each party hereto hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement, the other Notes Documents and the other Loan Documents to
which it is a party;


--------------------------------------------------------------------------------


(b)    none of the Collateral Agent or any other Secured Party in its respective
capacity as such has any fiduciary relationship with or duty to any Grantor
arising out of or in connection with this Agreement, any of the other Notes
Documents or any other Loan Documents, and the relationship between the
Grantors, on the one hand, and the Secured Parties, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor; and
(c)    no joint venture is created hereby, by the other Notes Documents, by the
other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Secured Parties or among the Grantors and the
Secured Parties.
8.15    Additional Grantors. Each Subsidiary of the Issuer that is required to
become a party to this Agreement under the Indenture or the Credit Agreement
shall become a Subsidiary Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex 1 hereto.
8.16    Releases. Â§At such time as the Obligations shall have been paid in
full, the Collateral shall be released from the Liens created hereby, and this
Agreement and all obligations (other than those expressly stated to survive such
termination) of the Collateral Agent and each Grantor hereunder shall terminate,
all without delivery of any instrument or performance of any act by any party,
and all rights to the Collateral shall revert to the Grantors. At the request
and sole expense of any Grantor following any such termination, the Collateral
Agent shall deliver to such Grantor any Collateral held by the Collateral Agent
hereunder, and execute and deliver to such Grantor such documents as such
Grantor shall reasonably request to evidence such termination. Any release of
Collateral pursuant hereto shall be without recourse to, or warranty by, the
Collateral Agent.
(a)    If any of the Collateral shall be sold, transferred or otherwise disposed
of by any Grantor in a transaction permitted under the Indenture and the Credit
Agreement, then the Collateral Agent, at the request and sole expense of such
Grantor, shall execute and deliver to such Grantor all releases or other
documents reasonably necessary or desirable for the release of the Liens created
hereby on such Collateral. At the request and sole expense of the Issuer, a
Subsidiary Grantor shall be released from its obligations hereunder in the event
that all the Capital Stock of such Subsidiary Grantor shall be sold, transferred
or otherwise disposed of in a transaction permitted under the Indenture and the
Credit Agreement; provided that the Issuer shall have delivered to the
Collateral Agent, at least five Business Days prior to the date of the proposed
release, a written request for release identifying the relevant Subsidiary
Grantor and a summary of the terms of the sale or other disposition in
reasonable detail, including the price thereof and any expenses in connection
therewith, together with a certification by the Issuer stating that such
transaction is in compliance with the Indenture, the other Notes Documents and
the other Loan Documents. Any release of Collateral pursuant hereto shall be
without recourse to, or warranty by, the Collateral Agent.
(b)    The Collateral shall be released in whole or in part from the Liens
created hereby upon the occurrence of any event described in Section 11.02 of
the Indenture. At the request and sole expense of any Grantor following any such
termination, the Collateral Agent shall deliver to such Grantor any Collateral
held by the Collateral Agent hereunder, and execute and deliver to such Grantor
such documents as such Grantor shall reasonably request to evidence such
termination. Any release of Collateral pursuant hereto shall be without recourse
to, or warranty by, the Collateral Agent.
(c)    Upon certification by any Grantor to the Collateral Agent that the maker
of any Pledged Note has satisfied such maker’s obligations under such Pledged
Note in full, the Collateral Agent shall promptly return such Pledged Note to
the address specified by such Grantor for return.
8.17    WAIVER OF JURY TRIAL. THE COLLATERAL AGENT, EACH GRANTOR AND, BY
ACCEPTANCE OF THE BENEFITS HEREOF, EACH SECURED PARTY, HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT, ANY OTHER NOTES DOCUMENT OR ANY OTHER LOAN DOCUMENT AND FOR
ANY COUNTERCLAIM THEREIN.


--------------------------------------------------------------------------------


8.18    Reinstatement. This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against any Grantor
for liquidation or reorganization, should any Grantor become insolvent or make
an assignment for the benefit of any creditor or creditors or should a receiver
or trustee be appointed for all or any significant part of any Grantor’s assets,
and shall continue to be effective or be reinstated, as the case may be, if at
any time payment and performance of the Obligations, or any part thereof is,
pursuant to applicable law, rescinded or reduced in amount, or must otherwise be
restored or returned by any obligee of the Obligations, whether as a “voidable
preference”, “fraudulent conveyance” or otherwise, all as though such payment or
performance had not been made. In the event that any payment, or any part
thereof, is rescinded, reduced, restored or returned, the Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.
8.19    Pari Passu Indebtedness; Junior Lien Indebtedness; Intercreditor
Agreements. Â§The Issuer may from time to time designate Indebtedness, to the
extent then permitted by the Indenture and the Credit Agreement, to be secured
by a Lien on the Collateral, in which case the Grantors shall (i) cause any
representatives for such Indebtedness to enter into a Pari Passu Intercreditor
Agreement (as defined in the Indenture) or Junior Lien Intercreditor Agreement
(as defined in the Indenture), as applicable, and (ii) enter into and file such
other agreements, amendments, financing statements or other documents as are
necessary in order to comply with the requirements of this Agreement, the
Indenture and the Credit Agreement. Each representative for such Indebtedness
agrees to the appointment of the Collateral Agent as agent for the holders of
such Indebtedness and such representative for such Indebtedness shall, on behalf
of itself and each holder of such Indebtedness it represents, be bound by this
Agreement.
(a)    Upon receipt of an Officers’ Certificate certifying compliance with the
terms of the Note Documents and the Loan Documents, the Collateral Agent shall
enter into a Pari Passu Intercreditor Agreement (as defined in the Indenture),
including the Credit Agreement Pari Passu Intercreditor Agreement, or a Junior
Lien Intercreditor Agreement (as defined in the Indenture), including the Junior
Notes Intercreditor Agreement, as applicable, as contemplated by the definition
of “Permitted Liens” set forth in the Indenture.
(b)    Notwithstanding anything herein to the contrary, the security interest
granted to the Collateral Agent pursuant to any Notes Document and any Loan
Documents (including, without limitation, this Agreement) and the exercise of
any right or remedy by the Collateral Agent hereunder, under any other Notes
Document or under any other Loan Document are subject to the provisions of each
Intercreditor Agreement, as applicable, including, in the case of this
Agreement, the Credit Agreement Pari Passu Intercreditor Agreement and the
Junior Notes Intercreditor Agreement. In the event of any conflict between the
terms of any Intercreditor Agreement, this Agreement, any Notes Document and any
Loan Document, the terms of the applicable Intercreditor Agreement, including,
in the case of this Agreement, the Credit Agreement Pari Passu Intercreditor
Agreement and the Junior Notes Intercreditor Agreement, shall govern and control
with respect to any right or remedy (except for the rights of the Collateral
Agent under Section 7 hereof).
8.20    Bank of America Deposit Accounts. Each Grantor covenants and agrees
that, as promptly as possible, but in any event no later than 45 days after the
Issue Date, such Grantor shall (a) terminate each Deposit Account maintained
with Bank of America, N.A. listed on Schedule 4.10 and any other Deposit Account
maintained with Bank of America, N.A. with respect to which a deposit account
control agreement in the form of Annex V has not been executed and delivered to
the Collateral Agent and the Collateral Agent has not obtained Control
(collectively, the “BofA Accounts”) and (b) deliver to the Collateral Agent
evidence of each such termination. Notwithstanding the foregoing, the Grantors
shall not be required to close such accounts and deliver such a deposit account
control agreement with respect to (i) any single Deposit Account having less
than $50,000 deposited therein on any day or (ii) Deposit Accounts having less
than $250,000 in the aggregate deposited therein on any day. The failure of any
Grantor to comply with this Section 8.20 if such failure shall continue for 5
Business Days (without giving effect to any other grace period that may be
provided for in any other Notes Document) shall constitute an Event of Default.
8.21    Confirmation of Appointment of Collateral Agent. Each of the Secured
Parties, by acceptance of the benefits conferred by this Agreement, hereby
irrevocably confirms its appointment of The Bank


--------------------------------------------------------------------------------


of New York Mellon Trust Company, N.A. to act, and The Bank of New York Mellon
Trust Company, N.A. hereby agrees to act, as the Collateral Agent for the
Secured Parties pursuant to the terms of this Agreement, the other Notes
Documents and the other Loan Documents, and authorizes the Collateral Agent to
take such actions on its behalf and to exercise such rights, powers and
discretions as are delegated to the Collateral Agent by the terms of this
Agreement, the other Notes Documents and the other Loan Documents, together with
such actions and powers as are reasonably incidental thereto. Without limiting
the generality of the foregoing, the Collateral Agent is hereby expressly
authorized to execute any and all documents (including releases) with respect to
the Collateral, and the rights of the Secured Parties with respect thereto, as
contemplated by and in accordance with the provisions of this Agreement, the
other Notes Documents and the other Loan Documents.
[Signatures begin on the Following Page]


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the undersigned has caused this Collateral Agreement
to be duly executed and delivered as of the date first above written.
ROTECH HEALTHCARE INC.
By:                     
Printed Name:
Title:
A-1 Medical Equipment, Inc.
Abba Medical Equipment, Inc.
Acadia Home Care,
Allied Medical Supply, Inc.
Always Medical Equipment, Inc.
Andy Boyd’s InHome Medical, Inc., West
Andy Boyd’s InHome Medical/InHome Medical Inc.
Anniston Health & Sickroom Supplies, Inc.
Berkeley Medical Equipment, Inc.
Beta Medical Equipment, Inc.
Cambria Medical Supply, Inc.
Camden Medical Supply, Inc.
Care Medical Supplies, Inc.
Centennial Medical Equipment, Inc.
Charlotte Medical Supply, Inc.
Collins Rentals, Inc.
Community Home Oxygen, Inc.
Contour Medical Supply, Inc.
Corley Home Health Care, Inc.
CPO 2, Inc.
Cynthiana Home Medical Equipment, Inc.
Daniel Medical Systems, Inc.
Distinct Home Health Care, Inc.
Don Paul Respiratory Services, Inc.
DuMEd, Inc.
East Tennessee Infusion & Respiratory, Inc.
Encore Home Health Care, Inc.
Excel Medical of Fort Dodge, Inc.
Excel Medical of Marshalltown, Inc.
First Community Care of Niagara, Inc.
Firstcare, Inc.
Fischer Medical Equipment, Inc.
Four Rivers Home Health Care, Inc.
G&G Medical, Inc.
Gate City Medical Equipment, Inc.
Georgia Medical Resources, Inc.
Gladwin Area Home Care, Inc.
Hamilton Medical Equipment Service, Inc.
Health Care Services of Mississippi, Incorporated,


--------------------------------------------------------------------------------


Holland Medical Services, Inc.
Home Care Oxygen Service, Inc.
Home Medical Systems, Inc.
IHS Acquisition XXVII, Inc.
Integrated Health Services at Jefferson Hospital, Inc.
Intensive Home Care Services, Inc.
IOTA Medical Equipment, Inc.
LAMBDA Medical Equipment, Inc.
LAMS, Inc.
Lawrence Medical Equipment, Inc.
Lovejoy Medical, Inc.
Major Medical Supply, Inc.
Medco Professional Services, Corp.
MedCorp International, Inc.
Medic-Aire Medical Equipment, Inc.
Medical Electro-Therapeutics, Inc.
Medicare Rental Supply, Inc.
Michigan Medical Supply, Inc.
National Medical Equipment Centers, Inc.
Neumann’s Home Medical Equipment, Inc.
Nightingale Home Health Care, Inc.
North Central Washington Respiratory Care Services, Inc.
Northeast Medical Equipment, Inc.
Northwest Home Medical, Inc.
OMICRON Medical Equipment, Inc.
Oxygen of Oklahoma, Inc.
Oxygen Plus Medical Equipment, Inc.
Oxygen Plus, Inc.
Oxygen Therapy Associates, Inc.
Peterson’s Home Care, Inc.
PHI Medical Equipment, Inc.
Pioneer Medical Services, Inc.
Preferential Home Health Care, Inc.
Principal Medical Equipment, Inc.
Professional Breathing Associates, Inc.
Professional Respiratory Home Healthcare, Inc.
PSI Health Care, Inc.
Pulmo-Dose, Inc.
Pulmonary Home Care, Inc.
Quality Home Health Care, Inc.
R.C.P.S., Inc.
RCG Information Services Corporation
RCI Medical Corp.
Regency Medical Equipment, Inc.
Resp-A-Care, Inc.
Respiracare Medical Equipment, Inc.
Respiratory Medical Equipment of Ga., Inc.
Respitech Home Health Care, Inc.
Responsive Home Health Care, Inc.
Rhema, Inc.
Ritt Medical Group, Inc.
RN Home Care Medical Equipment Company, Inc.
Roswell Home Medical, Inc.


--------------------------------------------------------------------------------


Rotech Employee Benefits Corporation,
Rotech Home Medical Care, Inc.
RoTech Oxygen and Medical Equipment, Inc.
Roth Medical, Inc.
Rothert’s Hospital Equipment, Inc.
Sampson Convalescent Medical Supply, Inc.
Select Home Health Care, Inc.
SIGMA Medical Equipment, Inc.
Southeastern Home Health, Inc.
Sun Medical Supply, Inc.
Sunshine Home Health Care, Inc.
The Kilroy Company
Theta Home Health Care, Inc.
Tupelo Home Health, Inc.
Valley Medical Equipment, Inc.
Value Care, Inc.
VitalCare Health Services, Inc.
VitalCare of Pennsylvania, Inc.
VitalCare of Texas, Inc.
White’s Medical Rentals, Inc.
Wichita Medical Care, Inc.
Zeta Home Health Care, Inc.
By:                     
Printed Name:
Title:


--------------------------------------------------------------------------------


Acknowledged and agreed:
THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,
as Collateral Agent
By:__________________________ Printed Name:
Title








--------------------------------------------------------------------------------




EXHIBIT E
GUARANTEE AGREEMENT
This GUARANTEE AGREEMENT (this “Guarantee”), dated as of March 17, 2011, is made
by the subsidiaries of ROTECH HEALTHCARE INC. (the “Borrower”) identified on the
signature pages hereto and any Additional Subsidiary Guarantor (as defined
below) who may become a party to this Guarantee (each a “Subsidiary Guarantor”
and collectively, the “Subsidiary Guarantors”), in favor of CREDIT SUISSE AG, as
Administrative Agent (in such capacity, the “Administrative Agent”) for the
ratable benefit of itself and the Guaranteed Parties identified below.
PRELIMINARY STATEMENTS
Pursuant to the terms of the Credit Agreement dated as of the date hereof (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among the Borrower, the Lenders (as defined in the
Credit Agreement), and the Administrative Agent, the Lenders have agreed to make
loans to the Borrower upon the terms and subject to the conditions set forth
therein.
Each Subsidiary Guarantor will benefit from the funding of loans made and to be
made to the Borrower under the Credit Agreement.
Each Subsidiary Guarantor is required to enter into this Guarantee pursuant to
the terms of the Credit Agreement.
For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by the parties hereto, and to induce the Administrative
Agent and the Lenders to enter into the Credit Agreement and to induce the
Lenders to make loans under the Credit Agreement to the Borrower thereunder, the
Subsidiary Guarantors hereby agree with the Administrative Agent, for the
ratable benefit of the Guaranteed Parties, as follows:
SECTION 1.Defined Terms. Capitalized terms used and not otherwise defined herein
shall have the meanings ascribed in the Credit Agreement. The following terms
when used herein shall have the meanings set forth below:
“Additional Subsidiary Guarantor” means each subsidiary of the Borrower which
hereafter becomes a Subsidiary Guarantor pursuant to Section 19 hereof and
Section 5.12 of the Credit Agreement.
“Guaranteed Obligations” means (a) the full and punctual payment by the Borrower
of (i) the principal of and interest on (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) the
Loans, when and as due, whether at maturity, by acceleration or otherwise, and
(ii) all other monetary obligations of the Borrower under the Credit Agreement
or any other Loan Document, including obligations to pay Commitment Fees,
expense reimbursement obligations and indemnification obligations, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), (b) the full and punctual payment and performance
by the Borrower of all obligations under each Hedging Agreement that is an


--------------------------------------------------------------------------------


interest rate swap agreement, interest rate cap agreement or other financial
agreement or arrangement with respect to exposure to interest rates and that is
with a counterparty that is the Administrative Agent, a Lender or an Affiliate
of the Administrative Agent or a Lender and (c) the full and punctual
performance within applicable grace periods of all obligations of the Borrower
under or pursuant to each Loan Document (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding).
“Guaranteed Parties” means (a) each Lender, (b) the Administrative Agent, (c)
the beneficiaries of each indemnification obligation undertaken by any Loan
Party under any Loan Document, (d) each counterparty to any Hedging Agreement
that constitutes a Guaranteed Obligation and (e) the permitted successors and
assigns of each of the foregoing.
SECTION 2.    Guarantee. Each Subsidiary Guarantor unconditionally and
irrevocably guarantees to each of the Guaranteed Parties, jointly and severally
on a senior secured basis, with the other Subsidiary Guarantors and severally,
as a primary obligor and not merely as a surety, by way of an independent
payment obligation, the full and punctual payment and performance of the
Guaranteed Obligations. Anything contained herein to the contrary
notwithstanding, the obligations of each Subsidiary Guarantor hereunder at any
time shall be limited to an aggregate amount equal to the largest amount that
would not render its obligations hereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of the Bankruptcy Code (Title 11,
United States Code) or any comparable provisions of any similar federal or state
law affecting the rights of creditors generally.
SECTION 3.    No Setoff or Deductions; Taxes; Payments. Each Subsidiary
Guarantor shall make all payments hereunder without setoff or counterclaim and
free and clear of and without deduction for any taxes, levies, imposts, duties,
charges, fees, deductions, withholdings, compulsory loans, restrictions or
conditions of any nature now or hereafter imposed or levied by any jurisdiction
or any political subdivision thereof or taxing or other authority therein unless
such Subsidiary Guarantor is compelled by law to make such deduction or
withholding (other than Excluded Taxes). If any such obligation (other than one
arising with respect to Excluded Taxes) is imposed upon each Subsidiary
Guarantor with respect to any amount payable by it hereunder, such Subsidiary
Guarantor will pay to the applicable Guaranteed Party, on the date on which such
amount is due and payable hereunder, such additional amount in dollars as shall
be necessary to enable such Guaranteed Party to receive the same net amount
which such Guaranteed Party would have received on such due date had no such
obligation been imposed upon such Subsidiary Guarantor. Each Subsidiary
Guarantor will deliver promptly to such Guaranteed Party certificates or other
valid vouchers for all taxes or other charges deducted from or paid with respect
to payments made by such Subsidiary Guarantor hereunder. The obligations of each
Subsidiary Guarantor under this paragraph shall survive the payment in full of
the Guaranteed Obligations and termination of this Guarantee.
SECTION 4.    Rights of Guaranteed Parties. Each Subsidiary Guarantor consents
and agrees that the Guaranteed Parties may, at any time and from time to time,
without notice or demand, and without affecting the enforceability or continuing
effectiveness hereof: (a) amend, extend, renew, compromise, discharge,
accelerate or otherwise change the time for payment or the terms of the
Guaranteed Obligations or any part thereof, (b) take, hold, exchange, enforce,
waive, release, fail to perfect, sell, or otherwise dispose of any security for
the payment of any Guaranteed Obligations, (c) apply such security and direct
the order or manner of sale thereof as the Guaranteed Parties in their sole
discretion may determine and (d) release or substitute one or more of any
endorsers or other guarantors of any of the Guaranteed Obligations. Without
limiting the generality of the foregoing, such


--------------------------------------------------------------------------------


Subsidiary Guarantor consents to the taking of, or failure to take, any action
which might in any manner or to any extent vary the risks of such Subsidiary
Guarantor under this Guarantee or which, but for this provision, might operate
as a discharge of such Subsidiary Guarantor.
SECTION 5.    Certain Waivers. Each Subsidiary Guarantor waives, to the fullest
extent permitted under applicable law, (a) any defense arising by reason of any
disability or other defense of the Borrower or any other Subsidiary Guarantor,
or the cessation from any cause whatsoever (including any act or omission of any
Guaranteed Party) of the liability of the Borrower other than indefeasible
payment and performance in full of the Guaranteed Obligations, (b) the benefit
of any statute of limitations affecting such Subsidiary Guarantor’s liability
hereunder, (c) any right to require any Guaranteed Party to proceed against the
Borrower, proceed against or exhaust any security for the Guaranteed
Obligations, or pursue any other remedy in any Guaranteed Party’s power
whatsoever, (d) any benefit of and any right to participate in any security now
or hereafter held by any Guaranteed Party and (e) any and all other defenses or
benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties. Each Subsidiary Guarantor
expressly waives all setoffs and counterclaims and all presentments, demands for
payment or performance, notices of nonpayment or nonperformance, protests,
notices of protest, notices of dishonor and all other notices or demands of any
kind or nature whatsoever with respect to the Guaranteed Obligations, and all
notices of acceptance of this Guarantee or of the existence, creation or
incurrence of new or additional Guaranteed Obligations.
SECTION 6.    Obligations Independent. The obligations of each Subsidiary
Guarantor hereunder are those of primary obligor, and not merely as surety, and
are independent of the Guaranteed Obligations and the obligations of any other
Subsidiary Guarantor, and a separate action may be brought against such
Subsidiary Guarantor to enforce this Guarantee whether or not the Borrower or
any other person or entity is joined as a party.
SECTION 7.    Subrogation. Each Subsidiary Guarantor shall not exercise any
right of subrogation, contribution, indemnity, reimbursement or similar rights
with respect to any payments it makes under this Guarantee until all of the
Guaranteed Obligations and any amounts payable under this Guarantee have been
indefeasibly paid and performed in full and any commitments of each Guaranteed
Party or facilities provided by each Guaranteed Party with respect to the
Guaranteed Obligations are terminated or repaid in full, as applicable (other
than, in each case, Guaranteed Obligations in respect of contingent
indemnification or expense reimbursement obligations for which no claim has been
made). If any amounts are paid to any Subsidiary Guarantor in violation of the
foregoing limitation, then such amounts shall be held in trust for the benefit
of the Guaranteed Parties and shall forthwith be paid to the Administrative
Agent (for the ratable benefit of itself and the other Guaranteed Parties) to
reduce the amount of the Guaranteed Obligations, whether matured or unmatured.
SECTION 8.    Contribution. Subject to Section 7, each Subsidiary Guarantor that
makes a payment under this Guarantee shall be entitled upon payment in full of
all Guaranteed Obligations under this Guarantee to a contribution from each
other Subsidiary Guarantor in an amount equal to such other Subsidiary
Guarantor’s pro rata portion of such payment based on the respective net assets
of all the Subsidiary Guarantors at the time of such payment determined in
accordance with GAAP. The payment obligations of any Subsidiary Guarantor under
this Section shall be subordinate and subject in right of payment to the
Guaranteed Obligations until such time as the Guaranteed Obligations have been
indefeasibly paid and performed in full, and no Subsidiary Guarantor shall
exercise any right or remedy under this Section against any other Subsidiary
Guarantor until such Guaranteed Obligations have been indefeasibly paid and
performed in full. Each Subsidiary Guarantor recognizes and acknowledges that
the


--------------------------------------------------------------------------------


rights to contribution arising hereunder shall constitute an asset in favor of
the party entitled to such contribution. This Section shall not be deemed to
affect any right of subrogation, indemnity, reimbursement or contribution that
any Subsidiary Guarantor may have under applicable law against the Borrower in
respect of any payment of Guaranteed Obligations.
SECTION 9.    Termination; Reinstatement. This Guarantee is a continuing and
irrevocable Guarantee of all Guaranteed Obligations now or hereafter existing
and shall remain in full force and effect until all Guaranteed Obligations and
any other amounts payable under this Guarantee are indefeasibly paid in full in
cash and any commitments of each Guaranteed Party or facilities provided by each
Guaranteed Party with respect to the Guaranteed Obligations are terminated or
repaid in full, as applicable (other than, in each case, Guaranteed Obligations
in respect of contingent indemnification or expense reimbursement obligations
for which no claim has been made). Notwithstanding the foregoing, this Guarantee
shall continue in full force and effect or be revived, as the case may be, if
any payment by or on behalf of the Borrower or any Subsidiary Guarantor is made,
or any Guaranteed Party exercises its right of setoff, in respect of the
Guaranteed Obligations and such payment or the proceeds of such setoff or any
part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by any Guaranteed Party in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any bankruptcy, insolvency, receivership or similar law or otherwise, all as if
such payment had not been made or such setoff had not occurred and whether or
not any Guaranteed Party is in possession of or has released this Guarantee and
regardless of any prior revocation, rescission, termination or reduction. The
obligations of each Subsidiary Guarantor under this paragraph shall survive
termination of this Guarantee.
SECTION 10.    Subordination. Each Subsidiary Guarantor hereby subordinates the
payment of all obligations and Indebtedness of the Borrower owing to such
Subsidiary Guarantor, whether now existing or hereafter arising, including but
not limited to any obligation of the Borrower to such Subsidiary Guarantor as
subrogee of any Guaranteed Party or resulting from such Subsidiary Guarantor’s
performance under this Guarantee, to the indefeasible payment in full in cash of
all Guaranteed Obligations. If the Administrative Agent so requests when an
Event of Default has occurred and is continuing, any such obligation or
Indebtedness of the Borrower to any Subsidiary Guarantor shall be enforced and
performance received by such Subsidiary Guarantor as trustee for the
Administrative Agent and the proceeds thereof, as well as any other amounts
received by such Subsidiary Guarantor in violation of this Section, shall be
paid over to the Administrative Agent on account of the Guaranteed Obligations,
but without reducing or affecting in any manner the liability of such Subsidiary
Guarantor under this Guarantee.
SECTION 11.    Stay of Acceleration. In the event that acceleration of the time
for payment of any of the Guaranteed Obligations is stayed, in connection with
any case commenced by or against the Borrower or any Subsidiary Guarantor under
any bankruptcy, insolvency, receivership or similar law, or otherwise, all such
amounts shall nonetheless be payable by such Subsidiary Guarantor immediately
upon demand by the Administrative Agent, to the fullest extent permitted by
applicable law.
SECTION 12.    Condition of Borrower. Each Subsidiary Guarantor acknowledges and
agrees that it has the sole responsibility for, and has adequate means of,
obtaining from the Borrower and any other guarantor such information concerning
the financial condition, business and operations of the Borrower and any such
other guarantor as such Subsidiary Guarantor requires, and that no Guaranteed
Party has a duty, and such Subsidiary Guarantor is not relying on any Guaranteed
Party at any time, to disclose to such Subsidiary Guarantor any information
relating to the business, operations or financial


--------------------------------------------------------------------------------


condition of the Borrower or any other Subsidiary Guarantor (such Subsidiary
Guarantor waiving any duty on the part of any Guaranteed Parties to disclose
such information and any defense relating to the failure to provide the same).
SECTION 13.    Representations and Warranties. Each Subsidiary Guarantor
represents and warrants that (a) it is duly organized and in good standing under
the laws of the jurisdiction of its organization and has full capacity and right
to make and perform this Guarantee, and all necessary authority has been
obtained, (b) this Guarantee constitutes its legal, valid and binding obligation
enforceable against such Subsidiary Guarantor in accordance with its terms,
(c) the making and performance of this Guarantee does not and will not violate
the provisions of any applicable law, regulation or order, and does not and will
not result in the breach of, or constitute a default or require any consent
under, any material agreement, instrument, or document to which it is a party or
by which it or any of its property may be bound or affected, except in each case
any violation, breach, default or consent that could not reasonably be expected
to have a Material Adverse Effect and (d) all consents, approvals, licenses and
authorizations of, and filings and registrations with, any governmental
authority required under applicable law and regulations for the making and
performance of this Guarantee have been obtained or made and are in full force
and effect, except for such consents, approvals, licenses, authorizations,
filings or registrations which the failure to make or obtain could not
reasonably be expected to have a Material Adverse Effect.
SECTION 14.    Amendments, Waivers and Consents. None of the terms or provisions
of this Guarantee may be waived, amended, supplemented or otherwise modified,
nor any consent be given, except in accordance with Section 9.08 of the Credit
Agreement.
SECTION 15.    Notices. All notices and communications hereunder or under any
Guarantee Joinder Agreement (as defined in Section 19) shall be given to the
addresses and otherwise made in accordance with Section 9.01 of the Credit
Agreement; provided that notices and communications to the Subsidiary Guarantors
shall be directed to the Subsidiary Guarantors, at the address of the Borrower
set forth in Section 9.01 of the Credit Agreement.
SECTION 16.    Indemnity. 1.Each Subsidiary Guarantor agrees to indemnify the
Administrative Agent, each Guaranteed Party and each Related Party of any of the
foregoing persons (each such person being called an “Indemnitee”) against, and
to hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including reasonable counsel fees, charges and
disbursements, incurred by or asserted against any Indemnitee arising out of, in
any way connected with, or as a result of (i) the execution or delivery of this
Guarantee or any agreement or instrument contemplated hereby, the performance by
the Subsidiary Guarantors of their respective obligations hereunder or the
consummation of the transactions contemplated hereby or (ii) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto (and regardless of whether such
matter is initiated by a third party or by such Subsidiary Guarantor or any of
their respective Affiliates); provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted primarily from
the gross negligence or willful misconduct of such Indemnitee.
(a)    To the extent permitted by applicable law, each Subsidiary Guarantor
shall not assert, and each Subsidiary Guarantor hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages)


--------------------------------------------------------------------------------


arising out of, in connection with, or as a result of, this Guarantee or any
agreement or instrument contemplated hereby.
SECTION 17.    Right of Setoff; Governing Law; Submission to Jurisdiction;
Venue; WAIVER OF JURY TRIAL. THIS GUARANTEE AND ALL CLAIMS AND CONTROVERSIES IN
CONNECTION HEREWITH SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK. Without limiting the general applicability of the
foregoing and the terms of the other Loan Documents to this Guarantee and the
parties hereto, the terms of Sections 9.06, 9.11 and 9.15 of the Credit
Agreement are incorporated herein by reference, mutatis mutandis, with each
reference to the “Borrower” (whether express or by reference to the Borrower as
a “party” thereto) therein being a reference to the Subsidiary Guarantors, and
the parties hereto agree to such terms.
SECTION 18.    Counterparts; Electronic Execution. This Guarantee may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Delivery of an executed
counterpart of a signature page of this Guarantee by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Guarantee.
SECTION 19.    Additional Guarantors. Each Subsidiary of the Borrower that is
required to become a party to this Guarantee pursuant to Section 5.12 of the
Credit Agreement shall become a Subsidiary Guarantor for all purposes of this
Guarantee upon execution and delivery by such Subsidiary of a supplement
substantially in the form of Exhibit A (each, a “Guarantee Joinder Agreement”).
SECTION 20.    Miscellaneous. No failure by any Guaranteed Party to exercise,
and no delay in exercising, any right, remedy or power hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any right,
remedy or power hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or remedy. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law or in equity. The
unenforceability or invalidity of any provision of this Guarantee shall not
affect the enforceability or validity of any other provision herein. Unless
otherwise agreed by the Administrative Agent and each Subsidiary Guarantor in
writing, this Guarantee is not intended to supersede or otherwise affect any
other Guarantee now or hereafter given by any Subsidiary Guarantor or any other
guarantor for the benefit of the Guaranteed Parties or any term or provision
thereof.
SECTION 21.    Release of Subsidiary Guarantors. A Subsidiary Guarantor will be
released from its obligations under this Guarantee (other than any obligation
that may have arisen under Section 8):
(1)
upon the sale (including any sale pursuant to any exercise of remedies by or for
the benefit of a Guaranteed Party) or other disposition (including by way of
consolidation or merger) of such Subsidiary Guarantor (including the sale or
disposition of equity interests of such Subsidiary Guarantor) following which
such Subsidiary Guarantor is no longer a subsidiary of the Borrower;

(2)
upon the sale or disposition of all or substantially all the assets of such
Subsidiary Guarantor;

(3)
upon the designation of such Subsidiary Guarantor as an Unrestricted Subsidiary
(as defined under and to the extent permitted by the Senior Secured Notes
Indenture); or


--------------------------------------------------------------------------------


(4)
upon the indefeasible payment in full in cash of the Guaranteed Obligations;

provided, however, that in the case of clauses (1) and (2) above, (i) such sale
or other disposition is made to a person other than the Borrower or a subsidiary
of the Borrower, (ii) such sale or disposition is permitted by the Credit
Agreement and (iii) the Borrower provides a certificate of a Responsible Officer
to the Administrative Agent to the foregoing effect.
At the request of the Borrower, the Administrative Agent shall execute and
deliver an appropriate instrument evidencing such release.
SECTION 22.    Survival of Agreement. All covenants, agreements, representations
and warranties made by the Subsidiary Guarantors herein and in the certificates
or other instruments prepared or delivered in connection with or pursuant to
this Guarantee shall be considered to have been relied upon by the Guaranteed
Parties, regardless of any investigation made by the Guaranteed Parties or on
their behalf, and shall continue in full force and effect as long as any
Guaranteed Obligation or any other amount payable under this Guarantee is
outstanding and unpaid. The provisions of Section 16 shall remain operative and
in full force and effect regardless of the termination of this Guarantee or the
invalidity or unenforceability of any term or provision of this Guarantee.
[Signature Pages Follow]


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the parties hereto has caused this Guarantee to be
duly executed as of the date first above written.
A-1 Medical Equipment, Inc.
Abba Medical Equipment, Inc.
Acadia Home Care,
Allied Medical Supply, Inc.
Always Medical Equipment, Inc.
Andy Boyd’s InHome Medical, Inc., West
Andy Boyd’s InHome Medical/InHome Medical Inc.
Anniston Health & Sickroom Supplies, Inc.
Berkeley Medical Equipment, Inc.
Beta Medical Equipment, Inc.
Cambria Medical Supply, Inc.
Camden Medical Supply, Inc.
Care Medical Supplies, Inc.
Centennial Medical Equipment, Inc.
Charlotte Medical Supply, Inc.
Collins Rentals, Inc.
Community Home Oxygen, Inc.
Contour Medical Supply, Inc.
Corley Home Health Care, Inc.
CPO 2, Inc.
Cynthiana Home Medical Equipment, Inc.
Daniel Medical Systems, Inc.
Distinct Home Health Care, Inc.
Don Paul Respiratory Services, Inc.
DuMEd, Inc.
East Tennessee Infusion & Respiratory, Inc.
Encore Home Health Care, Inc.
Excel Medical of Fort Dodge, Inc.
Excel Medical of Marshalltown, Inc.
First Community Care of Niagara, Inc.
Firstcare, Inc.
Fischer Medical Equipment, Inc.
Four Rivers Home Health Care, Inc.
G&G Medical, Inc.
Gate City Medical Equipment, Inc.
Georgia Medical Resources, Inc.
Gladwin Area Home Care, Inc.
Hamilton Medical Equipment Service, Inc.
Health Care Services of Mississippi, Incorporated,
Holland Medical Services, Inc.
Home Care Oxygen Service, Inc.
Home Medical Systems, Inc.
IHS Acquisition XXVII, Inc.
Integrated Health Services at Jefferson Hospital, Inc.
Intensive Home Care Services, Inc.
IOTA Medical Equipment, Inc.


--------------------------------------------------------------------------------


LAMBDA Medical Equipment, Inc.
LAMS, Inc.
Lawrence Medical Equipment, Inc.
Lovejoy Medical, Inc.
Major Medical Supply, Inc.
Medco Professional Services, Corp.
MedCorp International, Inc.
Medic-Aire Medical Equipment, Inc.
Medical Electro-Therapeutics, Inc.
Medicare Rental Supply, Inc.
Michigan Medical Supply, Inc.
National Medical Equipment Centers, Inc.
Neumann’s Home Medical Equipment, Inc.
Nightingale Home Health Care, Inc.
North Central Washington Respiratory Care Services, Inc.
Northeast Medical Equipment, Inc.
Northwest Home Medical, Inc.
OMICRON Medical Equipment, Inc.
Oxygen of Oklahoma, Inc.
Oxygen Plus Medical Equipment, Inc.
Oxygen Plus, Inc.
Oxygen Therapy Associates, Inc.
Peterson’s Home Care, Inc.
PHI Medical Equipment, Inc.
Pioneer Medical Services, Inc.
Preferential Home Health Care, Inc.
Principal Medical Equipment, Inc.
Professional Breathing Associates, Inc.
Professional Respiratory Home Healthcare, Inc.
PSI Health Care, Inc.
Pulmo-Dose, Inc.
Pulmonary Home Care, Inc.
Quality Home Health Care, Inc.
R.C.P.S., Inc.
RCG Information Services Corporation
RCI Medical Corp.
Regency Medical Equipment, Inc.
Resp-A-Care, Inc.
Respiracare Medical Equipment, Inc.
Respiratory Medical Equipment of Ga., Inc.
Respitech Home Health Care, Inc.
Responsive Home Health Care, Inc.
Rhema, Inc.
Ritt Medical Group, Inc.
RN Home Care Medical Equipment Company, Inc.
Roswell Home Medical, Inc.
Rotech Employee Benefits Corporation,
Rotech Home Medical Care, Inc.
RoTech Oxygen and Medical Equipment, Inc.


--------------------------------------------------------------------------------


Roth Medical, Inc.
Rothert’s Hospital Equipment, Inc.
Sampson Convalescent Medical Supply, Inc.
Select Home Health Care, Inc.
SIGMA Medical Equipment, Inc.
Southeastern Home Health, Inc.
Sun Medical Supply, Inc.
Sunshine Home Health Care, Inc.
The Kilroy Company
Theta Home Health Care, Inc.
Tupelo Home Health, Inc.
Valley Medical Equipment, Inc.
Value Care, Inc.
VitalCare Health Services, Inc.
VitalCare of Pennsylvania, Inc.
VitalCare of Texas, Inc.
White’s Medical Rentals, Inc.
Wichita Medical Care, Inc.
Zeta Home Health Care, Inc.
By:                     
Printed Name:
Title:


--------------------------------------------------------------------------------






CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent, on behalf of
itself and the other Guaranteed Parties,
by:
 
 
 
Name:
 
Title:
 
 
by:
 
 
 
Name:
 
Title:





--------------------------------------------------------------------------------


EXHIBIT A
Form of Joinder Agreement
This JOINDER AGREEMENT, dated as of __________, 20__ (this “Agreement”), is by
and between __________, a __________ (the “New Subsidiary”), and CREDIT SUISSE
AG, in its capacity as Administrative Agent (the “Administrative Agent”) under
that certain Credit Agreement dated as of March 17, 2011 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among ROTECH HEALTHCARE INC., a Delaware corporation (the “Borrower”), the
Lenders (as defined in the Credit Agreement) from time to time party thereto and
the Administrative Agent. All capitalized terms used and not defined herein
shall have the meanings given thereto in the Credit Agreement or the applicable
Loan Document referred to herein.
The Loan Parties are required by Section 5.12 of the Credit Agreement to cause
the New Subsidiary to become a “Subsidiary Guarantor”.
Accordingly, the New Subsidiary hereby agrees as follows with the Administrative
Agent, for the benefit of the Lenders:
SECTION 1.    The New Subsidiary hereby agrees that by execution of this
Agreement it is a Subsidiary Guarantor (as defined in the Guarantee Agreement)
under the Guarantee Agreement as if a signatory thereof on the Closing Date, and
the New Subsidiary (a) shall comply with, and be subject to, and have the
benefit of, all of the terms, conditions, covenants, agreements and obligations
set forth in the Guarantee Agreement and (b) hereby makes each representation
and warranty set forth in the Guarantee Agreement. The New Subsidiary hereby
agrees that (i) each reference to a “Subsidiary Guarantor” or the “Subsidiary
Guarantors” in the Guarantee Agreement and the other Loan Documents shall
include the New Subsidiary and (ii) each reference to the “Guarantee” as used
therein shall mean the Guarantee Agreement as supplemented hereby. Without
limiting the generality of the foregoing terms of this Section 1, the New
Subsidiary hereby, jointly and severally together with the other Subsidiary
Guarantors, guarantees to each Guaranteed Party (as defined in the Guarantee
Agreement), as provided in the Guarantee Agreement, the prompt payment and
performance of the Guaranteed Obligations (as defined in the Guarantee
Agreement) strictly in accordance with the terms thereof.
SECTION 2.    All notices and communications to the New Subsidiary shall be
given to the addresses and otherwise made in accordance with Section 9.01 of the
Credit Agreement; provided that notices and communications shall be directed to
the New Subsidiary, at the address of the Borrower set forth in Section 9.01 of
the Credit Agreement.
SECTION 3.    The New Subsidiary hereby waives acceptance by the Administrative
Agent and the other Guaranteed Parties of the guarantee by the New Subsidiary
under the Guarantee Agreement upon the execution of this Agreement by the New
Subsidiary.
SECTION 4.    This Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Agreement.
SECTION 5.    This Agreement and all claims and controversies in connection
herewith


--------------------------------------------------------------------------------


shall be governed by and construed and interpreted in accordance with the laws
of the State of New York.
[Signature Pages Follow]


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of itself and the other Guaranteed Parties, has caused the same to be
accepted by its authorized officers, as of the day and year first above written.


[____________], 
as New Subsidiary
By:
 
 
Name:
 
Title:





--------------------------------------------------------------------------------


Acknowledged and accepted:
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent
By:
 
 
Name:
 
Title:





By:
 
 
Name:
 
Title:





--------------------------------------------------------------------------------




March 17, 2011




The lenders listed on Exhibit A hereto


and


Credit Suisse AG, as administrative agent for the lenders listed on Exhibit A
hereto
Eleven Madison Avenue
New York, New York 10010




Re:    Rotech Healthcare Inc. Revolving Credit Agreement


Ladies and Gentlemen:


We have acted as special counsel to Rotech Healthcare Inc., a Delaware
corporation (the “Borrower”), each of the subsidiaries of the Borrower listed on
Annex A-1 hereto (the “California Guarantors”), each of the subsidiaries of the
Borrower listed on Annex A-2 hereto (the “Delaware Guarantors”), each of the
subsidiaries of the Borrower listed on Annex A-3 hereto (the “Illinois
Guarantors”), the subsidiary of the Borrower listed on Annex A-4 hereto (the
“New York Guarantor”), each of the subsidiaries of the Borrower listed on Annex
A-5 hereto (the “Texas Guarantors” and, together with the California Guarantors,
the Delaware Guarantors, the Illinois Guarantors and the New York Guarantor, the
“Specified Guarantors”) and each of the subsidiaries of the Borrower listed on
Annex A-6 hereto (together with the Specified Guarantors, the “Guarantors”), in
connection with (i) that certain Credit Agreement dated as of March 17, 2011
(the “Credit Agreement”), among the Borrower, the lenders party thereto (the
“Lenders”) and Credit Suisse AG, as administrative agent (the “Administrative
Agent”) for the Lenders and (ii) the other Loan Documents (as defined below).
This letter is being delivered to you pursuant to Section 4.02(a) of the Credit
Agreement. Capitalized terms defined in the Credit Agreement, used herein and
not otherwise defined herein, shall have the meanings given them in the Credit
Agreement. As used herein, “Loan Parties” means the Borrower and the Guarantors,
collectively.
As such counsel, we have examined such matters of fact and questions of law as
we have considered appropriate for purposes of this letter, except where a
specific fact confirmation procedure is stated to have been performed (in which
case we have with your consent performed the stated procedure). We have
examined, among other things, the following:
(a)
The Credit Agreement;

(b)
The Guarantee Agreement dated as of March 17, 2011 (the “Guarantee Agreement”),
by the Guarantors in favor of the Administrative Agent;

(c)
The Collateral Agreement dated as of October 6, 2010, as amended and restated as
of March 17, 2011 (the “Collateral Agreement”), among the Borrower, the
Guarantors and The Bank of New York Mellon Trust Company, N.A., as collateral
agent (the “Collateral Agent”);

(d)
The Deposit Account Control Agreement dated as of October 6, 2010, as amended
and restated


--------------------------------------------------------------------------------


as of March 17, 2011 (the “Deposit Account Control Agreement”), among the
Borrower, the Collateral Agent, as first lien collateral agent, The Bank of New
York Mellon Trust Company, N.A., as second lien collateral agent, and Regions
Bank (the “Depositary Bank”);
(e)
The Collection Account Control Agreement dated as of October 6, 2010, as amended
and restated as of March 17, 2011 (the “Collection Account Control Agreement”),
among the Borrower, the Collateral Agent, as first lien collateral agent, The
Bank of New York Mellon Trust Company, N.A., as second lien collateral agent,
and the Depositary Bank;

(f)
The Securities Account Control Agreement dated as of October 6, 2010, as amended
and restated as of March 17, 2011 (the “Securities Account Control Agreement”),
among the Borrower, the Collateral Agent, as first lien collateral agent, The
Bank of New York Mellon Trust Company, N.A., as second lien collateral agent,
and Regions Morgan Keegan Trust (the “Securities Intermediary”);

(g)
The Trademark Security Agreement dated as of October 6, 2010, as amended and
restated as of March 17, 2011 (the “Trademark Security Agreement”), by the
Borrower in favor of the Collateral Agent;

(h)
The Pari Passu Intercreditor Agreement dated as of March 17, 2011 (the “Pari
Passu Intercreditor Agreement”), among the Borrower, the Guarantors, the
Collateral Agent and the Administrative Agent;

(i)
The Junior Lien Intercreditor Agreement dated as of March 17, 2011 (the “Junior
Lien Intercreditor Agreement” and, together with the Pari Passu Intercreditor
Agreement, the “Intercreditor Agreements”), among the Borrower, the Guarantors,
the Collateral Agent, as first priority representative, and The Bank of New York
Mellon Trust Company, N.A, as junior priority representative;

(j)
The indentures identified to us by an officer of the Borrower as material to the
Borrower and listed in Exhibit B hereto (the “Specified Agreements”);

(k)
The Certificate of Incorporation and Bylaws of the Borrower, the Delaware
Guarantors and the New York Guarantor, the Articles of Incorporation and Bylaws
of the California Guarantors, Illinois Guarantors and the Texas Guarantors
(collectively, the “Governing Documents”) and certain resolutions of the Board
of Directors of each and the Pricing Committee of the Board of Directors of the
Borrower; and

(l)
a photocopy of the UCC-1 financing statements naming the Borrower and the
Specified Guarantors as debtors and the Collateral Agent as secured party,
together with all schedules and exhibits to such financing statements, which we
have assumed will be filed (i) in the case of each California Guarantor, in the
Office of the Secretary of State of California (the “California Filing Office”),
copies of which are attached hereto as Exhibit C (collectively, the “California
Financing Statements”); (ii) in the case of the Borrower and each Delaware
Guarantor, in the Office of the Secretary of State of Delaware (the “Delaware
Filing Office”), copies of which are attached hereto as Exhibit D (collectively,
the “Delaware Financing Statements”); (iii) in the case of each Illinois
Guarantor, in the Office of the Secretary of State of Illinois (the “Illinois
Filing Office”), copies of which are attached hereto as Exhibit E


--------------------------------------------------------------------------------


(collectively, the “Illinois Financing Statements”); (iv) in the case of the New
York Guarantor, in the Office of the Secretary of State of New York (the “New
York Filing Office”), a copy of which is attached hereto as Exhibit F (the “New
York Financing Statement”); and (v) in the case of each Texas Guarantor, in the
Office of the Secretary of State of Texas (the “Texas Filing Office”), copies of
which are attached hereto as Exhibit G (collectively, the “Texas Financing
Statements” and, together with the California Financing Statements, the Delaware
Financing Statements, the Illinois Financing Statements and the New York
Financing Statement, the “Financing Statements”).
The documents described in subsections (a) - (i) above are referred to herein
collectively as the “Loan Documents”. The documents described in subsections (a)
– (f) above are referred to herein collectively as the “Opinion Documents”. As
used in this letter, the “California UCC” shall mean the Uniform Commercial Code
as now in effect in the State of California, “Illinois UCC” shall mean the
Uniform Commercial Code as now in effect in the State of Illinois, “New York
UCC” shall mean the Uniform Commercial Code as now in effect in the State of New
York and “Texas UCC” shall mean the Uniform Commercial Code as now in effect in
the State of Texas. As used in this letter, “Applicable UCC” shall mean the
California UCC and/or the Delaware UCC (as defined below) and/or the Illinois
UCC and/or the New York UCC and/or the Texas UCC, as applicable.
Except as otherwise stated herein, as to factual matters, we have, with your
consent, relied upon the foregoing and upon oral or written statements and
representations of officers and other representatives of the Borrower, the
Guarantors and others, including the representations and warranties of the
Borrower and the Guarantors in the Loan Documents. We have not independently
verified such factual matters.
Except as otherwise stated herein, we are opining as to the effect on the
subject transaction only of (A) the federal laws of the United States; (B) the
internal laws of the State of New York; (C) with respect to numbered paragraphs
1(a), 2, 3, 4 and 5 of this letter, the Delaware General Corporation Law (the
“DGCL”); (D) with respect to numbered paragraphs 1(b), 2, 3, 4 and 5 of this
letter, the California Corporations Code (the “CCC”); (E) with respect to
numbered paragraphs 1(c), 2, 3, 4 and 5 of this letter, the Illinois Business
Corporation Act (the “IBCA”); (F) with respect to numbered paragraphs 1(e), 2,
3, 4 and 5 of this letter, the Texas Business Organizations Code (the “TBOC”);
(G) with respect to numbered paragraph 8(b) of this letter, the California UCC;
(H) with respect to numbered paragraph 8(a) of this letter, the Delaware UCC (as
defined below); (I) with respect to numbered paragraph 8(c) of this letter, the
Illinois UCC; (J) with respect to numbered paragraphs 7, 8(d), 9, 10 and 11 of
this letter, the New York UCC; (K) with respect to numbered paragraph 8(e) of
this letter, the Texas UCC and we express no opinion with respect to the
applicability thereto, or the effect thereon, of the laws of any other
jurisdiction or, in the case of Delaware, any other laws, or as to any matters
of municipal law or the laws of any local agencies within any state. With your
permission, we have based our opinions set forth in paragraph 8(a) exclusively
upon our review of Article 9 of the Uniform Commercial Code of the State of
Delaware as set forth in the CCH Secured Transactions Guide without regard to
judicial interpretations thereof or any regulations promulgated thereunder or
any other laws of the State of Delaware (the “Delaware UCC”).
Except as otherwise stated herein, our opinions are based upon our consideration
of only those statutes, rules and regulations which, in our experience, are
normally applicable to borrowers and guarantors in secured loan transactions. We
express no opinion as to any state or federal laws or regulations applicable to
the subject transactions because of the legal or regulatory status of any
parties to the Loan Documents or the legal or regulatory status of any of their
affiliates. Various matters concerning the internal laws of the States of
Colorado, Florida and South Carolina are respectively addressed in the opinions
of Greenberg Traurig,


--------------------------------------------------------------------------------


LLP, Proskauer Rose LLP and the McNair Law Firm, P.A., which have been
separately provided to you. We express no opinion with respect to those matters
herein and to the extent elements of those opinions are necessary to the
conclusions expressed herein, we have, with your consent, assumed such matters.
Subject to the foregoing and the other matters set forth herein, as of the date
hereof:
1.    (a)    The Borrower and each of the Delaware Guarantors is a corporation
under the DGCL with corporate power and authority to enter into the Loan
Documents to which it is a party and perform its obligations thereunder. With
your consent, based solely on certificates from public officials, we confirm
that the Borrower and each of the Delaware Guarantors is validly existing and in
good standing under the laws of the State of Delaware. The Borrower is qualified
to do business in the states listed opposite its name on Exhibit H attached
hereto.
(b)     Each of the California Guarantors is a corporation under the CCC with
corporate power and authority to enter into the Loan Documents to which it is a
party and perform its obligations thereunder. With your consent, based solely on
certificates from public officials, we confirm that each of the California
Guarantors is validly existing and in good standing under the laws of the State
of California.
(c)    Each of the Illinois Guarantors is a corporation under the IBCA with
corporate power and authority to enter into the Loan Documents to which it is a
party and perform its obligations thereunder. With your consent, based solely on
certificates from public officials, we confirm that each of the Illinois
Guarantors is validly existing and in good standing under the laws of the State
of Illinois.
(d)     The New York Guarantor is a corporation under the general corporation
law of the State of New York with corporate power and authority to enter into
the Loan Documents to which it is a party and perform its obligations
thereunder. With your consent, based solely on certificates from public
officials, we confirm that the New York Guarantor is validly existing and in
good standing under the laws of the State of New York.
(e)    Each of the Texas Guarantors is a corporation under the TBOC with
corporate power and authority to enter into the Loan Documents to which it is a
party and perform its obligations thereunder. With your consent, based solely on
certificates from public officials, we confirm that each of the Texas Guarantors
is validly existing and in good standing under the laws of the State of Texas.
2.    The execution, delivery and performance of the Credit Agreement has been
duly authorized by all necessary corporate action of the Borrower, and the
Credit Agreement has been duly executed and delivered by the Borrower. The
Credit Agreement is the legally valid and binding agreements of the Borrower,
enforceable against the Borrower in accordance with its terms.
3.    The Guarantee Agreement has been duly authorized by all necessary
corporate action of each of the Specified Guarantors, has been duly executed and
delivered by each of the Specified Guarantors, and is the legally valid and
binding agreement of each of the Specified Guarantors, enforceable against each
such Specified Guarantor in accordance with its terms.
4.    The Collateral Agreement has been duly authorized by all necessary
corporate action of the Borrower and each of the Specified Guarantors, and has
been duly executed and delivered by the Borrower and each of the Specified
Guarantors. The Collateral Agreement is the legally valid and binding agreement
of the Borrower and each of the Guarantors, enforceable against each of them in
accordance with its terms.


--------------------------------------------------------------------------------


5.    The execution and delivery of the Opinion Documents by the Borrower and
the Specified Guarantors, the borrowing of the loans by the Borrower pursuant to
the Credit Agreement, the making of the guarantees by the Specified Guarantors
pursuant to the Guarantee Agreement and the granting of liens by the Borrower
and the Specified Guarantors pursuant to the Opinion Documents do not on the
date hereof:
(i)
violate the Governing Documents; or

(ii)
result in the breach of or a default under any of the Specified Agreements; or

(iii)
violate any federal or New York statute, rule or regulation applicable to the
Borrower (including, without limitation, Regulations T, U or X of the Board of
Governors of the Federal Reserve System, assuming the Borrower complies with the
provisions of the Loan Documents relating to the use of proceeds) or the
Specified Guarantors, the DGCL, the CCC, the IBCA or the TBOC; or

(iv)
require any consents, approvals, or authorizations to be obtained by the
Borrower or the Specified Guarantors from, or any registrations, declarations or
filings to be made by the Borrower or the Specified Guarantors with, any
governmental authority under any federal or New York statute, rule or regulation
applicable to the Borrower or the Specified Guarantors or the DGCL, the CCC, the
IBCA or the TBOC, in each case, on or prior to the date hereof that have not
been obtained or made.

6.    The Borrower is not required to be registered as an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.
7.    The Collateral Agreement creates a valid security interest in favor of the
Collateral Agent in that portion of the collateral described in Section 3 of the
Collateral Agreement in which the Borrower and the Guarantors have rights and a
valid security interest may be created under Article 9 of the New York UCC (the
“UCC Collateral”), which security interest secures, among other things, the Loan
Documents Obligations (as defined in the Collateral Agreement).
8.    (a)    The Delaware Financing Statements are in appropriate form for
filing in the Delaware Filing Office. Upon the proper filing of the Delaware
Financing Statements in the Delaware Filing Office, the security interest in
favor of the Collateral Agent in the Borrower’s and the Delaware Guarantors’
rights in the UCC Collateral described in the Delaware Financing Statements will
be perfected to the extent a security interest in such UCC Collateral can be
perfected under the Delaware UCC by the filing of a financing statement in that
office.    
(b)     The California Financing Statements are in appropriate form for filing
in the California Filing Office. Upon the proper filing of the California
Financing Statements in the California Filing Office, the security interest in
favor of the Collateral Agent in the California Guarantors’ rights in the UCC
Collateral described in the California Financing Statements will be perfected to
the extent a security interest in such UCC Collateral can be perfected under the
California UCC by the filing of a financing statement in that office.
(c)    The Illinois Financing Statements are in appropriate form for filing in
the Illinois Filing Office. Upon the proper filing of the Illinois Financing
Statements in the Illinois Filing Office, the security interest in favor of the
Collateral Agent in the Illinois Guarantors’ rights in the UCC Collateral
described in the Illinois


--------------------------------------------------------------------------------


Financing Statements will be perfected to the extent a security interest in such
UCC Collateral can be perfected under the Illinois UCC by the filing of a
financing statement in that office.
(d)    The New York Financing Statement is in appropriate form for filing in the
New York Filing Office. Upon the proper filing of the New York Financing
Statement in the New York Filing Office, the security interest in favor of the
Collateral Agent in the New York Guarantor’s rights in the UCC Collateral
described in the New York Financing Statement will be perfected to the extent a
security interest in such UCC Collateral can be perfected under the New York UCC
by the filing of a financing statement in that office.
(e)    The Texas Financing Statements are in appropriate form for filing in the
Texas Filing Office. Upon the proper filing of the Texas Financing Statements in
the Texas Filing Office, the security interest in favor of the Collateral Agent
in the Texas Guarantors’ rights in the UCC Collateral described in the Texas
Financing Statements will be perfected to the extent a security interest in such
UCC Collateral can be perfected under the Texas UCC by the filing of a financing
statement in that office.
9.    Assuming that the Collateral Agent has and retains continuous possession
of that portion of the UCC Collateral that constitutes “certificated securities”
within the meaning of Section 8-102(a)(4) of the New York UCC (the “Pledged
Securities”) in, and while located in, the State of New York, pursuant to the
Collateral Agreement and the Intercreditor Agreements, indorsed to the
Collateral Agent or in blank, in each case, by an effective endorsement, or
accompanied by stock powers with respect thereto duly indorsed in blank by an
effective endorsement, the security interest in favor of the Collateral Agent in
the Pledged Securities is perfected.
10.    The Deposit Account Control Agreement has been duly authorized, executed
and delivered by the Borrower and is the legally valid and binding obligation of
the Borrower. The provisions of the Deposit Account Control Agreement are
effective under the New York UCC to perfect the security interest in favor of
the Collateral Agent in that portion of the UCC Collateral consisting of the
deposit accounts maintained with the Depositary Bank and described in the
Deposit Account Control Agreement (the “Deposit Accounts”), assuming that (a)
the Deposit Account Control Agreement has been duly authorized, executed and
delivered by each of the parties thereto other than the Borrower and is the
legally valid and binding obligation of such parties, (b) the Depositary Bank’s
jurisdiction (determined in accordance with Section 9-304(b) of the New York
UCC) is the State of New York and (c) the Deposit Accounts constitute “deposit
accounts” (as defined in Section 9-102(a)(29) of the New York UCC).
11.    The Securities Account Control Agreement has been duly authorized,
executed and delivered by the Borrower and is the legally valid and binding
obligation of the Borrower. The provisions of the Securities Account Control
Agreement are effective under the New York UCC to perfect the security interest
in favor of the Collateral Agent in that portion of the UCC Collateral
consisting of security entitlements (as defined in Section 8-102(a)(17) of the
New York UCC) with respect to financial assets (as defined in Section
8-102(a)(9) of the New York UCC) credited to the securities account maintained
with the Securities Intermediary and described in the Securities Account Control
Agreement (the “Securities Account”), assuming (a) the Securities Account
Control Agreement has been duly authorized, executed and delivered by each of
the parties thereto other than the Borrower and is the legally valid and binding
obligation of such parties, (b) the Securities Intermediary’s jurisdiction
(determined in accordance with Section 8-110(e) of the New York UCC) is the
State of New York, (c) the Securities Account constitutes a “securities account”
within the meaning of Section 8-501 of the New York UCC and (d) the Securities
Intermediary, with respect to the Securities Account, is acting in its capacity
as a “securities intermediary” as defined in Section 8-102(a)(14)


--------------------------------------------------------------------------------


of the New York UCC.
12.    The Collection Account Agreement has been duly authorized, executed and
delivered by the Borrower and is the legally valid and binding obligation of the
Borrower.
13.    The Trademark Security Agreement has been duly authorized, executed and
delivered by the Borrower.
Except as expressly set forth in paragraphs 7, 8, 9, 10 and 11 we do not express
any opinion with respect to the creation, validity, attachment, perfection or
priority of any security interest or lien or the effectiveness of any sale or
other conveyance or transfer of real or personal property. The opinions above do
not include any opinions with respect to compliance with laws relating to
permissible rates of interest.
Our opinions are subject to: (i) the effect of bankruptcy, insolvency,
reorganization, fraudulent transfer, moratorium or other similar laws relating
to or affecting the rights and remedies of creditors; (ii) the effect of general
principles of equity, whether considered in a proceeding in equity or at law
(including the possible unavailability of specific performance or injunctive
relief), concepts of materiality, reasonableness, good faith and fair dealing,
and the discretion of the court before which a proceeding is brought; (iii) the
invalidity under certain circumstances under law or court decisions of
provisions providing for the indemnification of or contribution to a party with
respect to a liability where such indemnification or contribution is contrary to
public policy; and (iv) we express no opinion with respect to (a) consents to,
or restrictions upon, governing law, jurisdiction, venue, service of process,
arbitration, remedies or judicial relief; (b) advance waivers of claims,
defenses, rights granted by law, or notice, opportunity for hearing, evidentiary
requirements, statutes of limitation, trial by jury or at law, or other
procedural rights; (c) waivers of broadly or vaguely stated rights and
restrictions upon non-written modifications and waivers; (d) covenants not to
compete; (e) provisions for exclusivity, election or cumulation of rights or
remedies; (f) provisions authorizing or validating conclusive or discretionary
determinations; (g) grants of setoff rights; (h) provisions to the effect that a
guarantor is liable as a primary obligor, and not as a surety and provisions
purporting to waive modifications of any guaranteed obligation to the extent
such modification constitutes a novation; (i) provisions for the payment of
attorneys’ fees where such payment is contrary to law or public policy and we
call to your attention the provisions of Sections 1717 and 1717.5 of the
California Civil Code, which limit and create obligations for the payment of
attorneys’ fees; (j) proxies, powers and trusts; (k) except as set forth in
paragraph 5(ii) of this letter, provisions prohibiting, restricting, or
requiring consent to assignment or transfer of any right or property;
(l) provisions for liquidated damages, default interest, late charges, monetary
penalties, prepayment or make-whole premiums or other economic remedies to the
extent such provisions are deemed to constitute a penalty; (m) provisions
permitting, upon acceleration of any indebtedness, collection of that portion of
the stated principal amount thereof which might be determined to constitute
unearned interest thereon or collection of any premium due upon acceleration;
and (n) the severability, if invalid, of provisions to the foregoing effect. We
express no opinion or confirmation as to federal or state securities laws
(except as expressly set forth in paragraph 6 as to federal securities laws),
tax laws, antitrust or trade regulation laws, insolvency or fraudulent transfer
laws, antifraud laws, compliance with fiduciary duty requirements, pension or
employee benefit laws, usury laws, environmental laws, margin regulations
(except as expressly set forth in paragraph 5(iii)), FINRA rules or stock
exchange rules (without limiting other laws excluded by customary practice).
The opinions set forth above are also subject to (i) the unenforceability of
contractual provisions waiving or varying the rules listed in Section 9-602 of
the Applicable UCC; (ii) the unenforceability under certain circumstances of
contractual provisions respecting self-help or summary remedies without notice
of


--------------------------------------------------------------------------------


or opportunity for hearing or correction; (iii) the effect of provisions of the
Applicable UCC and other general legal principles that impose a duty to act in
good faith and in a commercially reasonable manner; and (iv) the effect of
Sections 9-406, 9‑407, 9-408 and 9-409 of the Applicable UCC (or Sections 9406,
9407, 9408, and 9409 of the California UCC) on any provision of any Loan
Document or Financing Statement that purports to prohibit, restrict, require
consent for or otherwise condition the assignment of rights under such Loan
Document or Financing Statement. Additionally, we express no opinion with
respect to California Civil Code Section 711 on any provisions of the Loan
Documents or Financing Statements which could be a restraint on alienation of
property.
With your consent, we have assumed that (i) the Loan Documents have been duly
authorized, executed and delivered by the parties thereto other than the
Borrower and each of the Specified Guarantors; (ii) the Loan Documents
constitute legally valid and binding obligations of the parties thereto other
than the Borrower and each of the Guarantors, enforceable against each of them
in accordance with their respective terms; and (iii) the status of the Loan
Documents as legally valid and binding obligations of the parties is not
affected by any (a) breaches of, or defaults under, agreements or instruments;
(b) violations of statutes, rules, regulations or court or governmental orders;
or (c) failures to obtain required consents, approvals or authorizations from,
or make required registrations, declarations or filings with, governmental
authorities, provided that we make no such assumption to the extent we have
specifically opined as to such matters with respect to the Borrower and the
Specified Guarantors herein.
Insofar as our opinions require interpretation of the Specified Agreements, with
your consent, (i) we have assumed that courts of competent jurisdiction would
enforce such agreements in accordance with their plain meaning; (ii) to the
extent that any questions of legality or legal construction have arisen in
connection with our review, we have applied the laws of the State of New York in
resolving such questions, although certain of the Specified Agreements may be
governed by other laws which differ from the State of New York; (iii) we express
no opinion with respect to any breach or default under a Specified Agreement
that would occur only upon the happening of a contingency; and (iv) we express
no opinion with respect to any matters which would require us to perform a
mathematical calculation or make a financial or accounting determination.
Our opinions in paragraphs 7, 8(d) and 10 above are limited to Article 9 of the
New York UCC, our opinions in paragraph 8(a) are limited to Article 9 of the
Delaware UCC, our opinions in paragraph 8(b) are limited to Division 9 of the
California UCC, our opinions in paragraph 8(c) are limited to Article 9 of the
Illinois UCC, our opinions in paragraph 8(e) are limited to Article 9 of the
Texas UCC, and our opinions in paragraph 9 and 11 are limited to Articles 8 and
9 of the New York UCC, and therefore those opinion paragraphs, among other
things, do not address collateral of a type not subject to, or excluded from the
coverage of, Articles 8 and 9, as the case may be, of the Applicable UCC.
Additionally,
(i)    We express no opinion with respect to the priority of any security
interest or lien.
(ii)    We express no opinion with respect to any agricultural lien or any
collateral that consists of letter-of-credit rights, commercial tort claims,
goods covered by a certificate of title, claims against any government or
governmental agency, consumer goods, crops growing or to be grown, timber to be
cut, goods which are or are to become fixtures, or as-extracted collateral or
cooperative interests.
(iii)    We assume the descriptions of collateral contained in, or attached as
schedules to, the Loan


--------------------------------------------------------------------------------


Documents and any Financing Statements accurately and sufficiently describe the
collateral intended to be covered by the Loan Documents or such Financing
Statements. Additionally, we express no opinion as to whether the phrases “all
personal property” or “all assets” or similarly general phrases would be
sufficient to create a valid security interest in the collateral or particular
item or items of collateral; however, we note that pursuant to Section 9-504 of
the Applicable UCC (or Section 9504 of the California UCC) the phrases “all
assets” or “all personal property” can be a sufficient description of collateral
for purposes of perfection by the filing of a financing statement.
(iv)    We have assumed that each grantor of any security interest has, or with
respect to after-acquired property will have, rights in the collateral granted
by it or the power to transfer rights in such collateral, and that each such
grantor has received value, and express no opinion as to the nature or extent of
any grantor’s rights in any of the collateral and we note that with respect to
any after-acquired property, the security interest will not attach until the
applicable grantor acquires such rights or power.
(v)    We call to your attention the fact that the perfection of a security
interest in “proceeds” (as defined in the Applicable UCC) of collateral is
governed and restricted by Section 9-315 of the Applicable UCC (or Section 9315
of the California UCC).
(vi)    We have assumed that the exact legal name of the Borrower and the
Specified Guarantors is as set forth in the copy of the organizational documents
certified by the Borrower’s and the Specified Guarantors’ Secretary of State in
its jurisdiction of incorporation, and we have also assumed the accuracy of the
other factual information set forth on the Financing Statements.  
(vii)    Section 552 of the federal Bankruptcy Code limits the extent to which
property acquired by a debtor after the commencement of a case under the federal
Bankruptcy Code may be subject to a security interest arising from a security
agreement entered into by the debtor before the commencement of such case.
(viii)    We express no opinion with respect to any property subject to a
statute, regulation or treaty of the United States whose requirements for a
security interest’s obtaining priority over the rights of a lien creditor with
respect to the property preempt Section 9-310(a) of the Applicable UCC (or
Section 9310(a) of the California UCC).
(ix)    We express no opinion with respect to any goods which are accessions to,
or commingled or processed with, other goods to the extent that the security
interest is limited by Section 9-335 or 9-336 of the Applicable UCC (or Section
9335 or 9336 of the California UCC).
(x)    We call to your attention that a security interest may not attach or
become enforceable or be perfected as to contracts, licenses, permits, equity
interests or other property which are not assignable under applicable law, or
are subject to consent requirements or contractual or other prohibitions or
restrictions on assignment, except to the extent that any such prohibitions,
restrictions or consent requirements may be rendered ineffective to prevent the
attachment of the security interest pursuant to Sections 9-406, 9-407, 9-408 or
9-409 of the Applicable UCC (or Sections 9406, 9407, 9408 or 9409 of the
California UCC), as applicable, and we note that the extent of any security
interest created in reliance on such UCC provisions may be limited. In addition,
we call to your attention that your rights under the Loan Documents and
Financing Statements as secured parties may be subject to the provisions of the
organizational and governing documents of any entity in which any equity
interests (or other rights of equity holders or investors) are pledged and the
provisions of the applicable laws under which any such entity is organized.


--------------------------------------------------------------------------------


(xi)    We express no opinion regarding any security interest in any copyrights,
patents, trademarks, service marks or other intellectual property, or any
license or sublicense thereof or the proceeds of any of the foregoing except to
the extent Article 9 of the Applicable UCC (or Division 9 of the California UCC)
may be applicable to the foregoing and, without limiting the generality of the
foregoing, we express no opinion as to the effect of any federal laws relating
to copyrights, patents, trademarks, service marks or other intellectual property
on the opinions expressed herein. In addition, we call to your attention that
any license or sublicense of copyrights, patents, trademarks or other
intellectual property may not be assignable unless such license or sublicense
affirmatively permits the creation, perfection and enforcement of a security
interest therein.
(xii)    We express no opinion as to the enforceability of any provision of any
Loan Document or Financing Statement purporting to agree to the classification
or type of any property for purposes of the Applicable UCC.
(xiii) We express no opinion as to the security interest of the Collateral Agent
in any deposit accounts into which Government Receivables (as defined in the
Collateral Agreement) are directly deposited by any Governmental Authority (as
defined in the Collateral Agreement).
(xiv)    We call to your attention that our opinion with respect to the
perfection of the security interest in any Deposit Account is limited to the
funds actually credited to such Deposit Accounts and we express no opinion as to
the perfection of the security interest in any funds not so credited. In
addition, we call to your attention that a transferee of funds from a deposit
account takes the funds free of a security interest therein to the extent
provided in Section 9-332 of the New York UCC.
(xv)    We express no opinion with respect to the security interest of the
Collateral Agent for your benefit in any of the following types of property: (a)
any commodity contract; (b) an ownership interest evidenced by certificates,
stock or other instruments and a leasehold evidenced by a proprietary lease, or
either of the foregoing, from a corporation or partnership formed for the
purpose of cooperative ownership of real estate; or (c) any property credited to
a securities account which property is of a type not subject to Article 9 of the
New York UCC regardless of whether the securities intermediary has agreed to
treat such property as a financial asset.
(xvi)    We express no opinion with respect to any property or assets now or
hereafter credited to any Securities Account that is a securities account except
to the extent that (a) a “security entitlement” (as such term is defined in
Section 8-102(a)(17) of the New York UCC) has been created and (b) such asset is
a “financial asset” (as such term is defined in Section 8-102(a)(9) of the New
York UCC). Furthermore, we express no opinion with respect to the nature or
extent of the Securities Intermediary’s rights in, or title to, the securities
or other financial assets underlying any “security entitlement” now or hereafter
credited to a securities account. We note that to the extent the Securities
Intermediary maintains any financial asset in a “clearing corporation” (as
defined in Section 8-102(5) of the New York UCC), pursuant to Section 8-111 of
the New York UCC, the rules of such clearing corporation may affect the rights
of the Securities Intermediary.
(xviii)    We express no opinion with respect to the security interest of the
Collateral Agent for the benefit of any secured party except to the extent that
the Collateral Agent has been duly appointed as collateral agent for such
persons.
We advise you of California statutory provisions and case law to the effect that
a guarantor may be discharged, in whole or in part, if the beneficiary of the
guaranty alters the obligation of the principal, fails


--------------------------------------------------------------------------------


to inform the guarantor of material information pertinent to the principal or
any collateral, elects remedies that may impair either the subrogation or
reimbursement rights of the guarantor against the principal or the value of any
collateral, fails to accord the guarantor the protections afforded a debtor
under Division 9 of the California UCC or otherwise takes any action that
prejudices the guarantor, unless, in any such case, the guarantor has
effectively waived such rights or the consequences of such action or has
consented to such action. While California Civil Code Section 2856 and case law
provide that express waivers of a guarantor’s right to be discharged, such as
those contained in the Guarantee Agreement executed by the California
Guarantors, are generally enforceable under California law, we express no
opinion with respect to the effectiveness of the waivers in the Guarantee
Agreement executed by the California Guarantors.
We note that the enforceability of the “Environmental Provisions” (as
hereinafter defined) within the Loan Documents may be limited by California’s
anti-deficiency and one-form-of-action rules (as set forth in Sections 580a,
580b, 580d and 726 of the California Code of Civil Procedure) and judicial
decisions interpreting such rules, notwithstanding that by the terms of the Loan
Documents all or part of such Environmental Provisions purport to be obligations
that are not secured by an interest in real property or obligations that will
survive repayment of the secured borrowings and/or foreclosure of the
Collateral. We further note that Sections 726.5 and 736 of the California Code
of Civil Procedure establish certain additional limitations and procedural
requirements with respect to the enforcement of Environmental Provisions. For
purposes of the foregoing, the term “Environmental Provision” means (i) any
provision within the Loan Documents which falls within the definition of
“environmental provision” as set forth in Section 736 of the California Code of
Civil Procedure; or (ii) any other provision set forth in the Loan Documents
which purports to, or the effect of which could be to, (a) obligate the Borrower
or any other person or entity to take any action (or to refrain from taking any
action) with respect to environmental matters, or to indemnify the Collateral
Agent against costs, claims, actions, expenses, damages, obligations, losses or
any other matters arising out of environmental matters; or (b) guaranty or
secure any such obligations; or (c) afford the Collateral Agent any additional
rights, remedies or recoveries with respect to environmental matters.
We express no opinions with respect to the effect of California Code of Civil
Procedure Section 564 on the enforceability of Section 8.18 of the Collateral
Agreement.
Illinois case law calls into question the enforceability under certain
circumstances of contractual provisions of the Loan Documents providing for the
compounding of interest or the payment of interest on interest.
We note the effect of New York law and court decisions which provide that
certain suretyship rights and defenses are available to a party that encumbers
its property to secure the obligations of another.
This letter is furnished only to you and the Lenders listed on Schedule A hereto
and is solely for your and their benefit in connection with the transactions
referenced in the first paragraph. This letter may not be relied upon by you or
the Lenders listed on Schedule A hereto for any other purpose, or furnished to,
assigned to, quoted to, or relied upon by any other person, firm or other entity
for any purpose without our prior written consent, which may be granted or
withheld in our sole discretion. At your request, we hereby consent to reliance
hereon by any future assignee of your interest in the commitments and loans
under the Credit Agreement pursuant to an assignment that is made and consented
to in accordance with the express provisions of Section 9.04 of the Credit
Agreement, on the condition and understanding that (i) this letter speaks only
as of the date hereof, (ii) we have no responsibility or obligation to update
this letter, to consider its applicability or correctness to other than its
addressee(s), or to take into account changes in law, facts or any other
developments of which we may later become aware, and (iii) any such reliance by
a future assignee


--------------------------------------------------------------------------------


must be actual and reasonable under the circumstances existing at the time of
assignment, including any changes in law, facts or any other developments known
to or reasonably knowable by the assignee at such time.


Very truly yours,


/s/ Latham & Watkins LLP


Latham & Watkins LLP




--------------------------------------------------------------------------------


ANNEX A-1


California Guarantors


Peterson’s Home Care, Inc.
R.C.P.S., Inc.


--------------------------------------------------------------------------------


ANNEX A-2


Delaware Guarantors


IHS Acquisition XXVII, Inc.
Integrated Health Services at Jefferson Hospital, Inc.


--------------------------------------------------------------------------------


ANNEX A-3


Illinois Guarantors


Care Medical Supplies, Inc.
Neumann’s Home Medical Equipment, Inc.


--------------------------------------------------------------------------------


ANNEX A-4


New York Guarantor


First Community Care of Niagara, Inc.


--------------------------------------------------------------------------------


ANNEX A-5


Texas Guarantors


Intensive Home Care Services, Inc.
LAMS, Inc.
Major Medical Supply, Inc.
Oxygen Therapy Associates, Inc.
Rhema, Inc.
VitalCare of Texas, Inc.


--------------------------------------------------------------------------------


ANNEX A-6


Other Guarantors


A-1 Medical Equipment, Inc.
Abba Medical Equipment, Inc.
Acadia Home Care
Allied Medical Supply, Inc.
Always Medical Equipment, Inc.
Andy Boyd’s InHome Medical, Inc., West
Andy Boyd’s InHome Medical/InHome Medical Inc.
Anniston Health & Sickroom Supplies, Inc.
Berkeley Medical Equipment, Inc.
Beta Medical Equipment, Inc.
Cambria Medical Supply, Inc.
Camden Medical Supply, Inc.
Centennial Medical Equipment, Inc.
Charlotte Medical Supply, Inc.
Collins Rentals, Inc.
Community Home Oxygen, Inc.
Contour Medical Supply, Inc.
Corley Home Health Care, Inc.
CPO 2, Inc.
Cynthiana Home Medical Equipment, Inc.
Daniel Medical Systems, Inc.
Distinct Home Health Care, Inc.
Don Paul Respiratory Services, Inc.
DuMEd, Inc.
East Tennessee Infusion & Respiratory, Inc.
Encore Home Health Care, Inc.
Excel Medical of Fort Dodge, Inc.
Excel Medical of Marshalltown, Inc.
Firstcare, Inc.
Fischer Medical Equipment, Inc.
Four Rivers Home Health Care, Inc.
G&G Medical, Inc.
Gate City Medical Equipment, Inc.
Georgia Medical Resources, Inc.
Gladwin Area Home Care, Inc.
Hamilton Medical Equipment Service, Inc.
Health Care Services of Mississippi, Incorporated
Holland Medical Services, Inc.
Home Care Oxygen Service, Inc.
Home Medical Systems, Inc.
IOTA Medical Equipment, Inc.
LAMBDA Medical Equipment, Inc.
Lawrence Medical Equipment, Inc.
Lovejoy Medical, Inc.
Medco Professional Services, Corp.
MedCorp International, Inc.
Medic-Aire Medical Equipment, Inc.
Medical Electro-Therapeutics, Inc.
Medicare Rental Supply, Inc.
Michigan Medical Supply, Inc.
National Medical Equipment Centers, Inc.
Nightingale Home Health Care, Inc.
North Central Washington Respiratory Care Services, Inc.
Northeast Medical Equipment, Inc.
Northwest Home Medical, Inc.
OMICRON Medical Equipment, Inc.
Oxygen of Oklahoma, Inc.
Oxygen Plus Medical Equipment, Inc.
Oxygen Plus, Inc.
PHI Medical Equipment, Inc.
Pioneer Medical Services, Inc.
Preferential Home Health Care, Inc.
Principal Medical Equipment, Inc.
Professional Breathing Associates, Inc.
Professional Respiratory Home Healthcare, Inc.
PSI Health Care, Inc.
Pulmo-Dose, Inc.
Pulmonary Home Care, Inc.
Quality Home Health Care, Inc.
RCG Information Services Corporation
RCI Medical Corp.
Regency Medical Equipment, Inc.
Resp-A-Care, Inc.
Respiracare Medical Equipment, Inc.
Respiratory Medical Equipment of Ga., Inc.
Respitech Home Health Care, Inc.
Responsive Home Health Care, Inc.
Ritt Medical Group, Inc.
RN Home Care Medical Equipment Company, Inc.
Roswell Home Medical, Inc.
Rotech Employee Benefits Corporation
Rotech Home Medical Care, Inc.
Rotech Oxygen and Medical Equipment, Inc.
Roth Medical, Inc.
Rothert’s Hospital Equipment, Inc.
Sampson Convalescent Medical Supply, Inc.
Select Home Health Care, Inc.
SIGMA Medical Equipment, Inc.
Southeastern Home Health, Inc.
Sun Medical Supply, Inc.
Sunshine Home Health Care, Inc.
The Kilroy Company
Theta Home Health Care, Inc.
Tupelo Home Health, Inc.
Valley Medical Equipment, Inc.
Value Care, Inc.
VitalCare Health Services, Inc.
VitalCare of Pennsylvania, Inc.
White's Medical Rentals, Inc.
Wichita Medical Care, Inc.
Zeta Home Health Care, Inc.


--------------------------------------------------------------------------------


EXHIBIT A


Lenders


Credit Suisse AG, Cayman Islands Branch
Jefferies Finance LLC


















































































--------------------------------------------------------------------------------


EXHIBIT B


Specified Agreements


Indenture dated as of October 6, 2010 by and among Rotech Healthcare Inc., each
of the Guarantors named therein and The Bank of New York Mellon Trust Company,
N.A..


Indenture dated as of March 17, 2011 by and among Rotech Healthcare Inc., each
of the Guarantors named therein and The Bank of New York Mellon Trust Company,
N.A..




--------------------------------------------------------------------------------


EXHIBIT C


California Financing Statements


--------------------------------------------------------------------------------


EXHIBIT D


Delaware Financing Statements


--------------------------------------------------------------------------------


EXHIBIT E


Illinois Financing Statements


--------------------------------------------------------------------------------


EXHIBIT F


New York Financing Statement


--------------------------------------------------------------------------------


EXHIBIT G


Texas Financing Statements


--------------------------------------------------------------------------------




EXHIBIT H


Foreign Jurisdictions


Entity Name


Foreign Qualification


Rotech Healthcare Inc. (DE)
All states of the United States (except Delaware) and
the District of Columbia.





--------------------------------------------------------------------------------


March 17, 2011
Credit Suisse AG
as Administrative Agent under the Credit Agreement
Eleven Madison Avenue
New York, New York 10010


Credit Suisse AG
Jefferies Finance LLC
as Lenders under the Credit Agreement
c/o Credit Suisse AG
Eleven Madison Avenue
New York, New York 10010


Re:    Credit Agreement dated as of March 17, 2011 among Rotech Healthcare Inc.,
a Delaware corporation (the “Borrower”) and Credit Suisse AG and Jefferies
Finance LLC, as lenders (each a “Lender” and collectively, the “Lenders”), with
Credit Suisse AG acting as administrative agent (the "Administrative Agent")
thereunder, pursuant to which the Borrower will obtain $10,000,000 in revolving
commitments (the “Credit Agreement”), with such obligations to be (i) guaranteed
by certain subsidiaries of the Borrower (the "Guarantors"), as described in and
pursuant to the Guarantee Agreement (the "Guarantee Agreement") dated as of
March 17, 2011, among the Borrower, the Guarantors and the Administrative Agent
and (ii) secured, together with the Borrower’s existing 10.75% Senior Secured
Notes due 2015 (the “Existing First Lien Notes”), on a first-priority lien basis
by substantially all of the existing and future assets (subject to certain
exceptions and Permitted Collateral Liens (as defined in the Indenture with
respect to the Existing First Lien Notes (the "Indenture") dated as of October
6, 2010, among the Borrower, the Guarantors and The Bank of New York Mellon
Trust Company, N.A., as trustee) of the Borrower and the Guarantors (the
“Collateral”), as described in and pursuant to the Collateral Agreement (the
“Collateral Agreement”) dated as of October 6, 2010, as amended and restated as
of March 17, 2011, among the Borrower, the Guarantors and The Bank of New York
Mellon Trust Company, N.A., as collateral agent (in such capacity, the “First
Lien Collateral Agent”); with the relative rights between the Secured Parties
(as defined in the Credit Agreement) and the holders of the Existing First Lien
Notes with respect to the Collateral set forth under a first lien Pari Passu
Intercreditor Agreement (the “First Lien Intercreditor Agreement”) dated as of
March 17, 2011 among the Borrower, the Guarantors, the First Lien Collateral
Agent, Credit Suisse AG, as initial additional authorized representative, and
each additional authorized representative from time to time party thereto; and
the relative rights between the First Priority Secured Parties (as defined in
the Junior Lien Intercreditor Agreement described below), on the one hand, and
the holders of the Borrower’s 10.5% Senior Second Lien Notes due 2018 (the
“Second Lien Notes”) secured on a second-priority lien basis on the Collateral,
on the other hand, to be set forth in a Junior Lien Intercreditor Agreement
dated as of March 17, 2011 (the “Junior Lien Intercreditor Agreement”, and
together with the First Lien Intercreditor Agreement, the “Intercreditor
Agreements”) among the Borrower, the Guarantors, the First Lien Collateral
Agent, as first priority representative of the First Priority Secured Parties
(as defined therein), and The Bank of New York Mellon Trust Company, N.A., as
junior priority representative for the holders of the Second Lien Notes (the
“Second Lien Collateral Agent”).
Ladies and Gentlemen:
We have acted as special Colorado counsel to the Borrower, in connection with
its commitments under the


--------------------------------------------------------------------------------


Credit Agreement (the “Transaction”) for the limited purposes of reviewing the
corporate records of five (5) wholly-owned subsidiaries of the Borrower that are
incorporated in the State of Colorado (each a “Subsidiary” and collectively, the
“Subsidiaries”) set forth in Schedule I attached to this letter (the “Schedule”)
and the Documents (defined below), and providing the opinions set forth herein.
We are providing this opinion in accordance with Section 4.02(a) of the Credit
Agreement. This opinion does not cover the sale of the Borrower’s Second Lien
Notes or the concurrent private placement with certain individual accredited
investors of U.S. $6,500,000 in principal amount of the Borrower’s 10.5% Senior
Second Lien Notes due 2018 (the “Accredited Investor Securities”, together with
the Second Lien Notes, the “Securities”). Any term that is not otherwise defined
in this letter will have the meaning ascribed to that term in the Credit
Agreement. For purposes of the opinion letter, the following terms shall have
the following meanings:
1.    “UCC” means the Colorado Uniform Commercial Code.
2.    “Filing Office” means the Secretary of State of the State of Colorado (the
“Colorado Secretary of State”).
While certain members of this firm are admitted to practice in other states, we
have not examined the laws of any state other than the laws of the State of
Colorado, or consulted with members of this firm who are admitted in other
jurisdictions with respect to the laws of such jurisdictions. Accordingly, the
opinions contained herein apply only with respect to the present laws of the
State of Colorado or the federal laws of the United States of America
(“Applicable Law”) and we express no opinion with respect to the laws of any
other jurisdiction.
A.    Basis of Opinion and Documents Examined
In rendering the opinions contained in this letter we have relied, with your
approval, as to factual matters that affect our opinions, solely on our
examination of the Documents (as defined below), and have made no independent
examination or investigation to verify the accuracy or completeness of facts or
other matters asserted to be true and correct in such Documents.
1.
The Credit Agreement.

2.
The Guarantee Agreement.

3.
The Collateral Agreement.

4.
The Intercreditor Agreements.

5.
Unfiled copies of the UCC-1 financing statements listed on Schedule II hereto
(individually, a “Financing Statement” and collectively, the “Financing
Statements”) naming the Subsidiaries as debtors and the First Lien Collateral
Agent as secured party.

6.
The Omnibus Unanimous Written Consents of the Board of Directors of each of the
Subsidiaries, dated March 1, 2011 and March 10, 2011 approving, by omnibus
resolutions, the Credit Agreement, the Collateral Agreement and the other
Security Documents, the Intercreditor Agreements and the filing of the Financing
Statements.

7.
A good standing certificate from the Colorado Secretary of State for each of the
Subsidiaries regarding the good standing of each Subsidiary, dated March 15,
2011.

8.
An Officer’s Certificate in Support of Legal Opinion issued by the President of
each of the Subsidiaries (the “Certificate”).


--------------------------------------------------------------------------------


9.
Such other documents, matters of law and fact as we have considered necessary or
appropriate for the expression of the opinions contained herein.

For the purposes of this opinion, the Credit Agreement, the Collateral
Agreement, the Guarantee Agreement and the Intercreditor Agreements shall be
referred to as the “Transaction Documents” and collectively with the other
documents and information referred to above are sometimes herein collectively
referred to as the “Documents.”
B.    Assumptions
In rendering the opinions set forth in Section C below, we have assumed with
your consent and without investigation: the genuineness of all signatures; the
legal capacity of all individuals who have executed any of the Documents
reviewed by us; the authenticity of all Documents submitted to us as originals,
the conformity to the originals of all Documents submitted to us as certified,
photostatic, facsimile, reproduced or conformed copies, the authenticity of the
latter documents and that the statements regarding matters of fact in the
certificates, records, agreements, instruments and documents that we have
examined are accurate and complete; the truthfulness of each statement as to all
factual matters otherwise not known to us to be untruthful contained in any
Document encompassed within the due diligence review undertaken by us; the
payment of all required documentary stamps, taxes and fees imposed upon the
execution, filing or recording of documents; there have been no undisclosed oral
or written modifications of any provision of any Document reviewed by us in
connection with the rendering of the opinions, all terms and conditions of, or
relating to, the transactions contemplated by the Transaction Documents are
correctly and completely embodied in the Transaction Documents; that all parties
have complied with any requirement of good faith, fair dealing and
conscionability; that each Subsidiary is solvent; that each Subsidiary has
received adequate consideration for entering into the Transaction Documents;
that (i) the Articles of Incorporation or Bylaws of each Subsidiary has not been
amended and that no such amendment is pending or has been proposed, (ii) each
Subsidiary is organized solely under the laws of the State of Colorado, (iii)
there are no proceedings pending or contemplated for (A) the merger,
consolidation, conversion, dissolution, liquidation or termination of any
Subsidiary, or (B) any Subsidiary’s transfer to or domestication in any other
jurisdiction and (iv) each Subsidiary has not changed its name whether by
amendment of its Articles of Incorporation, by reorganization or otherwise,
within the last four (4) months.
Since we have not represented any of the Subsidiaries with regard to their
respective corporate formalities, for purposes of the opinions rendered below,
we rely on the presumption of regularity and continuity (a) for all stock
issuances, and cancellations thereof where applicable, and (b) with the
exception of the written consent referenced under Section A.6. and the
Certificate reference under Section A.8. above, for all of the minutes of the
meetings and written consents of the Subsidiaries’ Board of Directors and
shareholders, and as to any such meetings or consents, that they were properly
noticed or notice was properly waived.
C.    Opinions
Based on our examination and consideration of the Documents, and in reliance
thereon, and subject to the comments, assumptions, exceptions, qualifications
and limitations set forth in Sections B and D hereof, we are of the opinion,
with respect to each of the Subsidiaries, that:
1.    Each Subsidiary has been incorporated and organized under the Colorado
Business Corporation Act or its predecessor, as applicable, is in good standing,
and its status is active.
2.    Each Subsidiary has the corporate power to: (a) own, lease and operate its
property and conduct its business, (b) execute and deliver the Transaction
Documents and to perform its obligations thereunder, and (c) grant the security
interests to be granted by it pursuant to the Transaction Documents to which the
Subsidiaries are a party.
3.    Each Subsidiary has authorized by all necessary corporate action (a) the
execution, delivery and


--------------------------------------------------------------------------------


performance of the Transaction Documents to which the Subsidiaries are a party,
and (b) the filing of the Financing Statements being filed against it.
4.    The Transaction Documents to which the Subsidiaries are a party have been
executed and delivered by each Subsidiary.
5.    The Financing Statements are in proper form for filing with the Filing
Office, and upon the filing in such office of the Financing Statements, the
First Lien Collateral Agent will have a perfected security interest in that
portion of the Collateral described in the Collateral Agreement in which a
security interest may be perfected under Article 9 of the UCC by the filing of a
Financing Statement with the Filing Office. The filing of the Financing
Statements in the Filing Office are the only filings necessary to perfect by
filing the security interest in those items of the Collateral covered by Article
9 of the UCC where filing is the method of perfection as under Article 9 of the
UCC as described in such Filing Statements, which is owned by the Subsidiary.
6.    The execution and delivery by each Subsidiary of the Transaction Documents
to which the Subsidiaries are a party, the performance of their payment and
other obligations thereunder and the granting of the security interests to be
granted pursuant to the Collateral Agreement do not violate: (a) any provisions
of Colorado law, rule or regulation, which in our experience, are typically
applicable to transactions of the nature contemplated by the Transaction
Documents to which the Subsidiaries are a party; (b) the Articles of
Incorporation or Bylaws, as either may have been amended, of each such
Subsidiary, or (c) to our knowledge, any order, writ, injunction or decree of
any court or governmental authority or any arbitral award.
7.    No consent, approval, authorization, license or exemption by, or other
order of, or registration, recording or filing with, any court or other
governmental or regulatory authority or agency of the State of Colorado, which,
in our experience, is typically applicable to transactions of the nature
contemplated by the Transaction Documents to which the Subsidiaries are a party,
is required for the execution and delivery by any Subsidiary of the Transaction
Documents to which the Subsidiaries are a party, including the grant of security
interests pursuant to the Collateral Agreement, except for the filing of the
Financing Statements required for the perfection of security interests.
8.    The Collateral Agreement creates in favor of the First Lien Collateral
Agent a security interest under Article 9 of the UCC as in effect on the date
hereof in all right, title and interest of each Subsidiary in the Collateral in
which a security interest can be created under Article 9 of the UCC to secure
the Obligations (as defined in the Collateral Agreement).
D.    Comments, Assumptions, Limitations, Qualifications and Exceptions
The opinions expressed above are based upon and subject to, the further
comments, assumptions, limitations, qualifications and exceptions as set forth
below:
1.    We express no opinion with respect to perfection of a security interest in
any portion of the Collateral: (a) that is subject to federal statutes or treaty
of the United States that provide for national or international registration or
filing of security interests (e.g., Intellectual Property and civil aircraft
(including engines, propellers, appliances, and spare parts) under the Federal
Aviation Act of 1958)), (b) that is subject to a certificate of title; (c) farm
products, fixtures, timber to be cut or as-extracted collateral; (d) consumer
goods or manufactured homes; (e) commercial tort claims; (f) Deposit Accounts,
money, cash or cash equivalents; (g) non-negotiable Documents or Goods covered
by non-negotiable Documents; (h) Letter-of Credit Rights; or (i) property
excluded from coverage under Article 9 of the UCC.
2.    We express no opinion with respect to the effect of any provision of the
Transaction Documents which is intended to establish any standard other than a
standard set forth in the UCC as the measure of the performance by any party
thereto of such party’s obligations of good faith, diligence, reasonableness or
care or of the fulfillment of


--------------------------------------------------------------------------------


the duties imposed on any secured party with respect to the maintenance,
disposition or redemption of collateral, accounting for surplus proceeds of
collateral or accepting collateral in discharge of liabilities. We have also
assumed that the First Lien Collateral Agent will enforce the respective
Transaction Documents in compliance with the provisions of the UCC and any other
provision of applicable law.
3.    We have not made any investigation of and express no opinion as to the
title of any party to property described in the Collateral Agreement, whether
real or personal, tangible or intangible, or mixed, the accuracy or inadequacy
of the description of any of the property described in the Collateral Agreement,
whether real or personal, tangible or intangible, or mixed.
4.    We express no opinion as to the effectiveness of the Lenders’ security as
to any rights (including rights of payment) under any right, account or other
obligation for which the United States government or any other government or
agency, department or subdivision thereof is an obligor.
5.    We note that perfection of a security interest in the Collateral also
perfects a security interest in a supporting obligation for such Collateral and
that a security interest in a right to payment or performance also perfects a
security interest in a security, mortgage or other lien in personal or real
property securing that right. We render no opinion regarding the validity or
enforceability of any such supporting obligation or such supporting lien.
6.    We express no opinion as to priority of perfection of the security
interests of the First Lien Collateral Agent filed on behalf of the Lenders, nor
do we express an opinion on the validity, binding effect or the enforceability
of the Transaction Documents. We have not made any investigation of, and do not
express any opinion as to priority of any liens created by the Transaction
Documents.
7.    Our security interest opinions in Sections C.5. and C.6. of this opinion
letter are limited to Title 4, Article 9 of the UCC. We express no opinion with
respect to (I) the effect of section 4-9-315 of the UCC with respect to any
proceeds of any Collateral that are not identifiable, or (ii) any Article 9
Collateral of a type that is or may become fixtures (as defined in section
4-9-102(a)(41) and (44) of the UCC). We express no opinion with respect to
transactions excluded from Article 9 of the UCC by section 4-9‑109 thereof.
Except as expressly set forth in Sections C.5., C.6. and C.8. of this opinion
letter, we express no opinion as to the perfection, the effect of perfection or
non-perfection and the priority of any security interest that is perfected by
any means other than filing a financing statement under the UCC. Our security
interest opinions in Sections C.5. and C.6. of this opinion letter are also
subject to the following exceptions: that with respect to (I) federal tax liens
accorded priority under law and (ii) liens created under Title IV of the
Employee Retirement Income Security Act of 1974, which are properly filed after
the date hereof, we express no opinion as to the relative priority of such liens
and the security interests created by the Collateral Agreement or as to whether
such liens may be adverse claims; and (II) any claim (including for taxes) in
favor of any state or any of its respective agencies, authorities,
municipalities or political subdivisions which claim is given lien status and/or
priority under any law of such state, we express no opinion as to the relative
priority of such liens and the security interests created by the Collateral
Agreement or as to whether such liens may be adverse claims.
8.    We express no opinion herein with respect to Healthcare Laws. “Healthcare
Laws” means laws or regulations relating to the regulation of the health care
industry or to payment for services rendered by healthcare providers, including,
without limitation, (i) any provision of federal or state laws governing
Medicare or any state Medicaid programs, (ii) Sections 1877, 1128, 1128A or
1128B of the Social Security Act, (iii) any prohibition on the making of any
false statement or misrepresentations of material facts to any governmental
agency that administers a Federal or State Health Care Program (including, but
not limited to Medicare and Medicaid), (iv) the licensure, certification or
registration requirements of health care facilities, services or equipment, (v)
any state certificate of need or similar law governing the establishment of
health care facilities or services or the making of health care capital
expenditures, (vi) any state law relating to fee-splitting or the corporate
practice of medicine, (vii) any physician self-referral prohibition or state
anti-kickback law, (viii) any criminal offense relating to the delivery of, or
claim for payment for, a healthcare item or service under any Federal or Sate
Health Care Program, (ix) any federal or state law relating to the interference
with or obstruction of any investigation into any criminal offense, (x) any
criminal offense under


--------------------------------------------------------------------------------


federal or state law relating to the unlawful manufacture, distribution,
prescription or dispensing of a controlled substance, and (xi) any laws relating
to health or medical insurance.
9.    We assume that the Transaction Documents and Financing Statements fall
within the scope of the provisions of Section 7-108-501(1)(b) of Colorado
Business Corporation Act and, as a result thereof, the remaining provisions of
Section 7-108-501 of the Colorado Business Corporation Act and any similar
provisions of the Articles of Incorporation or Bylaws of the Subsidiaries
relating to interested transactions do not apply to the Transaction Documents or
the Financing Statements.


10.    Our opinions are limited solely to laws of the State of Colorado, and the
rules and regulations adopted thereunder, that, in our experience, are normally
and directly applicable to transactions of the same nature as those contemplated
by the Transaction Documents between unregulated parties, provided that, such
laws do not include, and we express no opinion with regard to any state laws
relating to: (i) pollution or protection of the environment; (ii) zoning, land
use, building or construction; (iii) occupational safety and health or other
similar matters; (iv) labor and employee rights and benefits; (v) the regulation
of utilities; (vi) antitrust and trade regulation; (vii) tax; (viii) securities;
(ix) copyrights, patents and trademarks; (x) banking and insurance; (xi)
bankruptcy; (xii) health care and safety laws; (xiii) laws and policies
concerning emergencies and criminal and civil forfeiture laws; (xiv) state
statutes of general application to the extent they provide for criminal
prosecution (e.g., mail fraud and wire fraud statutes); (xv) any laws, rules,
regulations or ordinances of any county, town, municipality or similar political
subdivision or any agency or other instrumentality of the State of Colorado; and
(xvi) in the case of each of the foregoing, all rules and regulations
promulgated thereunder or administrative or judicial decisions with respect
thereto.
11.    We have assumed that the transactions contemplated by the Transaction
Documents comply with any lending limitations and restrictions and securities
laws applicable to the Lenders or the First Lien Collateral Agent, that there
are no other oral or written agreements to which the Subsidiaries are parties
except the Transaction Documents, and that each of the Subsidiaries has “rights”
in the Collateral within the meaning of the UCC consistent with and sufficient
for purposes of the Transaction Documents. We express no opinion as to the
effect of the Lenders’ or the First Lien Collateral Agent’s compliance or
non-compliance with any federal or state laws or regulations applicable to any
of them because of the Lenders’ or First Lien Collateral Agent’s legal or
regulatory status or the nature of their respective businesses. We also
expressly disclaim any opinion relating to consents, approvals, authorizations,
orders, registrations or filings as may be required to be made or obtained by
the Lenders or the First Lien Collateral Agent as a result of their respective
involvement in the transactions contemplated by the Transaction Documents.
12.    We caution you, and express no opinion, regarding the following: (i) to
the extent any Collateral consists of contractual rights of any of the
Subsidiaries or pursuant to certain governmental permits and licenses, the
transfer of certain contractual rights of any of the Subsidiaries included
within the Collateral might be subject to the consent or approval of the other
parties to such contracts; and (ii) the transfer of certain governmental permits
and licenses of any of the Subsidiaries included within the Collateral might
require the approval of the applicable governmental authority or might require
the purported transferee to apply to such authority for a license or permit in
the transferee's own name.
13.    Our opinions are limited solely to the Transaction as contemplated by the
Transaction Documents and we express no opinion with regard to the sale or
issuance of any of the Securities.
14.    The opinions expressed herein are as of the date hereof, and we assume no
obligation to update or supplement such opinions to reflect any facts or
circumstances that may hereafter come to our attention or any changes in law
that may hereafter occur. Further the opinions expressed herein are based on the
Documents as of the date hereof and we express no opinion with respect to such
Documents as they may be corrected, amended, modified or restated even if such
correction, amendment, modification or restatement relates back to the date of
this letter.
15.    Our opinions herein regarding the execution and deliver of the
Transaction Documents to which the Subsidiaries are a party are based upon our
review of copies of executed signature pages for such documents provided


--------------------------------------------------------------------------------


to us by others; we did not witness the execution or delivery of any of the
Transaction Documents.
16.    For purposes of this opinion letter we further advise you that the term
“knowledge” means the current actual knowledge of the lawyers who are
participating in drafting this opinion letter and in handling the transaction
described herein, but does not include, except as specifically provided
hereafter, constructive knowledge or inquiry knowledge.
17.    The opinions are furnished to the Administrative Agent and the Lenders by
us as counsel for the Borrower and are solely for the benefit of the Borrower,
the Administrative Agent and the Lenders, and are rendered solely in connection
with the Transaction Documents to which the opinions relate; provided however,
that Cravath, Swaine & Moore LLP may refer to this opinion letter for the
purposes of fulfilling the condition precedent under Section 4.02(a) of the
Credit Agreement. No opinions may be implied or inferred beyond the matters
expressly stated herein. The opinions may be relied upon by the Administrative
Agent, the Lenders and the First Lien Collateral Agent, only in connection with
the Transaction Documents and may not be relied upon by any other person or for
any other purpose without our prior express written consent in each such
instance; provided that a copy of this opinion letter may be delivered by you to
such financial institution that may become a Lender under the Credit Agreement,
and such persons may rely on this opinion to the same extent as the addressees.
Copies of this opinion letter may not be made available, and this opinion letter
may not be quoted or referred to in any other document made available, to any
other person or entity, except to any accountant or attorney for any person or
entity entitled hereunder to rely hereon or to whom or which this opinion letter
may be disclosed as provided herein, or as otherwise required by law.
 Very truly yours,
 
/s/ Greenberg Traurig, LLP
Greenberg Traurig, LLP


--------------------------------------------------------------------------------


Schedule I


Don Paul Respiratory Services, Inc., a Colorado corporation


G&G Medical, Inc., a Colorado corporation


Medco Professional Services, Corp., a Colorado corporation


Oxygen Plus, Inc., a Colorado corporation


Roth Medical, Inc., a Colorado corporation


--------------------------------------------------------------------------------


Schedule II

Financing Statements




Copies of the Financing Statements follow this Schedule II






































--------------------------------------------------------------------------------




March 17, 2011
Stuart T. Kapp, Partner
d 561.995.4730
f 561.241.7145


www.proskauer.com








The lenders listed on Schedule 1 hereto (the “Lenders”)


and


Credit Suisse AG, as administrative agent for the Lenders (“Administrative
Agent”)
Eleven Madison Avenue
New York, New York 10010


Re:    Rotech Healthcare Inc.
Ladies and Gentlemen:
We have acted as special Florida counsel to Rotech Healthcare Inc., a Delaware
corporation (the “Borrower”) for the limited purpose of: (i) reviewing the
corporate records of the 51 wholly-owned subsidiaries of the Borrower that are
incorporated in the State of Florida (each a “Subsidiary and collectively, the
“Subsidiaries”), as set forth in Schedule 2 attached hereto; (ii) reviewing the
Documents (as defined in Exhibit “A”); and (iii) providing the opinions set
forth herein. This opinion is being furnished to you pursuant to Section 4.02(a)
of the Credit Agreement, dated as of March 17, 2011 (the “Credit Agreement”),
among the Administrative Agent, the Lenders party thereto and the Borrower.
Unless otherwise defined herein, capitalized terms used herein have the meanings
set forth in the Credit Agreement. This opinion letter is furnished to you at
your request, and is given with the consent of the Subsidiaries.
We have examined the UCC financing statements (collectively, the “Financing
Statements”) attached hereto as Schedule 3 naming the respective Subsidiaries as
debtor and The Bank of New York Mellon Trust Company, N.A., as collateral agent
(the “Collateral Agent”), as secured party, filed or to be filed with the
Florida Secured Transaction Registry (the “Recording Office”).
In rendering the opinions expressed below, we have examined the originals or
copies, certified or otherwise identified to our satisfaction, of such company
records, agreements and instruments of the Subsidiaries, certificates of public
officials and of officers of the Subsidiaries, and such other documents and
records, and such matters of law, as we have deemed appropriate as a basis for
the opinions hereinafter expressed.


In rendering the opinions set forth below, we have relied, with your approval,
as to factual and other matters that affect our opinions, solely on our
examination of the Documents and of the Certificate of the Subsidiaries (the
“Certificate”), attached hereto as Exhibit “B”, and have made no independent
verification of the facts or other matters asserted to be true or correct
therein. Nothing has come to our attention, however, to cause us to question any
of such facts or matters.




--------------------------------------------------------------------------------


We have not made any investigation of and do not express any opinion as to, any
matters of title or as to priority of any liens created by the Documents.


For purposes of this opinion letter, we are licensed to practice law only in the
State of Florida and express no opinion with respect to the effect of any law
other than the law of the State of Florida, and the federal law of the United
States (collectively, “Applicable Law”). As used in this letter, the “Florida
UCC” shall mean the Uniform Commercial Code as now in effect in the State of
Florida.


This opinion letter has been prepared and is to be construed in accordance with
the Report on Standards for Florida Opinions, dated April 8, 1991, issued by the
Business Law Section of the Florida Bar, as amended and supplemented (the
“Report”), including, in particular, Section VIII thereof, and the Legal Opinion
Principles of the Section of Business Law of the American Bar Association, 53
The Business Lawyer 830 (May 1998). The Report is incorporated by reference into
this opinion letter.


Based upon the foregoing, and subject to the assumptions, qualifications and
limitations stated in this letter and in the Report, we are of the opinion that:


1.Each Subsidiary is a corporation, duly organized, validly existing under the
Florida Corporation Act and their status is active with full corporate power to
own, lease and operate its property, if any, and transact its business in the
State of Florida.
2.    Each Subsidiary has all requisite corporate power and authority to execute
and deliver the Documents to which they are a party and all documents and
instruments required in connection therewith, and to perform their obligations
thereunder.
3.     The execution and delivery of the Documents to which each Subsidiary is a
party, and the performance of their obligations thereunder, have been duly
authorized by all necessary corporate action.
4.    The Documents have been duly executed and delivered by each Subsidiary.
5.    The execution, delivery and performance by each Subsidiary of the
Documents to which they are, respectively, a party, and the consummation by each
Subsidiary of the transactions contemplated thereby, do not: (a) (i) violate
their respective Articles of Incorporation or Bylaws; or (ii) violate any
statute, rule or regulation of the State of Florida which, in our experience, is
typically applicable to transactions of the nature contemplated by the
Documents; or (b) to our knowledge, violate any order, writ, injunction or
decree of any court or governmental authority or any arbitral award in the State
of Florida.
6.    No approval, order, authorization, consent, license, exemption by, or
other action by, or filing, declaration, registration or recording with the
State of Florida is required to authorize, or is required in connection with the
execution, delivery or consummation by the Subsidiaries of any Documents under
the statutes, rules or regulations of the State of Florida, which, in our
experience, is typically applicable to transactions of the nature contemplated
by the Documents.
7.    Pursuant to the Collateral Agreement (as defined in Exhibit “A”), the
Subsidiaries have each granted a security interest in favor of the Collateral
Agent in the Collateral described in the Collateral Agreement securing the
performance of the obligations purported to be secured thereby (the “Security
Interest”) to the extent a security interest in the Collateral can be created
therein under Article 9 of the Florida UCC.
8.    The Financing Statements attached hereto as Schedule 2 are in proper form
for filing in the Recording Office. Upon the filing of the Financing Statements
in the Recording Office, describing the applicable collateral in which the
Collateral Agent has a security interest, the Security Interest in the
Collateral will be perfected to the extent


--------------------------------------------------------------------------------


security interests therein can be perfected by the filing of a UCC-1 financing
statements under the Florida UCC in the Recording Office. The filing of the
Financing Statements in the Recording Office are the only filings necessary to
perfect, by filing, the Security Interest in those items of the Collateral
covered by Article 9 of the Florida UCC, to the extent security interests
therein can be perfected by the filing of a UCC-1 financing statements under the
Florida UCC.
The foregoing opinions are subject to the following comments and qualifications:
a.We express no opinion as to the title of any party to property described in
the Collateral Agreement, whether real or personal, the accuracy or inadequacy
of the description of any of the property described in the Collateral Agreement,
whether real or personal.
b.We express no opinion with respect to the effect of any provision of the
Documents which is intended to establish any standard other than a standard set
forth in the Florida UCC as the measure of the performance by any party thereto
of such party’s obligations of good faith, diligence, reasonableness or care or
of the fulfillment of the duties imposed on any secured party with respect to
the maintenance, disposition or redemption of collateral, accounting for surplus
proceeds of collateral or accepting collateral in discharge of liabilities. We
have also assumed that the Collateral Agent will enforce the respective
Documents in compliance with the provisions of the Florida UCC and any other
provision of applicable law.
c.Our security interest opinions in paragraphs 7 and 8 are limited to Article 9
of the Florida UCC. We express no opinion with respect to (A) the effect of
section 9-315 of the Florida UCC with respect to any proceeds of any Collateral
that are not identifiable or (ii) any Article 9 Collateral of a type that is or
may become fixtures (as defined in section 102(a)(44) of the Florida UCC). We
express no opinion with respect to transactions excluded from Article 9 of the
Florida UCC by section 9‑109 thereof. Except as expressly set forth in
paragraphs 7 and 8, we express no opinion as to the perfection, the effect of
perfection or non-perfection and the priority of any security interest that is
perfected by any means other than filing a financing statement under the Florida
UCC. Our security interest opinions in paragraphs 7 and 8 are also subject to
the following exceptions: that with respect to (i) federal tax liens accorded
priority under law and (ii) liens created under Title IV of the Employee
Retirement Income Security Act of 1974 which are properly filed after the date
hereof, we express no opinion as to the relative priority of such liens and the
security interests created by the Collateral Agreement or as to whether such
liens may be adverse claims; and (B) any claim (including for taxes) in favor of
any state or any of its respective agencies, authorities, municipalities or
political subdivisions which claim is given lien status and/or priority under
any law of such state, we express no opinion as to the relative priority of such
liens and the security interests created by the Collateral Agreement or as to
whether such liens may be adverse claims.
For purposes of the opinions expressed herein, we have assumed with your consent
that:


i.The factual statements and information contained in each of the Documents and
other documents executed by each Subsidiary in connection with the Documents are
accurate and complete.
ii.All signatures by parties to the Documents other than those by or on behalf
of each Subsidiary are genuine; all documents that have been submitted to us as
originals are authentic; and all documents submitted to us as certified,
conformed or photostatic copies conform to authentic, original documents.
iii.All terms and conditions of, or relating to, the transactions contemplated
by the Documents are correctly and completely embodied in the Documents.
iv.The Documents, and the transactions evidenced thereby, are valid, binding and
enforceable against each Subsidiary to the extent that such validity, binding
effect and enforceability affect the opinions herein expressed.
v.Each individual executing the Documents had sufficient legal capacity to
execute such documents


--------------------------------------------------------------------------------


and perform their obligations thereunder (provided, however, we have no actual
knowledge that any such individual lacks legal capacity to do so).
vi.All parties have complied with any requirement of good faith, fair dealing
and conscionability.
vii.Each Subsidiary is solvent.
viii.Each Subsidiary has received adequate consideration for entering into the
Documents.    
xi.The execution and delivery by each Subsidiary of, and the performance by each
Subsidiary of their obligations under, the Documents to which they are,
respectively, a party do not and will not violate, breach or constitute a
default under, or require any consent under: (i) any statute, rule, law or
regulation to which each Subsidiary is subject (other than statutes, rules and
regulations as to which we express our opinion in clause (a) of paragraph 5
above); or (ii) any order, writ, injunction or decree of any governmental
authority or any arbitral award (other than those as to which we express our
opinion in clause (b) of paragraph 5 above).


xii.That (i) the Articles of Incorporation or Bylaws of each Subsidiary has not
been amended and that no such amendment is pending or has been proposed, (ii)
each Subsidiary is organized solely under the laws of the State of Florida,
(iii) there are no proceedings pending or contemplated for (A) the merger,
consolidation, conversion, dissolution, liquidation or termination of any
Subsidiary, or (B) any Subsidiary’s transfer to or domestication in any other
jurisdiction and (iv) each Subsidiary has not changed its name whether by
amendment of its Articles of Incorporation, by reorganization or otherwise,
within the last four months.
xiii.The Collateral does not include “as-extracted collateral” and “timber to be
cut” as used in the Florida UCC.
This opinion letter is subject to the following limitations:


a.    We express no opinion with respect to the priority of the lien and
security interest created by the Documents
b.    We undertake no obligation to advise you of facts or changes in law
occurring after the date of this opinion letter which might affect the opinions
expressed herein.
c.    For purposes of this opinion letter we further advise you that the term
“knowledge” means the current actual knowledge, without any independent
verification, of the lawyers who are participating in drafting this opinion
letter and in handling the transaction described herein, but does not include,
except as specifically provided hereafter, constructive knowledge or inquiry
knowledge.
This opinion is rendered solely for the benefit of the addressees, their
successors and assigns, any applicable rating agency, the Collateral Agent and
each parties’ respective counsel and only as to the matters specifically set
forth herein and may not be relied upon by any other person or entity without
our prior written consent.
Very truly yours,
PROSKAUER ROSE LLP
                            
/s/ Stuart T. Kapp
Name: Stuart T. Kapp
Title: Partner






--------------------------------------------------------------------------------




EXHIBIT “A”
DOCUMENTS
All terms not otherwise defined herein shall have the meaning set forth in the
Purchase Agreement:
    
1.
The Collateral Agreement dated as of October 6, 2010, as amended and restated as
of March 17, 2011 (the “Collateral Agreement”), among the Borrower, the
Guarantors and The Bank of New York Mellon Trust Company, N.A., as collateral
agent; and

2.
The Guarantee Agreement dated as of March 17, 2011, by the Guarantors in favor
of the Administrative Agent;



3.
The Pari Passu Intercreditor Agreement dated as of March 17, 2011 among the
Borrower, the Guarantors, the Collateral Agent, the Administrative Agent, as
initial additional authorized representative and each additional authorized
representative from time to time party thereto; and





4.
The Junior Lien Intercreditor Agreement dated as of March 17, 2011, among the
Borrower, the Guarantors, the Collateral Agent, as first priority
representative, and The Bank of New York Mellon Trust Company, N.A, as junior
priority representative.


--------------------------------------------------------------------------------






EXHIBIT “B”


CERTIFICATE OF THE SUBSIDIARIES


Philip L. Carter, as President of Rotech Healthcare Inc., a Delaware corporation
(the “Company”), the sole shareholder of each of the Subsidiaries set forth on
Exhibit A, attached hereto does hereby certify to the law firm of Proskauer Rose
LLP (“Proskauer”) for the express purpose of Proskauer relying on the accuracy
of the facts contained in this Certificate of the Subsidiaries (this
“Certificate”) in order for Proskauer to execute and deliver its opinion letter
as to certain matters to Credit Suisse AG, as administrative agent for the
lenders, under the “Documents” (as defined in said opinion letter), to wit:


1.    Philip L. Carter, as President of the Company, has full knowledge of about
the status of the Subsidiaries and the facts contained in the Certificate.
2.    The terms contained in this Certificate shall have the same meaning given
such terms in the opinion letter of Proskauer.
3.    The Articles of Incorporation, together with all amendments thereto, of
each Subsidiary, previously delivered to Proskauer in October, 2010 are
unchanged as of the date hereof and remain in full force and effect on the date
hereof.
4.     The By-Laws of each Subsidiary, together with all amendments thereto,
previously delivered to Proskauer in October, 2010 are unchanged as of the date
hereof and remain in full force and effect on the date hereof.
5.    Attached hereto as Exhibit B is a true and complete copy of a written
consent of the Company and the Subsidiaries authorizing the execution, delivery
and performance by the Subsidiaries of the Documents to which each Subsidiary is
a party (collectively, the “Consent”). The resolutions set forth in the Consent
are in full force and effect.
6.    Each Document to which the Subsidiaries are a party has been executed and
delivered by either Philip L. Carter, in his capacity as Chief Executive
Officer, Steven P. Alsene, in his capacity as Treasurer & Chief Financial
Officer, and/or Rebecca L. Myers in her capacity as Secretary (and for Rotech
Healthcare Inc. as Chief Legal Officer) of each Subsidiary.


7.    There has not been any mistake of fact or fraud, duress or undue influence
on or with respect to each Subsidiary in connection with the execution of the
Documents.


8.    Each Subsidiary is solvent.


9.    Each Subsidiary has received adequate consideration for entering into the
Documents.






--------------------------------------------------------------------------------




Dated as of the ______ day of March, 2011


_______________________________________
Philip L. Carter, as President of Rotech Healthcare Inc., a Delaware
corporation, the sole shareholder of each of the Subsidiaries


--------------------------------------------------------------------------------


Exhibit A to Certificate




A-1 Medical Equipment, Inc.
Abba Medical Equipment, Inc.
Always Medical Equipment, Inc.
Berkeley Medical Equipment, Inc.
Beta Medical Equipment, Inc.
Cambria Medical Supply, Inc.
Camden Medical Supply, Inc.
Centennial Medical Equipment, Inc.
Charlotte Medical Supply, Inc.
Contour Medical Supply, Inc.
Cynthiana Home Medical Equipment, Inc.
Distinct Home Health Care, Inc.
East Tennessee Infusion & Respiratory, Inc.
Encore Home Health Care, Inc.
Gate City Medical Equipment, Inc.
Health Care Services of Mississippi, Incorporated
Holland Medical Services, Inc.
IOTA Medical Equipment, Inc.
LAMBDA Medical Equipment, Inc.
Medic-Aire Medical Equipment, Inc.
Medical Electro-Therapeutics, Inc.
National Medical Equipment Centers, Inc.
Nightingale Home Health Care, Inc.
Northeast Medical Equipment, Inc.
OMICRON Medical Equipment, Inc.
Oxygen Plus Medical Equipment, Inc.
PHI Medical Equipment, Inc.
Preferential Home Health Care, Inc.
Principal Medical Equipment, Inc.
Professional Respiratory Home Healthcare, Inc.
Pulmo-Dose, Inc.
Quality Home Health Care, Inc.
RCG Information Services Corporation
Regency Medical Equipment, Inc.
Respiracare Medical Equipment, Inc.
Respiratory Medical Equipment of Ga., Inc.
Responsive Home Health Care, Inc.
RN Home Care Medical Equipment Company, Inc.
Roswell Home Medical, Inc.
Rotech Employee Benefits Corporation
Rotech Home Medical Care, Inc.
RoTech Oxygen and Medical Equipment, Inc.
Select Home Health Care, Inc.
SIGMA Medical Equipment, Inc.
Southeastern Home Health, Inc.
Sunshine Home Health Care, Inc.
Theta Home Health Care, Inc.
Tupelo Home Health, Inc.
Value Care, Inc.


--------------------------------------------------------------------------------


VitalCare Health Services, Inc.
Zeta Home Health Care, Inc.


--------------------------------------------------------------------------------


Exhibit B to the Certificate


Consent


--------------------------------------------------------------------------------


Schedule 1
Lenders
Credit Suisse AG, Cayman Islands Branch
Jefferies Finance LLC


--------------------------------------------------------------------------------


Schedule 2
Subsidiaries


A-1 Medical Equipment, Inc.
Abba Medical Equipment, Inc.
Always Medical Equipment, Inc.
Berkeley Medical Equipment, Inc.
Beta Medical Equipment, Inc.
Cambria Medical Supply, Inc.
Camden Medical Supply, Inc.
Centennial Medical Equipment, Inc.
Charlotte Medical Supply, Inc.
Contour Medical Supply, Inc.
Cynthiana Home Medical Equipment, Inc.
Distinct Home Health Care, Inc.
East Tennessee Infusion & Respiratory, Inc.
Encore Home Health Care, Inc.
Gate City Medical Equipment, Inc.
Health Care Services of Mississippi, Incorporated
Holland Medical Services, Inc.
IOTA Medical Equipment, Inc.
LAMBDA Medical Equipment, Inc.
Medic-Aire Medical Equipment, Inc.
Medical Electro-Therapeutics, Inc.
National Medical Equipment Centers, Inc.
Nightingale Home Health Care, Inc.
Northeast Medical Equipment, Inc.
OMICRON Medical Equipment, Inc.
Oxygen Plus Medical Equipment, Inc.
PHI Medical Equipment, Inc.
Preferential Home Health Care, Inc.
Principal Medical Equipment, Inc.
Professional Respiratory Home Healthcare, Inc.
Pulmo-Dose, Inc.
Quality Home Health Care, Inc.
RCG Information Services Corporation
Regency Medical Equipment, Inc.
Respiracare Medical Equipment, Inc.
Respiratory Medical Equipment of Ga., Inc.
Responsive Home Health Care, Inc.
RN Home Care Medical Equipment Company, Inc.
Roswell Home Medical, Inc.
Rotech Employee Benefits Corporation
Rotech Home Medical Care, Inc.
RoTech Oxygen and Medical Equipment, Inc.
Select Home Health Care, Inc.
SIGMA Medical Equipment, Inc.
Southeastern Home Health, Inc.
Sunshine Home Health Care, Inc.
Theta Home Health Care, Inc.
Tupelo Home Health, Inc.
Value Care, Inc.


--------------------------------------------------------------------------------


VitalCare Health Services, Inc.
Zeta Home Health Care, Inc.


--------------------------------------------------------------------------------


Schedule3
Financing Statements
      














--------------------------------------------------------------------------------




March 17, 2011


Credit Suisse AG, as administrative agent for the Lenders
Eleven Madison Avenue
New York, New York 10010


The Lenders to the Credit Agreement (as defined herein)
c/o Credit Suisse AG, as Administrative Agent
Eleven Madison Avenue
New York, New York 10010


Re:
$10,000,000 Credit Facility for Rotech Healthcare Inc. (the “Company”)



Ladies and Gentlemen:


We have acted as local South Carolina counsel to Home Medical Systems, Inc., a
South Carolina corporation (“HMS”), and White’s Medical Rentals, Inc., a South
Carolina corporation (“WMR; HMS and WMR are collectively referred to herein as
the “Guarantors” and individually as a “Guarantor”), as Guarantors in connection
with the above-referenced transaction. As such counsel, for purposes of
rendering our opinions set forth herein, we have reviewed (i) the Credit
Agreement dated as of March 17, 2011 (the “Credit Agreement”), among the
Company, the Lenders party thereto (the “Lenders”) and Credit Suisse AG (the
“Administrative Agent”), (ii) the Guarantee Agreement dated as of March 17, 2011
(the “Guaranty”), by the Guarantors (among others) in favor of the
Administrative Agent, (iii) the Collateral Agreement dated as of October 6,
2010, as amended and restated as of March 17, 2011 (the “Collateral Agreement”),
among the Company, subsidiaries of the Company named therein, including the
Guarantors, and The Bank of New York Mellon Trust Company, N.A., as collateral
agent (the “Collateral Agent”), (iv) the Pari Passu Intercreditor Agreement
dated as of March 17, 2011 (the “Pari Passu Intercreditor”), among the Company,
subsidiaries of the Company named therein, including the Guarantors, The Bank of
New York Mellon Trust Company, N.A., in its capacity as the Collateral Agent and
Authorized Representative for the Indenture Secured Parties, Credit Suisse AG,
as the Initial Additional Authorized Representative, and each Additional
Authorized Representative from time to time party thereto, and (v) the Junior
Lien Intercreditor Agreement dated as of March 17, 2011 (the “Junior Lien
Intercreditor”), among the Company, subsidiaries of the Company named therein,
including the Guarantors, The Bank of New York Mellon Trust Company, N.A., as
First Priority Representative, and The Bank of New York Mellon Trust Company,
N.A., as Junior Priority Representative. This opinion letter is furnished to
Credit Suisse AG, in its capacity as Administrative Agent and the Lenders
pursuant to the requirement set forth in Section 4.02(a) of the Credit Agreement
in connection with the closing thereunder on the date hereof.


Terms not otherwise defined herein shall have the meaning set forth in the
Collateral Agreement. The Credit Agreement, the Guaranty, the Collateral
Agreement, the Pari Passu Intercreditor and the Junior Lien Intercreditor are
collectively referred to herein as the “Transaction Documents.”


We have also examined copies of the UCC-1 financing statements naming the
respective Guarantors as debtor and the Collateral Agent as secured party (the
“Financing Statements”), filed or to be filed with the South Carolina Secretary
of State’s Office (the “Filing Office”).


As such counsel to the Guarantors, we have also examined and relied on copies of
the following organizational and authority documents with respect to the
Guarantors (collectively, the “Organizational Documents”): (1) the Articles of
Incorporation of HMS filed with the South Carolina Secretary of State on


--------------------------------------------------------------------------------


November 30, 1992, as amended March 3, 1998 (changing its registered agent and
registered office); (2) the Amended Bylaws of HMS certified by the secretary of
HMS as of March 17, 2011; (3) the Articles of Incorporation of WMR filed with
the South Carolina Secretary of State on December 29, 1988; (4) the Amended
Bylaws of WMR certified by the secretary of WMR as of March 17, 2011; and (5)
the Certificates of Existence for each of HMS and WMR issued by the South
Carolina Secretary of State dated March 14, 2011 (each a “Certificate of
Existence”). We have also reviewed the resolutions of the Guarantors pursuant to
the “Omnibus Unanimous Written Consent of the Board of Directors of Each of the
Companies Listed on Exhibit A Hereto Constituting Direct or Indirect
Subsidiaries of Rotech Healthcare, Inc.” dated as of March 17, 2011 (the
“Written Consent”).


Where we have considered it appropriate as to certain facts, we have relied,
without investigation or analysis of any underlying data contained therein, upon
statements, representations and certificates of public officials, of general
counsel to the Company and Guarantors in this transaction, and of other
appropriate representatives of the Guarantors, including, without limitation,
the representations of the Guarantors in the Transaction Documents. Other than
the Transaction Documents, we have not examined any other agreements or
documents to which the Guarantor is a party or by which any of its assets are
bound, nor conducted any other search or investigation for purposes of this
opinion, and no knowledge of any such documents or other matters may be inferred
or implied. With respect to the opinion set forth in opinion paragraph 7(iii),
we have relied solely on the Certificate of the Guarantors attached hereto as
Schedule 1 and have assumed, without independent verification, that such
Certificate is true and correct.


With respect to (i) the organization, power and authority of the Company and any
other guarantors and subsidiaries of the Company (other than HMS and WMR), (ii)
the execution, validity and enforceability of the Transaction Documents, (iii)
matters relating to the Company, any other guarantors and subsidiaries of the
Company, and the transaction in general, and (iv) other matters relating to the
Guarantors, it is our understanding that you are relying on the opinions of
other counsel for the Company, the Guarantors and various related parties to the
transaction, including, without limitation, the opinion of Latham & Watkins LLP
of even date herewith. We express no opinion as to the accuracy of the
statements and opinions contained therein and have assumed that all matters
contained therein are true and correct.


This opinion is limited to the laws of the State of South Carolina (sometimes
referred to herein as the “State”), and we express no opinion as to the law of
any other jurisdiction, including, without limitation, the states of Delaware
and New York. The opinions set forth herein assume that the laws of the State
would govern, but no opinions are given regarding or with respect to any choice
of law. All references to the “UCC” shall mean the South Carolina Uniform
Commercial Code in effect as of the date hereof. All references herein to the
“Code” shall mean the Code of Laws of South Carolina, 1976, as amended. In
rendering this opinion, our examination of matters of law has been limited to
matters of state corporate law under Title 33 of the Code and perfection by
filing in the State under Article 9 of the UCC, Title 36 of the Code.


In rendering this opinion, we have assumed, with your permission and without
independent verification or investigation, each of the following:


(i)    All natural persons executing documents are legally competent to do so;
all signatures on all documents submitted to us are genuine; all documents
submitted to us as originals are authentic; all documents submitted to us as
copies conform to the original documents, which themselves are authentic; and
all certificates, permits, authorizations and approvals of or issued by any
governmental authority are in full force and are valid, binding and enforceable;


(ii)    All parties (other than the Guarantors) have duly authorized the
execution, delivery and performance of the documents to which any one of them is
a party by all necessary action and have duly


--------------------------------------------------------------------------------


executed and delivered each of the documents to which any one of them is a
party;


(iii)    All documents are valid and binding obligations of the parties thereto,
enforceable in accordance with their terms; and


(iv)    All documents fully state the agreement between the parties with respect
thereto, there are no other agreements between the parties that would
supplement, modify or amend the agreements therein, and all exhibits and
schedules to be attached to the documents are true, accurate and complete and
are attached to the documents.


Based upon the foregoing, and subject to the additional assumptions,
qualifications, limitations and exceptions set forth herein, we are of the
opinion that:


1.    Based on the Certificate of Existence for HMS issued by the South Carolina
Secretary of State, HMS is validly existing as a corporation under the laws of
the State as of the date of the Certificate of Existence for HMS.


2.    Based on the Certificate of Existence for WMR issued by the South Carolina
Secretary of State, WMR is validly existing as a corporation under the laws of
the State as of the date of the Certificate of Existence for WMR.


3.    Each Guarantor has the corporate power to: (a) conduct its current
business and to own, lease and operate their current properties as described in
the Final Offering Circular with respect to the Company's $290,000,000 10.5%
Senior Second Lien Notes due 2018 to be issued on the date hereof; (b) execute
and deliver the Transaction Documents to which it is a party and to perform its
obligations thereunder; and (c) grant the security interests to be granted by it
pursuant to the Collateral Agreement.


4.    Each Guarantor has duly authorized the execution, delivery and performance
of the Guaranty and the Collateral Agreement and the filing of the Financing
Statements.


5.    To the extent State law governs the execution and delivery of the
Transaction Documents, the Transaction Documents to which it is a party have
been executed and delivered by each Guarantor, as applicable; provided, however,
as to signatures, we have relied on facsimile copies of any signature pages
signed by officer(s) of the Guarantors.


6.    The Financing Statements are in appropriate form for filing with the
Filing Office. Upon the filing of the Financing Statements in the Filing Office,
the security interests in that portion of the Collateral (as defined in the
Collateral Agreement) of the Guarantors described in the Collateral Agreement
and the Financing Statements in which a security interest may be created and
perfected under Article 9 of the UCC by the filing of a financing statement with
the Filing Office will be perfected in favor the Collateral Agent to the extent
that such security interest may be perfected by the filing of a financing
statement with the Filing Office under Article 9 of the UCC (such collateral
being referred to herein as the “UCC Filing Collateral”).


7.    The execution and delivery of the Transaction Documents to which it is a
party by the Guarantors and consummation of the transactions set forth therein
by each Guarantor, as applicable, will not (i) conflict with the Guarantors’
Organizational Documents, (ii) violate any state law applicable to the
Guarantors in this transaction, or (iii) based solely on the Certificate
attached hereto as Schedule 1, violate any judgment, order or decree of any
State court or regulatory authority filed in the State in which either Guarantor
is named as a party.


8.    Except for the filing of the Financing Statements and except as may be
disclosed in the


--------------------------------------------------------------------------------


Transaction Documents, there are no consents or approvals of, license or
exemption by, recording, registration or filings with, or notice to, any State
governmental agencies required to have been obtained for the execution and
delivery by the Guarantor of any of the Transaction Documents to which it is a
party by the Guarantors and the consummation of the transactions set forth
therein by the Guarantors that have not been obtained or made.


The opinions set forth in this letter are subject to the following
qualifications, limitations, exceptions and additional assumptions:


A.    We note that a certificate of existence does not address filing with State
tax authorities nor does it disclose other grounds that may exist for bringing
dissolution proceedings.


B.    We have not made any investigation of, and do not express an opinion as
to, matters of title to any property (whether real or personal, tangible or
intangible, or mixed) or as to matters of priority of any lien or security
interest. Furthermore, we express no opinion as to whether any collateral exists
or the nature or extent of any Guarantor’s rights therein.


C.    The perfection opinion set forth in opinion paragraph 6 is limited to UCC
Filing Collateral of the Guarantors and is further qualified and limited as set
forth herein. We express no opinion as to any security interest in any
collateral: (a) which is perfected upon attachment pursuant to Section 9-309 of
the UCC; (b) which requires possession or delivery for perfection under Section
9-313 of the UCC; (c) which requires control for perfection under Section 9-314
of the UCC; (d) which requires filing in the office where real property mortgage
records are maintained pursuant to Section 9-501(a)(1); or (e) which is not
subject to Article 9 of the UCC pursuant to Section 9-109 of the UCC.
Furthermore, we express no opinion as to any security interest in collateral
constituting: (i) federally registered trademarks, service marks, copyrights,
patents or other intellectual property rights; (ii) farm products, timber, oil,
gas, minerals or other natural resources; (iii) real property and rights and
interests related thereto; (iv) vehicles, airplanes, boats, vessels, or goods
that are subject to a certificate of title; (v) consumer goods or collateral
subject to a consumer transaction; (vi) money, cash or cash equivalents; (vii)
letter-of-credit rights; (viii) commercial tort claims; (ix) deposit accounts;
(x) insurance proceeds, condemnation awards or tax refunds; (xi) rights under or
to any governmental obligation, contract or claim; (xii) non-negotiable
documents, goods covered thereby, or goods in the possession of a bailee; (xiii)
any restricted or excluded assets; or (xiv) Other Collateral (as defined in the
Collateral Agreement). We express no opinion as to proceeds to the extent that
under certain circumstances described in Sections 9-315, 9-322 and 9-334 of the
UCC, the rights of a secured party to enforce a perfected security interest in
proceeds of collateral may be limited. We express no opinion as to the continued
perfection of any perfected security interest in the UCC Filing Collateral
following a change in governing law pursuant to Section 9-316 of the UCC.


D.    With respect to the collateral, we have further assumed: (i) that the
Guarantors have rights in the Collateral; (ii) that the Collateral Agreement
creates a security interest in the Collateral of the Guarantors in favor of the
Collateral Agent; (iii) that the Collateral consists of all or substantially all
of the assets of the Guarantors within the meaning and for the purposes of
Section 9-504 of the UCC; (iv) that the descriptions of the collateral in the
Collateral Agreement and the Financing Statements reasonably describe the
property intended to be described as the collateral; and (v) that the Financing
Statement collateral description is substantially similar to the collateral
description authorized by the Guarantors pursuant to Section 7.3 of the
Collateral Agreement.


E.    We have assumed that the Financing Statements will be properly filed in
the Filing Office, that all applicable fees will be paid, and that upon
recording, such filings will be properly indexed by the Filing Office. With
respect to the Financing Statements, we note that: (i) the effectiveness of a
financing


--------------------------------------------------------------------------------


statement under the UCC terminates five years after the filing unless a
continuation statement is filed prior to such termination in accordance with
Section 9-515 of the UCC, and (ii) Sections 9-507(c) and 9-508(b) of the UCC
provide that if the debtor so changes its name, identity or corporate structure
or a new debtor’s name is so different that a filed financing statement becomes
seriously misleading under Section 9-506 of the UCC, the filing is not effective
to perfect a security interest in collateral acquired by the debtor more than
four months after the change unless an appropriate amendment under Section
9-507(c)(2) of the UCC or a new initial financing statement under Section
9-508(b)(2) of the UCC, as the case may be, is filed before the expiration of
that period. For purposes of this opinion, we have assumed that each Guarantor
will remain the debtor and will not change its name, identity, jurisdiction of
business organization or corporate structure during the term of the Collateral
Agreement and that the Guarantors will remain subject to the jurisdiction of the
State.
    
F.    We express no opinion as to compliance by any parties to the transaction
with any federal, state or local laws or regulations applicable to the subject
transactions because of the nature of their business or the nature of the
transaction, including, without limitation, any environmental, health and
safety, healthcare, building and construction, land use, land sales, zoning,
doing business, consumer, privacy, labor and employment, intellectual property,
criminal, anti-discrimination, anti-terrorism, anti-trust, anti-tying, tax, and
securities or “blue sky” laws of any jurisdiction or laws governing and
regulating financial institutions.


G.    The Transaction Documents choose the internal laws of the State of New
York to govern such documents. The law on the interpretation and enforceability
of contractual selection of choice of laws in the State is limited. In that
regard, unless a particular statute governs the choice of law (e.g., the UCC,
arbitration, property conveyances and mortgage lien statutes), we advise you
that the courts of the State follow the general conflict of laws rule that a
contract provision choosing the law of a particular state to govern the contract
will be given effect in the State as to the substantive laws (but not the
procedural laws) of such state regarding the validity, nature and interpretation
of the contract, provided that the state whose laws are chosen bears a
sufficient relationship to the transaction and provided that the law of the
chosen state is not contrary to the fundamental public policy of the State.
However, any agreement that relates to or is secured by an interest in real
estate located in the State and the effect of certain security interests created
under the UCC would be subject to the internal laws of the State. We assume that
the chosen law does not violate the public policy of the State; however, we
express no opinion as to the enforceability of such choice of law provisions.


This opinion letter is rendered solely to its addressee in connection with the
Credit Agreement. It may not be relied upon by any other party or for any other
purpose other than the purposes herein stated without our prior written consent
in each instance; provided, however, that a copy of this opinion letter may be
delivered by you to the Eligible Assignee of a Lender under the Credit
Agreement, and such Eligible Assignee may rely on this opinion letter, but only
to the same extent as the addressee. Any such reliance by an Eligible Assignee
must be actual and reasonable under the circumstances existing at the time of
assignment, including any changes in law, facts or any other developments known
to or reasonably knowable by the assignee at such time. This letter speaks only
as of the date hereof, and we have no responsibility or obligation to update
this letter, to consider its applicability or correctness to any person
(including any assignee) other than its addressee, or to take into account
changes in law, facts or any other developments of which we may later become
aware.


Yours very truly,                                    


/s/ McNair Law Firm, P.A


McNAIR LAW FIRM, P.A.    


--------------------------------------------------------------------------------


Schedule 1
CERTIFICATE
STATE OF FLORIDA                            March 17, 2011
COUNTY OF ORANGE


The undersigned officer of Home Medical Systems, Inc., a South Carolina
corporation (“HMS”), and officer of White’s Medical Rentals, Inc., a South
Carolina corporation (“WMR”), hereby certifies to McNair Law Firm, P.A., in
connection with the issuance by McNair Law Firm, P.A. of its legal opinion
letter dated as of March 17, 2011 (the “Opinion”), that:


1.    The undersigned is an officer of each of HMS and WMR, with knowledge of
the matters set forth herein.


2.    The execution and delivery by HMS and WMR of the Transaction Documents to
which they are a party, and the consummation by each of them of the transactions
contemplated thereby, do not violate any judgment, order or decree of any court
or regulatory authority naming and applicable to either HMS or WMR (or both).


The undersigned acknowledges that McNair Law Firm, P.A. is relying on this
Certificate in issuing its Opinion.


IN WITNESS WHEREOF, the undersigned has executed this certificate as of March
17, 2011.






_______________________________
Name:    
Title:
    
    






--------------------------------------------------------------------------------


EXHIBIT G
[FORM OF]
COMPLIANCE CERTIFICATE
Reference is made to the Credit Agreement dated as of March [•], 2011, among
Rotech Healthcare Inc. (the “Borrower”), the Lenders party thereto, and Credit
Suisse AG, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”) (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”). Capitalized terms
used herein and not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement. Pursuant to Section 5.04(d) of the Credit
Agreement, the undersigned, in his/her capacity as a Financial Officer of the
Borrower, certifies as follows:
1.
At no time during the period between [●] and [●] (the “Certificate Period”) did
a Default or an Event of Default occur. [If unable to provide the foregoing
certification, fully describe the nature and extent thereof and any corrective
action taken or proposed to be taken with respect thereto on Annex A attached
hereto.]

2.
The following represent true and accurate calculations, as of the last day of
the Certificate Period, to be used to determine the Leverage Ratio as of such
date [and whether the Borrower is in compliance with the covenant set forth in
Section 6.03 of the Credit Agreement]1:

Maximum Leverage Ratio.

Total Debt    =    [●]
EBITDA    =    [●]
Actual Ratio    =    [●] to 1.00
[Required Leverage Ratio    =    5.50 to 1.00]2 
Supporting detail showing the calculation of Total Debt is attached hereto as
Schedule 1. Supporting detail showing the calculation of EBITDA is attached
hereto as Schedule 2.
































1 Include only if there were Loans outstanding during the immediately preceding
fiscal quarter.
2 Include only if there were Loans outstanding during the immediately preceding
fiscal quarter.


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned, in his/her capacity as a Financial Officer
of the Borrower, has executed this certificate for and on behalf of the Borrower
and has caused this certificate to be delivered this ________ day of __________.


ROTECH HEALTHCARE INC.,
by
 
 
 
Name:
 
Title:


--------------------------------------------------------------------------------


[ANNEX A]
[Information Relating to Default or Event of Default]


--------------------------------------------------------------------------------


Schedule 1


Calculation of Total Debt


--------------------------------------------------------------------------------


Schedule 2


Calculation of EBITDA


